

ANNEX A TO SECONDTHIRD AMENDMENT TO SECOND
AMENDED AND RESTATED CREDIT AGREEMENT


        SECOND AMENDED AND RESTATED CREDIT AGREEMENT
dated as of
November 19, 20182018,
as amended by Amendment No. 1, dated as of September 19, 2019,
Amendment No. 2, dated as of May 29, 2020, and
Amendment No. 3, dated as of June 29, 2020
among
CARDTRONICS PLC,
as Parent,
The Other Obligors Party Hereto,
The Lenders Party Hereto,
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent,
J.P. MORGAN EUROPE LIMITED,
as Alternative Currency Agent,
BANK OF AMERICA, N.A.,
BARCLAYS BANK PLC
and
WELLS FARGO BANK, N.A.,
as Co-Syndication Agents
and
CAPITAL ONE, N.A.,
BBVA USA
and
PNCNATIONAL ASSOCIATION,
PNC CAPITAL MARKETS LLC,
BBVA SECURITIES INC.,
U.S. BANK, NATIONAL ASSOCIATION,
CITIGROUP GLOBAL MARKETS INC.,
HSBC SECURITIES (USA) INC.,
CANADIAN IMPERIAL BANK OF COMMERCE
and
BANK OF MONTREAL
as Co-Documentation Agents
*****
JPMORGAN CHASE BANK, N.A.,
BARCLAYS BANK PLC,
MERRILL LYNCH, PIERCE, FENNER & SMITH, INCORPORATED
CG&R Draft Current date: 06/15/2020 1:26 PM 55975602v1

--------------------------------------------------------------------------------



ANNEX A TO SECONDTHIRD AMENDMENT TO SECOND
AMENDED AND RESTATED CREDIT AGREEMENT


andBOFA SECURITIES INC.,
WELLS FARGO SECURITIES, LLC,
BARCLAYS BANK PLC
and
GOLDMAN SACHS LENDING PARTNERS LLC,
as Joint Bookrunners and Co-Lead Arrangers



CG&R Draft Current date: 06/15/2020 1:26 PM 55975602v1


--------------------------------------------------------------------------------



TABLE OF CONTENTS
Page
ARTICLE I DefinitionsDEFINITIONS 1
Section 1.01  Defined Terms. 1
Section 1.02  Classification of Loans and Borrowings 37. 35
Section 1.03  Terms Generally 37. 35
Section 1.04  Accounting Terms; GAAP 37. 35
Section 1.05  Determination of Equivalent Amounts 38. 36
Section 1.06  Additional Alternative Currencies 38. 36
Section 1.07  LCT Election 39. 36
Section 1.08  Interest Rates; LIBOR Notification 40. 37
Section 1.09  Divisions 40. 38
ARTICLE II The Credits 41THE CREDITS 38
Section 2.01  Commitments 41. 38
Section 2.02  Loans and Borrowings 41. 38
Section 2.03  Requests for Borrowings 42. 39
Section 2.04  Swingline Loans 43. 40
Section 2.05  Letters of Credit 45. 41
Section 2.06  Funding of Borrowings 51. 45
Section 2.07  Interest Elections 52. 46
Section 2.08  Termination and Reduction of Commitments 54. 47
Section 2.09  Repayment of Loans; Evidence of Debt 54. 48
Section 2.10  Prepayment of Loans 55. 48
Section 2.11  Fees 56. 49
Section 2.12  Interest 57. 50
Section 2.13  Market Disruption; Alternate Rate of Interest 58. 51
Section 2.14  Increased Costs 60. 52
Section 2.15  Break Funding Payments 62. 53
Section 2.16  Taxes 62. 53
Section 2.17  Payments; Generally; Pro Rata Treatment; Sharing of Set-offs
69. 58
Section 2.18  Mitigation Obligations; Replacement of Lenders 71. 60
Section 2.19 Expansion Option 71 Incremental Extensions of Credit. 60
Section 2.20  Defaulting Lenders 73. 62
Section 2.21  Illegality 75. 64
Section 2.22  Judgment Currency 76. 64
Section 2.23 Refinancing Facilities 64
ARTICLE III Representations and Warranties 76REPRESENTATIONS AND WARRANTIES 66
Section 3.01  Organization 76. 66
-1-



--------------------------------------------------------------------------------

Page
Section 3.02  Authority Relative to this Agreement 76. 66
Section 3.03  No Violation 77. 66
Section 3.04  Financial Statements 77. 67
Section 3.05  Reserved 78. 67
Section 3.06  Litigation 78. 67
Section 3.07  Compliance with Law 78. 67
Section 3.08  Properties 78. 67
Section 3.09  Intellectual Property 78. 67
Section 3.10  Taxes 79. 68
Section 3.11  Environmental Compliance 79. 68
Section 3.12  Labor Matters 80. 69
Section 3.13  Investment Company Status 80. 69
Section 3.14  Insurance 80. 69
Section 3.15  Solvency 80. 69
Section 3.16  ERISA 81. 69
Section 3.17  Disclosure 81. 69
Section 3.18  Margin Stock 81. 70
Section 3.19  Anti-Corruption Laws and Sanctions 81. 70
Section 3.20  Affected Financial Institution 82. 70
ARTICLE IV Conditions 82CONDITIONS 70
Section 4.01 Effective Date 82 [Reserved]. 70
Section 4.02  Each Credit Event 83. 70
Section 4.03  Credit Events for Limited Condition Transactions 84. 71
ARTICLE V Affirmative Covenants 85AFFIRMATIVE COVENANTS 71
Section 5.01  Financial Statements 85. 71
Section 5.02  Notices of Material Events 87. 73
Section 5.03  Existence; Conduct of Business 87. 74
Section 5.04  Payment of Obligations 88. 74
Section 5.05  Maintenance of Properties; Insurance 88. 74
Section 5.06  Books and Records; Inspection Rights 88. 74
Section 5.07  Compliance with Laws 88. 74
Section 5.08  Use of Proceeds and Letters of Credit 88. 74
Section 5.09  Additional Guarantors; Termination of Guarantees 89. 75
Section 5.10  Additional Borrowers; Removal of Borrowers 91. 76
Section 5.11  Compliance with ERISA 92. 77
Section 5.12  Compliance With Agreements 93. 77
Section 5.13  Compliance with Environmental Laws; Environmental Reports 93. 77
Section 5.14  Maintain Business 93. 78
Section 5.15  Further Assurances 93. 78
Section 5.16 Australian Restructuring 93 Post-Closing Matters. 78
ARTICLE VI Negative Covenants 94NEGATIVE COVENANTS 78
(-2)-



--------------------------------------------------------------------------------

Page
Section 6.01  Indebtedness 94. 78
Section 6.02  Liens 95. 81
Section 6.03  Fundamental Changes 96. 82
Section 6.04  Asset Sales 97. 82
Section 6.05  Investments 98. 83
Section 6.06  Swap Agreements 99. 84
Section 6.07  Restricted Payments 99. 85
Section 6.08  Prepayments of Indebtedness 100. 86
Section 6.09  Transactions with Affiliates 101. 86
Section 6.10  Restrictive Agreements 101. 86
Section 6.11  Business Acquisitions 101. 86
Section 6.12  Constitutive Documents 102. 87
Section 6.13  Reserved 102. 87
Section 6.14  Amendment of Existing Indebtedness 102. 87
Section 6.15  Changes in Fiscal Year 102. 87
Section 6.16  Total Net Leverage Ratio 102. 87
Section 6.17  Interest Coverage Ratio 103. 87
ARTICLE VII Events of Default and Remedies 103EVENTS OF DEFAULT AND REMEDIES 87
Section 7.01  Events of Default 103. 87
Section 7.02  Application of Proceeds. 89
Section 7.03 Cash Collateral 105. 90
ARTICLE VIII The Administrative Agent 105THE ADMINISTRATIVE AGENT 90
Section 8.01 Authorization and Action. 90
Section 8.02 Administrative Agent’s Reliance, Indemnification, Etc. 92
Section 8.03 Posting of Communications. 93
Section 8.04 The Administrative Agent Individually. 94
Section 8.05 Successor Administrative Agent. 95
Section 8.06 Acknowledgements of Lenders and Issuing Lenders. 95
Section 8.07 Collateral Matters. 96
Section 8.08 Credit Bidding. 96
Section 8.09 Certain ERISA Matters. 97
Section 8.10 Disqualified Institutions. 98
ARTICLE IX Guarantee 108GUARANTEE 98
Section 9.01  The Guarantee 108. 98
Section 9.02  Guaranty Unconditional 109. 99
Section 9.03  Discharge Only upon Payment in Full; Reinstatement In Certain
Circumstances 110. 99
Section 9.04  Waiver by Each Guarantor 111. 100
Section 9.05  Subrogation 111. 100
Section 9.06  Stay of Acceleration 111. 100
(-3)-



--------------------------------------------------------------------------------

Page
Section 9.07  Limit of Liability 112. 100
Section 9.08  Release upon Sale 112. 100
Section 9.09  Benefit to Guarantor 112. 101
Section 9.10  Keepwell 112. 101
Section 9.11  Limitation for German Guarantors 113. 101
Section 9.12  Limitation for South African Guarantors 115. 103
Section 9.13 Limitation for English Guarantors. 104
Section 9.14 Additional provisions for Australian Guarantors. 104
ARTICLE X Miscellaneous 116MISCELLANEOUS 104
Section 10.01  Notices 116. 104
Section 10.02  Waivers; Amendments 120. 107
Section 10.03  Expenses; Indemnity; Damage Waiver 121. 108
Section 10.04  Successors and Assigns 123. 110
Section 10.05  Survival 127. 114
Section 10.06  Counterparts; Integration; Effectiveness 127. 114
Section 10.07  Severability 127. 115
Section 10.08  Right of Setoff 127. 115
Section 10.09  Governing Law; Jurisdiction; Consent to Service of Process
128. 115
Section 10.10  WAIVER OF JURY TRIAL 128. 116
Section 10.11  Headings 129. 116
Section 10.12  Confidentiality 129. 116
Section 10.13  Interest Rate Limitation 130. 117
Section 10.14  USA Patriot Act 131. 117
Section 10.15  Amendment and Restatement 131117
Section 10.16 Exiting Lenders 131 [Reserved]. 118
Section 10.17 Limitation of Liability of CFC Subsidiaries 131 [Reserved]. 118
Section 10.18  Acknowledgement and Consent to Bail-In of Affected Financial
Institutions 132. 118
Section 10.19  No Fiduciary Duty, etc 132. 118
Section 10.20 Limited Release 133 [Reserved]. 119
Section 10.21  Acknowledgment Regarding Any Supported QFCs 133. 119
Section 10.22 The Banking Code of Practice. 119




SCHEDULES:
(-4)-



--------------------------------------------------------------------------------

Page
Schedule 1.01(a) -- CFC Guarantors
Schedule 1.01(b) -- Credit Facility GuarantorsSchedule 1.01(c) -- Non-Pro Rata
Alternative Currencies and Lenders
Schedule 2.01(a) -- Commitments
Schedule 2.01(b) -- Letter of Credit Commitments
Schedule 2.01(c) -- Swingline Commitments
Schedule 2.05 -- Existing Letters of Credit
Schedule 3.09 -- Intellectual Property
Schedule 5.16 -- Post-Closing Matters
Schedule 6.01 -- Existing Indebtedness
Schedule 6.02 -- Existing Liens
Schedule 6.05 -- Existing Investments
Schedule 6.10 -- Restrictive Agreements
EXHIBITS:
Exhibit 1.1A  --  Form of Addendum
Exhibit 1.1B  --  Form of Assignment and Assumption
Exhibit 2.03 -- Form of Borrowing Request
Exhibit 2.07 -- Form of Interest Election Request
Exhibit 2.16 -- Forms of U.S. Tax Compliance Certificate
Exhibit 2.19A -- Form of Increasing Lender Supplement
Exhibit 2.19B -- Form of New Lender Supplement
Exhibit 5.01(c) -- Form of Compliance Certificate
Exhibit 5.10 -- Form of Borrower Accession Agreement




(-5)-




--------------------------------------------------------------------------------



SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) dated as of
November 19, 2018 (the “Effective Date”), among Cardtronics plc, an English
public limited company (“Parent”), the other Obligors party hereto, the Lenders
party hereto, JPMorgan Chase Bank, N.A., as Administrative Agent, and J.P.
Morgan Europe Limited, as Alternative Currency Agent, Bank of America, N.A.,
Barclays Bank plc and Wells Fargo Bank, N.A., as Co-Syndication Agents and
Capital One, N.A., BBVA USA and PNC Bank, National Association, as
Co-Documentation Agent.
PRELIMINARY STATEMENT:
WHEREAS, the Parent is a party to that certain Amended and Restated Credit
Agreement dated April 24, 2014 (as amended, the “Existing Credit Agreement”)
among the Parent, the other Obligors party thereto, the lenders party thereto,
JPMorgan Chase Bank, N.A., as administrative agent for such lenders, and J.P.
Morgan Europe Limited, as alternative currency agent; and
WHEREAS, the Parent, the other Obligors, the Administrative Agent, the
Alternative Currency Agent and the Lenders mutually desire to amend and restate
the Existing Credit Agreement in its entirety;
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants set
forth herein, the Parent, the other Obligors, the Administrative Agent, the
Alternative Currency Agent and the Lenders agree that the Existing Credit
Agreement is amended and restated in its entirety as follows:
ARTICLE I.
Definitions
DEFINITIONS
Section i.Defined Terms.
As used in this Agreement, the following terms have the meanings specified
below:
“2025 Senior Notes” means the 5.50% Senior Notes due 2025 of the Company and
CATM USA.
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
“Addendum” means the applicable agreement attached hereto as part of Exhibit
1.1A.
“Additional Borrower” means any Person that becomes a Borrower pursuant to
Section 5.10.
“Additional Lender” shall have the meaning set forth in Section 2.19(d).
“Adjusted LIBO Rate” means (a) with respect to any Eurocurrency Borrowing
denominated in Dollars for any Interest Period, an interest rate per annum
(rounded upwards, if necessary, to the next 1/100 of 1%) equal to (i) the LIBO
Rate for such Interest Period multiplied by (ii) the Statutory Reserve Rate and
(b) with respect to any Eurocurrency Borrowing denominated in an Alternative
Currency for any Interest Period, an interest rate per annum (rounded upwards,
if necessary, to the next 1/100 of 1%) equal to the LIBO Rate for such Interest
Period.
“Administrative Agent” means JPMorgan, in its capacity as administrative agent
for the Lenders hereunderand collateral agent and security trustee for the
Secured Parties, together with any designated Affiliate or branch of JPMorgan
acting in such capacity.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.



--------------------------------------------------------------------------------



“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any U.K. Financial Institution.
“Affiliate” means, with respect to a specified Person at any date, another
Person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the Person specified.
“After-Acquired CFC” means any Subsidiary acquired or created after the date of
this Agreement that is a CFC or owned directly or indirectly by a CFC.
“After-Acquired CFC Holdco” means any U.S. Subsidiary, owned directly by another
U.S. Subsidiary acquired or created after the date of this Agreement,
substantially all of the assets of which consist of Equity Interests in, or
Indebtedness of, one or more Subsidiaries that are CFCs.
“Agreed Alternative Currency” means (a) Pounds Sterling, (b) Euros, (c) Canadian
Dollars, (d) Australian Dollars and (e) a currency, in the case of any Loan,
that is readily available in the amount required and freely convertible into
Dollars in the London interbank market on the Quotation Day for such Loan and
the date such Loan is to be advanced and, in the case of any Letter of Credit,
in which one or more Issuing Lenders has agreed to issue Letters of Credit, in
each case, as such currency has been approved in writing (including by email) by
the Administrative Agent and each Lender.
“Agreement” has the meaning set forth in the introductory paragraph hereof.
“Alternate Base Rate” means, for any day, a rate per annum equal to the highest
of (a) the Prime Rate in effect on such day, (b) the FRBNY Rate in effect on
such day plus ½ of 1% and (c) the Adjusted LIBO Rate for an interest period of
one month plus 1% and (d) For the avoidance of doubt, (i) during the Restricted
Period, 1.5% and (ii) at all times after the Restricted Period, 1%; provided
that for the purpose of this definition, the Adjusted LIBO Rate for any day
shall be based on the LIBO Screen Rate (or if the LIBO Screen Rate is not
available for such one month Interest Period, the Interpolated Rate) at
approximately 11:00 a.m. London time on such day. Any change in the Alternate
Base Rate due to a change in the Prime Rate, the FRBNY Rate or the Adjusted LIBO
Rate shall be effective from and including the effective date of such change in
the Prime Rate, the FRBNY Rate or the Adjusted LIBO Rate, respectively. If the
Alternate Base Rate is being used as an alternate rate of interest pursuant to
Section 2.13, then the Alternate Base Rate shall be the greater of clauses (a)
and (b) above and shall be determined without reference to clause (c) above. For
the avoidance of doubt, (i) during the Restricted Period, if the Alternate Base
Rate as determined pursuant to the foregoing would be less than 1.5%, such rate
shall be deemed to be 1.5% for purposes of this Agreement and (ii) at all times
after the Restricted Period, if the Alternate Base Rate as determined pursuant
to the foregoing would be less than 1%, such rate shall be deemed to be 1% for
purposes of this Agreement
“Alternative Currency” means any Agreed Alternative Currency or any Non-Pro Rata
Alternative Currency.
“Alternative Currency Agent” means J.P. Morgan Europe Limited in London, an
Affiliate of the Administrative Agent, acting at the request of the
Administrative Agent, together with any other Affiliate or branch of the
Administrative Agent acting in such capacity.
“Ancillary Document” has the meaning assigned to such term in Section 10.06.
“Anti-Corruption Laws” means all laws, rules and regulations of any jurisdiction
applicable to the Parent or its Subsidiaries from time to time concerning or
relating to bribery or corruption (and includes the Australian AML Act).
-2-

--------------------------------------------------------------------------------



“Applicable Commitment Fee Period” has the meaning set forth in the definition
of “Commitment Fee Rate.”
“Applicable Margin” means, on any day, the applicable per annum percentage set
forth at the appropriate intersection in the table shown below, based on the
Total Net Leverage Ratio for the most recently ended trailing four-quarter
period with respect to which the Parent is required to have delivered the
financial statements pursuant to Section 5.01 hereof (as such Total Net Leverage
Ratio is calculated on Exhibit C of the Compliance Certificate delivered under
Section 5.01(c) by the Parent in connection with such financial statement):

LevelTotal Net Leverage RatioApplicable Margin for Eurocurrency, CDOR, BBSY and
JIBAR LoansApplicable Margin for ABR and Canadian Prime Rate LoansI
X > 5.00
3.00%2.00%II
X > 4.00
2.50%1.50%III
X > 3.00
1.75%0.75%IV
X > 2.00
1.50%0.50%V
X > 1.50
1.25%0.25%VIX < 1.501.00%0.00%

Each change in the Applicable Margin shall take effect on each date on which
such financial statements and Compliance Certificate are required to be
delivered pursuant to Section 5.01, commencing with the date on which such
financials statements and Compliance Certificate are required to be delivered
for the four-quarter period ending June 30, 2020. Notwithstanding the foregoing,
for the period from the Second Amendment Effective Date through the date the
financial statements and Compliance Certificate are required to be delivered
pursuant to Section 5.01 for the fiscal quarter ended June 30, 2020, the
Applicable Margin shall be determined at Level IV. In the event that any
financial statement delivered pursuant to Section 5.01 is shown to be inaccurate
when delivered (regardless of whether this Agreement or the Commitments are in
effect when such inaccuracy is discovered), and such inaccuracy, if corrected,
would have led to the application of a higher Applicable Margin for any period
(an “Applicable Period”) than the Applicable Margin applied for such Applicable
Period, and only in such case, then the Parent shall immediately (i) deliver to
the Administrative Agent corrected financial statements for such Applicable
Period, (ii) determine the Applicable Margin for such Applicable Period based
upon the corrected financial statements, and (iii) immediately pay to the
Administrative Agent the accrued additional interest owing as a result of such
increased Applicable Margin for such Applicable Period, which payment shall be
promptly applied by the Administrative Agent in accordance with Section 2.17.
This provision is in addition to the rights of the Administrative Agent and the
Lenders with respect to Section 2.12(e) and their other respective rights under
this Agreement. If the Parent fails to deliver the financial statements and
corresponding Compliance Certificate to the Administrative Agent at the time
required pursuant to Section 5.01, then effective as of the date such financial
statements and corresponding Compliance Certificate were required to be
delivered pursuant to Section 5.01, the Applicable Margin shall be determined at
Level I and shall remain at such level until the date such financial statements
and corresponding Compliance Certificate are so delivered by the Parent. In the
event that any such financial statement, if corrected, would have led to the
application of a lower Applicable Margin for the Applicable Period than the
Applicable Margin applied for such Applicable Period, the Administrative Agent
shall, at the request of the Parent, send out a single notice to the Lenders
requesting refund to the Administrative Agent of any overpayment of interest
relating thereto. The Administrative Agent shall promptly remit any amounts
received to the Parent.
“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment; provided that in the
case of Section 2.20 when a Defaulting Lender shall
-3-

--------------------------------------------------------------------------------



exist, “Applicable Percentage” shall mean the percentage of the total
Commitments (disregarding any Defaulting Lender’s Commitment) represented by
such Lender’s Commitment. If the Commitments have terminated or expired, the
Applicable Percentages shall be determined based upon the Revolving Credit
Exposure, giving effect to any Lender’s status as a Defaulting Lender at the
time of determination.
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
“Arrangers” means, collectively, JPMorgan, Barclays, Merrill Lynch, Pierce,
Fenner & Smith, Incorporated (or any other registered broker-dealer wholly-owned
by Bank of America Corporation to which all or substantially all of Bank of
America Corporation’s or any of its subsidiaries’ investment banking, commercial
lending services or related businesses may be transferred after the Effective
Date) andBofA Securities, Inc., Wells Fargo Securities, LLC, Barclays Bank PLC
and Goldman Sachs Lending Partners LLC, each in its capacity as co-lead arranger
and joint bookrunner.
“Asset Sale” means the sale, transfer, lease or disposition (in one transaction
or in an series of transactions and whether effected pursuant to a Division or
otherwise) by the Parent or any Restricted Subsidiary of (a) any of the Equity
Interest in any Restricted Subsidiary, (b) substantially all of the assets of
any division, business unit or line of business of the Parent or any Restricted
Subsidiary, or (c) any other assets (whether tangible or intangible) of the
Parent or any Restricted Subsidiary including, without limitation, any accounts
receivable; provided, however, that licensing of Intellectual Property by Parent
or a Restricted Subsidiary in the ordinary course of business shall not be
considered an Asset Sale.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.04), and accepted by the Administrative Agent (which acceptance
may not be unreasonably withheld or delayed), in the form of Exhibit 1.1B or any
other form approved by the Administrative Agent.
“ATM Equipment” means automated teller machines and related equipment.
“Australian AML Act” means the Anti-Money Laundering and Counter-Terrorism
Financing Act 2006 (Commonwealth of Australia).
“Australian Dollars” means the lawful currency of Australia.
“Australian Restructuring” means the corporate restructuring of the Parent’s
Australian Subsidiaries and operations, as disclosed in writing to the
Administrative Agent and the Lenders prior to the Effective Date; provided that,
after giving effect to such corporate restructuring, there shall be no adverse
effect on the Collateral or Guarantees.Entity” means any entity incorporated or
established under the laws of Australia (including any State or territory of
Australia).
“Australian Excluded Withholding Taxes” means any deduction or withholding for
or on account of any Australian Tax from a payment under any Loan where: (a) the
payment could have been made to the relevant Lender without any deduction or
withholding if the Lender had been an Australian Qualifying Lender, but on that
date that Lender is not or has ceased to be an Australian Qualifying Lender
other than as a result of any change after the date it became a Lender under
this Agreement in (or in the interpretation, administration, or application of)
any law or treaty or any published practice or published concession of any
relevant taxing authority; or (b) the relevant Lender is an Australian Treaty
Lender and the Obligor making
-4-

--------------------------------------------------------------------------------



the payment is able to demonstrate that the payment could have been made to the
Lender without the Australian Tax deduction had such Lender complied with its
obligations under Section 2.16(g) or (i) (as applicable).
“Australian Guarantor” means any Australian Entity that is a Guarantor.
“Australian PPSA” means the Personal Property Securities Act 2009
(Cth)Commonwealth of Australia).
“Australian Qualifying Lender” means, in respect of a payment by or in respect
of a Borrower that is tax resident in Australia, a Lender which is beneficially
entitled to interest payable to that Lender in respect of an advance under a
Loan Document and is (a) a resident of Australia (and not lending in carrying on
business at or through a permanent establishment outside Australia) or is a
non-resident of Australia and is lending in carrying on business at or through a
permanent establishment in Australia or (b) an Australian Treaty Lender.
“Australian Tax” means any Tax imposed under the laws of Australia or by any
political subdivision, instrumentality or governmental agency in Australia
having taxing authority.
“Australian Treaty Lender” means, in relation to a payment of interest by or in
respect of a Borrower resident in Australia for tax purposes under a Loan
Document, a Lender which (a) is treated as a resident of an Australian Treaty
State for the purposes of the Australian Treaty; (b) does not carry on a
business in Australia at or through a permanent establishment with which that
Lender’s participation in a Loan is effectively connected; and (c) fulfils any
other conditions which must be fulfilled under the Australian Treaty and the
laws of Australia by residents of that Australian Treaty State for such
residents to obtain full exemption from taxation on interest in Australia
(including the completion of any necessary procedural formalities).
“Australian Treaty State” means a jurisdiction having a double taxation
agreement (an “Australian Treaty”) with Australia which makes provision for full
exemption from tax imposed by Australia on interest.
“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
all of the Commitments as set forth herein.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.
“Bail-In Legislation” means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation, rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institution or their affiliates (other than through liquidation, administration
or other insolvency proceedings).
“Bank Bill Swap Reference Rate” means, with respect to any Borrowing denominated
in Australian Dollars for any Interest Period, (a) the applicable Screen Rate at
or about 10:30 a.m. Sydney time on the Quotation Day or (b) if no Screen Rate is
available for such Interest Period, the applicable Interpolated Rate as of such
time on the Quotation Day, or if applicable pursuant to Section 2.13(a), the
applicable Reference Bank Rate as of such time on the Quotation Day.
“Bank of America” means Bank of America, N.A.
-5-

--------------------------------------------------------------------------------



“Bank Products” means each and any of the following bank services provided to
any Obligor by the Administrative Agent, a Lender or any of itstheir respective
Affiliates: (a) commercial credit cards, (b) commercial checking accounts, (c)
stored value cards and (d) treasury management services (including, without
limitation, controlled disbursements, automated clearinghouse transactions,
return items, overdraft and interstate depository network services); provided
that Bank Products shall specifically exclude services and fees in respect of
vault cash or cash for use in ATM Equipment.
“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business or assets appointed for it, including the Federal Deposit Insurance
Corporation or any state or federal regulatory authority acting in such
capacity, or, in the good faith determination of the Administrative Agent, has
taken any action in furtherance of, or indicating its consent to, approval of,
or acquiescence in, any such proceeding or appointment, provided that a
Bankruptcy Event shall not result solely by virtue of any ownership interest, or
the acquisition of any ownership interest, in such Person or any direct or
indirect parent company thereof by a Governmental Authority or instrumentality
thereof, provided, further, that such ownership interest does not result in or
provide such Person with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Person (or such Governmental Authority or instrumentality)
to reject, repudiate, disavow or disaffirm any contracts or agreements made by
such Person.
“Barclays” means Barclays Bank plc.
“BBSY” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Bank Bill Swap Reference Rate.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership or control as required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies,
and (c) any Person whose assets include (for purposes of the Plan Asset
Regulations or otherwise for purposes of Title I of ERISA or Section 4975 of the
Code) the assets of any such “employee benefit plan” or “plan”.
“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Borrower Accession Agreement” means an agreement in the form of Exhibit 5.10.
“Borrowers” means the Parent, U.K. Holdco, U.S. Holdco, CATM USA, CATM UK, the
Canadian Borrower, CATM Europe Holdings Limited, Cardtronics Australasia Pty Ltd
and any other Wholly-Owned Restricted Subsidiary that becomes a Borrower
hereunder pursuant to Section 5.10(a), and “Borrower” means any one of them.
“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurocurrency Loans, CDOR Loans,
BBSY Loans and JIBAR Loans, as to which a single Interest Period is in effect or
(b) a Swingline Loan.
-6-

--------------------------------------------------------------------------------



“Borrowing Request” means a request by a Borrower for a Borrowing in accordance
with Section 2.03 and substantially in the form attached hereto as Exhibit 2.03
or such other form reasonably acceptable to the Administrative Agent.
“Business Acquisition” means (a) an Investment by the Parent or any Restricted
Subsidiary in any other Person pursuant to which such Person shall become a
Subsidiary or shall be merged into, amalgamated with or consolidated with the
Parent or any Restricted Subsidiary or (b) an acquisition by the Parent or any
Restricted Subsidiary of the property and assets of any Person (other than a
Subsidiary) that constitutes substantially all of the assets of such Person or
any division or other business unit of such Person.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City, New York or, Houston, Texas or
Johannesburg, South Africa are authorized or required by Law to remain closed;
provided that (a) when used in connection with a Eurocurrency Loan, the term
“Business Day” shall also exclude any day on which banks are not open for
dealings in the applicable currency in the London interbank market or the
principal financial center of the country in which payment or purchase of such
currency, (b) when used in connection with a CDOR or Canadian Prime Rate Loan,
the term “Business Day” shall also exclude any day on which commercial banks in
Toronto, Ontario are authorized or required by Law to remain closed, (c) when
used in connection with a BBSY Borrowing, the term “Business Day” shall also
exclude any day on which commercial banks in Sydney are authorized or required
by Law to remain closed, (d) when used in connection with a JIBAR Borrowing, the
term “Business Day” shall also exclude any day on which commercial banks in
Johannesburg are authorized or required by Law to remain closed and (e) if the
Borrowings which are the subject of a borrowing, draw, payment, reimbursement or
rate selection are denominated in Euros, the term “Business Day” shall also
exclude any day that is not a TARGET Day.
“Call Spread Counterparties” means one or more financial institutions selected
by the Company.
“Canadian Borrower” means Cardtronics Canada Holdings Inc.
“Canadian DealerDollar Offered Rate” means, with respect to any Borrowing
denominated in Canadian Dollars for any Interest Period, (a) the applicable
Screen Rate at or about 10:00 a.m. Toronto time on the Quotation Day or (b) if
no Screen Rate is available for such Interest Period, the applicable
Interpolated Rate as of such time on the Quotation Day, or if applicable
pursuant to Section 2.13(a), the rate quoted by the Administrative Agent as of
such time on the Quotation Day, plus, in each case, 0.10% per annum.
“Canadian Dollars” means the lawful currency of Canada.
“Canadian Prime Rate” means, on any day, the rate determined by the
Administrative Agent to be the higher of (a) the rate equal to the PRIMCAN Index
rate that appears on the Bloomberg screen at 10:15 a.m. Toronto time on such day
(or, in the event that the PRIMCAN Index is not published by Bloomberg, any
other information services that publishes such index from time to time, as
selected by the Administrative Agent in its reasonable discretion) and (ii) the
average rate for 30 day Canadian Dollar bankers’ acceptances that appears on the
Reuters Screen CDOR Page (or, in the event such rate does not appear on such
page or screen, on any successor or substitute page or screen that displays such
rate, or on the appropriate page of such other information service that
publishes such rate from time to time, as selected by the Administrative Agent
in its reasonable discretion) at 10:15 a.m. Toronto time on such day, plus 1%
per annum; provided, that if any of the above rates shall be less than zero,
such rate shall be deemed to be zero for purposes of this Agreement. Any change
in the Canadian Prime Rate due to a change in the PRIMCAN Index or the CDOR Rate
shall be effective from and including the effective date of such change in the
PRIMCAN Index or CDOR Rate, respectively.
“Capital Impairment” has the meaning set forth in Section 9.11(c).
-7-

--------------------------------------------------------------------------------



“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP;
provided, that only leases that would constitute capital leases in conformity
with GAAP prior to the accounting change on January 1, 2018 requiring all leases
to be capitalized, shall be considered capital leases.
“Cash Interest Expense” means, for any period, for the Parent and the Restricted
Subsidiaries on a consolidated basis, all cash interest payments made during
such period (including the portion of rents payable under Capital Lease
Obligations allocable to interest); provided that, in the case of any Restricted
Subsidiary that is not a Wholly-Owned Subsidiary, the amount of Cash Interest
Expense attributed to such Restricted Subsidiary shall be the Owned Percentage
of the amount that would otherwise be included in the absence of this proviso.
“CATM UK” means Cardtronics UK Limited, a private company incorporated under
English law.
“CATM USA” means Cardtronics USA, Inc., a Delaware corporation.
“CDOR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Canadian DealerDollar Offered Rate.
“CFC” means a “controlled foreign corporation” as defined in Section 957 of the
Code.
“CFC Borrower” means (a) each Borrower that is a CFC, (b) any Borrower that is
owned by a CFC and classified as a partnership or disregarded entity, in each
case for U.S. federal income tax purposes and (c) each Additional Borrower that
is described in clause (a) or (b) above and designated by the Borrower as a CFC
Borrower pursuant to Section 5.10.
“CFC Guarantor” means each CFC Borrower and, subject to Sections 5.09(g) and
9.08, each Material Restricted Subsidiary that is a CFC Subsidiary and each
other CFC Subsidiary that is required to be, or has otherwise become, a CFC
Guarantor pursuant to Section 5.09; provided, however, that any Material
Restricted Subsidiary that is listed as a Credit Facility Guarantor on Schedule
1.01(b) shall be treated as a Credit Facility Guarantor and not as a CFC
Guarantor. Schedule 1.01(a) sets forth the CFC Guarantors as of the First
Amendment Effective Date.
“CFC Subsidiary” means any Subsidiary that is (a) a CFC, (b) a U.S. Subsidiary,
owned directly by another U.S. Subsidiary, substantially all of the assets of
which consist of Equity Interests in, or Indebtedness of, one or more CFCs or
(c) owned directly or indirectly by a CFC.
“Change in Control” means (a) any Person or group (within the meaning of Rule
13d-5 of the Securities and Exchange Commission under the Securities Exchange
Act of 1934 as in effect on the date hereof) shall become the ultimate
beneficial owner (as defined in Rule 13d-3 of the Securities and Exchange
Commission under the Securities Exchange Act of 1934 as in effect on the date
hereof) of issued and outstanding Equity Interests of the Parent representing
more than 50% of the aggregate voting power in elections for directors of the
Parent on a fully diluted basis; or (b) a majority of the members of the board
of directors of the Parent shall cease to be either (i) Persons who were members
of the board of directors on the Effective Date or (ii) Persons who became
members of
-8-

--------------------------------------------------------------------------------



such board of directors after the Effective Date and whose election or
nomination was approved by a vote or consent of the majority of the members of
the board of directors that are either described in clause (i) above or who were
elected under this clause (ii).
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any Law, (b) any change
in any Law or in the administration, interpretation, implementation or
application thereof by any Governmental Authority or (c) the making or issuance
of any request, rule, guideline or directive (whether or not having the force of
Law) by any Governmental Authority; provided that notwithstanding anything
herein to the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (y) all requests, rules, regulations,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted or issued.
“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Collateral” means all of the property described in the Security Documents
serving as security for the Loans.
“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit and
Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Credit Exposure hereunder, as such
commitment may be (a) reduced from time to time pursuant to Section 2.08 and (b)
reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 2.19 or Section 10.04. The initial amount of each
Lender’s Commitment is set forth on Schedule 2.01(a), or in the Assignment and
Assumption or other documentation contemplated hereby pursuant to which such
Lender shall have assumed its Commitment, as applicable. As of the FirstThird
Amendment Effective Date, the aggregate amount of the Lenders’ Commitments is
$750,000,000.600,000,000.
“Commitment Fee Rate” means, on any day, the applicable per annum percentage set
forth at the appropriate intersection in the table shown below, based on the
Total Net Leverage Ratio for the most recently ended trailing four-quarter
period with respect to which the Parent is required to have delivered the
financial statements pursuant to Section 5.01 hereof (as such Total Net Leverage
Ratio is calculated on Exhibit C of the Compliance Certificate delivered under
Section 5.01(c) by the Parent in connection with such financial statement):

LevelTotal Net Leverage RatioCommitment Fee RateI
X > 5.00
0.50%II
X > 4.00
0.45%III
X > 3.00
0.35%IV
X > 2.00
0.25%V
X > 1.50
0.20%VIX < 1.500.15%

Each change in the Commitment Fee Rate shall take effect on each date on which
such financial statements and Compliance Certificate are required to be
delivered pursuant to Section 5.01, commencing with the date on which such
financials statements and Compliance Certificate are required to be delivered
for the four-quarter period ending June 30, 2020. Notwithstanding the foregoing,
for the period from the Effective Date through the date the
-9-

--------------------------------------------------------------------------------



financial statements and Compliance Certificate are required to be delivered
pursuant to Section 5.01 for the fiscal quarter ended June 30, 2020, the
Commitment Fee Rate shall be determined at Level IV. In the event any financial
statement delivered pursuant to Section 5.01 is shown to be inaccurate when
delivered (regardless of whether this Agreement or the Commitments are in effect
when such inaccuracy is discovered), and such inaccuracy, if corrected, would
have led to a higher Commitment Fee Rate for any period (an “Applicable
Commitment Fee Period”) than the Commitment Fee Rate applied for such Applicable
Commitment Fee Period, and only in such case, then the Parent shall immediately
(i) deliver to the Administrative Agent corrected financial statements for such
Applicable Commitment Fee Period, (ii) determine the Commitment Fee Rate for
such Applicable Commitment Fee Period based on the corrected financial
statements, and (iii) immediately pay to the Administrative Agent the additional
accrued commitment fees owing as a result of such increased Commitment Fee Rate
for such Applicable Commitment Fee Period, which payment shall be promptly
applied in accordance with Section 2.11. This provision is in addition to the
rights of the Administrative Agent and Lenders with respect to Section 2.12(e)
and their other respective rights under this Agreement. If the Parent fails to
deliver the financial statements and corresponding Compliance Certificate to the
Administrative Agent at the time required pursuant to Section 5.01, then
effective as of the date such financial statements and corresponding Compliance
Certificate were required to be delivered pursuant to Section 5.01, the
Commitment Fee Rate shall be determined at Level I and shall remain at such
level until the date such financial statements and corresponding Compliance
Certificate are so delivered by the Parent. In the event that any such financial
statement, if corrected, would have led to the application of a lower Commitment
Fee Rate for the Applicable Commitment Fee Period than the Commitment Fee Rate
applied for such Applicable Commitment Fee Period, the Administrative Agent
shall, at the request of the Parent, send out a single notice to the Lenders
requesting refund to the Administrative Agent of any overpayment of commitment
fees relating thereto. The Administrative Agent shall promptly remit any amounts
received to the Parent.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Company” means Cardtronics, Inc., a Delaware corporation.
“Competitor” shall have the meaning set forth in the definition of “Disqualified
Institution.”
“Competitor Debt Fund Affiliate” means, with respect to any Competitor or any
affiliate thereof, any debt fund, investment vehicle, regulated bank entity or
unregulated lending entity (in each case, other than any Disqualified
Institution) that is (i) primarily engaged in making, purchasing, holding or
otherwise investing in commercial loans and similar extensions of credit in the
ordinary course of business for financial investment purposes and (ii) managed,
sponsored or advised by any person that is controlling, controlled by or under
common control with the relevant Competitor or affiliate thereof, but only to
the extent that no personnel involved with the investment in the relevant
Competitor or its affiliates, or the management, control or operation thereof,
makes (or has the right to make or participate with others in making) investment
decisions on behalf of, or otherwise cause the direction of the investment
policies of, such debt fund, investment vehicle, regulated bank entity or
unregulated entity.
“Compliance Certificate” has the meaning assigned to such term in Section
5.01(c).
“Computation Date” has the meaning assigned to such term in Section 1.05.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated Adjusted EBITDA” means:
(x) prior to the Restricted Period Termination Date, for any period, for the
Parent and the Restricted Subsidiaries on a consolidated basis, an amount equal
to Consolidated Net Income for such period, plus (a) the following to the extent
deducted in calculating such Consolidated Net Income: (i) Consolidated Interest
Expense for such period, (ii) the provision for Federal, state, local and
foreign income
-10-

--------------------------------------------------------------------------------



taxes payable during such period, (iii) depreciation, accretion and amortization
expense, (iv) cash expenses incurred in connection with the Transactions and the
redemption of the 5.125% Senior Notes due 2022 issued by the Company and all
non-cash amortization of financing costs (including debt discount, debt issuance
costs, commissions, premiums and fees related to Indebtedness) of the Parent and
its Restricted Subsidiaries and (v) other extraordinary, non-cash and
non-recurring cash expenses reducing such Consolidated Net Income; provided that
any such non-recurring cash expenses shall not exceed $35,000,000 in any fiscal
year, and minus (b) to the extent included in calculating such Consolidated Net
Income, all non-cash items increasing Consolidated Net Income for such period;
providedand
(y) on and after the Restricted Period Termination Date, for any period, for the
Parent and the Restricted Subsidiaries on a consolidated basis, an amount equal
to Consolidated Net Income for such period, plus (a) the following to the extent
deducted in calculating such Consolidated Net Income (except with respect to
clause (v) below): (i) Consolidated Interest Expense for such period, (ii) the
provision for Federal, state, local and foreign income taxes payable during such
period, (iii) depreciation, accretion, amortization and share-based compensation
expense, (iv) all non-cash amortization of financing costs (including debt
discount, debt issuance costs, commissions, premiums and fees related to
Indebtedness) of the Parent and its Restricted Subsidiaries, (v) the amount of
“runrate” cost synergies, expected cost savings and operating expense
reductions related to restructurings, cost savings initiatives, operational
improvements or other initiatives that are projected by Parent in good faith to
result from actions either taken or with respect to which substantial steps have
been taken or are expected to be taken (in the good faith determination of
Parent) within 18 months after the end of such period (which cost savings,
synergies or operating expense reductions shall be calculated on a pro forma
basis as though such cost synergies, expected cost savings or operating expense
reductions had been realized on the first day of such period), net of the amount
of actual benefits realized from such actions during such period (it is
understood and agreed that “runrate” means the full recurring benefit that is
associated with any action taken or with respect to which substantial steps have
been taken or are expected to be taken, whether prior to or following the Third
Amendment Effective Date); provided that such cost savings, synergies and
operating expenses are reasonably identifiable and factually supportable, (vi)
cash expenses attributable to the implementation of cost savings initiatives,
operating expense reductions, restructurings, and similar initiatives and
business optimizations and other restructuring and integration costs, (vii) any
expense, charge or loss (including restructuring charges) in connection with any
single or one-time event and (viii) other extraordinary (as determined in good
faith by Parent), non-cash and/or non-recurring or unusual expenses reducing
such Consolidated Net Income; provided that the aggregate amount added back
pursuant to the foregoing clauses (v), (vii) and (viii), excluding any non-cash
expenses added back pursuant to clauses (vii) and (viii), shall not exceed 25%
of Consolidated Adjusted Pro Forma EBITDA for any Test Period (calculated prior
to giving effect to any such addback), and minus (b) to the extent included in
calculating such Consolidated Net Income, all non-cash items increasing
Consolidated Net Income for such period;
provided, in each case, that, in the case of any Restricted Subsidiary that is
not a Wholly-Owned Subsidiary, the amount included in the calculation of
Consolidated Adjusted EBITDA in respect of any such items or components thereof
shall be the Owned Percentage of the amount that would otherwise be included in
the absence of this proviso.
“Consolidated Adjusted Pro Forma EBITDA” means:
(x) prior to the Restricted Period Termination Date, for any period, for the
Parent and the Restricted Subsidiaries on a consolidated basis, Consolidated
Adjusted EBITDA for such period, adjusted to include the Consolidated Adjusted
EBITDA attributable to Business Acquisitions made in accordance with Section
6.11 during such period as if such Business Acquisition occurred on the first
day of such period, including adjustments attributable to such Business
Acquisitions so long as such adjustments (a) have been certified by a Financial
Officer as having been prepared in good faith based upon reasonable assumptions,
(b) are expected to occur within nine months of the date such Business
Acquisition is
-11-

--------------------------------------------------------------------------------



consummated, (c) are permitted or required under Regulation S-X of the SEC and
(d) do not exceed $35,000,000 in the aggregate in any twelve month period; and
(y) on and after the Restricted Period Termination Date, for any period, for the
Parent and the Restricted Subsidiaries on a consolidated basis, Consolidated
Adjusted EBITDA for such period, adjusted to include the Consolidated Adjusted
EBITDA attributable to Business Acquisitions made in accordance with Section
6.05 during such period as if such Business Acquisition occurred on the first
day of such period.
“Consolidated Funded Indebtedness” means, as of the date of determination, for
the Parent and the Restricted Subsidiaries on a consolidated basis, all
Indebtedness evidenced by a note, bond, debenture or similar items with
regularly scheduled interest payments and a maturity date; provided that, in the
case of any Restricted Subsidiary that is not a Wholly-Owned Subsidiary, the
amount of Indebtedness attributed to such Restricted Subsidiary shall be the
Owned Percentage of the amount that would otherwise be included in the absence
of this proviso, unless the Parent or any Restricted Subsidiary that is a
Wholly-Owned Subsidiary guaranties a greater percentage than the Owned
Percentage, in which case the amount included in respect of such Indebtedness
shall be the percentage so guarantied. For all purposes hereof, the term
“Consolidated Funded Indebtedness” shall exclude any operating lease that must
be recognized on the balance sheet of such Person as a lease liability and
right-of-use asset in accordance with the Financial Accounting Standards Board
Update No. 2016-02, dated February 2016 (Leases (Topic 842)), which adopts
Accounting Standards Codification 842.
“Consolidated Interest Expense” means, for any Person, determined on a
consolidated basis, the sum of all interest on Indebtedness paid or payable
(including the portion of rents payable under Capital Lease Obligations
allocable to interest) plus all original issue discounts and other interest
expense associated with Indebtedness amortized or required to be amortized in
accordance with GAAP.
“Consolidated Net Income” means, for any period, for the Parent and the
Restricted Subsidiaries on a consolidated basis, the net income or loss of the
Parent and the Restricted Subsidiaries for such period determined in accordance
with GAAP.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Convertible Senior Notes” means the Company’s 1.00% Convertible Senior Notes in
the principal amount of $287,500,000 due 2020.
“Convertible Senior Notes Transactions” means any transactions related to the
settlement or unwinding of the Convertible Senior Notes and any related warrant,
bond hedge or capped call options.
“Copyright” shall have the meaning assigned to such term in the Security
Agreement.
“Copyright Security Agreement” means any Copyright Security Agreement executed
by an Obligor owning registered Copyrights or applications for Copyrights in
favor of the Administrative Agent for the benefit of the Secured Parties, both
on the Third Amendment Effective Date and thereafter.
“Covered Entity” means any of the following:
(i) (i) a “covered entity” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 252.82(b);
-12-

--------------------------------------------------------------------------------



(ii) (ii) a “covered bank” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 47.3(b); or
(iii) (iii) a “covered FSI” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 382.2(b).
“Covered Party” has the meaning set forth in Section 10.21.
“Credit Facility Guarantor” means each Borrower, subject to Sections 5.09(g) and
9.08, each Material Restricted Subsidiary, and each other Subsidiary that is
required to be, or has otherwise become, a Credit Facility Guarantor pursuant to
Section 5.09; provided, however, that a Credit Facility Guarantor shall not
include any such Person to the extent such Person is a CFC Subsidiary, other
than a CFC Subsidiary that is listed on Schedule 1.01(b). Schedule 1.01(b) sets
forth the Credit Facility Guarantors as of the First Amendment Effective Date.
“Credit Party” means the Administrative Agent, the Alternative Currency Agent,
the Issuing Lenders, the Swingline Lenders or any other Lender.
“Cumulative Credit” means on any date of determination, a cumulative amount
equal to (without duplication):
(a) $100,000,000; plus
(b) an amount equal to 50% of the Consolidated Net Income (excluding from
Consolidated Net Income, for this purpose only, any amount that otherwise
increased the Cumulative Credit pursuant to clause (c) or (d) below) of Parent
for the period (taken as one accounting period) from June 30, 2020 to the end of
Parent’s most recently ended fiscal quarter for which financial statements have
been delivered pursuant to Section 5.01; provided that Consolidated Net Income,
for this purpose only, shall not be less than zero, plus
(c) the cumulative amount of cash proceeds received directly or indirectly by
Parent from any capital contribution in respect of and/or the sale or issuance
of Qualified Equity Interests of Parent after the Third Amendment Effective Date
and on or prior to such time, plus
(d) returns, profits, distributions and similar amounts (whether by means of a
sale or other disposition, a repayment of a loan or advance, a dividend or
otherwise) received in cash or cash equivalents by Parent and/or any of the
Restricted Subsidiaries in respect of Investments made using the Cumulative
Credit, minus
(e) any amount of the Cumulative Credit used to make Investments pursuant to
Section 6.05(n) after the Third Amendment Effective Date and prior to such time,
minus
(f) any amount of the Cumulative Credit used to make Restricted Payments
pursuant to Section 6.07(j) after the Third Amendment Effective Date and prior
to such time, minus
(g) any amount of the Cumulative Credit used to make prepayments and redemptions
of Junior Debt pursuant to Section 6.08(a) after the Third Amendment Effective
Date and prior to such time.
“Default” means any event or condition that constitutes an Event of Default or
that upon notice, lapse of time or both would, unless cured or waived, become an
Event of Default.
-13-

--------------------------------------------------------------------------------



“Default Rate” means (a) with respect to principal payments on the Loans, the
rate otherwise applicable to such Loans plus 2%, and (b) with respect to all
other amounts, the rate otherwise applicable to ABR Loans plus 2%.
“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
“Defaulting Lender” means, subject to Section 2.20(b), any Lender that (a) has
failed within two Business Days of the date required to be funded or paid, to
(i) fund any portion of its Loans, (ii) fund any portion of its participations
in Letters of Credit or Swingline Loans or (iii) pay over to any Credit Party
any other amount required to be paid by it hereunder, unless, in the case of
clause (i) above, such Lender notifies the Administrative Agent and the Parent
in writing that such failure is the result of such Lender’s determination that a
condition precedent to funding specifically identified (and including the
particular default, if any) has not been satisfied, (b) has notified the Parent
or any Credit Party in writing, or has made a public statement to the effect,
that it does not intend to comply with any of its funding obligations under this
Agreement (unless such writing or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s determination that a condition precedent specifically identified
and including the particular default, if any, to funding a Loan under this
Agreement cannot be satisfied), (c) has failed, within three Business Days after
written request by a Credit Party or the Parent, to confirm in writing to the
Administrative Agent and the Parent that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Parent), or (d) has, or has a
direct or indirect parent company that has, become the subject of (i) a
Bankruptcy Event or (ii) a Bail-In Action. Any determination by the
Administrative Agent that a Lender is a Defaulting Lender under any one or more
of clauses (a) through (d) above shall be conclusive and binding absent manifest
error, and such Lender shall be deemed to be a Defaulting Lender (subject to
Section 2.20(b)) upon delivery of written notice of such determination to the
Parent and each Credit Party.
“Designated Noncash Consideration” means the fair market value (as determined by
Parent in good faith) of noncash consideration received by Parent or a
Restricted Subsidiary in connection with an Asset Sale pursuant to Section
6.04(a) that is designated as Designated Noncash Consideration pursuant to a
certificate of a Financial Officer delivered to the Administrative Agent,
setting forth the basis of such valuation (which amount will be reduced by any
cash proceeds subsequently received by Parent or any Restricted Subsidiary
(other than from Parent or a Restricted Subsidiary) in connection with any
subsequent repayment, redemption or Asset Sale of such noncash consideration).
“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Equity Interests that are not Disqualified Equity Interests), pursuant to a
sinking fund obligation or otherwise (except as a result of a change of control
or asset sale so long as any rights of the holders thereof upon the occurrence
of a change of control or asset sale event shall be subject to the prior
repayment in full of the Loans and all other Obligations that are accrued and
payable), (b) is redeemable at the option of the holder thereof (except as a
result of a change of control or asset sale so long as any rights of the holders
thereof upon the occurrence of a change of control or asset sale event shall be
subject to the prior repayment in full of the Loans and all other Obligations
that are accrued and payable), in whole or in part, (c) provides for the
scheduled payments of dividends in cash or (d) is or becomes convertible into or
exchangeable for Indebtedness or any other Equity Interests that would
constitute Disqualified Equity Interests, in each case, prior to the date that
is 91 days after the Latest Maturity Date at the time of issuance of the
respective Disqualified Equity Interests; provided that if such Equity Interests
are issued pursuant to a plan for the benefit of employees or other service
providers of Parent or any of the Restricted Subsidiaries to such employees,
such Equity Interests shall not constitute Disqualified Equity Interests solely
because they may be required to be repurchased by Parent or any of the
Restricted Subsidiaries in order to satisfy applicable statutory or regulatory
obligations or in connection with such employee’s or other service provider’s
termination, death or disability.
-14-

--------------------------------------------------------------------------------



“Disqualified Institution” means (a) (i) any person identified in writing to the
Administrative Agent on or prior to June 15, 2020, (ii) any affiliate of any
person described in clause (i) above that is clearly identifiable as an
affiliate of such person solely on the basis of such affiliate’s name and (iii)
any other affiliate of any person described in clauses (i) and/or (ii) above
that is identified in a written notice to the Administrative Agent and/or (b)
(i) any person that is a competitor, vendor or peer of Parent and/or any of its
affiliates (each such person, a “Competitor”) and/or any affiliate of any
Competitor (other than any Competitor Debt Fund Affiliate), in each case, that
is identified in writing to the Administrative Agent, (ii) any affiliate of any
person described in clause (i) above (other than any Competitor Debt Fund
Affiliate) that is clearly identifiable as an affiliate of such person solely on
the basis of such affiliate’s name and (iii) any other affiliate of any person
described in clauses (i) and/or (ii) above that is identified in a written
notice to the Administrative Agent (it being understood and agreed that no
Competitor Debt Fund Affiliate of any Competitor may be designated as a
Disqualified Institution pursuant to this clause (iii)); provided that no
written notice delivered pursuant to clauses (a)(ii), (a)(iii), (b)(i) and/or
(b)(iii) above shall apply retroactively to disqualify any person that has
acquired an assignment or participation interest in any Loans prior to the
delivery of such notice. Parent shall deliver the initial list of Disqualified
Institutions and any updates, supplements or modifications thereto
(collectively, the “DQ List”) to JPMDQ_Contact@jpmorgan.com and any such
updates, supplements or modifications thereto shall only become effective three
(3) Business Days after such update, supplement or modification has been sent to
such email address. In the event the DQ List is not delivered in accordance with
the foregoing, it shall be deemed not received and not effective (except with
respect to any delivery on or prior to Third Amendment Effective Date).
“Dividing Person” has the meaning assigned to it in the definition of
“Division.”.
“Division” means the division of the assets, liabilities and/or obligations of a
Person (the “Dividing Person”) among two or more Persons (whether pursuant to a
“plan of division” or similar arrangement), which may or may not include the
Dividing Person and pursuant to which the Dividing Person may or may not
survive.
“Dollars” or “$” refers to lawful money of the United States of America.
“DTTP Filing” means a HM Revenue & Customs’ Form DTTP2, duly completed and filed
by each U.K. Borrower within the applicable time limit, which contains the
scheme reference number and jurisdiction of tax residence provided by the Lender
either (i) in writing to the U.K. Borrowers and the Administrative Agent at the
Effective Date, or (ii) if the Lender is not a party to this Agreement at the
Effective Date, to the U.K. Borrowers and the Administrative Agent in the
Assignment and Assumption of such Lender or such other documentation
contemplated hereby pursuant to which such Lender shall have become a party
hereto.
“DQ List” has the meaning assigned to it in the definition of “Disqualified
Institution.”
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Date” has the meaning given in the preamble hereto.
-15-

--------------------------------------------------------------------------------



“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.
“EMU” means the economic and monetary union in accordance with the Treaty of
Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty of
1992 and the Amsterdam Treaty of 1998.
“Environmental Laws” means all Laws issued or promulgated by any Governmental
Authority, relating in any way to the protection of the environment,
preservation or reclamation of natural resources or the management, release or
threatened release of any Hazardous Material or to health and safety matters.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Parent or any Restricted Subsidiary directly
or indirectly resulting from or based upon (a) violation of any applicable
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials performed in violation of
applicable Environmental Laws, (c) exposure to any Hazardous Materials, (d) the
release or threatened release of any Hazardous Materials into the environment or
(e) any contract, agreement or other consensual arrangement pursuant to which
liability is assumed or imposed with respect to any of the foregoing.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.
“Equivalent Amount” means, for any amount, at the time of determination thereof,
(a) if such amount is expressed in Dollars, such amount, (b) if such amount is
expressed in an Alternative Currency, the equivalent of such amount in Dollars
determined by using the rate of exchange for the purchase of Dollars with such
Alternative Currency last provided (either by publication or otherwise provided
to the Administrative Agent) by Reuters on the Business Day (New York City time)
immediately preceding the date of determination or if such service ceases to be
available or ceases to provide a rate of exchange for the purchase of Dollars
with such Alternative Currency, as provided by such other publicly available
information service which provides that rate of exchange at such time in place
of Reuters chosen by the Administrative Agent in its sole discretion (or if such
service ceases to be available or ceases to provide such rate of exchange, the
equivalent of such amount in Dollars as determined by the Administrative Agent
using any method of determination it deems appropriate in its sole discretion)
and (c) if such amount is denominated in any other currency, the equivalent of
such amount in Dollars as determined by the Administrative Agent using any
method of determination it deems appropriate in its sole discretion.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414(b),
(c), (m) or (o) of the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Company or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Company or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Company or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Company or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Company or any ERISA Affiliate
-16-

--------------------------------------------------------------------------------



of any notice, concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“Euro” and “Euros” mean the currency of the participating member states of the
EMU.
“Eurocurrency,”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate.
“EventEvents of Default” has the meaning assigned to such term in Section 7.01.
“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the guarantee of such Guarantor or the grant
of such security interest becomes effective with respect to such Swap
Obligation. If a Swap Obligation arising under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such guarantee or security
interest is or becomes illegal.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized or resident under the laws of, or having its
principal office or, in the case of any Lender, its applicable lending office
located in, the jurisdiction imposing such Tax (or any political subdivision
thereof) or (ii) that are Other Connection Taxes, (b) in the case of a Lender,
U.S. federal withholding Taxes imposed on amounts payable to or for the account
of such Lender with respect to an applicable interest in a Loan or Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Loan or Commitment (other than pursuant to an assignment request
by the Parent under Section 2.18(b)) or (ii) such Lender changes its lending
office, except in each case to the extent that, pursuant to Section 2.16,
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 2.16(g), (h), (i) or (j), as
applicable, (d) any U.S. federal withholding Taxes imposed under FATCA, (e) any
U.K. Excluded Withholding Taxes and, (f) any German Excluded Withholding Taxes,
(g) any Australian Excluded Withholding Tax and (h) any amount required to be
withheld as a result of the relevant Obligor receiving a direction under section
255 of the Income Tax Assessment Act 1936 of Australia or section 260-5 of
Schedule 1 of the Taxation Administration Act 1953 of Australia or any similar
law.
“Existing Credit Agreement” has the meaning given in the preamble hereto.
“Existing Indebtedness” means Indebtedness existing on the Third Amendment
Effective Date and set forth in Schedule 6.01.
“Existing Letters of Credit” means the letters of credit set forth on Schedule
2.05.
“Facility Office” means (a) in respect of a Lender, the office or offices
notified by such Lender to the Administrative Agent in writing on or before the
date it becomes a Lender (or, following such date, by not less than five
Business Days’ written notice) as the office or offices through which it will
perform its obligations under this
-17-

--------------------------------------------------------------------------------



Agreement and (b) in respect of any other party to this Agreement (other than an
Obligor), the office in the jurisdiction in which such Person is resident for
tax purposes.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code, any intergovernmental agreement
entered into in connection with the implementation of such Sections of the Code
and any fiscal or regulatory legislation, rules or practices adopted pursuant to
such intergovernmental agreement.
“Fee Letter” means the letter agreement dated November 2, 2018, by and between
the Parent and JPMorgan pertaining to certain fees payable in connection with
this Agreement.
“Federal Funds Effective Rate” means, for any day, the rate calculated by the
FRBNY based on such day’s federal funds transactions by depositary institutions
(as determined in such manner as the FRBNY shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
FRBNY as the federal funds effective rate.
“Fee Letter” means the letter agreement dated November 2, 2018, by and between
the Parent and JPMorgan pertaining to certain fees payable in connection with
this Agreement.
“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Parent.
“Finco Entities” means CATM Luxembourg I S.à. r.l., a Luxembourg limited
liability company, its Subsidiaries and any other Subsidiary created, formed or
acquired, in each case, so long as such Finco Entity’s only assets consist of
(i) intercompany Indebtedness owed to it and any payments thereon, (ii) any
other assets reasonably necessary for the operation of its business that are
insignificant in value and (iii) Equity Interests in Subsidiaries, and it does
not engage in any business other than the ownership of such assets and
activities reasonably related thereto.
“First Amendment Effective Date” means September 19, 2019.
“First Lien Net Leverage Ratio” means the ratio of (a)(x) Consolidated Funded
Indebtedness as of such date that is secured by a Lien on any assets of Parent
and its Restricted Subsidiaries (other than a Lien on Collateral that is junior
to the Liens on the Collateral) minus (y) Unencumbered Balance Sheet Cash as of
such date to (b) Consolidated Adjusted Pro Forma EBITDA for the most recently
completed Test Period.
“Foreign Lender” means (a) with respect to any Borrower that is a U.S. Person, a
Lender that is not a U.S. Person, and (b) with respect to any Borrower that is
not a U.S. Person, a Lender that is resident or organized under the laws of a
jurisdiction other than that in which such Borrower is resident for tax
purposes.
“FRBNY” means the Federal Reserve Bank of New York.
“FRBNY Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “FRBNY Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received by the
Administrative Agent from a federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any Issuing Lender, such Defaulting Lender’s Applicable Percentage of
the outstanding LC Exposure with respect to Letters of
-18-

--------------------------------------------------------------------------------



Credit issued by such Issuing Lender other than LC Exposure as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or cash collateralized in accordance with the terms of Section 2.05(j),
and (b) with respect to any Swingline Lender, such Defaulting Lender’s
Applicable Percentage of outstanding Swingline Loans made by such Swingline
Lender other than Swingline Loans as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders.
“GAAP” means generally accepted accounting principles in the United States of
America., subject to Section 1.04.
“German Excluded Withholding Taxes” means any deduction or withholding for or on
account of any German Tax from a payment under any Loan where: (a) the payment
could have been made to the relevant Lender without any deduction or withholding
if the Lender had been a German Qualifying Lender, but on that date that Lender
is not or has ceased to be a German Qualifying Lender other than as a result of
any change after the date it became a Lender under this Agreement in (or in the
interpretation, administration, or application of) any law or treaty or any
published practice or published concession of any relevant taxing authority; or
(b) the relevant Lender is a German Treaty Lender and the Obligor making the
payment is able to demonstrate that the payment could have been made to the
Lender without the German Tax deduction had such Lender complied with its
obligations under Section 2.16(g) or (i) (as applicable).
“German Guarantor” shall have the meaning assigned in Section 9.11.
“German Qualifying Lender” means, in respect of a payment by or in respect of a
Borrower established in Germany, a Lender which is beneficially entitled to
interest payable to that Lender in respect of an advance under a Loan Document
and is (a) lending through a Facility Office in Germany or (b) a German Treaty
Lender.
“German Tax” means any Tax imposed under the laws of Germany or by any political
subdivision, instrumentality or governmental agency in Germany having taxing
authority.
“German Treaty Lender” means, in relation to a payment of interest by or in
respect of a Borrower established in Germany under a Loan Document, a Lender
which (a) is treated as a resident of a German Treaty State for the purposes of
the German Treaty; (b) does not carry on a business in Germany through a
permanent establishment with which that Lender’s participation in a Loan is
effectively connected; and (c) fulfils any other conditions which must be
fulfilled under the German Treaty and the laws of Germany by residents of that
German Treaty State for such residents to obtain full exemption from taxation on
interest in Germany (including the completion of any necessary procedural
formalities).
“German Treaty State” means a jurisdiction having a double taxation agreement (a
“German Treaty”) with Germany which makes provision for full exemption from tax
imposed by Germany on interest.
“General Investment Basket” has the meaning assigned to such term in Section
6.05(i).
“General Restricted Debt Payments Basket” has the meaning assigned to such term
in Section 6.08(d).
“General Restricted Payments Basket” has the meaning assigned to such term in
Section 6.07(k).
“GmbHG” has the meaning set forth in Section 9.11(b)(ii).
“Governmental Approval” means (a) any authorization, consent, approval, license,
waiver, or exemption, by or with or (b) any required filing or registration by
or with, or any other action or deemed action by or on behalf of, any
Governmental Authority.
“Governmental Authority” means the government of the United States of America or
any other nation or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body,
-19-

--------------------------------------------------------------------------------



court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
“guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Indebtedness of the payment
thereof, (c) to maintain working capital, equity capital or any other financial
statement condition or liquidity of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or (d) as an account party in respect
of any letter of credit or letter of guaranty issued to support such
Indebtedness; provided, that the term guarantee shall not include endorsements
for collection or deposit in the ordinary course of business.
“Guarantee Termination” has the meaning assigned to such term in Section
5.09(g).
“Guarantees” means the guarantees issued pursuant to this Agreement as contained
in Article IX hereof.
“Guarantors” means the Credit Facility Guarantors and the CFC
Guarantors.Guarantor” means Parent and each Restricted Subsidiary listed on
Schedule 1.01(a) and each Material Restricted Subsidiary that provides a
Guarantee after the Third Amendment Effective Date in accordance with Section
5.09.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature to the extent any of the foregoing are
present in quantities or concentrations prohibited under the Environmental Laws
but does not include normal quantities of any material present or used in the
ordinary course of business, including, without limitation, materials such as
substances and materials used in the operation or maintenance of ATM Equipment,
office or cleaning supplies, typical building and maintenance materials and
employee and invitee vehicles and vehicle fuels.
“HMRC DT Treaty Passport scheme” means the HM Revenue and Customs Double
Taxation Treaty Passport Scheme.
“Immaterial Subsidiary” means any Subsidiary that is not a Material Subsidiary.
“Increasing LenderIncremental Facility” has the meaning assigned to such termset
forth in Section 2.19.2.19(a).
“Incremental Term LoanFacilities Cap” has the meaning set forth in Section
2.19.2.19(a).
“Incremental Term LoanFacility Amendment” has the meaning set forth in Section
2.19.2.19(d).
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person upon which interest charges are customarily paid, (d) all obligations of
such Person under conditional sale or other title retention agreements relating
to property acquired by such Person, (e) all obligations of such Person in
respect of the deferred purchase price of property or services (including
earn-out obligations but only once non-contingent and determinable), (f) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, (g) all guarantees by
-20-

--------------------------------------------------------------------------------



such Person of Indebtedness of others, (h) the principal portion of all Capital
Lease Obligations of such Person, (i) all obligations, contingent or otherwise,
of such Person as an account party in respect of letters of credit and letters
of guaranty and (j) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances. For the avoidance of doubt,The Lenders
acknowledge that Indebtedness of the Parent or any Restricted Subsidiary shall
not include obligations of such Person to providers of vault services. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor;
provided that, in the case of any Restricted Subsidiary that is not a
Wholly-Owned Subsidiary, the amount of Indebtedness attributed to such
Restricted Subsidiary shall be the Owned Percentage of the amount that would
otherwise be included in the absence of this proviso, unless the Parent or any
Restricted Subsidiary that is a Wholly-Owned Subsidiary guaranties a greater
percentage than the Owned Percentage, in which case the amount included in
respect of such Indebtedness shall be the percentage so guarantied. For all
purposes hereof, the term “Indebtedness” shall exclude any operating lease that
must be recognized on the balance sheet of such Person as a lease liability and
right-of-use asset in accordance with the Financial Accounting Standards Board
Update No. 2016-02, dated February 2016 (Leases (Topic 842)), which adopts
Accounting Standards Codification 842.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Obligor under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.
“Interest Coverage Ratio” means, as of the end of each fiscal quarter, the ratio
of (a) Consolidated Adjusted Pro Forma EBITDA for the four quarter period then
ended to (b) Cash Interest Expense during such period.
“Interest Election Request” means a request by a Borrower to convert or continue
a Revolving Borrowing in accordance with Section 2.07 and substantially in the
form attached hereto as Exhibit 2.07 or such other form reasonably acceptable to
the Administrative Agent.
“Interest Payment Date” means (a) with respect to any Canadian Prime Rate Loan
or ABR Loan (in each case, other than a Swingline Loan), the last day of each
March, June, September and December, (b) with respect to any Eurocurrency Loan,
CDOR Loan, BBSY Loan or JIBAR Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurocurrency Borrowing, CDOR Borrowing, BBSY Borrowing or JIBAR Borrowing with
an Interest Period of more than three months’ duration, each day prior to the
last day of such Interest Period that occurs at intervals of three months’
duration after the first day of such Interest Period and (c) with respect to any
Swingline Loan, the day that such Loan is required to be repaid pursuant to
Section 2.09.
“Interest Period” means with respect to any Eurocurrency, CDOR, BBSY or JIBAR
Borrowing, the period commencing on the date of such Borrowing and ending on the
numerically corresponding day in the calendar month that is one, two, three or
six months (or, with the consent of each relevant Lender, twelve months)
thereafter, as the relevant Borrower may elect; provided, that (i) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day and (ii) any
Interest Period that commences on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period. For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.
“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the applicable Screen
Rate) determined by the Alternative Currency Agent (which
-21-

--------------------------------------------------------------------------------



determination shall be conclusive and binding absent manifest error) to be equal
to the rate that results from interpolating on a linear basis between: (a) the
applicable Screen Rate for the longest period (for which the applicable rate is
available for the applicable currency) that is shorter than the relevant
Interest Period and (b) the Screen Rate for the shortest period (for which such
rate is available for the applicable currency) that exceeds the relevant
Interest Period, in each case, on the Quotation Day for such Interest Period, in
each case, at such time; provided, that (i) in the case of Dollars during the
Restricted Period, if any Interpolated Rate determined by reference to the LIBO
Screen Rate shall be less than 0.5%, such rate shall be deemed to be 0.5% for
purposes of this Agreement and (ii) (x) in the case of an Alternative Currency
and (y) in the case of Dollars after the Restricted Period, if any Interpolated
Rate determined by the LIBO Screen Rate shall be less than zero, such rate shall
be deemed to be zero for purposes of this Agreement. When determining the rate
for a period that is less than the shortest period for which the relevant rate
applicable to Loans in an Alternative Currency is available, the applicable rate
for purposes of clause (a) above shall be deemed to be the overnight screen rate
where “overnight screen rate” means, in relation to any currency, the overnight
rate for such currency determined by the Alternative Currency Agent from such
service as the Alternative Currency Agent may select.
“Investment” means any investment in any Person, whether by means of a purchase
of Equity Interests or debt securities, capital contribution, loan, time deposit
or other similar investments (but not including any demand deposit).
“IRS” means the United States Internal Revenue Service.
“Issuing Lender” means JPMorgan, Bank of America, Barclays and Wells Fargo, each
in its capacity as an issuer of Letters of Credit hereunder, and its successors
in such capacity as provided in Section 2.05(i), and JPMorgan, in its capacity
as issuer of the Existing Letters of Credit. Any Issuing Lender may, in its
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
of such Issuing Lender, in which case the term “Issuing Lender” shall include
any such Affiliate with respect to Letters of Credit issued by such Affiliate.
Each reference herein to the “Issuing Lender” in connection with a Letter of
Credit or other matter shall be deemed to be a reference to the relevant Issuing
Lender with respect thereto.
“JIBAR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Johannesburg Interbank Agreed Rate.
“Johannesburg Interbank Agreed Rate” means, with respect to any Borrowing
denominated in Rand for any Interest Period, (a) the applicable Screen Rate at
or about 11:00 a.m. Johannesburg time on the Quotation Day or (b) if no Screen
Rate is available for such Interest Period, the applicable Interpolated Rate as
of such time on the Quotation Day, or if applicable pursuant to Section 2.13(a),
the applicable Reference Bank Rate as of such time on the Quotation Day.
“JPMorgan” means JPMorgan Chase Bank, N.A.
“Junior Debt” means Indebtedness (other than Indebtedness among Parent and its
Subsidiaries) that is Subordinated Indebtedness with an individual outstanding
principal amount in excess of $50,000,000.
“Latest Maturity Date” means, at any date of determination, the latest maturity
date applicable to any Loan hereunder at such time, including the latest
maturity date of any Loan extended in accordance with this Agreement from time
to time.
“Law” means all laws, statutes, treaties, ordinances, codes, acts, rules,
regulations and Orders of all Governmental Authorities, whether now or hereafter
in effect.
“LC Disbursement” means a payment made by an Issuing Lender pursuant to a Letter
of Credit.
-22-

--------------------------------------------------------------------------------



“LC Exposure” means, at any time, the Equivalent Amount of the sum of (a) the
aggregate undrawn amount of all outstanding Letters of Credit at such time plus
(b) the aggregate amount of all LC Disbursements that have not yet been
reimbursed by or on behalf of the Borrowers or converted into a Loan pursuant to
Section 2.05(e) at such time. The LC Exposure of any Lender at any time shall be
its Applicable Percentage of the total LC Exposure at such time.
“LCT Election” has the meaning set forth in Section 1.07(a).
“LCT Test Date” has the meaning set forth in Section 1.07(a).
“Lender-Related Person” has the meaning set forth in Section 10.03(d).
“Lender Swap Agreement” means (a) any Swap Agreement between the Parent or any
Restricted Subsidiary and the Administrative Agent, any Lender or any Affiliate
of the Administrative Agent, or any Lender which is in existence on the
Effective Date or which is entered into while such Person is the Administrative
Agent, a Lender or an Affiliate of the Administrative Agent or, a Lender even if
such Person ceases to be the Administrative Agent, a Lender or an Affiliate of
athe Administrative Agent or Lender after entering into such Swap Agreement and
(b) any Swap Agreement between the Parent or any Restricted Subsidiary and any
Person or any Affiliate of such Person which is in existence on the Effective
Date and was entered into while such Person was a “Lender” under the Existing
Credit Agreement.
“Lenders” means the Persons listed on Schedule 2.01(a) as Lenders and any other
Person that shall have become a Lender hereto pursuant to an Assignment and
Assumption or other documentation contemplated hereby, but in any event,
excluding any such Person that ceases to be a party hereto pursuant to an
Assignment and Assumption or other documentation contemplated hereby. Unless the
context otherwise requires, the term “Lenders” includes the Swingline Lenders
and the Issuing Lenders.
“Letter of Credit” means any standby letter of credit issued pursuant to this
Agreement.
“Letter of Credit Agreement” has the meaning assigned to it in Section 2.05(b).
“Letter of Credit Commitment” means, with respect to each Issuing Lender, the
commitment of such Issuing Lender to issue Letters of Credit hereunder. The
initial amount of each Issuing Lender’s Letter of Credit Commitment is set forth
on Schedule 2.01(b), or if an Issuing Lender has entered into an Assignment and
Assumption or has otherwise assumed a Letter of Credit Commitment after the
Effective Date, the amount set forth for such Issuing Lender as its Letter of
Credit Commitment in the Register maintained by the Administrative Agent. The
Letter of Credit Commitment of an Issuing Lender may be modified from time to
time by agreement between such Issuing Lender and the Borrowers, and notified to
the Administrative Agent.
“LIBO Rate” means, with respect to any Eurocurrency Borrowing for any applicable
currency and for any Interest Period, (a) the applicable Screen Rate as of
approximately 11:00 a.m., London time, on the Quotation Day, or (b) if no Screen
Rate is available for such currency or for such Interest Period, the applicable
Interpolated Rate as of such time on the Quotation Day or, if applicable
pursuant to the terms of Section 2.13(a), the applicable Reference Bank Rate as
of such time on the Quotation Day.
“LIBO Screen Rate” means the London interbank offered rate as administered by
ICE Benchmark Administration (or any other Person that takes over the
administration of such rate) for a period equal in length to such Interest
Period as displayed on page LIBOR01 of the Reuters screen that displays such
rate (or, in the event such rate does not appear on a Reuters page or screen,
any successor or substitute page on such screen that displays such rate, or on
the appropriate page of such other information service that publishes such rate
from time to time as selected by the Administrative Agent in its reasonable
discretion); provided that (a) in the case of Dollars during the Restricted
Period, if the LIBO Screen Rate shall be less than 0.5%, such rate shall be
deemed to be 0.5% for purposes of this Agreement and (b) (i) in the case of an
Alternative Currency and (ii) in the case of Dollars after the
-23-

--------------------------------------------------------------------------------



Restricted Period, if the LIBO Screen Rate shall be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement.
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, charge or security interest in, on or of such asset to
secure or provide for the payment of any obligation of any Person, (b) the
interest of a vendor or a lessor under any conditional sale agreement, capital
lease or title retention agreement (or any financing lease having substantially
the same economic effect as any of the foregoing) relating to such asset and (c)
in the case of securities, any purchase option, call or similar right of a third
party with respect to such securities.
“Limited Condition Transaction” means (a) any Business Acquisition or similar
investment permitted hereunder the consummation of which is not conditioned on
the availability of, or on obtaining, third-party financing, (b) any redemption,
repurchase, defeasance, satisfaction and discharge or repayment of the
Convertible Senior Notes and (c) any redemption, repurchase, defeasance,
satisfaction and discharge or repayment of other Indebtedness (i) occurring
within ninety (90) days after the Effective Date and (ii) requiring irrevocable
notice in advance of such redemption, repurchase, defeasance, satisfaction and
discharge or repayment.
“Liquidation” in relation to an Australian Guarantor, includes receivership or
other appointment of a controller, compromise, arrangement amalgamation,
administration, judicial management, reconstruction, winding up, dissolution,
assignment for the benefit of creditors and bankruptcy.
“Loan Documents” means this Agreement, any Notes, the Letter of Credit
Agreements, the Security Documents and the Fee Letter, any Incremental Facility
Amendment and any Maturity Date Extension Request.
“Loans” means the loans made by the Lenders pursuant to this Agreement.
“Local Time” means (a) with respect to a Loan, Borrowing or Letter of Credit
denominated in Dollars, Houston, Texas time, (b) with respect to a Loan,
Borrowing or Letter of Credit denominated in Canadian Dollars, Toronto time, (c)
with respect to a Loan, Borrowing or Letter of Credit denominated in Australian
Dollars, Sydney time, (d) with respect to a Loan, Borrowing or Letter of Credit
denominated in Rand, Johannesburg time and (e) with respect to a Loan, Borrowing
or Letter of Credit denominated in any other Alternative Currency, London time.
“Majority Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing more than 50.0% of the sum of the total
Revolving Credit Exposures and unused Commitments at such time. The Revolving
Credit Exposure and unused Commitment of any Defaulting Lender shall be
disregarded in determining the Majority Lenders at any time.
“Management Notification” has the meaning set forth in Section 9.11(c).
“Material Adverse Effect” means a circumstance or condition affecting the
business, assets, operations, properties or financial condition of the Parent
and the Restricted Subsidiaries, taken as a whole, that would, individually or
in the aggregate, materially adversely affect (a) the ability of the Obligors,
taken as a whole, to pay the Obligations under the Loan Documents or (b) the
rights and remedies of the Administrative Agent and the Lenders under the Loan
Documents.
“Material Indebtedness” means Indebtedness, or obligations in respect of one or
more Swap Agreements, of any one or more of the Parent and the Restricted
Subsidiaries in an aggregate outstanding principal amount exceeding $50,000,000
(or the equivalent amount thereof in any foreign currency). For purposes of
determining Material Indebtedness, the “principal amount” of the obligations of
the Parent or any Restricted Subsidiary in respect of any Swap Agreement at any
time shall be the Swap Termination Value.
“Material Restricted Subsidiary” means each Material Subsidiary that is a
Restricted Subsidiary.
-24-

--------------------------------------------------------------------------------



“Material Subsidiary” means a Wholly-Owned Subsidiary that either generates 5%
or more of the consolidated gross revenues of the Parent and its Subsidiaries on
a consolidated basis or holds assets that constitute 5% or more of all assets of
the Parent and its Subsidiaries on a consolidated basis; provided that none of
the Finco Entities will be deemed to be a Material Subsidiary.
“Maturity Date” means the fifth anniversary of the First Amendment Effective
Date.
“Moody’s” means Moody’s Investors Service, Inc.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
“Net Proceeds” means, with respect to any Asset Sale, the gross cash proceeds
received by the Parent or any Restricted Subsidiary therefrom less all
reasonable and customary out-of-pocket legal, underwriting and other fees and
expenses incurred in connection therewith.
“New Lender” has the meaning assigned such term in Section 2.19. “Non-Defaulting
Lender” means, at any time, each Lender that is not a Defaulting Lender at such
time.
“Non-Pro Rata Alternative Currency” means (a) Rand and (b) a currency, in the
case of any Loan, that is readily available in the amount required and freely
convertible into Dollars in the London interbank market on the Quotation Day for
such Loan and the date such Loan is to be advanced and, in the case of any
Letter of Credit, in which one or more Issuing Lenders has agreed to issue
Letters of Credit, in each case, as such currency has been approved in writing
(including by email) by the Administrative Agent and the Majority Lenders;
provided that, (i) for purposes of Swingline Loans, such currency must be
approved by all of the Lenders and all of the Swingline Lenders and (ii) for
purposes of Letters of Credit, such currency must be approved by all of the
Lenders. Schedule 1.01(cb) sets forth, as of the Second Amendment Effective
Date, the currencies that are Non-Pro Rata Alternative Currencies, whether each
such currency is available for Letters of Credit and Swingline Loans hereunder,
the Lenders that have agreed to fund Revolving Loans in such currencies and the
Issuing Lenders that have agreed to issue Letters of Credit denominated in such
currencies. After the Second Amendment Effective Date, upon the approval of any
other currency as a Non-Pro Rata Alternative Currency or the addition of any new
Lenders hereto pursuant to Section 2.19 or 10.04(b), Schedule 1.01(cb) shall be
deemed to have been amended to (i) add such new Non-Pro Rata Alternative
Currency thereto, (ii) state whether such new Non-Pro Rata Alternative Currency
is available for Letters of Credit and Swingline Loans and (iii) reflect the
identity of (A) the Lenders that have agreed to fund Revolving Loans in such new
Non-Pro Rata Alternative Currency or the then existing Non-Pro Rata Alternative
Currencies, as the case may be and (B) the Issuing Lenders that have agreed to
issue Letters of Credit denominated in such new Non-Pro Rata Alternative
Currency.
“Note” means a promissory note executed and delivered pursuant to Section
2.09(d).
“Obligations” means, without duplication, (a) all principal, interest (including
post-petition interest), fees, reimbursements, indemnifications, and other
amounts now or hereafter owed by the Borrowers or any of the Guarantors to the
Lenders, the Swingline Lenders, the Issuing Lenders, the Alternative Currency
Agent or the Administrative Agent under this Agreement and the Loan Documents,
including, such obligations with respect to Letters of Credit, and (including
interest, fees and other amounts which, but for the filing of a petition in
bankruptcy with respect to any Obligor, would have accrued on any Obligation,
whether or not a claim is allowed against such Obligor for such interest, fees
and other amounts in the related bankruptcy proceeding), including any
increases, extensions, and rearrangements of those obligations under any
amendments, supplements, and other modifications of the documents and agreements
creating those obligations, (b) all obligations in respect of any Lender Swap
Agreement and (c) all obligations in respect of Bank Products; provided that,
with respect to any Guarantor, the Obligations shall specifically exclude the
Excluded Swap Obligations of such Guarantor. Where an
-25-

--------------------------------------------------------------------------------



Australian Guarantor would have been liable for Obligations but for its
Liquidation or a setoff claimed by it, it will be taken still to be liable.
“Obligors” means, collectively, the Borrowers and the Guarantors.
“Order” means an order, writ, judgment, award, injunction, decree, ruling or
decision of any Governmental Authority or arbitrator, to the extent the Parent
or applicable Restricted Subsidiary has submitted a claim to, or is bound by the
decision of, binding arbitration.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.18(b)).
“Overnight Alternative Currency Rate” means, for any amount payable in an
Alternative Currency, the rate of interest per annum as determined by the
Alternative Currency Agent at which overnight or weekend deposits in the
relevant currency (or if such amount due remains unpaid for more than three (3)
Business Days, then for such other period of time as the Alternative Currency
Agent may reasonably determine) for delivery in immediately available and freely
transferable funds would be offered by the Alternative Currency Agent to major
banks in the interbank market upon request of such major banks for the relevant
currency as determined above and in an amount comparable to the unpaid principal
amount of the related Loan or LC Disbursement, plus any taxes, levies, imposts,
duties, deductions, charges or withholdings imposed upon, or charged to, the
Alternative Currency Agent by any relevant correspondent bank in respect of such
amount in such relevant currency.
“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight eurodollar borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the FRBNY as set forth on its public website from time to time)
and published on the next succeeding Business Day by the FRBNY as an overnight
bank funding rate.
“Overnight Foreign Currency Rate” means the rate of interest per annum (rounded
upwards, if necessary, to the next 1/16th of 1%) at which overnight deposits in
the applicable Alternative Currency (as the case may be) in an amount
approximately equal to the amount with respect to which such rate is being
determined would be offered for such day by a branch or affiliate of the
Alternative Currency Agent in the London interbank market for such currency to
major banks in the London interbank market.
“Owned Percentage” means, in the case of any Restricted Subsidiary that is not a
Wholly-Owned Subsidiary, the percentage of Equity Interests therein owned
directly or indirectly by the Parent or any Restricted Subsidiary.
“Parent” has the meaning given in the preamble hereto.
“Participant” has the meaning set forth in Section 10.04.Pari Passu
Intercreditor Agreement” shall mean that certain Pari Passu Intercreditor
Agreement, dated as of the Third Amendment Effective Date, by and among the
Administrative Agent and JPMorgan, as the administrative agent and collateral
agent under the Term Loan Credit Agreement, as it may be amended, amended and
restated, modified, supplemented, extended or renewed from time to time in
accordance with the terms hereof and thereof.
-26-

--------------------------------------------------------------------------------



“Participant” has the meaning set forth in Section 10.04(c)(i).
“Participant Register” has the meaning set forth in Section 10.04.10.04(c)(iii).
“Patent” shall have the meaning assigned to such term in the Security Agreement.
“Patent Security Agreement” means any Patent Security Agreement executed by an
Obligor owning registered Patents or applications for Patents in favor of the
Administrative Agent for the benefit of the Secured Parties, both on the Third
Amendment Effective Date and thereafter.
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Permitted Bond Hedge Transaction(s)” means the bond hedge or capped call
options purchased by the Company from the Call Spread Counterparties to hedge
the Company’s payment and/or delivery obligations due upon conversion of the
Convertible Senior Notes.
“Permitted Encumbrances” means:
(a) Liens imposed by law for Taxes that are not yet due or are being contested
in compliance with Section 5.04;
(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlord’s and other like Liens imposed by law or by contract provided such
contract does not grant Liens in any property other than such property covered
by Liens imposed by operation of law, arising in the ordinary course of business
and securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.04;
(c) Liens arising in the ordinary course of business associated with workers’
compensation, unemployment insurance and other social security laws or
regulations (including, without limitation, pursuant to Section 8a of the German
Old Age Employees Act on Partial Retirement (Altersteilzeitgesetz) or Section 7e
of the Fourth Book of the German Social Code (Sozialgesetzbuch IV));
(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;
(e) Liens of financial institutions on accounts or deposits maintained therein
to the extent arising by operation of law or within the documentation
establishing said account to the extent same secure charges, fees and expenses
owing or potentially owing to said institution;
(f) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Section 7.01;
(g) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Parent or any Restricted Subsidiary; and
(h) an interest that is a Lien by virtue only of the operation of section 12(3)
of the Australian Personal Property Securities Act 2009 (Cth)PPSA provided that
it does not secure the payment or performance of an obligation.
-27-

--------------------------------------------------------------------------------



“Permitted Indebtedness” means Indebtedness that the Obligors and their
respective Restrictive Subsidiaries are permitted to create, incur, assume or
permit to exist pursuant to Section 6.01.
“Permitted Investments” means:
(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America, an EEA Member
Country or Switzerland (or by any agency or instrumentality thereof to the
extent such obligations are backed by the full faith and credit of the relevant
state), in each case, maturing within one year from the date of acquisition
thereof;
(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and issued by any Lender, any Affiliate of a Lender or any
commercial banking institution or corporation rated at least P-1 by Moody’s or
A-1 by S&P;
(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 270 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any Lender or any other commercial bank
organized under the laws of the United States of America or any State thereof
that has a combined capital and surplus and undivided profits of not less than
$500,000,000;
(d) fully collateralized repurchase agreements for securities described in
clause (a) above and entered into with a financial institution satisfying the
criteria described in clause (c) above;
(e) money market funds that (i) comply with the criteria set forth in Securities
and Exchange Commission Rule 2a-7 under the Investment Company Act of 1940, (ii)
are rated AAA by S&P and Aaa by Moody’s or which hold investments substantially
of the type described in clauses (a) through (d) above, and (iii) have portfolio
assets of at least $2,000,000,000; and
(f) any Permitted Bond HedgeConvertible Senior Notes Transaction(s).
“Permitted Liens” means Liens that the Obligors and their respective Restricted
Subsidiaries are permitted to create, incur, assume or permit to exist pursuant
to Section 6.02.
“Permitted Warrant Transaction(s)” means one or more net share or cash settled
warrants sold by the Company to the Call Spread Counterparties, concurrently
with the purchase by the Company of the Permitted Bond Hedge Transactions, to
offset the cost to the Company of the Permitted Bond Hedge Transactions.Ratio
Debt” has the meaning assigned to such term in Section 6.01(k)
“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, replacement, defeasance, renewal or extension of any
Indebtedness of such Person; provided that (a) the principal amount (or accreted
value, if applicable) thereof does not exceed the principal amount (or accreted
value, if applicable) of the Indebtedness so modified, refinanced, refunded,
replaced, defeased, renewed or extended except by an amount equal to unpaid
accrued interest and premium thereon plus other amounts paid, and fees and
expenses incurred, in connection with such modification, refinancing, refunding,
replacement, defeasance, renewal or extension and by an amount equal to any
existing commitments unutilized thereunder, (b) Indebtedness resulting from such
modification, refinancing, refunding, replacement, defeasance, renewal or
extension has a final maturity date equal to or later than the final maturity
date of, and has a Weighted Average Life to Maturity equal to or greater than
the Weighted Average Life to Maturity of, the Indebtedness being modified,
refinanced, refunded, replaced, defeased, renewed or extended, (c) except in the
case of any such modification, refinancing, refunding, renewal or
-28-

--------------------------------------------------------------------------------



extension of any Indebtedness permitted under Sections 6.01(o) and (p),
immediately after giving effect thereto, no Event of Default shall have occurred
and be continuing, (d) if the Indebtedness being modified, refinanced, refunded,
replaced, defeased, renewed or extended is subordinated in right of payment or
lien priority to the Obligations, Indebtedness resulting from such modification,
refinancing, refunding, replacement, defeasance, renewal or extension is
subordinated in right of payment or lien priority, as applicable, to the
Obligations on terms at least as favorable to the Lenders as those contained in
the documentation governing the Indebtedness being modified, refinanced,
refunded, replaced, defeased, renewed or extended and (e) (i) the terms and
conditions (including, if applicable, as to collateral but excluding as to
subordination, interest rate (including whether such interest is payable in cash
or in kind) and redemption premium) of Indebtedness resulting from such
modification, refinancing, refunding, replacement, defeasance, renewal or
extension are not, taken as a whole, materially less favorable to the Obligors
or the Lenders than the terms and conditions, taken as a whole, of the
Indebtedness being modified, refinanced, refunded, replaced, defeased, renewed
or extended, as reasonably determined by Parent, or such terms shall be current
market terms (as reasonably determined by Parent) for such type of Indebtedness
and (ii) the primary obligor in respect of, and the Persons (if any) that
guarantee, Indebtedness resulting from such modification, refinancing,
refunding, replacement, defeasance, renewal or extension are the primary obligor
in respect of, and Persons (if any) that guaranteed, respectively, the
Indebtedness being modified, refinanced, refunded, replaced, defeased, renewed
or extended. A Permitted Refinancing may constitute a portion of an issuance of
Indebtedness in excess of the amount of such Permitted Refinancing; provided
that such excess amount is otherwise permitted to be incurred under Section
6.01.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Company or any ERISA Affiliate
is (or, if such plan were terminated, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.
“Pounds Sterling” means the lawful money of the United Kingdom.
“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Federal Reserve
Board in Federal Reserve Statistical Release H.15 (519) (Selected Interest
Rates) as the “bank prime loan” rate or, if such rate is no longer quoted
therein, any similar rate quoted therein (as determined by the Administrative
Agent) or any similar release by the Federal Reserve Board (as determined by the
Administrative Agent). Each change in the Prime Rate shall be effective from and
including the date such change is publicly announced or quoted as being
effective.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Public-Sider” means a Lender whose representatives may trade in securities of
Parent or its Controlling person or any of its Subsidiaries while in possession
of the financial statements provided by Parent under the terms of this
Agreement.
“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).
“QFC Credit Support” has the meaning set forth in Section 10.21.
-29-

--------------------------------------------------------------------------------



“Qualified ECP Guarantor” has the meaning set forth in Section 9.10.
“Qualified Equity Interests” means Equity Interests of Parent other than
Disqualified Equity Interests.
“Quotation Day” means, in relation to any period for which an interest rate is
to be determined:
(a) (if the relevant currency is Dollars) two Business Days before the first day
of that period;
(b) (if the relevant currency is Pounds Sterling, Canadian Dollars or Australian
Dollars) the first day of that period;
(c) (if the relevant currency is Euro) two (2) TARGET Days before the first day
of that period; or
(d) (if the relevant currency is any other Alternative Currency) two (2)
Business Days before the first day of that period,
unless market practice differs in the relevant interbank market for any
currency, in which case the Quotation Day for that currency will be determined
by the Administrative Agent in accordance with market practice in the relevant
interbank market (and if quotations would normally be given by leading banks in
the relevant interbank market on more than one day, the Quotation Day will be
the last of those days).
“Rand” means the lawful currency of South Africa.
“Ratification Agreement” means, collectively, those certain documents executed
by certain of the Obligors as of the Effective Date that ratify the Security
Documents.
“Recipient” means (a) the Administrative Agent, (b) the Alternative Currency
Agent, (c) any Lender and (d) any Issuing Lender, as applicable.
“Reference Bank Rate” means the arithmetic mean of the rates (rounded upwards to
four decimal places) supplied to the Administrative Agent at its request by the
Reference Banks (as the case may be) as of the applicable time on the Quotation
Day for Loans in the applicable currency and the applicable Interest Period (a)
in relation to the LIBO Rate, as the rate quoted by the relevant Reference Bank
to leading banks in the London interbank market for the offering of deposits in
the applicable currency and for a period comparable to the applicable Interest
Period, (b) in relation to the Bank Bill Swap Reference Rate, as the buying rate
quoted by the relevant Reference Bank for bills of exchange accepted by leading
Australian banks which have a term equivalent to the applicable Interest Period
and (c) in relation to the Johannesburg Interbank Agreed Rate, as the rate
quoted by the relevant Reference Bank to leading banks in the Johannesburg
interbank market for the offering of deposits in Rand and for a period
comparable to the applicable Interest Period.
“Reference Banks” means such banks as may be appointed by the Administrative
Agent in consultation with the Parent. No Lender shall be obligated to be a
Reference Bank without its consent.
“RegisterRefinanced Commitments” has the meaning set forth in Section 10.04.the
definition of “Refinancing Revolving Commitments.”
“Refinancing Effective Date” has the meaning assigned to such term in Section
2.23(a).
“Refinancing Facility Agreement” means a Refinancing Facility Agreement, in form
and substance reasonably satisfactory to the Administrative Agent, among the
Borrowers, the Administrative Agent and one or more Refinancing Revolving
Lenders establishing commitments in respect of Refinancing Revolving Loans
-30-

--------------------------------------------------------------------------------



and effecting such other amendments hereto and to the other Loan Documents as
are contemplated by Section 2.23.
“Refinancing Revolving Lender” means any Person that provides a Refinancing
Revolving Commitment.
“Refinancing Revolving Commitments” means one or more Classes of revolving
credit commitments obtained pursuant to a Refinancing Facility Agreement, in
each case obtained in exchange for, or to extend, renew, refinance or replace,
in whole or in part, existing Commitments hereunder (including any successive
Refinancing Revolving Commitments) (such existing Commitments and successive
Refinancing Revolving Commitments, the “Refinanced Commitments”); provided that
(a) the principal amount of such Refinancing Revolving Commitments shall not
exceed the principal amount of the Refinanced Commitments; provided, however,
that, as part of the same incurrence or issuance of Indebtedness as such
Refinancing Revolving Commitments, the applicable Borrower may incur or issue an
additional amount of Indebtedness under Section 6.01 without violating this
clause (a) (and, for purposes of clarity, (x) such additional amount of
Indebtedness shall not constitute Refinancing Revolving Commitments and (y) such
additional amount of Indebtedness shall reduce the applicable basket under
Section 6.01, if any, on a dollar-for-dollar basis); (b) the stated final
maturity of such Refinancing Revolving Commitments (and the Refinancing
Revolving Loans of the same Class) shall not be earlier than, and such
Refinancing Revolving Commitments shall not require any scheduled commitment
reductions prior to, the Latest Maturity Date of such Refinanced Commitments;
(c) such Refinancing Revolving Commitments (and the Refinancing Revolving Loans
of the same Class) shall not constitute an obligation (including pursuant to a
Guarantee) of any entity, in each case that shall not have been (or, in the case
of after-acquired Subsidiaries, shall not have been required to become pursuant
to the terms of the Refinanced Commitments) an obligor in respect of such
Refinanced Commitments (and the Revolving Loans of the same Class), and, in each
case, shall constitute an obligation of the applicable Borrower or such
Subsidiary to the extent of its obligations in respect of such Refinanced Debt;
and (d) such Refinancing Revolving Commitments (and the Refinancing Revolving
Loans of the same Class) shall contain terms and conditions that are not
materially more favorable (when taken as a whole), as determined by the
applicable Borrower in good faith, to the investors providing such Refinancing
Revolving Commitments than those applicable to the existing Commitments and
Revolving Loans (taken as a whole) of the applicable Class being refinanced
(other than (A) with respect to pricing, optional prepayments and redemption,
(B) covenants or other provisions (i) applicable only to periods after the
Latest Maturity Date or (ii) made applicable to the existing Commitments and
Revolving Loans and (C) any financial maintenance covenants described in
subclause (I) of Section 2.23(a)(iii)) on the date such Refinancing Revolving
Commitments are incurred. .
“Refinancing Revolving Loans” means one or more Classes of revolving loans
incurred by a Borrower under this Agreement in respect of Refinancing Revolving
Commitment pursuant to a Refinancing Facility Agreement.
“Register” has the meaning set forth in Section 10.04(b)(iv).
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
“Relevant Entities” has the meaning set forth in Section 5.01.
“Resolution Authority” means an EEA Resolution Authority, or with respect to any
U.K. Financial Institution, a U.K. Resolution Authority.
“Response” means (a) “response” as such term is defined in CERCLA, 42 U.S.C.
§9601(24), and (b) all other actions required by any Governmental Authority or
voluntarily undertaken to (i) clean up, remove, treat, abate, or in any other
way address any Hazardous Material in the environment; (ii) prevent the release
or threatened release
-31-

--------------------------------------------------------------------------------



of any Hazardous Material; or (iii) perform studies and investigations in
connection with, or as a precondition to, clause (i) or (ii) above.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the Parent
or any Restricted Subsidiary, or any payment (whether in cash, securities or
other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such Equity Interests in the Parent or any Restricted Subsidiary or any
option, warrant or other right to acquire any such Equity Interests in the
Parent or any Restricted Subsidiary; provided that the term “Restricted Payment”
shall not include any dividend or distribution payable solely in Equity
Interests of such Person or warrants, options or other rights to purchase such
Equity Interests so long as such warrants, options or other rights do not have
mandatory repayment or redemption rights.
“Restricted Period” means the period commencing on the Second Amendment
Effective Date through (but not including) the Restricted Period Termination
Date.
“Restricted Period Termination Date” means the earlier of (a) October 1, 2021 or
(b) the date on which the Parent delivers to the Administrative Agent an
irrevocable certificate of a Financial Officer (i) stating that the Parent
elects to terminate the Restricted Period and (ii) certifying pro forma
compliance with the covenant set forth in Section 6.16(b) and containing
calculations demonstrating such compliance.
“Restricted Subsidiary” means any Subsidiary that is not an Unrestricted
Subsidiary.
“Reuters” means, as applicable, Thomson Reuters Corp., Refinitiv or any
successor thereto.
“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the Equivalent Amount of the outstanding principal amount of such
Lender’s Revolving Loans and its LC Exposure and Swingline Exposure at such
time.
“Revolving Loan” means a Loan made pursuant to Section 2.01.
“S&P” means S&P Global Ratings, a division of S&P Global Inc.
“Sanctioned Country” means, at any time, a country, region or territory which
is, or whose government is, the subject or target of any Sanctions (at the
Effective Date, Crimea, Cuba, Iran, North Korea and Syria).
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of The Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European Union, any EU
member state or, Her Majesty’s Treasury of the United Kingdom, or the government
of Canada pursuant to, or as described in, any applicable Canadian laws,
regulations or orders, (b) any Person operating, organized or resident in a
Sanctioned Country or (c) any Person controlled or 50% or more owned by any such
Person or Persons described in the foregoing clauses (a) or (b).
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any EU member state or, Her
Majesty’s Treasury of the United Kingdom or the government of Canada pursuant
to, or as described in, any applicable Canadian laws, regulations or orders.
“SARB” means the South African Reserve Bank.
-32-

--------------------------------------------------------------------------------



“SARB Approval” means the approval granted by the Financial Surveillance
Department of the SARB approving, among other things, the South African
Guarantor’s guaranty of the Loan which shall be satisfactory to the
Administrative Agent in form and substance.
“Screen Rate” means (a) in respect of the LIBO Rate for any currency and for any
Interest Period, (i) in the case of Dollars, the LIBO Screen Rate and (ii) in
the case of any other Alternative Currency, the London interbank offered rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) appearing on Reuters Screen LIBOR02 Page
for such currency for such Interest Period (or, in each such case under this
clause (a), on any successor or substitute page on such screen or service that
displays such rate, or on the appropriate page of such other information service
that publishes such rate as shall be selected by the Administrative Agent from
time to time in its reasonable discretion), (b) in respect of the Canadian
DealerDollar Offered Rate, the average rate for bankers acceptances with a tenor
equal in length to such Interest Period as displayed on CDOR page of the Reuters
screen (or on any successor or substitute page on such screen or service that
displays such rate, or on the appropriate page of such other information service
that publishes such rate as shall be selected by the Alternative Currency Agent
from time to time in its reasonable discretion), (c) in respect of the Bank Bill
Swap Reference Rate, the Australian Bank Bill Swap Reference Rate (Bid)
administered by ASX Benchmarks Pty Limited (or any other Person that takes over
the administration of that rate) displayed on page BBSY of the Reuters Screen
(or any replacement Reuters page which displays that rate) for a term equivalent
to such Interest Period and (d) in respect of the Johannesburg Interbank Agreed
Rate, the Johannesburg interbank agreed rate, polled and published by the South
African Futures Exchange (a division of the JSE LimitedJohannesburg Stock
Exchange) for deposits in ZAR for the relevant Interest Period which appears on
the Reuters Screen SAFEY Page at the applicable time (or, if the agreed page is
replaced or service ceases to be available, such other page or service
displaying such rate selected by the Alternative Currency Agent); provided, that
(i) during the Restricted Period, if any Screen Rate determined pursuant to
clause (a)(i) above shall be less than 0.5%, such rate shall be deemed to be
0.5% for purposes of this Agreement, (ii) at all times after the Restricted
Period, if any Screen Rate determined pursuant to clause (a)(i) above shall be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement and (iii) if any other Screen Rate shall be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement.
“Second Amendment Effective Date” means May ___,29, 2020.
“Security Agreement” means, collectively, (a) the Security and Pledge Agreement
dated July 15, 2010, among certain of the Obligors and the Administrative Agent,
and (b) the Security and Pledge Agreement dated May 26, 2015, among certain of
the Obligors and the Administrative Agent, in each case, as amended, modified,
supplemented or restated from time to time.Secured Net Leverage Ratio” shall be
defined as the ratio of (a)(x) Consolidated Funded Indebtedness as of such date
that is secured by a Lien on any assets of Parent and its Restricted
Subsidiaries minus (y) Unencumbered Balance Sheet Cash as of such date to (b)
Consolidated Adjusted Pro Forma EBITDA for the most recently completed four
quarter period.
“Secured Obligations” means all Obligations now or hereafter existing, including
any extensions, modifications, substitutions, amendments and renewals thereof,
whether for principal, interest, fees, expenses, indemnification, or otherwise,
including all costs and expenses (including reasonable attorneys’ fees and
expenses) incurred by the Administrative Agent or any Secured Party in
connection with any exercise of its rights or remedies under any Loan Document,
pursuant to the terms of the Loan Documents.
“Secured Parties” means, collectively, the Administrative Agent, the Lenders and
each party to a Lender Swap Agreement or an agreement relating to Bank Products
if such person is the Administrative Agent, a Lender, an Affiliate of the
Administrative Agent or a Lender, or was a “Lender” under the Existing Credit
Agreement.
-33-

--------------------------------------------------------------------------------



“Security Agreement” means the Amended and Restated U.S. Security and Pledge
Agreement dated as of the date hereof, 15, 2010, among certain of the Obligors
and the Administrative Agent, as amended, modified, supplemented or restated
from time to time.
“Security Documents” means the Security Agreement, the Ratification Agreements,
each Addendum, and each other security document, pledge agreement or debenture
delivered in accordance with applicable local or foreign law to grant a valid,
perfected security interest to secure the Obligations in any property, and all
UCC or other financing statements or instruments of perfection required by this
Agreement, any security agreement or mortgage to be filed with respect to the
security interests in property and fixtures created pursuant to the Security
Agreement or any mortgage and any other document or instrument utilized to
pledge as collateral for the Obligations any property of whatever kind or
nature.
“Similar Business” means (1) any business conducted by Parent or any Subsidiary
on the Third Amendment Effective Date or (2) any business or other activities
that are reasonably similar, ancillary, incidental, complementary or related to
(including non-core incidental businesses acquired in connection with any
Investment), or a reasonable extension, development or expansion of, the
businesses that Parent and its Subsidiaries conduct or propose to conduct on the
Third Amendment Effective Date.
“South Africa” means the Republic of South Africa.
“Specified Period Termination Date” means the earlier of (a) the date that is
180 days after the Restricted Period Termination Date and (b) the date specified
by the Parent as the “Specified Period Termination Date” in an irrevocable
certificate of a Financial Officer delivered to the Administrative Agent.
“Specified Jurisdictions” means the United States and any state or territory
thereof, the United Kingdom, Canada and any province or territory thereof,
Australia and any state or territory thereof, Germany and South Africa.
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentage shall include those imposed pursuant to such Regulation D.
Eurocurrency Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.
“Subordinated Indebtedness” means any Indebtedness that is expressly
subordinated in right of payment to the Obligations (it being understood that,
for the purposes of this definition of “Subordinated Indebtedness,” Indebtedness
will not be deemed subordinated in right of payment to the Obligations solely
because it is secured by a Lien on an asset that is junior in priority to any
other Lien on such asset).
“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, trust, association or other
entity of which securities or other ownership interests representing more than
50% of the equity or more than 50% of the ordinary voting power or, in the case
of a partnership, more than 50% of the general partnership interests are, as of
such date, owned, controlled or held (whether directly or indirectly). Unless
otherwise indicated, “Subsidiary” means a Subsidiary of the Parent.
“Supported QFC” has the meaning set forth in Section 10.21.
“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies,
-34-

--------------------------------------------------------------------------------



commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided that,
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of the Parent and its Subsidiaries shall be a Swap Agreement.
“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.
“Swap Termination Value” means, in respect of one or more Swap Agreements, after
taking into account the effect of any legally enforceable netting agreement
relating to such Swap Agreements, (a) for any date on or after the date such
Swap Agreements have been closed out and termination value(s) determined in
accordance therewith, such termination value(s) and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Agreements, as determined by the
counterparties to such Swap Agreements.
“Swingline Commitment” means as to any Lender (a) the amount set forth opposite
such Lender’s name on Schedule 2.01(c) attached hereto or (b) if such Lender has
entered into an Assignment and Assumption or has otherwise assumed a Swingline
Commitment after the Effective Date, the amount set forth for such Lender as its
Swingline Commitment in the Register maintained by the Administrative Agent.
“Swingline Exposure” means, at any time, the Equivalent Amount of the aggregate
principal amount of all Swingline Loans outstanding at such time. The Swingline
Exposure of any Lender at any time shall be the sum of (a) its Applicable
Percentage of the total Swingline Exposure at such time related to Swingline
Loans other than any Swingline Loans made by such Lender in its capacity as a
Swingline Lender and (b) the Equivalent Amount of the aggregate principal amount
of all Swingline Loans made by such Lender as a Swingline Lender outstanding at
such time (less the amount of participations funded by the other Lenders in such
Swingline Loans).
“Swingline Lenders” means JPMorgan, Bank of America, Barclays and Wells Fargo
(including each of their respective branches and affiliates), each in its
capacity as lender of Swingline Loans hereunder.
“Swingline Loan” means a Loan made pursuant to Section 2.04.
“Swingline Rate” means (a) for Swingline Loans in Dollars, a rate per annum
equal to the Alternate Base Rate plus the Applicable ABR Margin, (b) for
Swingline Loans in Canadian Dollars, the Canadian Prime Rate plus the Applicable
Margin for Canadian Prime Rate Loans, and (c) for Swingline Loans in any other
Alternative Currencies, the Overnight Foreign Currency Rate plus the Applicable
Margin, or, if in the determination of JPMorgan, in its capacity as a Swingline
Lender, there is not an Overnight Foreign Currency Rate applicable to the
currency in which such Swingline Loans are denominated, such other rate as may
be designated by JPMorgan, in its capacity as a Swingline Lender (in
consultation with the Parent), plus the Applicable Margin.
“TARGET Day” means any day on which the Trans-European Automatic Real-time Gross
Settlement Express Transfer payment system is open for the settlement of
payments in Euros.
“Tax Credit” means a credit against, relief or remission for, or refund or
repayment of any Tax.
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.
“Term Loan Credit Agreement” means that certain Term Loan Credit Agreement,
dated as of the date hereof, among the Obligors, the lenders party thereto and
JPMorgan Chase Bank, N.A., as administrative agent and collateral agent.
-35-

--------------------------------------------------------------------------------



“Test Period” means, at any date of determination, the most recently completed
four consecutive fiscal quarters of Parent ending on or prior to such date for
which financial statements have been (or were required to have been) delivered
pursuant to Section 5.01; provided that prior to the first date financial
statements have been delivered pursuant to 5.01, the Test Period in effect shall
be the period of four consecutive fiscal quarters of Parent ended March 31,
2020.
“Third Amendment Effective Date” means June 29, 2020.
“Total Net Leverage Ratio” means, as of the date of determination, (x) prior to
the Restricted Period Termination Date, the ratio of (a) Consolidated Funded
Indebtedness as of such date minus Unencumbered Balance Sheet Cash as of such
date in excess of $15,000,000 to (b) Consolidated Adjusted Pro Forma EBITDA for
the most recently completed four quarter periodTest Period and (y) on and after
the Restricted Period Termination Date, the ratio of (a) Consolidated Funded
Indebtedness as of such date minus Unencumbered Balance Sheet Cash as of such
date to (b) Consolidated Adjusted Pro Forma EBITDA for the most recently
completed Test Period.
“Trademarks” shall have the meaning assigned to such term in the Security
Agreement.
“Trademark Security Agreement” means any Trademark Security Agreement executed
by an Obligor owning registered Trademarks or applications for Trademarks in
favor of the Administrative Agent for the benefit of the Secured Parties, both
on the Third Amendment Effective Date and thereafter.
“Transactions” means the (i) execution, delivery and performance by the Obligors
of this Agreement and the other Loan Documents, (ii) execution, delivery and
performance by the Obligors of the Term Loan Credit Agreement and (iii) the
borrowing of Loans, the use of the proceeds thereof and the issuance of Letters
of Credit hereunder.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, the Alternate Base Rate, the
Canadian DealerDollar Offered Rate, the Canadian Prime Rate, the Bank Bill Swap
Reference Rate or the Johannesburg Interbank Agreed Rate.
“U.K.” and “United Kingdom” each means the United Kingdom of Great Britain and
Northern Ireland.
“U.K. Borrower” means any Borrower that is organized under the laws of the
United Kingdom or otherwise a tax resident in the United Kingdom.
“U.K. Excluded Withholding Taxes” means any deduction or withholding for or on
account of any U.K. Tax from a payment under any Loan where:
(a) the payment could have been made to the relevant Lender without any
deduction or withholding if the Lender had been a U.K. Qualifying Lender, but on
that date that Lender is not or has ceased to be a U.K. Qualifying Lender other
than as a result of any change after the date it became a Lender under this
Agreement in (or in the interpretation, administration, or application of) any
law or treaty or any published practice or published concession of any relevant
taxing authority; or
(b) the relevant Lender is a U.K. Treaty Lender and the Obligor making the
payment is able to demonstrate that the payment could have been made to the
Lender without the U.K. Tax deduction had that Lender complied with its
obligations under Section 2.16(g) or (h) (as applicable).
“U.K. Financial Institution” means any BRRD undertaking (as such term is defined
under the PRA Rulebook (as amended from time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any Person falling with IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the
-36-

--------------------------------------------------------------------------------



United Kingdom Financial Conduct Authority, which includes certain credit
institutions and investment firms, and certain affiliates or such credit
institutions or investment firms.
“U.K. Holdco” means Cardtronics Holdings Limited, a private company incorporated
under English law.
“U.K. Qualifying Lender” means a Lender which is beneficially entitled to
interest payable to that Lender in respect of an advance under a Loan Document
and is:
(a) a Lender:
(iv) (i) which is a bank (as defined for the purpose of section 879 of the UK
Income Tax Act 2007) making an advance under a Loan Document and is within the
charge to United Kingdom corporation tax as respects any payments of interest
made in respect of that advance or would be within such charge as respects such
payments apart from section 18A of the UK Corporation Tax Act 2009; or
(v) (ii) in respect of an advance made under a Loan Document by a Person that
was a bank (as defined for the purpose of section 879 of the U.K. Income Tax Act
2007) at the time that that advance was made and within the charge to United
Kingdom corporation tax as respects any payments of interest made in respect of
that advance; or
(b) a U.K. Treaty Lender.
“U.K. Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any U.K.
Financial Institution.
“U.K. Tax” means any Tax imposed under the laws of the U.K. or by any political
subdivision, instrumentality or governmental agency in the U.K. having taxing
authority.
“U.K. Treaty Lender” means a Lender which:
(a) is treated as a resident of a U.K. Treaty State for the purposes of the
relevant U.K. Treaty;
(b) does not carry on a business in the United Kingdom through a permanent
establishment with which that Lender’s participation in the Loan is effectively
connected; and
(c) meets all other conditions in the relevant U.K. Treaty for full exemption
from Tax imposed by the U.K. on interest, except that for this purpose it shall
be assumed that the following are satisfied:
(i) (i) any condition which relates (expressly or by implication) to there not
being a special relationship between the U.K. Borrower and a Lender or between
both of them and another person, or to the amounts or terms of any Loan; and
(ii) (ii) any necessary procedural formalities.
“U.K. Treaty State” means a jurisdiction having a double taxation agreement (a
“U.K. Treaty”) with the United Kingdom which makes provision for full exemption
from Tax imposed by the United Kingdom on interest.
“U.S. Borrower” means any Borrower that is a U.S. Subsidiary.
“U.S. Special Resolution Regime” has the meaning set forth in Section 10.21.
-37-

--------------------------------------------------------------------------------



“Unencumbered Balance Sheet Cash” means, as of any date of determination, the
balance of unencumbered balance sheet cash of the Obligors on such date,
excluding (a) any vault cash or cash for use in ATM Equipment and (b) any cash
equal to the value of the outstanding Convertible Senior Notes prior to maturity
thereof; provided that, for purposes of calculating the Total Net Leverage
Ratio, the exclusion in foregoing clause (b) shall not apply.
“Unrestricted Subsidiary” means (a) any Subsidiary that at the time of
determination shall have been designated as an Unrestricted Subsidiary by the
Parent in the manner provided below (and shall not have been subsequently
designated or deemed to have been designated as a Restricted Subsidiary) and (b)
any Subsidiary of an Unrestricted Subsidiary. Subject to Section 5.09(b), the
Parent may from time to time designate any Subsidiary (other than any Borrower
and aor any Subsidiary that, immediately after such designation, shall hold any
Indebtedness or Equity Interest in any Borrower or any Restricted Subsidiary) as
an Unrestricted Subsidiary, and may designate any Unrestricted Subsidiary as a
Restricted Subsidiary, so long as,; provided that (i) immediately after giving
effect to such designation, no Event of Default shall have occurred and be
continuing, (ii) in the case of the designation of any Subsidiary as an
Unrestricted Subsidiary, such designation shall constitute an Investment in such
Unrestricted Subsidiary (calculated as an amount equal to the fair market value
of the Equity Interests of the designated Subsidiary and any of its Subsidiaries
that are owned by Parent or any Restricted Subsidiary, immediately prior to such
designation), and such Investment must be permitted under Section 6.05, (iii) no
Subsidiary may be designated as an Unrestricted Subsidiary if it or any of its
Subsidiaries is a “Restricted Subsidiary” for the purpose of (x) the Term Loan
Credit Agreement or (y) any other Material Indebtedness, (iv) following the
designation of an Unrestricted Subsidiary as a Restricted Subsidiary, Parent
shall comply with the provisions of Sections 5.09 and 5.15, if applicable, with
respect to such designated Restricted Subsidiary. The designation of any
Unrestricted Subsidiary as a Restricted Subsidiary shall constitute (i) the
incurrence at the time of designation of any Investment, Indebtedness or Liens
of such Subsidiary existing at such time and (ii) a return on any Investment by
Parent in Unrestricted Subsidiaries pursuant to the preceding sentence in an
amount equal to the fair market value at the date of such designation of
Parent’s Investment in such Subsidiary. Any designation by the Parent pursuant
to this definition shall be made in an officer’s certificate delivered to the
Administrative Agent and containing a certification that such designation is in
compliance with the terms of this definition. As of the Third Amendment
Effective Date, there are no Unrestricted Subsidiaries.
“Up-Stream or Cross-Stream Guarantee” shall have the meaning set forth in
Section 9.11.
“U.S. Borrower” means any Borrower that is a U.S. Subsidiary.
“U.S. Holdco” means CATM Holdings LLC, a Delaware limited liability company.
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Special Resolution Regimes” has the meaning set forth in Section 10.21.
“U.S. Subsidiary” means any Subsidiary that is organized under the laws of the
United States, any state thereof or the District of Columbia, other than a CFC
Subsidiary.
“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.16(g)(iii)(B)(iii).
“Wells Fargo” means Wells Fargo Bank, N.A.
“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing (i) the sum of the products
obtained by multiplying (x) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (y) the number of years
(calculated to the nearest
-38-

--------------------------------------------------------------------------------



one-twelfth) that will elapse between such date and the making of such payment
by (ii) the then outstanding principal amount of such Indebtedness.
“Wholly-Owned Subsidiary” means any Subsidiary of which all of the outstanding
Equity Interests (other than directors’ qualifying shares mandated by applicable
law), on a fully diluted basis, are owned by the Parent or one or more of the
Wholly-Owned Subsidiaries or by the Parent and one or more of the Wholly-Owned
Subsidiaries.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
“Withholding Agent” means any Obligor and, the Administrative Agent and any
other applicable withholding agent.
“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of liability of any U.K. Financial Institution
or any contract of instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that Person
or any other Person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.
Section ii.Classification of Loans and Borrowings.
For purposes of this Agreement, Loans may be classified and referred to by Class
(e.g., a “Revolving Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class
and Type (e.g., a “Eurocurrency Revolving Loan”). Borrowings also may be
classified and referred to by Class (e.g., a “Revolving Borrowing”) or by Type
(e.g., a “Eurocurrency Borrowing”) or by Class and Type (e.g., a “Eurocurrency
Revolving Borrowing”).
Section iii.Terms Generally.
The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. The word “will” shall be construed to have the same
meaning and effect as the word “shall”. Unless the context requires otherwise
(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (b) any reference herein to any Person shall be construed to
include such Person’s successors and permitted assigns, (c) the words “herein”,
“hereof” and “hereunder”, and words of similar import, shall be construed to
refer to this Agreement in its entirety and not to any particular provision
hereof, (d) all references herein to Articles, Sections, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Exhibits and
Schedules to, this Agreement and (e) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.
Section iv.Accounting Terms; GAAP.
Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time; provided that, if the Parent notifies the Administrative Agent
that the Parent requests an amendment to any provision hereof to eliminate the
effect of any change occurring after the date hereof in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies the Parent that the Majority Lenders request an amendment to any
provision
-39-

--------------------------------------------------------------------------------



hereof for such purpose), regardless of whether any such notice is given before
or after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. References to
quarters and months with respect to compliance with financial covenants and
financial reporting obligations of the Parent shall be fiscal quarters and
fiscal months, except where otherwise indicated. Notwithstanding anything to the
contrary contained in this Section or in the definition of “Capital Lease
Obligations,” in the event of an accounting change requiring all leases to be
capitalized, only those leases (assuming for purposes hereof that such leases
were in existence on the date hereof) that would constitute capital leases in
conformity with GAAP on the date hereof shall be considered capital leases, and
all calculations and deliverables under this Agreement or any other Loan
Document shall be made or delivered, as applicable, in accordance therewith.
Section v.Determination of Equivalent Amounts.
The Administrative Agent will determine the Equivalent Amount of
(1)each Borrowing as of the date two (2) Business Days prior to the date of such
Borrowing and, if applicable, the date of conversion or continuation of any
Borrowing;
(2)the LC Exposure as of the date of each request for the issuance, amendment,
renewal or extension of any Letter of Credit; and
(3)all outstanding Loans and the LC Exposure on and as of the last Business Day
of each month and, during the continuation of an Event of Default, on any other
Business Day elected by the Administrative Agent in its discretion or upon
instruction by the Majority Lenders.
Each day upon or as of which the Administrative Agent determines Equivalent
Amounts as described in the preceding clauses (a), (b) or (c) is herein
described as a Computation Datecomputation date with respect to each Borrowing,
Letter of Credit or LC Exposure for which an Equivalent Amount is determined on
or as of such date (the “Computation Date”).
Section vi.Additional Alternative Currencies.

(1)If, pursuant to clause (e) of the definition of “Agreed Alternative
Currency,” the Administrative Agent and each Lender consent to the addition of a
requested currency as an Agreed Alternative Currency, the Administrative Agent
shall notify the Parent and (i) the Administrative Agent and each Lender may
amend the definition of “LIBO Rate” to the extent necessary to add the
applicable interest rate for such currency and (ii) to the extent the definition
of “LIBO Rate” reflects the appropriate interest rate for such currency or has
been amended to reflect the appropriate interest rate for such currency, such
currency shall thereupon be deemed for all purposes to be an Alternative
Currency for the purposes of any Eurocurrency Borrowings hereunder.
(2)If, pursuant to clause (b) of the definition of Non-Pro Rata Alternative
Currency, the Administrative Agent and the Majority Lenders consent to the
addition of a requested currency as a Non-Pro Rata Alternative Currency, the
Administrative Agent shall notify the Parent and (i) the Administrative Agent
and such Lenders may amend the definition of “LIBO Rate” to the extent necessary
to add the applicable interest rate for such currency and (ii) to the extent the
definition of “LIBO Rate” reflects the appropriate interest rate for such
currency or has been amended to reflect the appropriate interest rate for such
currency, such currency shall thereupon be deemed for all purposes to be an
Alternative Currency for the purposes of any Eurocurrency Borrowings hereunder.
-40-

--------------------------------------------------------------------------------



Section vii.LCT Election.

(1)Notwithstanding anything in this Agreement or any Loan Document to the
contrary, when (i) calculating any applicable ratio, the Total Net Leverage
Ratio, Interest Coverage Ratio and the components of each such ratio in
connection with the incurrence of Indebtedness, the making of an Investment, the
making of a Restricted Payment or the prepayment of Indebtedness, (ii)
determining compliance with any provision of this Agreement which requires that
no Default or Event of Default has occurred, is continuing or would result
therefrom, (iii) determining compliance with any provision of this Agreement
which requires compliance with any representation or warranties set forth herein
or (iv) determining the satisfaction of all other conditions precedent to the
incurrence of Indebtedness, the making of an Investment, the making of a
Restricted Payment or the prepayment of Indebtedness, in each case in connection
with a Limited Condition Transaction, the date of determination of such ratio or
other provisions, determination of whether any Default or Event of Default has
occurred, is continuing or would result therefrom, determination of compliance
with any representations or warranties or the satisfaction of any other
conditions shall, at the option of the Parent (the Parent’s election to exercise
such option in connection with any Limited Condition Transaction, an “LCT
Election,” which LCT Election may be in respect of one or more of clauses (i),
(ii), (iii) and (iv) above), be deemed to be the date the definitive agreements
(or other relevant definitive documentation) for such Limited Condition
Transaction are entered into (the “LCT Test Date”).
(2)Upon the making of an LCT Election pursuant to the terms hereof, the Parent
shall give written notice thereof to the Administrative Agent.
(3)If on a pro forma basis after giving effect to such Limited Condition
Transaction and the other transactions to be entered into in connection
therewith (including any incurrence or issuance of Indebtedness, and the use of
proceeds thereof), with such ratios and other provisions calculated as if such
Limited Condition Transaction or other transactions had occurred at the
beginning of the most recent four quarters ending prior to the LCT Test Date for
which financial statements have been (or are required to be) delivered pursuant
to Section 5.01(a) or (b), as applicable, the Parent could have taken such
action on the relevant LCT Test Date in compliance with the applicable ratios or
other provisions, such provisions shall be deemed to have been complied with,
unless an Event of Default pursuant to Section 7.01(a), (h) or (i) shall be
continuing on the date such Limited Condition Transaction is consummated.
(4)For the avoidance of doubt, (i) ifIf, following the LCT Test Date, any of
such ratios or other provisions are exceeded or breached as a result of
fluctuations in such ratio or other provisions at or prior to the consummation
of the relevant Limited Condition Transactions, such ratios and other provisions
will not be deemed to have been exceeded or failed to have been satisfied as a
result of such fluctuations solely for purposes of determining whether the
Limited Condition Transaction is permitted hereunder and (ii) such ratios and
compliance with such conditions shall not be tested at the time of consummation
of such Limited Condition Transaction, unless, other than if an Event of Default
pursuant to Section 7.01(a), (h) or (i) shall be continuing on such date, the
Parent elects, in its sole discretion, to test such ratios and compliance with
such conditions on the date such Limited Condition Transaction or related
Specified Transactions is consummated.
(5)If the Parent has made an LCT Election for any Limited Condition Transaction,
then in connection with any subsequent calculation of any ratio, basket
availability or compliance with any other provision hereunder (other than actual
compliance with Sections 6.16 and 6.17) on or following the relevant LCT Test
Date and prior to the earliest of the date on which such Limited Condition
Transaction is consummated, the date that the definitive agreement for such
Limited Condition Transaction is terminated or expires without consummation of
such Limited Condition Transaction or the date the Parent makes an election
pursuant to clause (d)(ii) above, any such ratio, basket or compliance with any
other provision hereunder shall be calculated on a pro forma basis assuming such
Limited Condition Transaction and other transactions in connection therewith
(including any incurrence or issuance of Indebtedness, and the use of proceeds
thereof) had been consummated on the LCT Test Date.
-41-

--------------------------------------------------------------------------------



Section viii.Interest Rates; LIBOR Notification.
The interest rate on Eurocurrency Loans is determined by reference to the LIBO
Rate, which is derived from the London interbank offered rate. The London
interbank offered rate is intended to represent the rate at which contributing
banks may obtain short-term borrowings from each other in the London interbank
market. In July 2017, the U.K. Financial Conduct Authority announced that, after
the end of 2021, it would no longer persuade or compel contributing banks to
make rate submissions to the ICE Benchmark Administration (together with any
successor to the ICE Benchmark Administrator, the “IBA”) for purposes of the IBA
setting the London interbank offered rate. As a result, it is possible that
commencing in 2022, the London interbank offered rate may no longer be available
or may no longer be deemed an appropriate reference rate upon which to determine
the interest rate on Eurocurrency Loans. In light of this eventuality, public
and private sector industry initiatives are currently underway to identify new
or alternative reference rates to be used in place of the London interbank
offered rate. In the event that the London interbank offered rate is no longer
available or in certain other circumstances as set forth in Section 2.13(c) of
this Agreement, such Section 2.13(c) provides a mechanism for determining an
alternative rate of interest. The Administrative Agent will notify the Parent,
pursuant to Section 2.13, in advance of any change to the reference rate upon
which the interest rate on Eurocurrency Loans is based. However, the
Administrative Agent does not warrant or accept any responsibility for, and
shall not have any liability with respect to, the administration, submission or
any other matter related to the London interbank offered rate or other rates in
the definition of “LIBO Rate” or with respect to any alternative or successor
rate thereto, or replacement rate thereof, including without limitation, whether
the composition or characteristics of any such alternative, successor or
replacement reference rate, as it may or may not be adjusted pursuant to Section
2.13(b), will be similar to, or produce the same value or economic equivalence
of, the LIBO Rate or have the same volume or liquidity as did the London
interbank offered rate prior to its discontinuance or unavailability.
Section ix.Divisions.
For all purposes under the Loan Documents, in connection with any Division, (a)
if any asset, right, obligation or liability of any Person becomes the asset,
right, obligation or liability of a different Person, then it shall be deemed to
have been transferred from the original Person to the subsequent Person, and (b)
if any new Person comes into existence, such new Person shall be deemed to have
been organized on the first date of its existence by the holders of its Equity
Interests at such time.
ARTICLE II.
The Credits
THE CREDITS
Section i.Commitments.
Subject to the terms and conditions set forth herein, each Lender agrees to make
Revolving Loans in Dollars or Alternative Currencies to the Borrowers from time
to time during the Availability Period in an aggregate principal amount that
will not result in such Lender’s Revolving Credit Exposure exceeding such
Lender’s Commitment, subject to Sections 1.05 and 2.10; provided that (a)
Revolving Loans in Canadian Dollars shall be made only to the Canadian Borrower
or a U.S. Borrower and (b) with respect to Revolving Loans in a Non-Pro Rata
Alternative Currency, only the Lenders that are designated on Schedule 1.01 at
such time as having agreed to fund Revolving Loans in such Non-Pro Rata
Alternative Currency shall participate in making such Revolving Loans,
notwithstanding that this results in such Lenders having amounts owing by the
Borrowers on a non-pro rata basis. Following the advance of Revolving Loans in a
Non-Pro Rata Alternative Currency, the provisions of Section 2.02(e) shall apply
to subsequent Revolving Loans in Dollars and Agreed Alternative Currencies, to
the extent provided therein. Within the foregoing limits and subject to the
terms and conditions set forth herein, the Borrowers may borrow, prepay and
reborrow Revolving Loans. Notwithstanding the foregoing, no Borrower that is not
an obligor under the Term Loan Credit Agreement shall be permitted to request
any Borrowing of Revolving Loans, if, after giving effect thereto, the aggregate
outstanding principal amount of all Revolving Loans of such Borrowers would
exceed $100,000,000.
-42-

--------------------------------------------------------------------------------



Section ii.Loans and Borrowings.

(1)Each Revolving Loan shall be made as part of a Borrowing consisting of
Revolving Loans made by the Lenders ratably in accordance with their respective
Commitments. The failure of any Lender to make any Loan required to be made by
it shall not relieve any other Lender of its obligations hereunder; provided
that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.
(2)Subject to Section 2.13, (a) each Revolving Borrowing requested in Dollars
shall be comprised entirely of ABR Loans or Eurocurrency Loans as the relevant
Borrower may request in accordance herewith, (b) each Revolving Borrowing
requested in Canadian Dollars shall be comprised entirely of Canadian Prime Rate
Loans or CDOR Loans as the relevant Borrower may request in accordance herewith,
(c) each Revolving Borrowing requested in Australian Dollars shall be comprised
entirely of BBSY Loans, (d) each Revolving Borrowing requested in Rand shall be
comprised entirely of JIBAR Loans and (e) each Revolving Borrowing requested in
any other Alternative Currency shall be comprised entirely of Eurocurrency
Loans. Each Swingline Loan (a) denominated in Dollars shall be an ABR Loan, (b)
denominated in Canadian Dollars shall be a Canadian Prime Rate Loan and (c)
denominated in any other Alternative Currency shall bear interest based upon the
applicable Swingline Rate. Each Lender may make any Loan by causing any domestic
or foreign branch or Affiliate of such Lender to make such Loan; provided that
any exercise of such option shall not affect the obligation of the relevant
Borrower to repay such Loan in accordance with the terms of this Agreement.
(3)At the commencement of each Interest Period for any Eurocurrency Borrowing
denominated in Dollars, such Borrowing shall be in an aggregate amount that is
an integral multiple of $100,000 and not less than $1,000,000. At the
commencement of each Interest Period for any Eurocurrency Borrowing denominated
in an Alternative Currency, any CDOR Borrowing, any BBSY Borrowing or any JIBAR
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of the Equivalent Amount of $100,000 in the relevant currency and not
less than the Equivalent Amount of $1,000,000 in the relevant currency; provided
that a Eurocurrency Borrowing, BBSY Borrowing or JIBAR Borrowing may be in an
aggregate amount that is equal to (i) that which is required to repay a
Swingline Loan in the same Alternative Currency or (ii) that which is required
to finance the reimbursement of an LC Disbursement in the same Alternative
Currency as contemplated by Section 2.05(e). At the time that each ABR Revolving
Borrowing or Canadian Prime Rate Revolving Borrowing is made, such Borrowing
shall be in an aggregate amount that is an integral multiple of the Equivalent
Amount of $500,000; provided that an ABR Revolving Borrowing or a Canadian Prime
Rate Borrowing may be in an aggregate amount that is equal to (i) the entire
unused balance of the total Commitments, (ii) that which is required to repay a
Swingline Loan in the same currency, or (iii) that which is required to finance
the reimbursement of an LC Disbursement in the same currency as contemplated by
Section 2.05(e). Borrowings of more than one Type and Class may be outstanding
at the same time; provided that there shall not at any time be more than a total
of 25 Revolving Borrowings (other than ABR Revolving Borrowings and Canadian
Prime Rate Revolving Borrowings) outstanding.
(4)Notwithstanding any other provision of this Agreement, no Borrower shall be
entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Maturity
Date.
(5)If a Revolving Borrowing is made in a Non-Pro Rata Alternative Currency, as
contemplated by Section 2.01, subsequent Revolving Loans requested in Dollars
and Agreed Alternative Currencies shall be advanced first by Lenders that did
not fund such Revolving Loans included in such earlier Borrowing until such time
as the amount owing to each of the Lenders in respect of the outstanding
Revolving Loans is equal to its Applicable Percentage of the aggregate
Commitments. Thereafter, such Revolving Loans will be advanced by the Lenders in
accordance with their respective Applicable Percentages of the aggregate
Commitments.
-43-

--------------------------------------------------------------------------------



(f) As of the Second Amendment Effective Date, Bank of Montreal will no longer
be a Lender of Loans in Non-Pro Rata Alternative Currencies. Notwithstanding the
foregoing, with respect to that certain Borrowing in the original principal
amount of 18,000,000 Rand and made on April 23, 2020, Bank of Montreal shall
continue to participate therein, with its Applicable Percentage thereof being
equal to the percentage set forth on Schedule 1.01(c) immediately prior to the
Second Amendment Effective Date. From and after the Second Amendment Effective
Date, all new Borrowings of Non-Pro Rata Alternative Currencies shall be made in
accordance with Schedule 1.01(c) as of the date of the applicable Borrowing and
otherwise in accordance with the terms of this Agreement.
Section iii.Requests for Borrowings.
To request a Revolving Loan, the relevant Borrower shall provide notice of such
request by telephone in the case of a Borrowing in Dollars and in writing
(including by email) in the case of a Borrowing in an Alternative Currency (a)
in the case of a CDOR Borrowing or a Eurocurrency Borrowing in Dollars, to the
Administrative Agent not later than 12:00 p.m., Local Time, three (3) Business
Days before the date of the proposed Borrowing, (b) in the case of a
Eurocurrency Borrowing in an Alternative Currency, to the Alternative Currency
Agent not later than 12:00 p.m., Local Time, three (3) Business Days before the
date of the proposed Borrowing, (c) in the case of a BBSY Borrowing, to the
Alternative Currency Agent not later than 12:00 p.m., Local Time, three (3)
Business Days before the date of the proposed Borrowing, (d) in the case of a
JIBAR Borrowing, to the Alternative Currency Agent not later than 12:00 p.m.,
Local Time, four (4) Business Days before the date of the proposed Borrowing,
(e) in the case of an ABR Borrowing, to the Administrative Agent not later than
12:00 p.m., Local Time, on the date of the proposed Borrowing and (f) in the
case of a Canadian Prime Rate Borrowing, to the Alternative Currency Agent not
later than 12:00 p.m., Local Time, one (1) Business Day before the date of the
proposed Borrowing. Each such telephonic Borrowing Request shall be irrevocable
and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Borrowing Request signed by the relevant
Borrower. Each such telephonic and written Borrowing Request shall specify the
following information in compliance with Section 2.02:
(a)the aggregate amount of the requested Borrowing;
(b)the date of such Borrowing, which shall be a Business Day;
(c)whether such Borrowing is to be an ABR Borrowing, a Eurocurrency Borrowing, a
CDOR Borrowing, a Canadian Prime Rate Borrowing, a BBSY Borrowing or a JIBAR
Borrowing, as applicable;
(d)in the case of a Eurocurrency Borrowing, a CDOR Borrowing, a BBSY Borrowing
or a JIBAR Borrowing, the initial Interest Period to be applicable thereto,
which shall be a period contemplated by the definition of the term “Interest
Period”; and
(e)the location and number of the relevant Borrower’s account to which funds are
to be disbursed.
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be (A) in the case of a Borrowing denominated in Dollars, an ABR
Borrowing, (B) in the case of a Borrowing denominated in Canadian Dollars, a
Canadian Prime Rate Borrowing, (C) in the case of a Borrowing denominated in
Australian Dollars, a BBSY Borrowing, (D) in the case of a Borrowing denominated
in Rand, a JIBAR Borrowing and (E) in the case of a Borrowing denominated in any
other Alternative Currency, a Eurocurrency Borrowing. If no Interest Period is
specified with respect to any requested Eurocurrency Borrowing, CDOR Borrowing,
BBSY Borrowing or JIBAR Borrowing, then the relevant Borrower shall be deemed to
have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative
-44-

--------------------------------------------------------------------------------



Agent shall advise each applicable Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.
Section iv.Swingline Loans.

(1)Subject to the terms and conditions set forth herein, each Swingline Lender
severally agrees to make Swingline Loans in Dollars or any Alternative Currency
to the Borrowers from time to time during the Availability Period in an
aggregate principal amount at any time outstanding that will not result in (i)
the aggregate principal amount of outstanding Swingline Loans made by such
Swingline Lender exceeding such Swingline Lender’s Swingline Commitment, (ii)
such Swingline Lender’s Revolving Credit Exposure exceeding its Commitment,
(iii) the total Swingline Exposure exceeding $50,000,000 or (iv) the total
Revolving Credit Exposure exceeding the total Commitments, in each case, subject
to Sections 1.05 and 2.10; provided that (A) Swingline Loans in Canadian Dollars
shall be made only to the Canadian Borrower or a U.S. Borrower and (B) a
Swingline Lender shall not be required to make a Swingline Loan to refinance an
outstanding Swingline Loan. Within the foregoing limits and subject to the terms
and conditions set forth herein, the Borrowers may borrow, prepay and reborrow
Swingline Loans. Each Swingline Loan shall be in an amount that is not less than
$100,000 or the Equivalent Amount in an Alternative Currency.
(2)To request a Swingline Loan, the relevant Borrower shall notify the
Administrative Agent of such request by telephone (confirmed by telecopy), not
later than (i) 3:00 p.m., Local Time, on the day of a proposed Swingline Loan in
Dollars, (ii) 12:00 p.m., Local Time, on the day of a proposed Swingline Loan in
Canadian Dollars or (iii) 11:00 a.m., Local Time, on the day of a proposed
Swingline Loan in an Alternative Currency. Each such notice shall be irrevocable
and shall specify the requested date (which shall be a Business Day), the amount
of the requested Swingline Loan and the requested Alternative Currency, if such
Swingline Loan is to be made in an Alternative Currency. The Administrative
Agent will promptly advise the Swingline Lenders of any such notice received
from a Borrower. Each Swingline Lender shall make its ratable portion of the
requested Swingline Loan (such ratable portion to be calculated based upon such
Swingline Lender’s Swingline Commitment to the total Swingline Commitments of
all of the Swingline Lenders) available to the relevant Borrower to such account
or accounts of such Borrower designated by it in its Borrowing Request (or, in
the case of a Swingline Loan made to finance the reimbursement of an LC
Disbursement as provided in Section 2.05(e), by remittance to the Issuing
Lender) by (i) 3:30 p.m., Local Time, on the requested date of any Swingline
Loan in Dollars or Canadian Dollars or (ii) 2:00 p.m., Local Time, on the
requested date of any Swingline Loan in any other Alternative Currency.
(3)(c) The failure of any Swingline Lender to make its ratable portion of a
Swingline Loan shall not relieve any other Swingline Lender of its obligation
hereunder to make its ratable portion of such Swingline Loan on the date of such
Swingline Loan, but no Swingline Lender shall be responsible for the failure of
any other Swingline Lender to make the ratable portion of a Swingline Loan to be
made by such other Swingline Lender on the date of any Swingline Loan.
(4)Any Swingline Lender may by written notice given to the Administrative Agent
not later than 10:00 a.m., Local Time, on any Business Day require the Lenders
to acquire participations on such Business Day in all or a portion of its
Swingline Loans outstanding. Such notice shall specify the aggregate amount of
Swingline Loans in which the Lenders will participate. Promptly upon receipt of
such notice, the Administrative Agent will give notice thereof to each Lender,
specifying in such notice such Lender’s Applicable Percentage of such Swingline
Loan or Loans. Each Lender hereby absolutely and unconditionally agrees,
promptly upon receipt of notice from the Administrative Agent (and in any event,
if such notice is received by 11:00 a.m., Houston time, on a Business Day, no
later than 4:00 p.m., Houston time, on such Business Day and, if such notice is
received after 11:00 a.m., Houston time, on a Business Day, no later than 9:00
a.m., Houston time, on the immediately succeeding Business Day), to pay to the
Administrative Agent, for the account of such Swingline Lenders, such Lender’s
Applicable Percentage of such Swingline Loans. Such payments by the Lenders
shall be made in the same currency as such Swingline Loan or Loans. Each Lender
acknowledges and agrees that its obligation to acquire participations in
Swingline Loans pursuant to this paragraph is absolute and unconditional and
shall not be affected by any
-45-

--------------------------------------------------------------------------------



circumstance whatsoever, including the occurrence and continuance of a Default
or an Event of Default or reduction or termination of the Commitments, and that
each such payment shall be made without any offset, abatement, withholding or
reduction whatsoever. Each Lender shall comply with its obligation under this
paragraph by wire transfer of immediately available funds, in the same manner as
provided in Section 2.06 with respect to Loans made by such Lender (and Section
2.06 shall apply, mutatis mutandis, to the payment obligations of the Lenders),
and the Administrative Agent shall promptly pay to such Swingline Lenders the
amounts so received by it from the Lenders. The Administrative Agent shall
notify the applicable Borrowers of any participations in any Swingline Loan
acquired pursuant to this paragraph, and thereafter payments in respect of such
Swingline Loan shall be made to the Administrative Agent and not to such
Swingline Lenders. Any amounts received by a Swingline Lender from any Borrower
(or other party on behalf of any Borrower) in respect of a Swingline Loan after
receipt by such Swingline Lender of the proceeds of a sale of participations
therein shall be promptly remitted to the Administrative Agent; any such amounts
received by the Administrative Agent shall be promptly remitted by the
Administrative Agent to the Lenders that shall have made their payments pursuant
to this paragraph and to such Swingline Lenders, as their interests may appear;
provided that any such payment so remitted shall be repaid by such Swingline
Lender or to the Administrative Agent, as applicable, if and to the extent such
payment is required to be refunded to such Borrower for any reason. The purchase
of participations in a Swingline Loan pursuant to this paragraph shall not
relieve the Borrowers of any default in the payment thereof.
(5)Any Swingline Lender may be replaced at any time by written agreement among
the Parent, the Administrative Agent, the replaced Swingline Lender and the
successor Swingline Lender. The Administrative Agent shall notify the Lenders of
any such replacement of a Swingline Lender. At the time any such replacement
shall become effective, the relevant Borrowers shall pay all unpaid interest
accrued for the account of the replaced Swingline Lender pursuant to Section
2.12(c). From and after the effective date of any such replacement, (x) the
successor Swingline Lender shall have all the rights and obligations of the
replaced Swingline Lender under this Agreement with respect to Swingline Loans
made thereafter and (y) references herein to the term “Swingline Lender” shall
be deemed to refer to such successor or to any previous Swingline Lender, or to
such successor and all previous Swingline Lenders, as the context shall require.
After the replacement of a Swingline Lender hereunder, the replaced Swingline
Lender shall remain a party hereto and shall continue to have all the rights and
obligations of a Swingline Lender under this Agreement with respect to Swingline
Loans made by it prior to its replacement, but shall not be required to make
additional Swingline Loans.
(6)Subject to the appointment and acceptance of a successor Swingline Lender,
any Swingline Lender may resign as a Swingline Lender at any time upon thirty
days’ prior written notice to the Administrative Agent, the BorrowerParent and
the Lenders, in which case, such Swingline Lender shall be replaced in
accordance with Section 2.04(e) above.
Section v.Letters of Credit.
(1)General. Subject to the terms and conditions set forth herein, (i) each
Borrower may request the issuance of Letters of Credit in Dollars or any
Alternative Currency (other than Canadian Dollars) and (ii) the Canadian
Borrower and each U.S. Borrower may request the issuance of Letters of Credit in
Canadian Dollars, in each case, for its own account or the account of any of its
Subsidiaries, in a form reasonably acceptable to the Administrative Agent and
the Issuing Lender and at any time and from time to time during the Availability
Period. In the event of any inconsistency between the terms and conditions of
this Agreement and the terms and conditions of any Letter of Credit Agreement,
the terms and conditions of this Agreement shall control. This Section shall not
be construed to impose an obligation upon any Issuing Lender to issue any Letter
of Credit if (i) any order, judgment or decree of any Governmental Authority
shall by its terms purport to enjoin or restrain such Issuing Lender from
issuing such Letter of Credit, or any law applicable to such Issuing Lender or
any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such Issuing Lender shall
prohibit, or request that such Issuing Lender refrain from, the issuance of
letters of credit generally or such Letter of Credit in particular or, in the
case of any Borrower, shall impose upon such Issuing Lender with respect to such
Letter of Credit any restriction, reserve or capital or liquidity requirement,
or shall impose upon such Issuing Lender any unreimbursed loss, cost or expense,
in each case for which such Issuing Lender is not otherwise compensated
hereunder, (ii) the issuance of such Letter of Credit would violate one or more
policies of general applicability of
-46-

--------------------------------------------------------------------------------



such Issuing Lender or (iii) such Letter of Credit is not in the currency
approved for issuance by such Issuing Lender. The issuance of Letters of Credit
by any Issuing Lender shall be subject to customary procedures of such Issuing
Lender.
(2)Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the relevant Borrower shall hand
deliver or telecopy (or transmit by electronic communication, if arrangements
for doing so have been approved by the Issuing Lender) to the Administrative
Agent and the Issuing Lender at least five Business Days (or such shorter period
acceptable to the Issuing Lender) in advance of the requested date of issuance,
amendment, renewal or extension, a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) of this Section), the amount of such
Letter of Credit, the name and address of the beneficiary thereof, the requested
Alternative Currency, if such Letter of Credit is to be issued in an Alternative
Currency, and such other information as shall be necessary to prepare, amend,
renew or extend such Letter of Credit. Each such notice shall be irrevocable. In
addition, as a condition to any such Letter of Credit issuance, the relevant
Borrower shall have entered into a continuing agreement (or other letter of
credit agreement) for the issuance of letters of Credit and/or shall submit a
letter of credit application, in each case, as required by the Issuing Lender
and using such Issuing Lender’s standard form (each, a “Letter of Credit
Agreement”). A Letter of Credit shall be issued, amended, renewed or extended
only if (and upon issuance, amendment, renewal or extension of each Letter of
Credit the relevant Borrower shall be deemed to represent and warrant that),
after giving effect to such issuance, amendment, renewal or extension (i) (x)
the aggregate undrawn amount of all outstanding Letters of Credit issued by the
Issuing Lender at such time plus (y) the aggregate amount of all LC
Disbursements made by the Issuing Lender that have not yet been reimbursed by or
on behalf of the Borrowers at such time shall not exceed its Letter of Credit
Commitment, (ii) the LC Exposure shall not exceed $150,000,000, (iii) no
Lender’s Revolving Credit Exposure shall exceed its Commitment and (iv) the
total Revolving Credit Exposure shall not exceed the total Commitments. The
Borrowers may, at any time and from time to time, reduce the Letter of Credit
Commitment of any Issuing Lender with the consent of such Issuing Lender;
provided that the Borrowers shall not reduce the Letter of Credit Commitment of
any Issuing Lender if, after giving effect of such reduction, the conditions set
forth in clauses (i) through (iii) above shall not be satisfied. Each Issuing
Lender agrees that it shall not permit any issuance, amendment, renewal or
extension of a Letter of Credit to occur unless it shall have given to the
Administrative Agent written notice thereof required under paragraph (m) of this
Section.
(3)Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Maturity Date; provided, however, that any
Letter of Credit with a one-year tenor may provide for the renewal thereof for
additional one-year periods (which shall in no event extend beyond the date
referred to in clause (ii) above).
(4)Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Lender, or the Lenders, the Issuing Lender hereby
grants to each Lender, and each Lender hereby acquires from the Issuing Lender,
a participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the Issuing Lender, such Lender’s Applicable Percentage of each
LC Disbursement made by the Issuing Lender and not reimbursed by the relevant
Borrower on the date due as provided in paragraph (e) of this Section, or of any
reimbursement payment required to be refunded to the relevant Borrower for any
reason. Such payments shall be made in the same currency in which such Letter of
Credit was issued. Each Lender acknowledges and agrees that its obligation to
acquire participations pursuant to this paragraph in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or an Event of
Default or reduction
-47-

--------------------------------------------------------------------------------



or termination of the Commitments, and that each such payment shall be made
without any offset, abatement, withholding or reduction whatsoever.
(5)Reimbursement. If the Issuing Lender shall make any LC Disbursement in
respect of a Letter of Credit for the relevant Borrower’s own account or the
account of any of its Subsidiaries, such Borrower shall reimburse such LC
Disbursement by paying to the Administrative Agent an amount equal to, and in
the same currency as, such LC Disbursement not later than (i) in the case of an
LC Disbursement in Dollars or Canadian Dollars, 12:00 noon, Local Time, on the
date that such LC Disbursement is made, if such Borrower shall have received
notice of such LC Disbursement prior to 9:00 a.m., Local Time, on such date, or,
if such notice has not been received by such Borrower prior to such time on such
date, then not later than 12:00 noon, Local Time, on the Business Day
immediately following the day that such Borrower receives such notice or (ii) in
the case of an LC Disbursement in any other Alternative Currency, not later than
1:00 p.m., Local Time, on the Business Day immediately following the day that
such Borrower received such notice; provided that, (A) in the case of an LC
Disbursement in Dollars or Canadian Dollars, if such LC Disbursement is not less
than the Equivalent Amount of $100,000, such Borrower may, subject to the
conditions to borrowing set forth herein, request, in accordance with Section
2.03 or 2.04, that such payment be financed with an ABR Revolving Borrowing or a
Canadian Prime Rate Revolving Borrowing, as applicable, or a Swingline Loan in
the amount of such payment and, to the extent so financed, such Borrower’s
obligation to make such payment shall be discharged and replaced by the
resulting Revolving Borrowing or Swingline Loan and (B) in the case of an LC
Disbursement in an Alternative Currency, if such LC Disbursement is not less
than the Equivalent Amount of $100,000, such Borrower may, subject to the
conditions to borrowing set forth herein, request, in accordance with Section
2.03 or 2.04, that such payment be financed with a Revolving Borrowing or
Swingline Loan in the same currency in the amount of such payment and, to the
extent so financed, such Borrower’s obligation to make such payment shall be
discharged and replaced by the resulting Revolving Borrowing or Swingline Loan.
If the relevant Borrower fails to make such payment when due, the Administrative
Agent shall notify each Lender of the applicable LC Disbursement, the payment
then due from the relevant Borrower in respect thereof and such Lender’s
Applicable Percentage thereof. Promptly following receipt of such notice, each
Lender shall pay to the Administrative Agent its Applicable Percentage of the
payment then due from the relevant Borrower in the same manner as provided in
Section 2.06 with respect to Loans made by such Lender (and Section 2.06 shall
apply, mutatis mutandis, to the payment obligations of the Lenders), and the
Administrative Agent shall promptly pay to the Issuing Lender the amounts so
received by it from the Lenders. Such payments by the Lenders shall be made in
the currency of the applicable LC Disbursement. Promptly following receipt by
the Administrative Agent of any payment from the relevant Borrower pursuant to
this paragraph, the Administrative Agent shall distribute such payment to the
Issuing Lender or, to the extent that Lenders have made payments pursuant to
this paragraph to reimburse the Issuing Lender, then to such Lenders and the
Issuing Lender as their interests may appear. Any payment made by a Lender
pursuant to this paragraph to reimburse the Issuing Lender for any LC
Disbursement (other than the funding of Revolving Borrowing or a Swingline Loan
as contemplated above) shall not constitute a Loan and shall not relieve the
relevant Borrower of its obligation to reimburse such LC Disbursement.
(6)Obligations Absolute. Each Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit, any Letter of Credit Agreement or this Agreement, or any term or
provision therein, (ii) any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by
the Issuing Lender under a Letter of Credit against presentation of a draft or
other document that does not comply with the terms of such Letter of Credit, or
(iv) any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this Section, constitute
a legal or equitable discharge of, or provide a right of setoff against, such
Borrower’s obligations hereunder. Neither the Administrative Agent, the Lenders
nor any Issuing Lender, nor any of their Related Parties, shall have any
liability or responsibility by reason of or in connection with the issuance or
transfer of any Letter of Credit or any payment or failure to make any payment
thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in
-48-

--------------------------------------------------------------------------------



interpretation of technical terms or any consequence arising from causes beyond
the control of the Issuing Lender; provided that the foregoing shall not be
construed to excuse the Issuing Lender from liability to a Borrower to the
extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by each Borrower to the extent permitted by
applicable Law) suffered by such Borrower or any of its Subsidiaries that are
caused by (a) the Issuing Lender’s failure to exercise care when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof, or (b) the Issuing Lender’s gross negligence, willful
misconduct or bad faith, as finally determined by a court of competent
jurisdiction. The parties hereto expressly agree that, in the absence of gross
negligence, willful misconduct or bad faith on the part of the Issuing Lender
(as finally determined by a court of competent jurisdiction), the Issuing Lender
shall be deemed to have exercised care in each such determination. In
furtherance of the foregoing and without limiting the generality thereof (except
with respect to gross negligence, willful misconduct and bad faith in which case
the immediately prior sentence will apply), the parties agree that, with respect
to documents presented which appear on their face to be in substantial
compliance with the terms of a Letter of Credit, the Issuing Lender may, in its
sole discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.
(7)Disbursement Procedures. The Issuing Lender shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Lender shall promptly notify the
Administrative Agent and the relevant Borrower by telephone (confirmed by
telecopy) of such demand for payment and whether the Issuing Lender has made or
will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the relevant Borrower of its
obligation to reimburse the Issuing Lender and the Lenders with respect to any
such LC Disbursement.
(8)Interim Interest. If the Issuing Lender shall make any LC Disbursement, then,
unless the relevant Borrower shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the relevant Borrower reimburses such LC
Disbursement, at the rate per annum then applicable to ABR Revolving Loans in
the case of an LC Disbursement in Dollars and at the rate per annum then
applicable to Revolving Loans in the relevant currency in the case of an LC
Disbursement in an Alternative Currency; provided that, if the relevant Borrower
fails to reimburse such LC Disbursement when due pursuant to paragraph (d) of
this Section, then Section 2.12(e) shall apply. Interest accrued pursuant to
this paragraph shall be for the account of the Issuing Lender except that
interest accrued on and after the date of payment by any Lender pursuant to
paragraph (e) of this Section to reimburse the Issuing Lender shall be for the
account of such Lender to the extent of such payment.
(9)Replacement and Resignation of an Issuing Lender. (i) An Issuing Lender may
be replaced at any time by written agreement among the Borrowers, the
Administrative Agent, the replaced Issuing Lender and the successor Issuing
Lender. The Administrative Agent shall notify the Lenders of any such
replacement of an Issuing Lender. At the time any such replacement shall become
effective, the Parent shall pay, or shall cause to be paid, all unpaid fees
accrued for the account of the replaced Issuing Lender pursuant to Section
2.11(b). From and after the effective date of any such replacement, (ix) the
successor Issuing Lender shall have all the rights and obligations of the
Issuing Lender under this Agreement with respect to Letters of Credit to be
issued thereafter and (iiy) references herein to the term “Issuing Lender” shall
be deemed to refer to such successor or to any previous Issuing Lenders or to
such successor and all previous Issuing Lenders, as the context shall require.
After the replacement of an Issuing Lender hereunder, the replaced Issuing
Lender shall remain a party hereto and shall continue to have all the rights and
obligations of an Issuing Lender under this Agreement with respect to Letters of
Credit issued by it prior to such replacement, but shall not be required to
issue additional Letters of Credit.
(ii) (ii) Subject to the appointment and acceptance of a successor Issuing
Lender, any Issuing Lender may resign as an Issuing Lender at any time upon
thirty days’ prior written notice to the Administrative Agent, the Borrowers and
the Lenders, in which case, such resigning Issuing Lender shall be replaced in
accordance with Section 2.06(i) above.
-49-

--------------------------------------------------------------------------------



(10)Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Parent receives notice from the
Administrative Agent, the Majority Lenders (or, if the maturity of the Loans has
been accelerated, the Lenders with LC Exposure representing greater than 50% of
the total LC Exposure demanding the deposit of cash collateral pursuant to this
paragraph), the Borrowers shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Lenders, an amount in cash equal to, and in the same currencies as, the
aggregate undrawn amount of all Letters of Credit as of such date and the
aggregate amount of all LC Disbursements in respect of Letters of Credit that
have not been reimbursed by or on behalf of the Borrowers or converted into a
Loan pursuant to Section 2.05(e) as of such date and, in each case, any accrued
and unpaid interest thereon; provided that the obligation to deposit such cash
collateral shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or other notice of any kind, upon
the occurrence of any Event of Default with respect to any Borrower described in
clause (h) or (i) of Section 7.01. Such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
obligations of the Borrowers under this Agreement. The Administrative Agent
shall have exclusive dominion and control, including the exclusive right of
withdrawal, over such account. Other than any interest earned on the investment
of such deposits, which investments shall be made at the option and discretion
of the Administrative Agent (but, if so made, shall be limited to overnight bank
loans or investments generally comparable to those described in clauses (a)
through (e) of Permitted Investments) and at the Borrowers’ risk and expense,
such deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account. Moneys in such account shall be
applied by the Administrative Agent to reimburse the Issuing Lender for LC
Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrowers for the LC Exposure at such time or, subject to the consent of
Lenders with LC Exposure representing greater than 50% of the total LC Exposure,
be applied to satisfy other obligations of the Borrowers under this Agreement.
If the Borrowers are required to provide an amount of cash collateral hereunder,
such amount (to the extent not applied as aforesaid) shall be returned to the
Borrowers within three Business Days after all Events of Default have been cured
or waived.
(11)Existing Letters of Credit. The Existing Letters of Credit shall be Letters
of Credit hereunder for all purposes.
(12)Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary of a Borrower, or states that a Subsidiary
of a Borrower is the “account party,” “applicant,” “customer,” “instructing
party” or the like of or for such Letter of Credit, and without derogating from
any rights of the applicable Issuing Lender (whether arising by contract, at
law, in equity or otherwise) against such Subsidiary in respect of such Letter
of Credit, such Borrower shall (i) reimburse, indemnify and compensate the
applicable Issuing Lender hereunder for such Letter of Credit (including to
reimburse any and all drawings thereunder) as if such Letter of Credit had been
issued solely for the account of such Borrower and (ii) irrevocably waives any
and all defenses that might otherwise be available to it as a guarantor or a
surety of any or all of the obligations of such Subsidiary in respect of such
Letter of Credit. Each Borrower hereby acknowledges that the issuance of such
Letters of Credit for its Subsidiaries inures to the benefit of such Borrower,
and that such Borrower’s business derives substantial benefits from the business
of such Subsidiaries.
(13)Issuing Lender Reports to the Administrative Agent. Unless otherwise agreed
by the Administrative Agent, each Issuing Lender shall, in addition to its
notification obligations set forth elsewhere in this Section, 2.05, (i) report
in writing to the Administrative Agent periodic activity (for such period or
recurrent periods as shall be requested by the Administrative Agent) in respect
of Letters of Credit issued by such Issuing Lender, including all issuances,
extensions, amendments and renewals, all expirations and cancellations and all
disbursements and reimbursements, (ii) reasonably prior to the time that such
Issuing Lender issues, amends, renews or extends any Letter of Credit, the date
of such issuance, amendment, renewal or extension, and the currency and stated
amount of the Letters of Credit issued, amended, renewed or extended by it and
outstanding after giving effect to such issuance, amendment, renewal or
extension (and whether the amounts thereof shall have changed), (iii) on each
Business Day on which such Issuing Lender makes any LC Disbursement, the date,
currency and amount of such LC Disbursement, (iv) on any Business Day on which
any Borrower fails to reimburse an LC Disbursement required to be reimbursed to
such Issuing Lender on such day, the date of such failure and the currency and
amount
-50-

--------------------------------------------------------------------------------



of such LC Disbursement and (v) on any other Business Day, such other
information as the Administrative Agent shall reasonably request as to the
Letters of Credit issued by such Issuing Lender.
(14)Cash Collateral upon Termination of Commitments or Maturity Date. Upon the
Maturity Date or in the event that the Parent terminates the Commitments
pursuant to Section 2.08, if there are outstanding Letters of Credit at such
time, the Borrowers shall pledge to, and deposit in an account with, the
relevant Issuing Lenders an amount in cash equal to, and in the same currencies
as, the aggregate undrawn amount of all such Letters of Credit.
Section vi.Funding of Borrowings.
(1)Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds (i) in the case of
Loans in Dollars or Canadian Dollars, by 2:00 p.m., Local Time, to the account
of the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders and (ii) in the case of Loans in any other Alternative
Currency, by 2:00 p.m., Local Time, to the account of the Alternative Currency
Agent most recently designated by it for such purpose by notice to the Lenders;
provided that Swingline Loans shall be made as provided in Section 2.04. The
Administrative Agent will make such Loans available to the relevant Borrower by
promptly crediting the amounts so received, in like funds, to such account or
accounts of such Borrower designated by it in the applicable Borrowing Request;
provided that Revolving Borrowings or Swingline Loans made to finance the
reimbursement of an LC Disbursement as provided in Section 2.05(e) shall be
remitted by the Administrative Agent to the Issuing Lender.
(2)Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing (or, in the case of any ABR
Borrowing for which notice of such Borrowing has been given by a Borrower on the
proposed date of such Borrowing in accordance with Section 2.03, prior to 1:00
p.m. Local Time, on such date) that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with paragraph (a) of this Section and may, in reliance upon such
assumption, make available to the relevant Borrower a corresponding amount. In
such event, if a Lender has not in fact made its share of the applicable
Borrowing available to the Administrative Agent, then the applicable Lender and
the applicable Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon plus any
customary charges paid by the Alternative Currency Agent to its correspondent
bank, for each day from and including the date such amount is made available to
such Borrower to but excluding the date of payment to the Administrative Agent,
at (i) in the case of such Lender, the greater of the FRBNY Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation (including without limitation the Overnight
Alternative Currency Rate in the case of Loans denominated in an Alternative
Currency) or (ii) in the case of such Borrower, the interest rate applicable to
such Borrowing. If such Lender pays such amount to the Administrative Agent,
then such amount shall constitute such Lender’s Loan included in such Borrowing.
Any payment by any Borrower shall be without prejudice to any claim such
Borrower may have against a Lender that shall have failed to make such payment
to the Administrative Agent.
Section vii.Interest Elections.
(1)Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurocurrency Borrowing, a CDOR
Borrowing, a BBSY Borrowing or a JIBAR Borrowing, shall have an initial Interest
Period as specified in such Borrowing Request. Thereafter, the relevant Borrower
may elect to convert such Borrowing to a different Type or to continue such
Borrowing and, in the case of a Eurocurrency Borrowing, a CDOR Borrowing, a BBSY
Borrowing or a JIBAR Borrowing, may elect Interest Periods therefor, all as
provided in this Section. The relevant Borrower may elect different options with
respect to different portions of the affected Borrowing, in which case each such
portion shall be allocated ratably among the Lenders holding the Loans
comprising such Borrowing, and the Loans comprising each such portion shall be
considered a separate Borrowing. This Section shall not apply to Swingline
Borrowings, which may not be converted or continued.
-51-

--------------------------------------------------------------------------------



(2)To make an election pursuant to this Section, the relevant Borrower shall
notify the Administrative Agent or the Alternative Currency Agent, as
applicable, of such election by telephone in the case of the Administrative
Agent and in writing in the case of the Alternative Currency Agent by the time
that a Borrowing Request would be required under Section 2.03 if such Borrower
were requesting a Borrowing of the Type resulting from such election to be made
on the effective date of such election. Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent or the Alternative Currency Agent, as
applicable, of a written Interest Election Request signed by the relevant
Borrower.
(3)Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:
(a)the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
(b)the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;
(c)whether the resulting Borrowing is to be an ABR Borrowing, a Canadian Prime
Rate Borrowing, a Eurocurrency Borrowing, a CDOR Borrowing, a BBSY Borrowing or
a JIBAR Borrowing; and
(d)if the resulting Borrowing is a Eurocurrency Borrowing, CDOR Borrowing, BBSY
Borrowing or JIBAR Borrowing, the Interest Period to be applicable thereto after
giving effect to such election, which shall be a period contemplated by the
definition of the term “Interest Period.”.
If any such Interest Election Request requests a Eurocurrency Borrowing, CDOR
Borrowing, BBSY Borrowing or JIBAR Borrowing but does not specify an Interest
Period, then the relevant Borrower shall be deemed to have selected an Interest
Period of one month’s duration.
(4)Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each affected Lender of the details thereof
and of such Lender’s portion of each resulting Borrowing.
(5)If the relevant Borrower fails to deliver a timely Interest Election Request
with respect to a Eurocurrency Borrowing, a CDOR Borrowing, a BBSY Borrowing or
a JIBAR Borrowing prior to the end of the Interest Period applicable thereto,
then, unless such Borrowing is repaid as provided herein, at the end of such
Interest Period such Borrowing shall (i) in the case of a Eurocurrency Borrowing
denominated in Dollars, be converted to an ABR Borrowing, (ii) in the case of a
CDOR Borrowing, be converted to a Canadian Prime Rate Borrowing and (iii) in the
case of a Borrowing denominated in any other Alternative Currency, automatically
continue as a Eurocurrency Borrowing, a CDOR Borrowing, a BBSY Borrowing or a
JIBAR Borrowing, as the case may be, with an interest period of one month.
Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Administrative Agent, at the request of the
Majority Lenders, so notifies the Parent, then, so long as an Event of Default
is continuing (i) no outstanding Borrowing in Dollars may be converted to or
continued as a Eurocurrency Borrowing, (ii) unless repaid, each Eurocurrency
Borrowing in Dollars shall be converted to an ABR Borrowing at the end of the
Interest Period applicable thereto, (iii) no outstanding Borrowing in Canadian
Dollars may be converted to or continued as a CDOR Borrowing and (iv) unless
repaid, each CDOR Borrowing shall be converted to a Canadian Prime Rate
Borrowing at the end of the Interest Period applicable thereto.
Section viii.Termination and Reduction of Commitments.
(1)Unless previously terminated, the Commitments shall terminate on the Maturity
Date.
-52-

--------------------------------------------------------------------------------



(2)The Parent may at any time terminate or from time to time reduce the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $100,000 and not less than $1,000,000 and
(ii) the Parent shall not terminate or reduce the Commitments if, after giving
effect to any concurrent prepayment of the Loans in accordance with Section
2.10, the total Revolving Credit Exposures would exceed the total Commitments.
(3)The Parent shall notify the Administrative Agent of any election to terminate
or reduce the Commitments under paragraph (b) of this Section at least three
Business Days prior to the effective date of such termination or reduction,
specifying such election and the effective date thereof. Promptly following
receipt of any notice, the Administrative Agent shall advise the Lenders of the
contents thereof. Each notice delivered by the Parent pursuant to this Section
shall be irrevocable but may be conditioned on the occurrence of another
transaction. Any termination or reduction of the Commitments shall be permanent.
Each reduction of the Commitments shall be made ratably among the Lenders in
accordance with their respective Commitments.
Section ix.Repayment of Loans; Evidence of Debt.
Each Borrower hereby unconditionally promises to pay (i) to the Administrative
Agent for the account of each Lender the then unpaid principal amount of each
Revolving Loan made to such Borrower on the Maturity Date, and (ii) to the
Administrative Agent for the account of the Swingline Lenders the then unpaid
principal amount of each Swingline Loan made to such Borrower on the Maturity
Date; provided that on each date that a Revolving Borrowing is made, the
Borrowers shall repay all Swingline Loans then outstanding that are denominated
in the same currency as such Revolving Borrowing and the proceeds of such
Revolving Borrowing shall be applied by the Administrative Agent to repay such
outstanding Swingline Loans.
(1)Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
(2)The Administrative Agent shall maintain accounts in which it shall record (i)
the amount of each Loan made hereunder, the Class, Type and currency thereof and
the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrowers to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof.
(3)The entries made in the accounts maintained pursuant to paragraph (a) or (b)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrowers to repay the Loans in
accordance with the terms of this Agreement, and provided further, that to the
extent there is any inconsistency between the accounts maintained pursuant to
paragraph (a) or (b) of this Section and the entries in the Register maintained
by the Administrative Agent pursuant to Section 10.04(b)(iv), the entries in the
Register shall controlprevail.
(4)Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the applicable Borrowers shall prepare, execute and deliver
to such Lender a promissory note payable to such Lender (or, if requested by
such Lender, to such Lender and its registered assigns) and in a form approved
by the Administrative Agent. Thereafter, the Loans evidenced by such promissory
note and interest thereon shall at all times (including after assignment
pursuant to Section 10.04) be represented by one or more promissory notes in
such form payable to the payee named therein.
Section x.Prepayment of Loans.
(1)Optional Prepayments. Each Borrower shall have the right at any time and from
time to time to prepay any Borrowing selected by it in whole or in part, subject
to prior notice in accordance with this paragraph. The relevant Borrower shall
notify the Administrative Agent (and, in the case of prepayment of a Swingline
Loan,
-53-

--------------------------------------------------------------------------------



the Swingline Lenders) by telephone (confirmed by telecopy) of any prepayment
hereunder (i) in the case of prepayment of a Eurocurrency Borrowing in Dollars
or a CDOR Borrowing, not later than 11:00 a.m., Local Time, three (3) Business
Days before the date of prepayment, (ii) in the case of prepayment of an ABR
Revolving Borrowing or a Canadian Prime Rate Borrowing, not later than 11:00
a.m., Local Time, on the date of prepayment, (iii) in the case of prepayment of
a Swingline Loan in Dollars or Canadian Dollars, not later than 12:00 noon,
Local Time, on the date of prepayment, (iv) in the case of prepayment of a JIBAR
Borrowing, not later than 11:00 a.m., Local Time, four (4) Business Days before
the date of such payment and shall provide written notice thereof to the
Alternative Currency Agent at the same time or (v) in the case of prepayment of
a Borrowing in any other Alternative Currency, not later than 11:00 a.m., Local
Time, three (3) Business Days before the date of prepayment and shall provide
written notice thereof to the Alternative Currency Agent at the same time. Each
such notice shall be irrevocable (but may be conditioned on the occurrence of
another transaction) and shall specify the prepayment date and the principal
amount of each Borrowing or portion thereof to be prepaid. Promptly following
receipt of any such notice relating to a Borrowing (other than a Swingline
Loan), the Administrative Agent shall advise the appropriate Lenders of the
contents thereof. Each partial prepayment of any Borrowing shall be in an amount
that would be permitted in the case of an advance of a Borrowing of the same
Type as provided in Section 2.02. Each prepayment of a Revolving Borrowing shall
be applied to reduce pro rata all Loans comprising the designated Borrowing
being prepaid. Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.12 and any amounts required to be paid under
Section 2.15.
(2)Mandatory Prepayments.
(a)If at any time, (i) other than as a result of fluctuations in currency
exchange rates, the Revolving Credit Exposures (calculated in accordance with
Section 1.05 as of the most recent Computation Date) exceed the total
Commitments, or (ii) solely as a result of fluctuations in currency exchange
rates, the Revolving Credit Exposures (calculated in accordance with Section
1.05 as of the most recent Computation Date) exceed 105% of the total
Commitments, the Borrowers shall in each case, within three (3) Business Days
after the relevant Computation Date, repay Borrowings or cash collateralize LC
Exposure in an account with the Administrative Agent, as applicable, in an
aggregate principal amount sufficient to eliminate such excess condition.
(b)If Unencumbered Balance Sheet Cash exceeds $100,000,000 for a period of five
consecutive Business Days at any time during the period commencing on the Second
Amendment Effective Date and ending on the Specified Period Termination Date,
the Parent shall, on such fifth Business Day, without demand by the
Administrative Agent or any Lender, prepay Borrowings by the amount of such
excess (without a corresponding reduction in the Commitments).
(iii) If (A) the Total Net Leverage Ratio exceeds 4.25 to 1.00 as of the last
day of any fiscal quarter ending during the Restricted Period and (B) the Parent
or any Restricted Subsidiary receives Net Proceeds in respect of any Asset Sale
consummated pursuant to Section 6.04(a), the Parent shall, until the Restricted
Period Termination Date, immediately after receipt of such Net Proceeds, prepay
Borrowings in an aggregate amount equal to 100% of such Net Proceeds (without a
corresponding reduction in the Commitments).
Section xi.Fees.
(1)The Parent shall pay, or shall cause to be paid, to the Administrative Agent
for the account of each Lender a commitment fee, which shall accrue at the
Commitment Fee Rate on the daily amount of the unused Commitment of such Lender
during the period from and including the Effective Date to but excluding the
date on which the Commitments terminate. Accrued commitment fees shall be
payable in arrears on the last day of March, June, September and December of
each year during the Availability Period and on the date on which the
-54-

--------------------------------------------------------------------------------



Commitments terminate, commencing on the first such date to occur after the date
hereof. All commitment fees shall be paid in Dollars and computed on the basis
of a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). For purposes of
calculating the unused Commitment of each Lender, Swingline Loans made by or
deemed made or attributable to such Lender shall not count as usage.
(2)The Parent shall pay, or shall cause to be paid, (i) to the Administrative
Agent for the account of each Lender a participation fee with respect to its
participations in Letters of Credit, which fee shall accrue at the same
Applicable Margin used to determine the interest rate applicable to Eurocurrency
Loans on the average daily amount of such Lender’s LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements) during the period
from and including the Effective Date to but excluding the later of the date on
which such Lender’s Commitment terminates and the date on which it ceases to
have any LC Exposure and (ii) to the Issuing Lender a fronting fee, which shall
accrue at the rate of 0.125% per annum on the average daily amount of the LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Effective Date to but
excluding the later of the date of termination of the Commitments and the date
on which there ceases to be any LC Exposure, but in no event less than $500, as
well as the Issuing Lender’s standard fees with respect to the issuance,
amendment, renewal or extension of any Letter of Credit or processing of
drawings thereunder. Participation fees and fronting fees accrued through and
including the last day of March, June, September and December of each year
during the Availability Period shall be payable on the third Business Day
following such last day of such months, commencing on the first such date to
occur after the Effective Date; provided that all such fees shall be payable on
the date on which the Commitments terminate and any such fees accruing after the
date on which the Commitments terminate shall be payable on demand. Any other
fees payable to the Issuing Lender pursuant to this paragraph shall be payable
within 10 days after demand. All participation fees and fronting fees shall be
paid in Dollars and computed on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).
(3)The Parent shall pay, or shall cause to be paid, to the Administrative Agent,
for its own account, fees payable in the amounts and at the times specified in
the Fee Letter, or otherwise separately agreed upon, between the Parent and the
Administrative Agent.
(4)All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the Issuing Lender in the
case of fees payable to it) for distribution, in the case of commitment fees and
participation fees, to the Lenders. Fees paid shall not be refundable under any
circumstances.
Section xii.Interest.
(1)The Loans comprising each ABR Revolving Borrowing shall bear interest at the
Alternate Base Rate plus the Applicable Margin. The Loans comprising each
Canadian Prime Rate Revolving Borrowing shall bear interest at the Canadian
Prime Rate plus the Applicable Margin.
(2)The Loans comprising each Eurocurrency Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Margin. The Loans comprising each CDOR Borrowing shall bear interest
at the Canadian DealerDollar Offered Rate for the Interest Period in effect for
such Borrowing plus the Applicable Margin. The Loans comprising each BBSY
Borrowing shall bear interest at the Bank Bill Swap Reference Rate for the
Interest Period in effect for such Borrowing plus the Applicable Margin. The
Loans comprising each JIBAR Borrowing shall bear interest at the Johannesburg
Interbank Agreed Rate for the Interest Period in effect for such Borrowing plus
the Applicable Margin.
(3)Each Swingline Loan shall bear interest at a rate per annum equal to the
Swingline Rate.
(4)Reserved.
-55-

--------------------------------------------------------------------------------



(5)Notwithstanding the foregoing, if any principal of or interest on any Loan or
any fee or other amount payable by any Borrower hereunder is not paid when due,
such overdue amount shall bear interest at the Default Rate.
(6)Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon termination
of the Commitments; provided that (i) interest accrued pursuant to paragraph (e)
of this Section 2.12 shall be payable on demand, (ii) in the event of any
repayment or prepayment of any Loan (other than a prepayment of an ABR Loan or
Canadian Prime Rate Loan prior to the end of the Availability Period), accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment and (iii) in the event of any conversion of any
Eurocurrency Loan, CDOR Loan, BBSY Loan or JIBAR Loan prior to the end of the
current Interest Period therefor, accrued interest on such Loan shall be payable
on the effective date of such conversion.
(7)All interest hereunder shall be paid in the same currency as the relevant
Loan and computed on the basis of a year of 360 days, except that (i) interest
on Borrowings denominated in Pounds Sterling, Canadian Dollars and Australian
Dollars and (ii) interest computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate, in each case,
shall be computed on the basis of a year of 365 days (or, except in the case of
Borrowings denominated in Pounds Sterling, 366 days in a leap year), and in each
case shall be payable for the actual number of days elapsed (including the first
day but excluding the last day). The applicable Alternate Base Rate, Adjusted
LIBO Rate, Canadian Prime Rate, Canadian DealerDollar Offered Rate, Eurocurrency
Rate, Bank Bill Swap Reference Rate, Johannesburg Interbank Agreed Rate or LIBO
Rate shall be determined by the Administrative Agent, and such determination
shall be conclusive absent manifest error.
(8)For purposes of the Interest Act (Canada), (i) whenever any interest or fee
under this Agreement is calculated using a rate based on a year of 360 days or
365 days (or such other period that is less than a calendar year), as the case
may be, the rate determined pursuant to such calculation, when expressed as an
annual rate, is equivalent to (x) the applicable rate based on a year of 360
days or 365 days (or such other period that is less than a calendar year), as
the case may be, (y) multiplied by the actual number of days in the calendar
year in which the period for which such interest or fee is payable (or
compounded) ends, and (z) divided by 360 or 365 (or such other period that is
less than a calendar year), as the case may be, (ii) the principle of deemed
reinvestment of interest does not apply to any interest calculation under this
Agreement, and (iii) the rates of interest stipulated in this Agreement are
intended to be nominal rates and not effective rates or yields.
Section xiii.Market Disruption; Alternate Rate of Interest.
(1)Market Disruption. If, at the time the Administrative Agent or Alternative
Currency Agent shall seek to determine the relevant Screen Rate on the Quotation
Day for any Interest Period, the applicable Screen Rate shall not be available
for such Interest Period and/or for the applicable currency for any reason and
the Administrative Agent or Alternative Currency Agent shall determine that it
is not possible to determine the Interpolated Rate (which conclusion shall be
conclusive and binding absent manifest error), then (i) the LIBO Rate, the Bank
Bill Swap Reference Rate or the Johannesburg Interbank Agreed Rate, as the case
may be, for such Interest Period for the relevant currency shall be the
Reference Bank Rate and (ii) the Canadian DealerDollar Offered Rate for such
Interest Period shall be the rate quoted by the Administrative Agent as of the
applicable time on the Quotation Day; provided that if the Reference Bank Rate
shall be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement; provided, further, that if less than two Reference Banks shall
supply a rate to the Administrative Agent or the Alternative Currency Agent, as
the case may be, for purposes of determining the LIBO Rate, the Bank Bill Swap
Reference Rate or the Johannesburg Interbank Agreed Rate, as the case may be,
for such Borrowing, (A) if the Borrowing shall be requested in Dollars, then
such Borrowing shall be made as an ABR Borrowing, (B) if the Borrowing shall be
requested in Canadian Dollars, then such Borrowing shall be made as a Canadian
Prime Rate Borrowing and (C) if such Borrowing shall be requested in any other
currency, the request for such Borrowing shall be ineffective.
(2)Alternate Rate of Interest.
-56-

--------------------------------------------------------------------------------



If prior to the commencement of any Interest Period for a Eurocurrency
Borrowing, a CDOR Borrowing, a BBSY Borrowing or a JIBAR Borrowing:
(a)the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate, the LIBO Rate, the Canadian DealerDollar
Offered Rate, the Bank Bill Swap Reference Rate or the Johannesburg Interbank
Agreed Rate, as applicable, for such Interest Period (including, for the
avoidance of doubt, pursuant to Section 2.13(a)); or
(b)the Administrative Agent is advised by the Majority Lenders that the Adjusted
LIBO Rate, the LIBO Rate, the Canadian DealerDollar Offered Rate, the Bank Bill
Swap Reference Rate or the Johannesburg Interbank Agreed Rate, as applicable,
for such Interest Period will not adequately and fairly reflect the cost to such
Lenders of making or maintaining their Loans included in such Borrowing for such
Interest Period;
then the Administrative Agent shall give notice thereof to the Parent and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Parent and the Lenders that the
circumstances giving rise to such notice no longer exist, (A) no outstanding
Borrowing of Dollars or Canadian Dollars shall be converted to or continued as a
Eurocurrency Borrowing or CDOR Borrowing, as applicable, and any Interest
Election Request requesting such conversion or continuation shall be
ineffective, (B) no outstanding Eurocurrency Borrowing in any Alternative
Currency, BBSY Borrowing or JIBAR Borrowing shall be continued and any Interest
Election Request requesting such continuation shall be ineffective, (C) if any
Borrowing Request requests a Eurocurrency Borrowing in Dollars, such Borrowing
shall be made as an ABR Borrowing, (D) if any Borrowing Request requests a CDOR
Borrowing, such Borrowing shall be made as a Canadian Prime Rate Borrowing and
(E) if any Borrowing Request requests a Eurocurrency Borrowing in an Alternative
Currency, a BBSY Borrowing or a JIBAR Borrowing, such request shall be
ineffective; provided that if the circumstances giving rise to such notice
affect less than all Types of Borrowings, then the other Types of Borrowings
shall be permitted.
(3)If at any time the Administrative Agent determines (which determination shall
be conclusive absent manifest error) that (i) the circumstances set forth in
clause (b)(i) have arisen and such circumstances are unlikely to be temporary or
(ii) the circumstances set forth in clause (b)(i) have not arisen but either (w)
the supervisor for the administrator of the LIBO Screen Rate has made a public
statement that the administrator of the LIBO Screen Rate is insolvent (and there
is no successor administrator that will continue publication of the LIBO Screen
Rate), (x) the administrator of the LIBO Screen Rate has made a public statement
identifying a specific date after which the LIBO Screen Rate will permanently or
indefinitely cease to be published by it (and there is no successor
administrator that will continue publication of the LIBO Screen Rate), (y) the
supervisor for the administrator of the LIBO Screen Rate has made a public
statement identifying a specific date after which the LIBO Screen Rate will
permanently or indefinitely cease to be published or (z) the supervisor for the
administrator of the LIBO Screen Rate or a Governmental Authority having
jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which the LIBO Screen Rate may no longer be
used for determining interest rates for loans, then the Administrative Agent and
the Parent shall endeavor to establish an alternate rate of interest to the LIBO
Rate that gives due consideration to the then prevailing market convention for
determining a rate of interest for syndicated loans of this type in the United
States at such time, and shall enter into an amendment to this Agreement to
reflect such alternate rate of interest and such other related changes to this
Agreement as may be applicable (but for the avoidance of doubt, such related
changes shall not include a reduction of the Applicable Margin); provided that
(i) during the Restricted Period, if such alternate rate of interest as so
determined would be less than 0.5%, such rate shall be deemed to be 0.5% for the
purposes of this Agreement and (ii) after the Restricted Period, if such
alternate rate of interest as so determined would be less than zero, such rate
shall be deemed to be zero for the purposes of this Agreement. Notwithstanding
anything to the contrary in Section 10.02, such amendment shall become effective
without any further action or consent of any other party to this Agreement so
long as the Administrative Agent shall not have received, within five Business
Days of the date notice of such alternate rate of interest is provided to the
Lenders, a written notice from the Majority Lenders stating that such Majority
Lenders object to such amendment. Until an alternate rate of interest shall be
determined in
-57-

--------------------------------------------------------------------------------



accordance with this clause (c) (but, in the case of the circumstances described
in clause (ii)(w), clause (ii)(x) or clause (ii)(y) of the first sentence of
this Section 2.13(c), only to the extent the LIBO Screen Rate for the applicable
currency and such Interest Period is not available or published at such time on
a current basis), (x) any Interest Election Request that requests the conversion
of any Borrowing to, or continuation of any Borrowing as, a Eurocurrency
Borrowing shall be ineffective, (y) if any Borrowing Request requests a
Eurocurrency Borrowing in Dollars, such Borrowing shall be made as an ABR
Borrowing and (z) if any Borrowing Request requests a Eurocurrency Borrowing in
an Alternative Currency, a BBSY Borrowing or a JIBAR Borrowing, such request
shall be ineffective.
Section xiv.Increased Costs.
(1)Increased Costs Generally. If any Change in Law shall:
(a) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the Adjusted LIBO Rate) or Issuing
Lender;
(b)subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (b) through (e) of the definition of “Excluded Taxes”
and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or
(c)impose on any Lender or Issuing Lender or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Loans made by such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender, Issuing Lender or other Recipient of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender, Issuing Lender or
other Recipient hereunder (whether of principal, interest or any other amount)
then, upon request of such Lender, Issuing Lender or other Recipient, the Parent
will pay, or will cause to be paid, to such Lender, Issuing Lender or other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, Issuing Lender or other Recipient, as the case may be,
for such additional costs incurred or reduction suffered.
(2)Capital Requirements. If any Lender or Issuing Lender determines that any
Change in Law affecting such Lender or Issuing Lender or any lending office of
such Lender or such Lender’s or Issuing Lender’s holding company, if any,
regarding capital or liquidity requirements, has or would have the effect of
reducing the rate of return on such Lender’s or Issuing Lender’s capital or on
the capital of such Lender’s or Issuing Lender’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swingline Loans held by, such
Lender, or the Letters of Credit issued by such Issuing Lender, to a level below
that which such Lender or Issuing Lender or such Lender’s or Issuing Lender’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or Issuing Lender’s policies and the policies of
such Lender’s or Issuing Lender’s holding company with respect to capital
adequacy), then from time to time the Parent will pay, or will cause to be paid,
to such Lender or Issuing Lender, as the case may be, such additional amount or
amounts as will compensate such Lender or Issuing Lender or such Lender’s or
Issuing Lender’s holding company for any such reduction suffered.
(3)Certificates for Reimbursement. A certificate of a Lender or Issuing Lender
setting forth the amount or amounts necessary to compensate such Lender or
Issuing Lender or its respective holding company, as the case may be, as
specified in paragraph (a) or (b) of this Section shall be delivered to the
Parent and shall be conclusive absent manifest error. The Parent shall pay, or
shall cause to be paid, to such Lender or Issuing Lender,
-58-

--------------------------------------------------------------------------------



as the case may be, the amount shown as due on any such certificate within ten
(10) Business Days after receipt thereof.
(4)Delay in Requests. Failure or delay on the part of any Lender or Issuing
Lender to demand compensation pursuant to this Section shall not constitute a
waiver of such Lender’s or Issuing Lender’s right to demand such compensation;
provided that the Parent shall not be required to compensate, or cause to be
compensated, a Lender or Issuing Lender pursuant to this Section for any
increased costs incurred or reductions suffered more than 180 days prior to the
date that such Lender or Issuing Lender, as the case may be, notifies the Parent
of the Change in Law giving rise to such increased costs or reductions, and of
such Lender’s or Issuing Lender’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the 180 day period referred to above shall be
extended to include the period of retroactive effect thereof); provided further,
that no Lender shall seek compensation from the Parent unless such Lender is
actively seeking compensation from other similarly situated borrowers as well.
Section xv.Break Funding Payments.
In the event of (a) the payment by an Obligor of any principal of any
Eurocurrency Loan, CDOR Loan, BBSY Loan or JIBAR Loan other than on the last day
of an Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any Eurocurrency Loan, CDOR Loan, BBSY Loan or
JIBAR Loan other than on the last day of the Interest Period applicable thereto,
(c) the failure to borrow, convert, or continue any Eurocurrency Loan, CDOR
Loan, BBSY Loan or JIBAR Loan on the date specified in any notice delivered
pursuant hereto, or (d) the assignment of any Eurocurrency Loan, CDOR Loan, BBSY
Loan or JIBAR Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Parent pursuant to Section 2.18, then,
in any such event, the Parent shall compensate, or cause to be compensated, each
Lender for the loss, cost and expense attributable to such event (but excluding
any anticipated lost profits). Such loss, cost or expense to any Lender shall be
deemed to include an amount determined by such Lender to be the excess, if any,
of (i) the amount of interest that would have accrued on the principal amount of
such Loan had such event not occurred, at the Adjusted LIBO Rate, the Canadian
DealerDollar Offered Rate. the Bank Bill Swap Reference Rate or the Johannesburg
Interbank Agreed Rate, as applicable, that would have been applicable to such
Loan for the period from the date of such event to the last day of the then
current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest that would accrue on such principal
amount for such period at the interest rate that such Lender would bid were it
to bid, at the commencement of such period, for dollar deposits of a comparable
amount and period from other banks in the interbank market for such currency, or
for Canadian deposits of a comparable amount and period to such CDOR Loan from
other banks in the Canadian bankers’ acceptable market. A certificate of any
Lender setting forth any amount or amounts that such Lender is entitled to
receive pursuant to this Section shall be delivered to the Parent and shall be
conclusive absent manifest error. The Parent shall pay, or shall cause to be
paid, to such Lender the amount shown as due on any such certificate within ten
(10) Business Days after receipt thereof.
Section xvi.Taxes.
(1)Defined Terms. For purposes of this Section 2.16, the term “Lender” includes
any Issuing Lender and the term “applicable law” includes FATCA.
(2) Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Obligor under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Obligor shall be increased as necessarypay an additional
amount so that after such deduction or withholding has been made (including such
deductions and withholdings of Indemnified Taxes applicable to additional sums
payable under this Section) the
-59-

--------------------------------------------------------------------------------



applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.
(3)Payment of Other Taxes by the Obligors. The applicable Obligor shall timely
pay to the relevant Governmental Authority in accordance with applicable law, or
at the option of the Administrative Agent timely reimburse it for the payment
of, any Other Taxes.
(4)Indemnification by the Obligors. Each Obligor shall indemnify each Recipient,
within ten (10) days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient with respect to a payment by such Obligor, or required to be withheld
or deducted from a payment by such Obligor to such Recipient and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. Notwithstanding the preceding sentence, the Obligors
shall not be required to indemnify a Recipient pursuant to this Section 2.16(d)
for any Indemnified Taxes unless such Recipient (or the Administrative Agent on
such Recipient’s behalf) notifies the Parent of the indemnification claim for
such Indemnified Taxes no later than 180 days after the earlier of (i) the date
on which the relevant Governmental Authority makes written demand upon such
Recipient for payment of such Indemnified Taxes, and (ii) the date on which such
Recipient has made payment of such Indemnified Taxes to the relevant
Governmental Authority (except that, if the Indemnified Taxes imposed or
asserted giving rise to such claims are retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof). A certificate as to the amount of such payment or liability delivered
to the Parent by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error. For the avoidance of doubt, noNo Obligor shall
be required to indemnify any Person under this Section 2.16(d) in respect of any
Indemnified Taxes for which the applicable Recipient has already been
compensated by way of an increased payment of an additional amount under Section
2.16(b).
(5)Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Obligor has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Obligors to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 10.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).
(6)Evidence of Payments. As soon as practicable after any payment of Taxes by
any Obligor to a Governmental Authority pursuant to this Section 2.16, such
Obligor shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.
(7)Status of Lenders. Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall notify the Parent and the Administrative Agent of such exemption
or reduction and shall deliver to the Parent and the Administrative Agent, at
the time or times reasonably requested by the Parent or the Administrative
Agent, such properly completed and executed documentation reasonably requested
by the Parent or the Administrative Agent as will permit such payments to be
made without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by
-60-

--------------------------------------------------------------------------------



the Parent or the Administrative Agent, shall deliver such other documentation
prescribed by applicable law or reasonably requested by the Parent or the
Administrative Agent as will enable the Parent or the Administrative Agent to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements. Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than the documentation required to be provided by a Lender
in accordance with Section 2.16(h) or such other documentation set forth in
Section 2.16(g)(iii)(A), (iii)(B) and (iii)(D) below) shall not be required if
in the Lender’s reasonable judgment such completion, execution or submission
would subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.
i.(ii) Without limiting the generality of the foregoing,
a.any Lender that is a U.S. Person shall deliver to the Parent and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Parent or the Administrative Agent), an executed copy
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;
b.any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Parent and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Parent or the Administrative
Agent), whichever of the following is applicable:
a.in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, an executed copy of IRS Form W-8BEN or IRS Form
W-8BEN-E (or applicable successor form) establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “interest” article of
such tax treaty and (y) with respect to any other applicable payments under any
Loan Document, IRS Form W-8BEN or IRS Form W-8BEN-E (or applicable successor
form) establishing an exemption from, or reduction of, U.S. federal withholding
Tax pursuant to the “business profits” or “other income” article of such tax
treaty;
b.in the case of a Foreign Lender claiming that its extension of credit will
generate U.S. effectively connected income, an executed copy of IRS Form W-8ECI;
c.in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit 2.16-1 to the effect that such Foreign
Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of any Borrower within the meaning of Section
881871(ch)(3)(B) of the Code, or a “controlled foreign corporation” related to
such Borrower, as described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) an executed copy of IRS Form W-8BEN or IRS Form
W-8BEN-E (or applicable successor form); or
d.to the extent a Foreign Lender is not the beneficial owner, an executed copy
of IRS Form W-8IMY, accompanied by IRS Form W 8ECI, IRS Form W-8BEN or IRS Form
W-8BEN-E (or applicable successor form), a U.S. Tax Compliance Certificate
substantially in the form of Exhibit 2.16-2 or Exhibit 2.16-3, IRS Form W 9,
and/or other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit 2.16-4 on behalf of each such direct and
indirect partner;
-61-

--------------------------------------------------------------------------------



c.any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Parent and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Parent or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Parent or the Administrative Agent to
determine the withholding or deduction required to be made; and
d.if a payment made to a Recipient under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Recipient were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Recipient shall deliver to the Parent and the Administrative Agent at the time
or times prescribed by law and at such time or times reasonably requested by the
Parent or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Parent or the
Administrative Agent as may be necessary for the Parent and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Recipient has complied with such Recipient’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment. Solely for
purposes of this clause (D), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.
e.Each Lender authorizes the Administrative Agent to deliver to the Obligor and
to any successor Administrative Agent any documentation provided by such Lender
to the Administrative Agent pursuant to this Section 2.16(g).
ii.(iii) Each Lender shall, at the Effective Date or, if it becomes a party to
this Agreement after the Effective Date, in the Assignment and Assumption or
other documentation contemplated hereby, which it executes on becoming a party,
indicate which of the following categories it falls in:
f.not a U.K. Qualifying Lender and/or not a German Qualifying Lender and/or not
an Australian Qualifying Lender;
g.a U.K. Qualifying Lender (other than a U.K. Treaty Lender) and/or a German
Qualifying Lender (other than a German Treaty Lender) and/or an Australian
Qualifying Lender (other than an Australian Treaty Lender); or
h.a U.K. Treaty Lender and/or a German Treaty Lender and/or an Australian Treaty
Lender.
If a Lender fails to indicate its status in accordance with this Section
2.16(g)(iiiii), then such Lender shall be treated for the purposes of this
Agreement (including by the U.K. Borrowers or by a Borrower established in
Germany or by a Borrower that is a tax resident in Australia) as if it is not a
U.K. Qualifying Lender or a German Qualifying Lender or an Australian Qualifying
Lender (as applicable) until such time as it notifies the Administrative Agent
which category applies (and the Administrative Agent, upon receipt of such
notification, shall inform the U.K. Borrowers or the relevant Borrower
established in Germany or the Borrowers that are tax resident in Australia). For
the avoidance of doubt, an Assignment and Assumption or such other documentation
shall not be invalidated by any failure of a Lender to comply with this Section
2.16(g)(iiiii).
Each Recipient agrees that if any form or certification it previously delivered
pursuant to this Section 2.16(g) expires or becomes obsolete or inaccurate in
any respect, it shall update such form or certification or promptly notify the
Parent and the Administrative Agent in writing of its legal inability to do so.
-62-

--------------------------------------------------------------------------------



1.Additional United Kingdom Withholding Tax Matters.
iii.Subject to clause (ii) below, each Lender and each U.K. Borrower shall
cooperate in completing any procedural formalities necessary for the U.K.
Borrowers to obtain authorization to make such payment without withholding or
deduction for Taxes imposed under the laws of the United Kingdom.
iv. A Lender on the Effective Date that (x) holds a passport under the HMRC DT
Treaty Passport scheme and (y) wishes such scheme to apply to this Agreement,
shall provide its scheme reference number and its jurisdiction of tax residence
to the U.K. Borrowers and the Administrative Agent in writing on the Effective
Date; and
i.a Lender that becomes a Lender hereunder after the Effective Date that (x)
holds a passport under the HMRC DT Treaty Passport scheme and (y) wishes such
scheme to apply to this Agreement, shall provide its scheme reference number and
its jurisdiction of tax residence to the U.K. Borrowers and the Administrative
Agent in the Assignment and Assumption, and
j.upon satisfying either clause (A) or (B) above, such Lender shall have
satisfied its obligation under paragraph (h)(i) above.
v.If a Lender has confirmed its scheme reference number and its jurisdiction of
tax residence in accordance with paragraph (h)(ii) above, each U.K. Borrower
shall make a DTTP Filing with respect to such Lender within thirty (30) Business
Days following the Effective Date or (if applicable) the date of the Assignment
and Assumption or, if later, thirty (30) Business Days before the last interest
payment is due to such Lender, and shall promptly provide such Lender with a
copy of such filing; provided that, if:
k.any U.K. Borrower has not made a DTTP Filing in respect of such Lender; or
l.any U.K. Borrower has made a DTTP Filing in respect of such Lender but (1)
such DTTP Filing has been rejected by HM Revenue & Customs; or (2) HM Revenue &
Customs has not given such U.K. Borrower authority to make payments to such
Lender without a deduction for tax within 60 days of the date of such DTTP
Filing;
and in each case, such U.K. Borrower has notified that Lender in writing of
either (1) or (2) above, then such Lender and such U.K. Borrower shall cooperate
in completing any additional procedural formalities necessary for such U.K.
Borrower to obtain authorization to make that payment without withholding or
deduction for Taxes imposed under the laws of the United Kingdom.
vi.If a Lender has not confirmed its scheme reference number and jurisdiction of
tax residence in accordance with paragraph (h)(ii) above, no U.K. Borrower shall
make a DTTP Filing or file any other form relating to the HMRC DT Treaty
Passport scheme in respect of that Lender’s Commitment or its participation in
any Loan unless the Lender otherwise agrees.
vii.Each Lender which had given confirmation to the U.K. Borrowers that it was a
U.K. Treaty Lender but determines in its sole discretion that it is ceases to be
a U.K. Treaty Lender shall promptly notify the U.K. Borrowers and the
Administrative Agent of such change in status.
2.Additional German Tax Matters.
viii.A Lender and each Obligor established in Germany which makes a payment to
which that Lender is entitled shall cooperate in completing or assisting with
the completion of any procedural formalities necessary for that Obligor to
obtain authorization to make that payment without a German Tax deduction and
maintain that authorization where an authorization expires or otherwise ceases
to have effect, provided that such Obligor is legally eligible for that
authorization. If an Obligor is required to make a
-63-

--------------------------------------------------------------------------------



German Tax deduction, such Obligor shall make that deduction and any payment
required in connection with that deduction within the time allowed and in the
minimum amount required by law.
ix.Within thirty (30) Business Days of making either a German Tax deduction or
any payment required in connection with such deduction, the relevant Obligor
making such deduction shall deliver to the Administrative Agent for the benefit
of the Lender entitled to the payment evidence reasonably satisfactory to such
Lender that the deduction has been made or (as applicable) any appropriate
payment paid to the relevant taxing authority.
x.If an Obligor established in Germany makes a payment under Section 2.16(d) and
the relevant Lender determines, acting reasonably and in good faith, that it has
obtained and utilized a Tax Credit or other similar benefit which is
attributable to that payment (or an increased payment of which that payment
forms part), such Lender shall pay to the relevant Obligor such amount as such
Lender determines, acting reasonably and in good faith, will leave such Lender
(after such payment) in the same after-Tax position as it would have been in if
the relevant payment had not been made by such Obligor.
3.Administrative Agent Documentation. On or before the Effective Date, JPMorgan
shall (and any successor or replacement Administrative Agent shall on or before
the date on which it becomes the Administrative Agent hereunder) deliver to the
BorrowerParent two duly executed copies of either (i) IRS Form W-9 or (ii) IRS
Form W-8ECI (with respect to any payments to be received on its own behalf) and
IRS Form W-8IMY (for all other payments), establishing that the Borrowers can
make payments to the Administrative Agent without deduction or withholding of
any Taxes imposed by the United States, including Taxes imposed under FATCA;
provided that no Administrative Agent shall be required to provide any
documentation pursuant to this Section 2.16(j) that such Administrative Agent is
not legally eligible to provide as a result of a Change in Law after the date of
this Agreement.
4.Treatment of Certain Refunds. If any party determines, in its sole discretion
exercised in good faith, that it has received a Tax Credit as to which it has
been indemnified pursuant to this Section 2.16 (including by the payment of
additional amounts pursuant to this Section 2.16), it shall pay to the
indemnifying party an amount equal to such Tax Credit (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such Tax Credit), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such Tax Credit). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (k) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
Tax Credit to such Governmental Authority. Notwithstanding anything to the
contrary in this paragraph (k), in no event will the indemnified party be
required to pay any amount to an indemnifying party pursuant to this paragraph
(k) the payment of which would place the indemnified party in a less favorable
net after-Tax position than the indemnified party would have been in if the Tax
subject to indemnification and giving rise to such Tax Credit had not been
deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This paragraph
shall not be construed to require any indemnified party to make available its
Tax returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person.
5.Survival. Each party’s obligations under this Section 2.16 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.
a.Payments; Generally; Pro Rata Treatment; Sharing of Set-offs.
6.Each Borrower shall make each payment required to be made by it hereunder on
Loans or Letters of Credit made to or on account of such Borrower denominated in
Dollars or Canadian Dollars (whether of principal, interest, fees or
reimbursement of LC Disbursements in Dollars, or of amounts payable under
Section
-64-

--------------------------------------------------------------------------------



2.14, 2.15 or 2.16, or otherwise) prior to 2:00 p.m., Houston, Texas time, on
the date when due in Dollars or Canadian Dollars, respectively, in immediately
available funds, without set-off or counterclaim. Each Borrower shall make each
payment required to be made by it hereunder on Loans or Letters of Credit made
to or on account of such Borrower denominated in any other Alternative Currency
(whether of principal, interest, fees or reimbursements of LC Disbursements in
such Alternative Currency, or of amounts payable under Section 2.14, 2.15 or
2.16, or otherwise) prior to 2:00 p.m., Local Time, on the date when due in the
applicable Alternative Currency, in immediately available funds, without set-off
or counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
payments in Dollars shall be made to the Administrative Agent at its offices at
712 Main Street, Houston, Texas, except payments to be made directly to the
Issuing Lenders or Swingline Lenders as expressly provided herein and except
that payments pursuant to Sections 2.14, 2.15, 2.16 and 10.03 shall be made
directly to the Persons entitled thereto. All payments in Alternative Currencies
shall be made to the Alternative Currency Agent at the place designated by the
Alternative Currency Agent in its notice therefor, except payments to be made
directly to the Issuing Lenders or Swingline Lenders as expressly provided
herein and except that payments pursuant to Sections 2.14, 2.15, 2.16 and 10.03
shall be made directly to the Persons entitled thereto. The Administrative Agent
or the Alternative Currency Agent shall distribute any such payments received by
it for the account of any other Person to the appropriate recipient promptly
following receipt thereof. If any payment hereunder shall be due on a day that
is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension.
7.If at any time insufficient funds are received by and available to the
Administrative Agent or the Alternative Currency Agent to pay fully all amounts
of principal, unreimbursed LC Disbursements, interest and fees then due
hereunder, such funds shall be applied (i) first, towards payment of interest
and fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(ii) second, towards payment of principal and unreimbursed LC Disbursements then
due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal and unreimbursed LC Disbursements then due to such parties.
8.If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in LC Disbursements or Swingline Loans resulting in
such Lender receiving payment of a greater proportion of the aggregate amount of
its Loans and participations in LC Disbursements and Swingline Loans and accrued
interest thereon than the proportion received by any other Lender, then the
Lender receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans and participations in LC Disbursements and Swingline
Loans of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans and
participations in LC Disbursements and Swingline Loans; provided that (i) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by any Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements to any assignee or participant, other than to
the Parent or any Subsidiary or Affiliate thereof (as to which the provisions of
this paragraph shall apply). Each Borrower consents to the foregoing and agrees,
to the extent it may effectively do so under applicable Law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against such Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Borrower
in the amount of such participation.
9.Unless the Administrative Agent shall have received notice from the relevant
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Lenders hereunder that such
Borrower will not make such payment, the Administrative Agent may assume that
such Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the applicable Lenders or the
Issuing Lenders, as the case may be, the amount due. In such event, if
-65-

--------------------------------------------------------------------------------



such Borrower has not in fact made such payment, then each of the applicable
Lenders or the Issuing Lenders, as the case may be, severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Lender with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the greater of the FRBNY Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation (including without limitation the Overnight
Alternative Currency Rate in the case of Loans denominated in Alternative
Currencies).
10.If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(c), 2.05(d) or (e), 2.06(b) or 2.17(d) or 10.03(c),
then the Administrative Agent may, in its discretion and notwithstanding any
contrary provision hereof, (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender for the benefit of the
Administrative Agent, the Swingline Lenders or the Issuing Lenders to satisfy
such Lender’s obligations under such Section until all such unsatisfied
obligations are fully paid, and/or (ii) hold any such amounts in a segregated
account as cash collateral for, and application to, any future funding
obligations of such Lender under any such Section; in the case of each of (i)
and (ii) above, in any order as determined by the Administrative Agent in its
discretion.
b.Mitigation Obligations; Replacement of Lenders.
11.If any Lender requests compensation under Section 2.14, or if any Obligor is
required to pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.16,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.14 or 2.16, as the case may be,
in the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Parent
shall pay, or cause to be paid, all reasonable costs and expenses incurred by
any Lender in connection with any such designation or assignment.
12.If any Lender requests compensation under Section 2.14, or if any Obligor is
required to pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.16,
or if any Lender becomes a Defaulting Lender, or any Lender suspends its
obligation to fund Eurocurrency Loans, CDOR Loans, BBSY Loans or JIBAR Loans
pursuant to Section 2.13, or any Lender refuses to consent to an amendment,
modification or waiver of this Agreement that requires consent of 100% of the
Lenders (or all affected Lenders) pursuant to Section 10.02, or if any Lender
delivers a notice of illegality pursuant to Section 2.21, then the Parent may,
at its sole expense, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in Section 10.04), all its interests,
rights and obligations under this Agreement to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Parent shall have received the prior written
consent of the Administrative Agent, the Issuing Lenders and the Swingline
Lenders, in each case, to the extent such consent would be required for an
assignment pursuant to Section 10.04(b), which consent shall not be unreasonably
withheld, (ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements and
Swingline Loans, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrowers (in the case of all
other amounts) and (iii) in the case of any such assignment resulting from a
claim for compensation under Section 2.14 or payments required to be made
pursuant to Section 2.16, such assignment is expected to result in a reduction
in such compensation or payments. A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Parent to require such
assignment and delegation cease to apply.
-66-

--------------------------------------------------------------------------------



Section 2.19 Expansion Option
. Provided there exists no Event of Default, the Parent may, during the period
commencing on the First Amendment Effective Date to and including the date that
is six months prior to the Maturity Date, elect to increase the Commitments or
enter into one or more tranches of term loans (each, an “Incremental Term
Loan”), in each case, in minimum increments of $25,000,000, so long as, after
giving effect thereto, the aggregate amount of the Commitments and all such
Incremental Term Loans does not exceed $850,000,000. The Parent may arrange for
any such increase or tranche to be provided by one or more Lenders (each Lender
so agreeing to an increase in its Commitment, or to participate in such
Incremental Term Loans, an “Increasing Lender”), or by one or more new banks,
financial institutions or other entities (each such new bank, financial
institution or other entity, a “New Lender”; provided that no Person described
in Section 10.04(b)(ii)(F) may be an New Lender), which agree to increase their
existing Commitments, or to participate in such Incremental Term Loans, or
provide new Commitments, as the case may be; provided that (a) each New Lender
shall be subject to the consent of the Parent and the Administrative Agent and,
in the case of a new Commitment, each Issuing Lender and each Swingline Lender,
in each case, such consent not to be unreasonably withheld or delayed and (b)
(i) in the case of an Increasing Lender, the Parent and such Increasing Lender
execute an agreement substantially in the form of Exhibit 2.19A hereto and (ii)
in the case of a New Lender, the Parent and such New Lender execute an agreement
substantially in the form of Exhibit 2.19B hereto. No consent of any Lender
(other than the Lenders participating in the increase or any Incremental Term
Loan) shall be required for any increase in Commitments or Incremental Term
Loans pursuant to this Section 2.19. Increased and new Commitments or
Incremental Term Loans created pursuant to this Section 2.19 shall become
effective on the date agreed by the Parent, the Administrative Agent and the
relevant Increasing Lenders or New Lenders, and the Administrative Agent shall
notify each Lender thereof. Notwithstanding the foregoing, no increase in the
Commitments (or in the Commitment of any Lender) or tranche of Incremental Term
Loans shall become effective under this Section 2.19 unless, on the date of such
increase or Incremental Term Loans, the Administrative Agent shall have received
a certificate, dated as of the effective date of such increase or Incremental
Term Loans and executed by a Financial Officer, to the effect that the
conditions set forth in paragraphs (a) and (b) of Section 4.02 shall be
satisfied (with all references in such paragraphs to a Borrowing being deemed to
be references to such increase or such Incremental Term Loans and attaching
resolutions of the Borrowers approving such increase or Incremental Term Loans).
On the effective date of any increase in the Commitments, Schedule 2.01(a) shall
be deemed to have been amended to reflect the Commitments of the Increasing
Lenders and/or New Lenders and Schedule 1.01(c) shall be deemed to have been
amended to reflect the Non-Pro Rata Alternative Currencies (if any) in which any
New Lender has agreed to fund Revolving Loans and/or any changes in the
allocations and Applicable Percentages set forth thereon as a result of such
increase in Commitments. Following any increase in the Commitments pursuant to
this Section 2.19, any Revolving Loans outstanding prior to the effectiveness of
such increase shall continue to be outstanding until the ends of the respective
Interest Periods applicable thereto, and
-67-

--------------------------------------------------------------------------------



shall then be repaid and, if the relevant Borrowers shall so elect, refinanced
with new Revolving Loans made pursuant to Section 2.01 ratably in accordance
with the Commitments in effect following such increase. Any Incremental Term
Loans (a) shall rank equal to right of payment with the Revolving Loans, (b)
shall not mature earlier than the Maturity Date (but may have amortization prior
to such date) and (c) shall be treated substantially the same as (and in any
event no more favorably then) the Revolving Loans; provided that (i) the terms
and conditions applicable to any tranche of Incremental Term Loans maturing
after the Maturity Date may provide for material additional or different
financial or other covenants or prepayment requirements applicable only during
periods after the Maturity Date and (ii) the Incremental Term Loans may be
priced differently than the Revolving Loans. Incremental Term Loans may be made
hereunder pursuant to an amendment or restatement (an “Incremental Term Loan
Amendment”) of this Agreement and, as appropriate, the other Loan Documents,
executed by the Obligors, each Increasing Lender participating in such tranche,
each New Lender participating in such tranche, if any, and the Administrative
Agent. The Incremental Term Loan Amendment may, without the consent of any other
Lenders, effect such amendments to this Agreement and the other Loan Documents
as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent, to effect the provisions of this Section 2.19. Nothing
contained in this Section 2.19 shall constitute, or otherwise be deemed to be, a
commitment on the part of any Lender to increase its Commitment hereunder, or to
provide Incremental Term Loans at any time.
c.Incremental Extensions of Credit.
13.At any time and from time to time, commencing on the Third Amendment
Effective Date and ending on the Latest Maturity Date, subject to the terms and
conditions set forth herein, any Borrower may, by notice (which may be included
in the Incremental Facility Amendment) to the Administrative Agent (whereupon
the Administrative Agent shall promptly deliver a copy to each of the Lenders),
request one or more increases in the aggregate amount of the Commitments (each
such increase, an “Incremental Facility”) in an aggregate principal amount of up
to (x) the greater of (A) $300,000,000 and (B) 100% of Consolidated Adjusted Pro
Forma EBITDA for the most recently ended Test Period (less any incremental
facilities incurred under clause (x) of the definition of “Incremental
Facilities Cap” in the Term Loan Credit Agreement) plus (y) an additional amount
if, immediately after giving effect to the incurrence of such additional amount
(but without giving effect to any amount incurred simultaneously under clause
(x) above or (z) below) and the application of the proceeds therefrom (and (1)
assuming that the full amount of such Incremental Facility has been funded on
such date and (2) without netting the cash proceeds therefrom), (A) in the case
of Incremental Facilities that rank pari passu with the Liens on the Collateral
securing the Loans, the First Lien Net Leverage Ratio (calculated on a pro forma
basis) is equal to or less than 1.40 to 1.00, (B) in the case of Incremental
Facilities that rank junior to the Liens on the Collateral securing the Loans,
the Secured Net Leverage Ratio (calculated on a pro forma basis) is equal to or
less than 1.65 to 1.00 and (C) in the case of Incremental Facilities that are
unsecured, the Total Net Leverage Ratio (calculated on a pro forma basis) is
equal to or less than 4.25 to 1.00, plus (z) an additional amount equal to
voluntary prepayments or purchases of Loans pursuant to Sections 2.10(a) (to the
extent accompanied by permanent reductions of the Commitments) (clauses (x), (y)
and (z), collectively, the “Incremental Facilities Cap”); provided that at the
time of each such request and upon the effectiveness of each Incremental
Facility Amendment, (A) no Event of Default (subject, in the case of such
increase that are being used to finance a Limited Condition Transaction, to
Section 1.07) has occurred and is continuing or shall result therefrom (provided
that in the event the proceeds of any Incremental Facility are used to finance
any acquisition or Investment permitted hereunder, such condition precedent set
forth in this clause (A) may be waived or limited as agreed between Parent and
the Lenders providing such Incremental Facility, without the consent of any
other Lenders) and
-68-

--------------------------------------------------------------------------------



(B) subject, in the case of such increase that are being used to finance a
Limited Condition Transaction, to Section 1.07, the representations and
warranties of each Obligor set forth in the Loan Documents would be true and
correct in all material respects (or, in the case of representations and
warranties qualified as to materiality, in all respects) on and as of the date
of, and immediately after giving effect to, the incurrence of such Incremental
Facility (provided that in the event the proceeds of any Incremental Facility
are used to finance any acquisition or Investment permitted hereunder, such
condition precedent set forth in this clause (B) may be limited to (x) customary
specified representations and warranties with respect to Parent and its
Restricted Subsidiaries and (y) customary specified acquisition agreement
representations with respect to the Person to be acquired). Each Incremental
Facility shall be in an integral multiple of $5,000,000 and be in an aggregate
principal amount which is not less than $25,000,000; provided that such amount
may be less than $25,000,000 if such amount represents all the remaining
availability under the Incremental Facilities Cap.
14.Each Incremental Facility (i) shall have the same Obligors as the Revolving
Loans and shall not be secured by any assets other than the Collateral and (ii)
shall be on the same terms and pursuant to the same documentation as are
applicable to the Revolving Loans being increased; provided that Parent may
increase the Applicable Margin applicable to the Revolving Loans and the
Commitments in connection with any Incremental Facility if, after the
effectiveness of the applicable Incremental Facility Amendment, such increased
Applicable Margin applies to all Revolving Loans and Commitments and (B) one or
more additional financial maintenance covenants may be added to this Agreement
for the benefit of any Incremental Facility so long as such financial
maintenance covenants are for the benefit of all Lenders in respect of
Commitments outstanding at the time that the applicable Incremental Facility
Amendment becomes effective.
15.Each Revolving Commitment Increase shall be on the same terms and pursuant to
the same documentation as are applicable to the Revolving Loans; provided that
the Borrowers may increase the Applicable Rate applicable to the Revolving Loans
and the Revolving Commitments in connection with any Revolving Commitment
Increase if, after the effectiveness of the applicable Incremental Facility
Amendment, such increased Applicable Rate applies to all Revolving Loans and
Revolving Commitments and (B) one or more additional financial maintenance
covenants may be added to this Agreement for the benefit of any Revolving
Commitment Increase so long as such financial maintenance covenants are for the
benefit of all Revolving Lenders in respect of Revolving Commitments outstanding
at the time that the applicable Incremental Facility Amendment becomes
effective.
16.Each notice from Parent pursuant to this Section shall set forth the
requested amount and proposed terms of the relevant Incremental Facility (such
notice may be given in the Incremental Facility Amendment). Any additional bank,
financial institution, existing Lender or other Person that elects to extend
commitments in respect of any Incremental Facility shall be reasonably
satisfactory to Parent and the Administrative Agent (any such bank, financial
institution, existing Lender or other Person being called an “Additional
Lender”) and, if not already a Lender, shall become a Lender under this
Agreement pursuant to an amendment (an “Incremental Facility Amendment”) to this
Agreement and, as appropriate, the other Loan Documents, executed by the
Obligors, such Additional Lender and the Administrative Agent. No Lender shall
be obligated to provide any Incremental Facility unless it so agrees.
Commitments in respect of any Incremental Facility shall become Commitments
under this Agreement upon the effectiveness of the applicable Incremental
Facility Amendment. An Incremental Facility Amendment may, without the consent
of any other Lenders, effect such amendments to this Agreement and the other
Loan Documentsor to any other Loan Document the other Loan Documents as may be
necessary or appropriate, in the opinion of the Administrative Agent, to effect
the provisions of this Section.
17.On the effective date of any Incremental Facility, Schedule 2.01(a) shall be
deemed to have been amended to reflect the Commitments of the Lenders (including
any Additional Lenders) and Schedule 1.01(b) shall be deemed to have been
amended to reflect the Non-Pro Rata Alternative Currencies (if any) in which any
Additional Lender has agreed to fund Revolving Loans and/or any changes in the
allocations and Applicable Percentages set forth thereon as a result of such
increase in Commitments. Following any
-69-

--------------------------------------------------------------------------------



increase in the Commitments pursuant to this Section 2.19, any Revolving Loans
outstanding prior to the effectiveness of such increase shall continue to be
outstanding until the ends of the respective Interest Periods applicable
thereto, and shall then be repaid and, if the relevant Borrowers shall so elect,
refinanced with new Revolving Loans made pursuant to Section 2.01 ratably in
accordance with the Commitments in effect following such increase.
d.Defaulting Lenders.
18.Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:
(i) (i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Majority Lenders.”
(ii) (ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees
or other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 2,17 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any Issuing Lender or Swingline Lender hereunder;
third, to cash collateralize the Issuing Lenders’ Fronting Exposure with respect
to such Defaulting Lender in accordance with Section 2.05(j); fourth, as the
Parent may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Parent, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) cash collateralize the Issuing
Lenders’ future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.05(j); sixth, to the payment of any amounts owing to the Lenders,
the Issuing Lenders or Swingline Lenders as a result of any judgment of a court
of competent jurisdiction obtained by any Lender, the Issuing Lenders or
Swingline Lenders against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement; seventh, so long as no
Default or Event of Default exists, to the payment of any amounts owing to the
Borrowers as a result of any judgment of a court of competent jurisdiction
obtained by the Borrowers against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and eighth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans or LC Disbursements in respect of which such Defaulting
Lender has not fully funded its appropriate share, and (y) such Loans were made
or the related Letters of Credit were issued at a time when the conditions set
forth in Section 4.02 were satisfied or waived, such payment shall be applied
solely to pay the Loans of, and LC Disbursements owed to, all Non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any Loans
of, or LC Disbursements owed to, such Defaulting Lender until such time as all
Loans and funded and unfunded participations in LC Exposure and Swingline Loans
are held by the Lenders pro rata in accordance with the Commitments without
giving effect to Section 2.20(a)(iv). Any payments, prepayments or other amounts
paid or payable to a Defaulting Lender that are applied (or held) to pay amounts
owed by a Defaulting Lender or to post cash collateral pursuant to this Section
2.20(a)(ii) shall be deemed paid to and redirected by such Defaulting Lender,
and each Lender irrevocably consents hereto.
(iii) (iii) Certain Fees. (A) No Defaulting Lender shall be entitled to receive
any Commitment Fee for any period during which that Lender is a Defaulting
Lender (and the Parent shall not be required to
-70-

--------------------------------------------------------------------------------



pay or cause to be paid any such fee that otherwise would have been required to
have been paid to that Defaulting Lender).
(B) (A) Each Defaulting Lender shall be entitled to receive participation fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Applicable Percentage of the stated amount of Letters of
Credit for which it has provided cash collateral pursuant to Section 2.05(j).
(C) (B) With respect to any participation fee not required to be paid to any
Defaulting Lender pursuant to clause (A) or (B) above, the Parent shall (x) pay,
or cause to be paid, to each Non-Defaulting Lender that portion of any such fee
otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in LC Exposure or Swingline Loans that has been
reallocated to such Non-Defaulting Lender pursuant to clause (iv) below, (y)
pay, or cause to be paid, to each Issuing Lender and Swingline Lender, as
applicable, the amount of any such fee otherwise payable to such Defaulting
Lender to the extent allocable to such Issuing Lender’s or Swingline Lender’s
Fronting Exposure to such Defaulting Lender, and (z) not be required to pay or
cause to be paid the remaining amount of any such fee.
(iv) (iv) Reallocation of Participations to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s participation in LC Exposure and Swingline
Loans shall be reallocated among the Non-Defaulting Lenders in accordance with
their respective Applicable Percentages (calculated without regard to such
Defaulting Lender’s Commitment) but only to the extent that (A) the conditions
set forth in Section 4.02 are satisfied at the time of such reallocation (and,
unless the Parent shall have otherwise notified the Administrative Agent at such
time, the Parent shall be deemed to have represented and warranted that such
conditions are satisfied at such time), and (B) such reallocation does not cause
(1) the Revolving Credit Exposure of any Non-Defaulting Lender to exceed such
Non-Defaulting Lender’s Commitment, or (2) the Revolving Credit Exposure of any
Non-Defaulting Lender denominated in Alternative Currencies to exceed such
Non-Defaulting Lender’s Commitment in Alternative Currencies, in each case,
calculated at the time of such reallocation. Subject to Section 10.18, no
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.
(v) (v) Cash Collateral, Repayment of Swingline Loans. If the reallocation
described in clause (iv) above cannot, or can only partially, be effected, the
Borrowers shall, without prejudice to any right or remedy available to it
hereunder or under law, (x) first, prepay Swingline Loans in an amount equal to
the Swingline Lenders’ Fronting Exposure and (y) second, cash collateralize the
Issuing Lenders’ Fronting Exposure in accordance with the procedures set forth
in Section 2.05(j).
(b) (b) Defaulting Lender Cure. If the Parent, the Administrative Agent and each
Swingline Lender and Issuing Lender agree in writing that a Lender is no longer
a Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
cash collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held pro rata by the Lenders in accordance with the Commitments
(without giving effect to Section 2.20(a)(iv)), whereupon such Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Parent while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.
-71-

--------------------------------------------------------------------------------



(c) (c) New Swingline Loans/Letters of Credit. So long as any Lender is a
Defaulting Lender, (i) no Swingline Lender shall be required to fund any
Swingline Loans unless it is satisfied that it will have no Fronting Exposure
after giving effect to such Swingline Loan and (ii) no Issuing Lender shall be
required to issue, extend, renew or increase any Letter of Credit unless it is
satisfied that it will have no Fronting Exposure after giving effect thereto.
e.Illegality.
If, in any applicable jurisdiction, the Administrative Agent, any Issuing Lender
or any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for the Administrative
Agent, any Issuing Lender or any Lender to (a) perform any of its obligations
hereunder or under any other Loan Document, (b) to fund or maintain its
participation in any Loan or (c) issue, make, maintain, fund or charge interest
or fees with respect to any Loan or Letter of Credit to any Borrower that is
organized under the laws of a jurisdiction other than the United States, a state
thereof or the District of Columbia, such Person shall promptly notify the
Administrative Agent, then, upon the Administrative Agent notifying the Parent,
and until such notice by such Person is revoked, any obligation of such Person
to issue, make, maintain, fund or charge interest or fees with respect to any
such Loan or Letter of Credit shall be suspended, and to the extent required by
applicable Law, cancelled. Upon receipt of such notice, the Parent shall, or
shall cause the applicable Borrower to, (i) repay that Person’s participation in
the Loans or other applicable Obligations on the last day of the Interest Period
for each Loan or other Obligation occurring after the Administrative Agent has
notified the Parent or, if earlier, the date specified by such Person in the
notice delivered to the Administrative Agent (being no earlier than the last day
of any applicable grace period permitted by applicable Law), (ii) to the extent
applicable to such Issuing Lender, cash collateralize that portion of the LC
Exposure comprised of the aggregate undrawn amount of Letters of Credit to the
extent not otherwise cash collateralized and (iii) take all reasonable actions
requested by such Person to mitigate or avoid such illegality.
f.Judgment Currency.
If, for the purposes of obtaining a judgment in any court, it is necessary to
convert a sum due hereunder or any other Loan Document from one currency into
another currency, the rate of exchange used for such conversion shall be the
rate of exchange at which in accordance with normal banking procedures the
Administrative Agent could purchase the first currency with such other currency
on the Business Day preceding the date on which final judgment is given. The
obligation of each Obligor in respect of any such sum due from it to the
Administrative Agent or any Lender hereunder or under the other Loan Documents
shall, notwithstanding any judgment in a currency (the “Judgment Currency”)
other than that in which such sum is denominated in accordance with the
applicable provisions of this Agreement (the “Agreement Currency”), be
discharged only to the extent that on the next Business Day following receipt by
the Administrative Agent or such Lender, as the case may be, of any sum adjudged
to be so due in the Judgment Currency, the Administrative Agent or such Lender,
as the case may be, may in accordance with normal banking procedures purchase
the Agreement Currency with the Judgment Currency. If the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Administrative Agent or such Lender from any Obligor in the Agreement Currency,
such Obligor agrees, as a separate obligation and notwithstanding any such
judgment, to indemnify the Administrative Agent or such Lender, as the case may
be, against such loss. If the amount of the Agreement Currency so purchased is
greater than the sum originally due to the Administrative Agent or such Lender
in such currency, the Administrative Agent or such Lender, as the case may be,
agrees to return the amount of any excess to such Obligor (or to any other
Person who may be entitled thereto under applicable Law).
g.Refinancing Facilities
.
19.A Borrower may, on one or more occasions, by written notice to the
Administrative Agent (which may be included in the Refinancing Facility
Agreement), obtain Refinancing Revolving Commitments.
-72-

--------------------------------------------------------------------------------



Each such notice shall specify the date (each, a “Refinancing Effective Date”)
on which the applicable Borrower proposes that such Refinancing Revolving
Commitments shall become effective; provided that:
xi.no Event of Default shall have occurred and be continuing;
xii.substantially concurrently with the effectiveness of any Refinancing
Revolving Commitments, the applicable Borrowers shall reduce then outstanding
Commitments of the applicable Class in an aggregate principal amount equal to
the aggregate amount of such Refinancing Revolving Commitments and shall make
any prepayments of the outstanding Revolving Loans required pursuant to Section
2.08 in connection with such reduction, and any such reduction of the
Commitments shall be made ratably among the Lenders in accordance with their
respective Commitments; and
xiii.such notice shall set forth the following terms thereof: (A) the
designation of such Refinancing Revolving Commitments (and Refinancing Revolving
Loans of the same Class) as a new “Class” for all purposes hereof, (B) the
stated termination and maturity dates applicable to the Refinancing Revolving
Commitments and Refinancing Revolving Loans of such Class provided the stated
termination date or maturity date shall be no earlier than the Class of
Commitments subject to such refinancing, (C) [reserved], (D) the interest rate
or rates applicable to the Refinancing Revolving Loans of such Class, (E) the
fees applicable to the Refinancing Revolving Commitments and Refinancing
Revolving Loans of such Class, (F) [reserved], (G) the initial Interest Period
or Interest Periods applicable to Refinancing Revolving Loans of such Class, (H)
any voluntary or mandatory commitment reduction or prepayment requirements
applicable to Refinancing Revolving Commitments and Refinancing Revolving Loans
of such Class (which prepayment requirements may provide that such Refinancing
Revolving Commitments may participate in any mandatory commitment reductions on
a pro rata basis with any Class of existing Loans, but may not provide for
mandatory commitment reductions that are materially more favorable (as
determined by the Parent in good faith) to the Lenders holding such Refinancing
Revolving Commitments than to the Lenders holding such Class of Loans) and any
restrictions on the voluntary or mandatory reductions or prepayments of
Refinancing Revolving Commitments and Refinancing Revolving Loans of such Class,
(I) any financial maintenance covenant with which the applicable Borrower shall
be required to comply (provided that any such financial maintenance covenant for
the benefit of any Class of Refinancing Revolving Lenders shall also be for the
benefit of all other Lenders in respect of all Commitments and Loans outstanding
at the time that the applicable Refinancing Facility Agreement becomes
effective) and (J) all other terms and conditions of such Refinancing Revolving
Commitments and Refinancing Revolving Loans; provided such terms and conditions
shall not be more favorable to the Refinancing Revolving Lenders than the terms
of the Class of Commitments and Loans subject to refinancing unless such more
favorable terms are added for the benefit of such refinanced debt or such more
favorable terms and conditions apply only after the Latest Maturity Date (except
for covenants or other provisions that are (A) applicable only to periods after
the Latest Maturity Date of the applicable Commitments, or (B) made applicable
to the Commitments).
20.Any Lender approached by the applicable Borrower to provide all or a portion
of the Refinancing Revolving Loan Indebtedness may elect or decline, in its sole
discretion, to provide any Refinancing Revolving Loan Indebtedness.
21.Any additional bank, financial institution or other Person that is a Lender
in respect of any Refinancing Revolving Commitments shall be reasonably
satisfactory to the Parent and the Administrative Agent and, if not already a
Lender, shall become a Lender under this Agreement pursuant to an amendment to
this Agreement and, as appropriate, the other Loan Documents, executed by the
Obligors, such Lender and the Administrative Agent.
22.Any Refinancing Revolving Loans shall be established pursuant to a
Refinancing Facility Agreement executed and delivered by the Borrowers, each
Refinancing Revolving Lender providing such
-73-

--------------------------------------------------------------------------------



Refinancing Revolving Commitments and the Administrative Agent, which shall be
consistent with the provisions set forth in clause (a) above (but which shall
not require the consent of any other Lender). Each Refinancing Facility
Agreement shall be binding on the Lenders, the Borrowers and the other parties
hereto and may effect amendments to this Agreement and the other Loan Documents
as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Parent, to effect provisions of this Section,
including any amendments necessary to treat such Refinancing Revolving
Commitments and Refinancing Revolving Loans as a new “Class” of loans hereunder.
The Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Refinancing Facility Agreement.
23.It is hereby acknowledged that the Refinancing Revolving Commitments and the
Refinancing Revolving Loans shall (x) not be secured by any assets other than
the Collateral, (y) not be guaranteed by any entities that are not Obligors and
(z) be pari passu in right of payment and in respect of Liens on Collateral with
the Indebtedness being refinanced.
ARTICLE III.
Representations and Warranties
REPRESENTATIONS AND WARRANTIES
The Parent, for itself and for each Restricted Subsidiary, and each Guarantor,
for itself, represent and warrant to the Lenders that:
h.Organization.
Each of the Parent and the Restricted Subsidiaries on the date this
representation is made or deemed to be made (a) to the extent applicable, is (x)
duly organized, and validly existing and (y) in good standing under the Laws of
the jurisdiction of its organization, (b) has the requisite power and authority
to conduct its business in each jurisdiction as it is presently being conducted,
and (c) to the extent applicable, is duly qualified or licensed to conduct
business and is in good standing in each such jurisdiction, except, in the case
of clauses (a)(y) and (c), as would not reasonably be expected to result in a
Material Adverse Effect. As of the Effective Date, there are no jurisdictions in
which the Parent’s or any Restricted Subsidiary’s failure to be qualified or be
in good standing, individually or in the aggregate, could reasonably be expected
to have a Material Adverse Effect. As of the Effective Date, no proceeding to
dissolve any Obligor is pending or, to the Parent’s knowledge, threatened.
i.Authority Relative to this Agreement.
Each of the Obligors has the power and authority to execute and deliver this
Agreement and the other Loan Documents to which it is a party and to perform its
obligations hereunder and thereunder. The Transactions have been duly authorized
by all necessary corporate, trust, partnership or limited liability company
action on the part of each Obligor that is a party thereto. This Agreement and
the other Loan Documents have been duly and validly executed and delivered by
each Obligor party thereto and constitute the legal, valid and binding
obligations of such Obligor, enforceable against such Obligor in accordance with
their respective terms, subject to the effect of any applicable bankruptcy,
insolvency, reorganization, moratorium or similar Laws affecting creditors’
rights and remedies generally and to the effect of general principles of equity
(regardless of whether enforcement is considered in a proceeding at Law or in
equity).
j.No Violation.
The Transactions will not:
24.result in a breach of the articles or certificate of incorporation, bylaws,
partnership agreement, trust deed or limited liability company agreement of the
Parent or any Restricted Subsidiary or any resolution currently in effect
adopted by the Board of Directors, shareholders, beneficiaries, partners,
members or managers of the Parent or any Restricted Subsidiary;
-74-

--------------------------------------------------------------------------------



25.result in the imposition of any Lien on any of the Equity Interests of the
Parent or any Restricted Subsidiary or any of their respective assets other than
the Liens created under the Loan Documents;
26.result in, or constitute an event that, with the passage of time or giving of
notice or both, would be, a breach, violation or default (or give rise to any
right of termination, cancellation, prepayment or acceleration) under (i) any
agreement evidencing Indebtedness or any other material agreement to which the
Parent or any Restricted Subsidiary is a party or by which its properties or
assets may be bound or (ii) any Governmental Approval held by, or relating to
the business of, the Parent or any Restricted Subsidiary, in the case of clauses
(i) and (ii), that could reasonably be expected to have a Material Adverse
Effect;
27.require the Parent or any Restricted Subsidiary to obtain any consent,
waiver, approval, exemption, authorization or other action of, or make any
filing with or give any notice to, any Person except (i) such as have been
obtained or made and are in full force and effect, (ii) filings necessary to
perfect or assign Liens created under the Loan Documents, (iii) filings required
under applicable securities Laws, (iv) such as are required regardless of
whether this Agreement is entered into by the Parent or any Restricted
Subsidiary, or (v) those which, if not made or obtained, could not reasonably be
expected to have a Material Adverse Effect; or
28.violate any Law or Order applicable to the Parent or any Restricted
Subsidiary or by which their respective properties or assets may be bound that
could reasonably be expected to have a Material Adverse Effect.
k.Financial Statements.
The Parent has previously furnished to the Administrative Agent the audited
consolidated balance sheets of the Parent and its Subsidiaries as of December
31, 2017,2019, and the related consolidated statements of operation, cash flows
and changes in shareholders’ equity for the fiscal year then ended, the notes
accompanying such financial statements, and the report of KPMG LLP. Such
financial statements fairly present in all material respects the financial
condition of the Parent and its Subsidiaries as of their respective dates and
the results of operations and cash flows of the Parent and its Subsidiaries for
the periods ended on such dates in accordance with GAAP for the periods covered
thereby, subject, in the case of interim financial statements, to normal
year-end adjustments, reclassifications and absence of footnotes. Since December
31, 2017,2019, there has been no change that could reasonably be expected to
have a Material Adverse Effect; provided that, during the period commencing on
the Second Amendment Effective Date and ending on the Specified Period
Termination Date, the impacts of COVID-19 on the business, assets, operations,
properties or financial condition of the Parent or any of its Restricted
Subsidiaries that occurred and were disclosed in writing to the Lenders or in
the Parent’s public filings with the SEC, in each case, prior to the Second
Amendment Effective Date will be disregarded.
l.Reserved.
m.Litigation.
Except as disclosed to the Administrative Agent and each Lender in accordance
with Section 5.02(c), the Parent’s most recent form 10-K and form 10-Q filed
with the SEC describe each action, suit or proceeding pending before any
Governmental Authority or arbitration panel, or to the knowledge of the Parent
or any Restricted Subsidiary, threatened in writing, (a) involving the
Transactions, or (b) against the Parent or any Restricted Subsidiary regarding
the business or assets owned or used by the Parent or any Restricted Subsidiary
that, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
n.Compliance with Law.
-75-

--------------------------------------------------------------------------------



Each of the Parent and the Restricted Subsidiaries is in compliance with each
Law that is or was applicable to it or to the conduct or operation of its
business or the ownership or use of any of its assets except where the failure
to be in compliance, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect; and, as of the Effective Date,
neither the Parent nor any Restricted Subsidiary has received any notice of, nor
does any of them have knowledge of, the assertion by any Governmental Authority
or other Person of any such violation.
o.Properties.
Each of the Parent and the Restricted Subsidiaries owns (with good and
defensible title in the case of real property, subject only to the matters
permitted by the following sentence), or have valid leasehold interests in, all
the properties and assets (whether real, personal, or mixed and whether tangible
or intangible) material to its business, except (i) for minor irregularities or
deficiencies in title that, individually or in the aggregate, do not interfere
with its ability to conduct its business as currently conducted or (ii) where
the failure to have such title would not reasonably be expected to result in
Material Adverse Effect. All such properties and assets are free and clear of
all Liens except Permitted Liens and are not, in the case of real property,
subject to any rights of way, building use restrictions, exceptions, variances,
reservations, or limitations of any nature which would materially interfere with
an Obligor’s ability to conduct its business as currently conducted. The
properties of the Parent and the Restricted Subsidiaries, taken as a whole, as
to tangible, personal property, are in good operating order, condition and
repair (ordinary wear and tear and casualty and condemnation excepted).
p.Intellectual Property.
29.As of the Effective Date, none of the patents, patent applications,
trademarks (whether registered or not), trademark applications, trade names,
service marks, and copyrights owned by the Parent or any Restricted Subsidiary
(the “Intellectual Property”) has been declared invalid or is the subject of a
pending or, to the knowledge of the Parent or any Restricted Subsidiary,
threatened action for cancellation or a declaration of invalidity, and there is
no pending judicial proceeding involving any claim, and neither the Parent nor
any Restricted Subsidiary has received any written notice or claim of any
infringement, misuse or misappropriation by the Parent or any Restricted
Subsidiary of any patent, trademark, trade name, copyright, license or similar
intellectual property right owned by any third party, in each case, that could
reasonably be expected to have a Material Adverse Effect, except as described in
Schedule 3.09.
30.To the knowledge of the Parent and the Restricted Subsidiaries, the conduct
by the Parent and the Restricted Subsidiaries of their respective businesses as
presently conducted does not conflict with, infringe on, or otherwise violate
any copyright, trade secret, or patent rights of any Person except where such
conflict, infringement or violation could not reasonably be expected to have a
Material Adverse Effect.
q.Taxes.
The Parent and the Restricted Subsidiaries have filed all Federal, state and
other tax returns and reports required to be filed, and have paid all Federal,
state and other Taxes imposed upon them or their properties, income or assets
otherwise due and payable, except (a) where the failure to file such tax returns
or pay such Taxes could not be reasonably expected to have a Material Adverse
Effect or (b) to the extent such Taxes are being actively contested by the
Parent or any Restricted Subsidiary in good faith and by appropriate
proceedings; provided that such reserves or other appropriate provisions, if
any, as shall be required in conformity with GAAP shall have been made or
provided therefor.
r.Environmental Compliance.
31.Neither the Parent nor any Restricted Subsidiary is in violation of any
Environmental Law or is subject to any Environmental Liability, except to the
extent such violation or such liability, individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect;
-76-

--------------------------------------------------------------------------------



32.neither the Parent nor any Restricted Subsidiary has received any written
notice of any claim with respect to any Environmental Liability which claims are
currently outstanding or know of any basis for any Environmental Liability,
except to the extent such liability, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect;
33.neither the Parent nor any Restricted Subsidiary has arranged for the
disposal of Hazardous Material at a site listed for investigation or clean-up by
any Governmental Authority or in violation of any Environmental Law except to
the extent such disposal, individually or in the aggregate, could not reasonably
be expected to have a Material Adverse Effect;
34.there is no proceeding pending against the Parent or any Restricted
Subsidiary by any Governmental Authority with respect to the presence of any
Hazardous Material on or release of any Hazardous Material from any real
property owned or operated at any time by the Parent or any Restricted
Subsidiary or otherwise used in connection with their respective businesses,
except to the extent that if such proceeding were determined adversely to the
Parent or any Restricted Subsidiary, such determination, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect;
35.neither the Parent nor any Restricted Subsidiary has knowledge that any
Hazardous Material has been or is currently being generated, processed, stored
or released (or is subject to a threatened release) from, on or under any real
property owned or operated by the Parent or any Restricted Subsidiary, or
otherwise used in connection with their respective businesses in a quantity or
concentration that would require remedial action under any Environmental Law if
reported to or discovered by the relevant Governmental Authority except to the
extent such remedial action, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect; and
36.to the knowledge of the Parent and the Restricted Subsidiaries, there is no
underground storage tank located at any real property owned or operated by the
Parent or any Restricted Subsidiary, except to the extent that the presence of
such tank, individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect.
s.Labor Matters.
As of the Effective Date, there are no strikes, lockouts or slowdowns against
the Parent or any Restricted Subsidiary pending or, to the knowledge of the
Parent or any Restricted Subsidiary, threatened. The hours worked by and
payments made to employees of the Parent and the Restricted Subsidiaries have
not been in violation of the Fair Labor Standards Act or any other Law dealing
with such matters except to the extent such violation, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.
All payments due from the Parent or any Restricted Subsidiary, or for which any
claim may be made against any of them, on account of wages and employee health
and welfare insurance and other benefits, have been paid or accrued as a
liability on the books of the Parent or any Restricted Subsidiary except to the
extent that the nonpayment of such, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect. The consummation of
the Transactions to occur on the Third Amendment Effective Date and the
borrowing of Loans, use of proceeds thereof and issuance of Letters of Credit
hereunder after the Third Amendment Effective Date will not give rise to any
right of termination or right of renegotiation on the part of any union under
any collective bargaining agreement to which the Parent or any Restricted
Subsidiary is bound.
t.Investment Company Status.
Neither the Parent nor any Restricted Subsidiary is an “investment company” as
defined in, or subject to regulation under, the Investment Company Act of 1940,
as amended.
u.Insurance.
Insurance maintained in accordance with Section 5.05 is in full force and
effect.
-77-

--------------------------------------------------------------------------------



v.Solvency.
Immediately after the consummation of the Transactions and the incurrence of the
Indebtedness to occur on the Third Amendment Effective Date, and immediately
following the making of each Loan and after giving effect to the application of
the proceeds of each Loan, (a) the fair value of the assets of the Parent and
the Restricted Subsidiaries on a going concern basis and on a consolidated
basis, is greater than the total amount of debts and other liabilities of the
Parent and the Restricted Subsidiaries, on a consolidated basis; (b) the present
fair saleable value of the assets of the Parent and the Restricted Subsidiaries
on a going concern basis and on a consolidated basis is not less than the amount
that could reasonably be expected to be required to pay the probable liability
of their debts and other liabilities, on a consolidated basis, as they become
absolute and matured; (c) the Parent and the Restricted Subsidiaries, on a
consolidated basis, are able to pay their debts and liabilities as they become
absolute and mature; and (d) the Parent and the Restricted Subsidiaries are not
engaged in, and are not about to be engaged in, business or a transaction for
which the Parent’s and the Restricted Subsidiaries’ assets, on a consolidated
basis, would constitute unreasonably small capital. For purposes of this Section
3.15, (a) “fair value” shall mean the amount at which the assets of an entity
would change hands between a willing buyer and a willing seller, within a
commercially reasonable period of time, each having knowledge of the relevant
facts, neither being under any compulsion to act, with equity to both; and (b)
“present fair saleable value” shall mean the amount that may be realized within
a reasonable time, considered to be six months to one year, either through
collection or sale at the regular market value, conceiving the latter as the
amount which could be obtained for such properties within such period by a
capable and diligent businessman from an interested buyer who is willing to
purchase under ordinary selling conditions.
w.ERISA.
No ERISA Event has occurred or is reasonably expected to occur that, when taken
together with all other such ERISA Events for which liability is reasonably
expected to occur, could reasonably be expected to result in a Material Adverse
Effect.
x.Disclosure.
37.NoneAs of the Third Amendment Effective Date of the other reports, financial
statements, certificates or other information furnished by or on behalf of the
Parent and the Restricted Subsidiaries to the Administrative Agent or any Lender
in connection with the negotiation of this Agreement or delivered hereunder (as
modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, with respect to projected financial
information and forward-looking statements, the Parent represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time.
38.As of the Effective Date, to the best knowledge of the Parent, the
information included in each Beneficial Ownership Certification provided on or
about the Effective Date to any Lender in connection with this Agreement is true
and correct in all respects.
y.Margin Stock.
No part of any Borrowing or any Swingline Loan shall be used at any time, to
purchase or carry margin stock (within the meaning of Regulation U) in violation
of Regulation U or to extend credit to others for the purpose of purchasing or
carrying any margin stock in violation of Regulation U. Neither the Parent nor
any Restricted Subsidiary is engaged principally, or as one of its important
activities, in the business of extending credit for the purposes of purchasing
or carrying any such margin stock. No part of the proceeds of any Borrowing will
be used for any purpose which violates, or which is inconsistent with, any
regulations promulgated by the Board.
z.Anti-Corruption Laws and Sanctions.
-78-

--------------------------------------------------------------------------------



The Parent has implemented and maintains in effect policies and procedures
designed to ensurepromote compliance by the Parent, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions, and the Parent, its Subsidiaries and their respective
officers and, employees, directors and, to the knowledge of the Parent, its
directors and agents (acting in such agent’s capacity as agent for the
Obligors), are in compliance with Anti-Corruption Laws and applicable Sanctions
in all material respects. None of (a) the Parent, any Subsidiary or any of their
respective directors, officers or employees, or (b) to the knowledge of Parent,
any agent of the Parent or any Subsidiary acting in its capacity as agent for
the Obligors in connection with the credit facility established hereby, is a
Sanctioned Person. No Borrowing or Letter of Credit, use of proceeds or other
transaction contemplated by this Agreement will violate Anti-Corruption Laws or
applicable Sanctions. This Section shall not be interpreted or applied in
relation to any Obligor, any director, officer, employee or agent, or any Lender
to the extent that the representations made pursuant to this Section violate or
expose such entity or any director, officer, employee or agent thereof to any
liability under any anti-boycott or blocking law, regulation or statute that is
in force from time to time in the European Union (and/or any of its member
states) that are applicable to such entity (including EU Regulation (EC)
2271/96) and Section 7 of the German Foreign Trade Regulation
(Außenwirtschaftsverordnung, AWV) in connection with the German Foreign Trade
Act (Außenwirtschaftsgesetz)).
Section 3.20 Affected Financial Institution
aa.. No Obligor is an Affected Financial Institution.
No Obligor is an Affected Financial Institution.
ARTICLE IV.
Conditions
CONDITIONS
Section 4.01 Effective Date
ab.. The effectiveness of this Agreement is subject to the conditions precedent
that each of the following conditions is satisfied (or waived in accordance with
Section 10.02):[Reserved].
(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include telecopy or other electronic transmission of a signed signature page
of this Agreement) that such party has signed a counterpart of this Agreement.
(b) The Administrative Agent shall have received the Ratification Agreements
executed by the parties thereto.
(c) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing, to the extent applicable, of each
Obligor and each Restricted Subsidiary, the authorization of the Transactions to
occur on the Effective Date, the authority of each natural Person executing any
of the Loan Documents on behalf of any Obligor and any other legal matters
relating to the Obligors, this Agreement or the
-79-

--------------------------------------------------------------------------------



Transactions to occur on the Effective Date, all in form and substance
reasonably satisfactory to the Administrative Agent.
(d) Each Lender requesting a promissory note evidencing Loans made by such
Lender shall have received from the Borrowers a promissory note payable to such
Lender in a form approved by the Administrative Agent in its reasonable
discretion.
(e) The Lenders, the Administrative Agent and the Arrangers shall have received
all fees and other amounts due and payable on or prior to the Effective Date,
including reimbursement or payment of all out-of-pocket expenses required to be
reimbursed or paid by the Borrowers hereunder.
(f) The Administrative Agent shall have received a certificate from the Parent
confirming receipt of all material governmental and third party approvals, if
any, necessary in connection with the financing contemplated hereby.
(g) The Lenders shall have received (i) audited consolidated financial
statements of the Parent for the fiscal years ended December 31, 2016 and
December 31, 2017 and (ii) satisfactory unaudited interim consolidated financial
statements of the Parent for each quarterly period ended subsequent to the date
of the latest financial statements delivered pursuant to clause (i) of this
subsection as to which such financial statements are available.
(h) The Administrative Agent shall have received favorable written opinions
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of (i) Weil, Gotshal & Manges LLP, as U.S. counsel to the Obligors; (ii)
Ashurst LLP, as English and Australian counsel to the Obligors and (iii)
Stikeman Elliot LLP, as Canadian counsel to the Obligors, in each case, in form
and substance reasonably satisfactory to the Administrative Agent.
(i) The Administrative Agent shall have received reports of UCC, tax and
judgment Lien searches conducted by a reputable search firm with respect to each
of the Parent and the Restricted Subsidiaries from their respective jurisdiction
of formation and such reports shall not disclose any Liens other than Permitted
Liens.
(j) To the extent not previously delivered pursuant to the Existing Credit
Agreement, all membership and stock certificates of each Subsidiary of the
Parent described on Annex 3 to the Security Agreement shall have been delivered
to Administrative Agent together with related stock and membership powers
executed in blank by the relevant Obligor.
(k) The Administrative Agent shall have received evidence of insurance coverage
of the Parent and the Restricted Subsidiaries, which coverage shall be
consistent with the requirements set forth in Section 5.05 and shall name the
Administrative Agent as an additional insured and as a loss payee on the
liability and casualty insurance policies.
-80-

--------------------------------------------------------------------------------



(l) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by a Responsible Officer of the Parent, confirming
compliance with the matters specified in paragraphs (a) and (b) of Section 4.02.
(m) The Administrative Agent and the Lenders shall have received, at least three
days prior to the Effective Date, (i) all documentation and other information
regarding the Parent requested in connection with applicable “know your
customer” and anti-money laundering rules and regulations, including the Patriot
Act, and their respective internal policies and (ii) to the extent the Parent or
any Obligor qualifies as a “legal entity customer” under the Beneficial
Ownership Regulation, a Beneficial Ownership Certification in relation to the
Parent or such other Obligor.


ac.Each Credit Event.
The obligation of each Lender to make a Loan on the occasion of any Borrowing,
and of each Issuing Lender to issue, amend, renew or extend any Letter of
Credit, is subject to the satisfaction of the following conditions:
39.The representations and warranties of the Parent and the Restricted
Subsidiaries set forth in this Agreement or any other Loan Document shall be
deemed to have been made as a part of said request for each Borrowing and shall
be true and correct in all material respects on and as of the date of such
Borrowing or the date of issuance, amendment, renewal or extension of such
Letter of Credit, as applicable; provided, that to the extent such
representations and warranties were made as of a specific date, the same shall
be required to have been true and correct in all material respects as of such
specific date; provided further, in either case, to the extent any such
representation or warranty is qualified by Material Adverse Effect or
materiality qualifier, such representation or warranty shall be true and correct
in all respects;
40.At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall have occurred and be
continuing; and
41.The Administrative Agent shall have received a Borrowing Request as required
by Section 2.03 or the Administrative Agent and the Issuing Lender shall have
received a request for the issuance of a Letter of Credit as required by Section
2.05(b).
Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the Parent
on the date thereof as to the matters specified in paragraphs (a) and (b) of
this Section 4.02.
ad.Credit Events for Limited Condition Transactions.
Notwithstanding Section 4.02 above to the contrary, if the Parent has made an
LCT Election pursuant to Section 1.07, then in the case of any Borrowing or
Letter of Credit the proceeds of which are to be used solely to finance a
Limited Condition Transaction, the obligation of each Lender to make a Loan on
the occasion of such Borrowing, and of each Issuing Lender to issue such Letter
of Credit, shall be subject to satisfaction of the following conditions:
42.(i) The representations and warranties of the Parent and the Restricted
Subsidiaries set forth in this Agreement in Sections 3.01, 3.02, 3.03(a) and (e)
(except, with respect to violation of any Law or Order, to the extent such
violation could not reasonably be expected to have a Material Adverse Effect),
-81-

--------------------------------------------------------------------------------



3.07, 3.13, 3.15 (after giving effect to such Limited Condition Transaction),
3.18 and 3.19 shall be true and correct in all material respects on and as of
the date of such Borrowing or the date of issuance of such Letter of Credit, as
applicable, and (ii) in the case of a Limited Condition Transaction that is a
Business Acquisition, the representations and warranties made by the target of
such Business Acquisition and its subsidiaries in the definitive agreement for
such Business Acquisition that are material to the interests of the Lenders and
only to the extent that the Parent or its applicable Subsidiary has the right to
terminate its obligations under such agreement as a result of a breach of such
representations shall be true and correct in all material respects on and as of
the date of such Borrowing or the date of issuance of such Letter of Credit, as
applicable; provided that, in either case, to the extent any such representation
or warranty is qualified by Material Adverse Effect or materiality qualifier,
such representation or warranty shall be true and correct in all respects;
43.At the time of and immediately after giving effect to such Borrowing or the
issuance of such Letter of Credit, as applicable, no Event of Default under
Section 7.01(a), (h) or (i) shall have occurred and be continuing; and
44.The Administrative Agent shall have received a Borrowing Request as required
by Section 2.03 or the Administrative Agent and the Issuing Lender shall have
received a request for the issuance of a Letter of Credit as required by Section
2.05(b).
Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the Parent
on the date thereof as to the matters specified in paragraphs (a) and (b) of
this Section 4.03.
ARTICLE V.
Affirmative Covenants
AFFIRMATIVE COVENANTS
Until theall Commitments have expired or been terminated and the principal of
and interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, the Parent, for itself and each
Restricted Subsidiary, and each Guarantor, for itself, covenant and agree with
the Lenders that:
ae.Financial Statements.
The Parent will furnish to the Administrative Agent and each Lender:
45.on or before the date on which such financial statements are required to be
filed with the SEC or, if such financial statements are not required to be filed
with the SEC, within 90 days after the end of each fiscal year of the Parent,
the audited consolidated balance sheet and related statements of operations,
shareholders’ equity and cash flows as of the end of and for such year of the
Parent, setting forth in each case in comparative form the figures for the
previous fiscal year, all reported on by independent public accountants of
recognized national standing (without a “going concern” or like qualification,
or exception as to the scope of such audit by reason of any limitation which is
imposed by the Parent, except as resulting from (A) the impending maturity of
any Indebtedness within the four fiscal quarter period following the relevant
audit date or (B) any breach or anticipated breach of any financial covenant) to
the effect that such consolidated financial statements present fairly in all
material respects the financial condition and results of operations of the
Parent and its Subsidiaries on a consolidated basis in accordance with GAAP;
46.on or before the date on which such financial statements are required to be
filed with the SEC or, if such financial statements are not required to be filed
with the SEC, within 45 days after the end of the first three fiscal quarters of
each fiscal year of the Parent, the consolidated balance sheet and related
statements of operations, shareholders’ equity and cash flows as of the end of
and for such fiscal quarter and the then elapsed
-82-

--------------------------------------------------------------------------------



portion of the fiscal year for the Parent, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous fiscal year, all
certified by a Financial Officer as presenting fairly in all material respects
the financial condition and results of operations of the Parent and its
Subsidiaries on a consolidated basis in accordance with GAAP, subject to normal
year-end adjustments, reclassifications and the absence of footnotes;
47.concurrently with any delivery ofno later than 5 Business Days after the date
on which financial statements are delivered under clause (a) or (b) above, a
certificate of a Financial Officer substantially in the form attached hereto as
Exhibit 5.01(c) (“Compliance Certificate”) and (i) certifying that the
representations and warranties of the Parent and the Restricted Subsidiaries
contained in Article III and the Security Documents were true and correct in all
material respects when made, and are repeated at and as of the date of such
Compliance Certificate and are true and correct in all material respects at and
as of such date, except for such representations and warranties as are by their
express terms limited to a specific date, (ii) certifying that, since the later
of the Effective Date or the most recent Compliance Certificate, no change has
occurred in the business, financial condition or results of operations of the
Parent or any Restricted Subsidiary which could reasonably be expected to have a
Material Adverse Effect, (iii) certifying as to whether a Default has occurred
and, if a Default has occurred, specifying the details thereof and any action
taken or proposed to be taken with respect thereto, (ivii) setting forth
reasonably detailed calculations demonstrating compliance with Sections 6.16 and
6.17, (viii) certifying compliance with Section 5.09(b) and (c), (vi) containing
any notification by the Parent of the elimination of the effect of any change in
GAAP in accordance with Section 1.04, (vii) setting forth a comparison of the
Consolidated Adjusted Pro Forma EBITDA as shown on most recent Compliance
Certificate to the Consolidated Adjusted EBITDA for the same period, and (viii)
including a reasonably detailed description of any adjustments attributable to
Business Acquisitions as described in the definition of Consolidated Adjusted
Pro Forma EBITDA which are included by the Parent in its calculation of
Consolidated Adjusted Pro Forma EBITDA for the period covered by such Compliance
Certificate;c) and (vi) attaching the consolidating financial information
reflecting the adjustments necessary to eliminate the accounts of Unrestricted
Subsidiaries (if any) from such consolidated financial statements.
48.promptly upon receipt of any written complaint, order, citation, notice or
other written communication from any Person with respect to, or upon the Parent
or any of its Subsidiaries obtaining knowledge of, (i) the existence or alleged
existence of a violation of any applicable Environmental Law or any
Environmental Liability in connection with any property now or previously owned,
leased or operated by the Parent or any Restricted Subsidiary, (ii) any release
of Hazardous Materials on such property or any part thereof in a quantity that
is reportable under any applicable Environmental Law, and (iii) any pending or
threatened proceeding for the termination, suspension or non-renewal of any
permit required under any applicable Environmental Law, in each case under
clause (i), (ii) or (iii) above, in which there is a reasonable likelihood of an
adverse decision or determination that could reasonably be expected to result in
a Material Adverse Effect, a certificate of a Financial Officer, setting forth
the details of such matter and the actions, if any, that the Parent or such
Restricted Subsidiary is required or proposes to take;
49.promptly following any request therefor, such other information regarding the
operations, business affairs and financial condition of the Parent or any
Restricted Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request, including, without
limitation, (i) updated Beneficial Ownership Certifications for the Obligors as
so requested, or written confirmation that the information provided in the
Beneficial Ownership Certifications delivered to the Administrative Agent or any
-83-

--------------------------------------------------------------------------------



Lender on or about the Effective Date in connection with this Agreement remains
true and correct in all respects and (ii) all documentation and other
information reasonably requested in connection with applicable “know your
customer” and anti-money laundering rules and regulations, including the Patriot
Act and Australian AML Act, and the internal policies of the Administrative
Agent or such Lender;
50.promptly following any request therefor, such information evidencing any
adjustments attributable to Business Acquisitions as described in the definition
of Consolidated Adjusted Pro Forma EBITDA and included in a Compliance
Certificate delivered pursuant to clause (c) above;[reserved];
51.within 90 days after the end of each fiscal year (or such later date to which
the Administrative Agent may reasonably agree), copies of certificates
evidencing or other evidence of all material insurance coverage maintained by
the Parent and the Restricted Subsidiaries; and
52.within 90 days after the end of each fiscal year, an annual budget of the
Parent and the Restricted Subsidiaries for the following fiscal year.
Documents required to be delivered pursuant to Section 5.01(a) and (b) (to the
extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Parent posts such documents, or
provides a link thereto on the Parent’s website on the Internet; or (ii) on
which such documents are posted on the Parent’s behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent). Notwithstanding anything contained herein, in every
instance the Parent shall be required to provide paper or electronic copies of
the Compliance Certificates required by Section 5.01(c) to the Administrative
Agent. Except for such Compliance Certificates, the Administrative Agent shall
have no obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Parent with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.
Parent represents and warrants that each of it and its Controlling and
Controlled entities, in each case, if any (collectively with Parent, the
“Relevant Entities”), either (i) has no SEC registered or unregistered, publicly
traded securities outstanding, or (ii) files its financial statements with the
SEC and/or makes its financial statements available to potential holders of its
securities, and, accordingly, Parent hereby (i) authorizes the Administrative
Agent to make the financial statements to be provided under Sections 5.01(a) and
(b) above, along with the Loan Documents, available to Public-Siders and (ii)
agrees that at the time such financial statements are provided hereunder, they
shall already have been made available to holders of any such securities. Parent
will not request that any other material be posted to Public-Siders without
expressly representing and warranting to the Administrative Agent in writing
that such materials do not constitute material non-public information within the
meaning of the federal securities laws or that the Relevant Entities have no
outstanding SEC registered or unregistered, publicly traded securities.
Notwithstanding anything herein to the contrary, in no event shall Parent
request that the Administrative Agent make available to Public-Siders budgets or
any certificates, reports or calculations with respect to Parent’s compliance
with the covenants contained herein.
af.Notices of Material Events.
The Parent will furnish to the Administrative Agent and each Lender promptly
and, in any event, within five Business Days after acquiring knowledge thereof,
written notice of the following:
53.the occurrence of any Event of Default and the action that the Parent or any
Restricted Subsidiary is taking or proposes to take with respect thereto;
-84-

--------------------------------------------------------------------------------



54.the incurrence of any material liability or obligation of any nature (whether
absolute, accrued, contingent or otherwise) by the Parent or any Restricted
Subsidiary, other than such liabilities and obligations referenced in clauses
(a) through (e) of Section 3.05 that could reasonably be expected to result in a
Material Adverse Effect;
55.the filing or commencement of any action, suit or proceeding by or before any
arbitrator or Governmental Authority against or affecting the Parent or any
Restricted Subsidiary or any Affiliate thereof that, if adversely determined,
could reasonably be expected to result in a Material Adverse Effect or that in
any manner questions the validity of the Loan Documents; and
56.the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
unfunded liability of any Obligor resulting in a Material Adverse Effect.
57.Each notice delivered under this Section shall be accompanied by a statement
of a Financial Officer setting forth the details of the event or development
requiring such notice and any action taken or proposed to be taken with respect
thereto.
ag.Existence; Conduct of Business.
Each Obligor shall and shall cause each Restricted Subsidiary to do or cause to
be done all things necessary to preserve, renew and keep in full force and
effect its legal existence and the rights, licenses, permits, privileges and
franchises material to the conduct of its business except to the extent failure
to maintain or preserve could not reasonably be expected to have a Material
Adverse Effect; provided that the foregoing shall not prohibit any merger,
amalgamation, consolidation, liquidation or dissolution permitted under Section
6.03 or any other transaction permitted under this Agreement.
ah.Payment of Obligations.
Each Obligor shall and shall cause each Restricted Subsidiary to pay its
obligations, including liabilities for Taxes before the same shall become
delinquent or in default, except (a) past due Taxes for which no fine, penalty,
interest, late charge or loss has been assessed, (b) where the validity or
amount thereof is being contested in good faith by appropriate proceedings, and
such Obligor or Restricted Subsidiary has set aside on its books adequate
reserves with respect thereto in accordance with GAAP and (c) where the failure
to make payment could not reasonably be expected to result in a Material Adverse
Effect.
ai.Maintenance of Properties; Insurance.
EachExcept where the failure to do so could not reasonably be expected to have a
Material Adverse Effect, each Obligor shall and shall cause each Restricted
Subsidiary to (a) keep and maintain all property material to the conduct of the
business of the Obligors and the Restricted Subsidiaries, taken as a whole, in
good working order and condition, ordinary wear and tear excepted, and (b)
subject to Section 5.14, maintain, with financially sound and reputable
insurance companies, insurance in such amounts and against such risks as are
customarily maintained by companies engaged in the same or similar businesses
operating in the same or similar locations. All such policies or certificates
with respect to such liability and property insurance shall name the
Administrative Agent as an additional insured or loss payee, as applicable.
aj.Books and Records; Inspection Rights.
Each Obligor shall and shall cause each Restricted Subsidiary to keep proper,
complete and consistent books of record that are true and correct in all
material respects with respect to such Person’s operations, affairs, and
financial condition. Each Obligor shall and shall cause each Restricted
Subsidiary to permit any representatives designated by the Administrative Agent,
upon reasonable prior notice, to visit and inspect its properties, to examine
-85-

--------------------------------------------------------------------------------



and make extracts from its books and records, and to discuss its affairs,
finances and condition with its officers and independent accountants, all at
such reasonable times and as often as reasonably requested (provided that in the
absence of an Event of Default, the representatives of the Administrative Agent
shall not visit or inspect such properties more often than once per calendar
year), subject in each case, to any restrictions or confidentiality agreements
existing in favor of third parties.
ak.Compliance with Laws.
Each Obligor shall and shall cause each Restricted Subsidiary to comply with all
Laws (excluding Laws referenced in Sections 5.10 and 5.12, which compliance
shall be governed by such Sections) and Orders applicable to it or its property,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect. The Parent will
maintain in effect and enforce policies and procedures designed to ensurepromote
compliance by the Parent, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions.
al.Use of Proceeds and Letters of Credit.
The proceeds of the Loans and Letters of Credit will be used only to (a) pay the
fees, expenses and other transaction costs of the Transactions and (b) fund
working capital needs and general corporate purposes of the Parent and the
Restricted Subsidiaries, including the making of Business Acquisitions and other
acquisitions of property. No part of the proceeds of any Loan will be used,
whether directly or indirectly, for any purpose that entails a violation of any
of the Regulations of the Board, including Regulations T, U and X of the Board.
No Borrower will request any Borrowing or Letter of Credit, and no Borrower
shall use, and shall procure that its Subsidiaries and its or their respective
directors, officers, employees and agents shall not use, the proceeds of any
Borrowing or Letter of Credit (a) in furtherance of an offer, payment, promise
to pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of any Anti-Corruption Laws, (b) for the
purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, or
(c) in any manner that would result in the violation of any Sanctions applicable
to any party hereto. This Section shall not be interpreted or applied in
relation to any Obligor, any director, officer, employee or agent, or any Lender
to the extent that the obligations under this Section would violate or expose
such entity or any director, officer, employee or agent thereof to any liability
under any anti-boycott or blocking law, regulation or statute that is in force
from time to time in the European Union (and/or any of its member states) that
are applicable to such entity (including EU Regulation (EC) 2271/96) and Section
7 of the German Foreign Trade Regulation (Außenwirtschaftsverordnung, AWV) in
connection with the German Foreign Trade Act (Außenwirtschaftsgesetz)).
am.Additional Guarantors; Termination of Guarantees.
58.TheSubject to Section 5.16, Parent at all times shall cause (i) all Material
Restricted Subsidiaries to be Credit Facility Guarantors, other than anyall
Material Restricted Subsidiaries organized under the laws of the Specified
Jurisdictions to be Guarantors; provided that (i) no Material Restricted
Subsidiary organized under the laws of Canada or South Africa not listed on
Schedule 1.01 shall be required to provide Guarantees; (ii) no Material
Restricted Subsidiary listed on Schedule 1.01 organized under the laws of South
Africa shall be required to provide Guarantees if such Guarantees cannot be
provided after the use of commercially reasonable efforts by Parent and such
Restricted Subsidiaries to obtain the consents and approvals required under
applicable Law in connection with such Guarantees, including SARB Approval (iii)
no Material Restricted Subsidiary that is designated as a CFC Subsidiary (other
than a CFC Subsidiary that is a Credit Facility Guarantor), and (ii) all
Material Restricted Subsidiaries that are CFC Subsidiaries to be CFC Guarantors.
Notwithstanding the forgoing, the Parent shall cause any CFC Subsidiary that
becomes a Material Restricted Subsidiary after the Effective Date to become a
Credit Facility Guarantor, except (i) any such Material Restricted Subsidiary
that is owned, in whole or in part, by a
-86-

--------------------------------------------------------------------------------



Subsidiary that is a U.S. Person or (ii) if the designation of such Material
Restricted Subsidiary as a Credit Facility Guarantor(x) an After-Acquired CFC,
or (y) an After-Acquired CFC Holdco shall be required to provide a Guarantee;
and (iv) no Material Restricted Subsidiary shall be required to provide a
Guarantee if such Guarantee could reasonably result in material adverse
consequences to the Parent, its Subsidiaries or its shareholders, as reasonably
determined by the Parent in consultation with the Administrative Agent.
59.If as of the end of any fiscal quarter, (i) the aggregate consolidated
revenues generated by the Unrestricted Subsidiaries exceed ten percent (10%) of
the aggregate total consolidated revenue of the Parent and all of its
Subsidiaries for the most recently ended period of four (4) fiscal quarters or
(ii) the book value of the aggregate consolidated assets held by the
Unrestricted Subsidiaries exceeds ten percent (10%) of the book value of the
aggregate total consolidated assets of the Parent and all of its Subsidiaries
for the most recently ended period of four (4) fiscal quarters, the Parent shall
promptly cause one or more of said Unrestricted Subsidiaries to be designated as
a Restricted Subsidiary, such that, after giving effect to such designation,
both the aggregate consolidated revenues and the book value of the aggregate
consolidated assets of all Unrestricted Subsidiaries are less than ten percent
(10%) of the total consolidated revenue and total book value of the consolidated
assets of the Parent and all of its Subsidiaries. In addition, to the extent
that such new Restricted Subsidiary is a Material Subsidiary, the Parent shall
(i) cause such new Restricted Subsidiary to become a Credit Facility Guarantor
(in the case of any Restricted Subsidiary that is not a CFC Subsidiary) or a CFC
Guarantor (in the case of any Restricted Subsidiary that is a CFC Subsidiary) by
executing the applicable Addendum and (ii) deliver to the Administrative Agent
such documents relating to such new Restricted Subsidiary as the Administrative
Agent shall reasonably request.[Reserved].
60.If as of the end of any fiscal quarter, (i) the aggregate consolidated
revenues generated by Immaterial Subsidiaries (other than the Finco Entities)
that are not Guarantors exceed fifteen percent (15%) of the aggregate total
consolidated revenue of the Parent and all of its Subsidiaries for the most
recently ended period of four (4) fiscal quarters or (ii) the book value of the
aggregate consolidated assets held by the Immaterial Subsidiaries (other than
the Finco Entities) that are not Guarantors exceeds fifteen percent (15%) of the
book value of the aggregate total consolidated assets of the Parent and all of
its Subsidiaries for the most recently ended period of four (4) fiscal quarters,
the Parent shall promptlywithin 60 days (or such later date to which the
Administrative Agent may reasonably agree) cause one or more of said Immaterial
Subsidiaries (other than the Finco Entities) to become a Credit Facility
Guarantor (in the case of any Immaterial Subsidiary that is not a CFC
Subsidiary) or a CFC Guarantor (in the case of any Immaterial Subsidiary that is
a CFC Subsidiary) by executing the applicableGuarantors by executing an
Addendum, such that, after giving effect to such Addendum, both the aggregate
consolidated revenues and the book value of the aggregate consolidated assets of
all Immaterial Subsidiaries (other than the Finco Entities) that are not
Guarantors are less than fifteen percent (15%) of the total consolidated revenue
and total book value of the consolidated assets of the Parent and all of its
Subsidiaries. Any such Immaterial Subsidiary that becomes a Guarantor shall also
be designated as a Restricted Subsidiary, to the extent not already a Restricted
Subsidiary. The Parent shall deliver to the Administrative Agent such documents
relating to such Immaterial Subsidiary as the Administrative Agent shall
reasonably request.
61.Within 30Subject in all respects to Section 5.09(a), within 60 days after the
Parent acquires or creates a new Material Subsidiary (or such later date to
which the Administrative Agent may reasonably agree), by way of Division or
otherwise (other than a Finco Entity) or any Immaterial Subsidiary becomes a
Material Subsidiary or becomes a Guarantor pursuant to clause (c) above, the
Parent shall notify the Administrative
-87-

--------------------------------------------------------------------------------



Agent and shall provide the constituent documents for such new Material
Subsidiary, and to the extent that such Material Subsidiary is a Material
Restricted Subsidiary or to the extent such Material Subsidiary would otherwise
be required to be a Guarantor under clause (b) or (c) above, the Parent shall
(i) cause such new Material Subsidiary to become a Credit Facility Guarantor (in
the case of any new Material Subsidiary that is not a CFC Subsidiary) or a CFC
Guarantor (in the case of any new Material Subsidiary that is a CFC Subsidiary)
by executing the applicableGuarantor by executing an Addendum and (ii) deliver
to the Administrative Agent such documents, including Security Documents,
relating to such new Material Subsidiary or Immaterial Subsidiary required to
become a Guarantor pursuant to clause (c) above as the Administrative Agent
shall reasonably request.
62.Within 30 days after the occurrence of any event that results in a Subsidiary
ceasing to be a CFC Subsidiary, to the extent such Subsidiary is a Material
Restricted Subsidiary or to the extent such Subsidiary would otherwise be
required to be a Guarantor under clause (b) or (c) above, the Parent shall (i)
cause such Subsidiary to become a Credit Facility Guarantor by executing the
applicable Addendum and (ii) deliver such documents relating to such Subsidiary
as the Administrative Agent shall reasonably request.[Reserved].
63.At any time, the Parent may, in its sole discretion, elect to cause one or
more Restricted Subsidiaries that are not then Guarantors to become Guarantors
by notifying the Administrative Agent of such election, designating that such
Restricted Subsidiary will be a CFC Guarantor (if applicable) and causing such
Restricted Subsidiary to execute an Addendum and deliver such Addendum to the
Administrative Agent together with such other documents relating to such new
Guarantor as the Administrative Agent shall reasonably request; provided, that,
in the case of any Restricted Subsidiary that is not organized under the laws of
a Specified Jurisdiction, (x) the jurisdiction of organization of such
Restricted Subsidiary shall be reasonably satisfactory to the Administrative
Agent in light of legal permissibility and the policies and procedures of the
Administrative Agent and the Lenders for similarly situated companies (as
reasonably determined by the Administrative Agent) and (y) Security Documents
containing collateral and guarantee provisions reasonably acceptable to the
Administrative Agent in such jurisdiction shall be negotiated in good faith.
64.At any time, the Parent may elect to terminate any Guarantee by any Guarantor
(a “Guarantee Termination”); provided that (i) no such Guarantee Termination
shall be given or take effect with respect to any Subsidiary that is at the time
(x) a Borrower or Material Restricted Subsidiary or (y) that is a borrower or
guarantor under the Term Loan Credit Agreement and (ii) such Guarantee
Termination shall only become effective on the date that is ten days after
receipt by the Administrative Agent of a certificate of a Financial Officer
certifying that (A) the Parent will be in pro forma compliance with
SectionsSection 5.09(b) and (c) and (B) no Default or Event of Default shall
have occurred and is continuing, in each case, at the time of and after giving
effect to such Guarantee Termination. Upon the effectiveness of any Guarantee
Termination, (i) such Guarantor shall be released from its obligations as a
Guarantor hereunder, (ii) all Liens granted by such Guarantor to secure its
Guarantee shall automatically be terminated and released and (iii) the
Administrative Agent will, at the expense of the Parent, execute and deliver
such documents as are reasonably necessary to evidence said releases and
terminations.
an.Additional Borrowers; Removal of Borrowers.
65. If after the Effective Date, the Parent desires another Wholly-Owned
Restricted Subsidiary to become a Borrower hereunder, the Parent shall (A)
provide at least ten Business Days’ prior written notice to the Administrative
Agent, which notice shall specify, if applicable, whether such Subsidiary shall
be a CFC Borrower hereunder; (B) deliver to the Administrative Agent a Borrower
Accession Agreement duly executed by all parties thereto; (C) satisfy all of the
conditions with respect thereto set forth in this Section 5.10(a) in form and
substance reasonably satisfactory to the Administrative Agent; (D) deliver
satisfactory documentation and
-88-

--------------------------------------------------------------------------------



other information reasonably requested by the Administrative Agent or the
Lenders under applicable “know your customer” and anti-money laundering rules
and regulations, including the Patriot Act and the Beneficial Ownership
Regulation, and their respective internal policies; and (E) in the case of a
proposed Additional Borrower that is organized under the laws of a jurisdiction
other than the United States (or any state thereof or the District of Columbia)
or the United Kingdom, obtain the consent of each Lender that such Additional
Borrower is acceptable as a Borrower hereunder.
xiv.Each Subsidiary’s addition as a Borrower shall also be subject to
satisfaction of the following conditions: (A) the Administrative Agent shall
have received (1) a certificate signed by a duly authorized officer of such
Subsidiary, dated the date of such Borrower Accession Agreement certifying that
(x) the representations and warranties contained in each Loan Document are true
and correct in all material respects on and as of such date (or in all respects
if already qualified by Material Adverse Effect or materiality), before and
after giving effect to such Subsidiary becoming an Additional Borrower and as
though made on and as of such date (except to the extent such representations
and warranties related solely to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects (or in all respects if already qualified by Material Adverse Effect or
materiality)) and (y) no Default or Event of Default has occurred and is
continuing as of such date or would occur as a result of such Subsidiary
becoming an Additional Borrower; and (2) such supporting resolutions, incumbency
certificates, legal opinions and other documents or information pertaining to
the Additional Borrower as the Administrative Agent (or any Lender acting
through the Administrative Agent) may reasonably require, all in form and
substance reasonably satisfactory to the Administrative Agent and (B) in the
case of a proposed Additional Borrower that is organized under the laws of a
jurisdiction other than the United States (or any state thereof or the District
of Columbia), (1) each Lender shall have met to such Lender’s satisfaction all
applicable regulatory, licensing and internal policy requirements and shall be
legally permitted to make loans to such Additional Borrower and (2) no Lender
shall be subject to any administrative or operational issues as a result of
lending to such Additional Borrower, unless such Lender, in its sole discretion,
waives the condition set forth in this clause (2).
xv.No Subsidiary’s addition as an Additional Borrower shall become effective
unless and until all applicable conditions set forth above in paragraphs (i) and
(ii) have been satisfied in the reasonable discretion of the Administrative
Agent. Upon the effective date of such Subsidiary’s addition as an Additional
Borrower, such Subsidiary shall be deemed to be a Borrower and, if applicable, a
CFC Borrower, as specified in the Parent’s notice delivered pursuant to
paragraph (i) above, hereunder. The Administrative Agent shall promptly notify
each Lender upon each Additional Borrower’s addition as a Borrower hereunder and
shall, upon request by any Lender, provide such Lender with a copy of the
executed Borrower Accession Agreement. With respect to the accession of any
Additional Borrower, each Lender shall be responsible for making a determination
as to whether it is capable of making advances to such Additional Borrower
without the incurrence of withholding Taxes, provided that such Additional
Borrower and its tax advisors shall cooperate in all reasonable respects with
the Administrative Agent and such Lender in connection with any analysis
necessary for such Lender to make such determination and such Additional
Borrower shall bear all costs and expenses incurred in connection with such
determination.
66.So long as no Default or Event of Default has occurred and is then continuing
or would result therefrom, the Parent may remove any Subsidiary as a Borrower
under this Agreement by providing written notice of such removal to the
Administrative Agent which shall promptly give the Lenders notice of such
removal; provided that (i) in the event Loans are outstanding to such
Subsidiary, (A) such Loans shall be repaid in full in accordance with the terms
hereof or (B) the Parent shall designate in such notice the existing Borrower or
Borrowers to which such Loans will be assigned and such Loans shall be assigned
to said Borrower or Borrowers prior to or contemporaneously with the removal of
such Subsidiary as a Borrower pursuant to an agreement reasonably satisfactory
to the Administrative Agent and (ii) in the event outstanding Letters of Credit
are issued for the account of such Subsidiary (or any of its Subsidiaries), the
related LC Exposure shall be cash collateralized in an account with the
Administrative Agent. After receipt of such written notice by the Administrative
Agent and, if applicable,
-89-

--------------------------------------------------------------------------------



the conditions set forth in clauses (i) and (ii) of the foregoing sentence, such
Subsidiary shall cease to be a Borrower hereunder, but shall continue to be a
Guarantor hereunder to the extent provided in Section 5.09. Once removed
pursuant to this Section 5.10(b), such Subsidiary shall have no right to borrow
under this Agreement unless the Parent provides notice as required pursuant to
Section 5.10(a) of the request again to add such Subsidiary as an Additional
Borrower hereunder and such Subsidiary complies with the conditions set forth in
Section 5.10(a) to become an Additional Borrower hereunder.
ao.Compliance with ERISA.
In addition to and without limiting the generality of Section 5.07, each Obligor
shall and shall cause each Restricted Subsidiary to (a) comply in all material
respects with all applicable provisions of ERISA and the regulations and
published interpretations thereunder with respect to all employee benefit plans
(as defined in ERISA) except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, (b) not take any action or fail to take action the result of which could
be (i) a liability to the PBGC (other than liability for PBGC premiums) or (ii)
a past due liability to any Multiemployer Plan, except to the extent such
liability could not reasonably be expected to result in a Material Adverse
Effect, (c) not participate in any prohibited transaction that could result in
any civil penalty under ERISA or any tax under the Code, except to the extent
such penalty or tax could not reasonably be expected to result in a Material
Adverse Effect, (d) operate each employee benefit plan in such a manner that
could not reasonably be expected to result in the incurrence of any material tax
liability under Section 4980B of the Code or any liability to any qualified
beneficiary as defined in Section 4980B of the Code except to the extent such
tax liability or liability to any qualified beneficiary could not reasonably be
expected to have a Material Adverse Effect and (e) furnish to the Administrative
Agent upon the Administrative Agent’s request such additional information about
any employee benefit plan as may be reasonably requested by the Administrative
Agent.
ap.Compliance With Agreements.
Each Obligor shall and shall cause each Restricted Subsidiary to comply in all
respects with each material contract or agreement to which it is a party, except
where the failure to so comply could not reasonably be expected to result in a
Material Adverse Effect; provided that such Obligor or Restricted Subsidiary may
contest any such contract or agreement or any portion thereof in good faith
through applicable proceedings so long as adequate reserves are maintained in
accordance with GAAP.
aq.Compliance with Environmental Laws; Environmental Reports.
Each Obligor shall and shall cause each Restricted Subsidiary to (a) comply with
all Environmental Laws applicable to its operations and real property except to
the extent that the failure to comply could not reasonably be expected to result
in a Material Adverse Effect; (b) obtain and renew all Governmental Approvals
required under Environmental Laws applicable to its operations and real property
except to the extent that the failure to obtain or renew such approvals could
not reasonably be expected to result in a Material Adverse Effect; and (c)
conduct any Response in accordance with Environmental Laws except to the extent
that the failure to do so could not reasonably be expected to result in a
Material Adverse Effect; provided that neither such Obligor nor any Restricted
Subsidiary shall be required to undertake any Response to the extent that its
obligation to do so is being contested in good faith and by proper proceedings
and appropriate reserves are being maintained with respect to such circumstances
in accordance with GAAP.
ar.Maintain Business.
Each Obligor shall and shall cause each Restricted Subsidiary to continue to
engage in all material respects primarily in the business or businesses being
conducted on the Effective Date and other businesses reasonably related or
ancillary thereto as determined by the board of directors of the Parent.
as.Further Assurances.
-90-

--------------------------------------------------------------------------------



Each Obligor shall and shall cause each Restricted Subsidiary to execute,
acknowledge and deliver, at its own cost and expense, all such further acts,
documents and assurances as may from time to time be reasonably necessary or as
the Administrative Agent or Majority Lenders may from time to time reasonably
request in order to carry out the intent and purposes of the Loan Documents,
including all such actions to establish, preserve, protect and (to the extent
required under the Security Documents or as otherwise provided in this
Agreement) perfect the estate, right, title and interest of the Lenders, or the
Administrative Agent for the benefit of the Lenders, to the Collateral
(including Collateral acquired after the date hereof).
Section 5.16 Australian Restructuring
. The Parent shall cause the Australian Restructuring to be consummated
substantially as disclosed in writing to the Administrative Agent and the
Lenders prior to the Effective Date.
at.Post-Closing Matters.
Parent shall, and shall cause each applicable Restricted Subsidiary to, execute
and deliver the documents and complete the tasks set forth on Schedule 5.16 in
each case within the time limits specified on such schedule.
ARTICLE VI.
Negative Covenants
NEGATIVE COVENANTS
Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit have expired or terminated and all LC
Disbursements shall have been reimbursed, the Parent, for itself and each
Restricted Subsidiary, and each Guarantor, for itself, covenantcovenants and
agreeagrees with the Administrative Agent and the Lenders that:
au.Indebtedness.
None of the Obligors orNeither Parent nor any Restricted Subsidiary will create,
incur, assume or permit to exist any Indebtedness, except:
67.Indebtedness created hereunder or under any of the Loan Documents;
68.Existing Indebtedness and any Indebtedness incurred in connection with the
refinancing thereof, so long as (i) the principal amount of such Indebtedness
does not increase, (ii) such Indebtedness does not have a maturity date shorter
than six (6) months following the Maturity Date and (iii) such Indebtedness has
covenants, taken as a whole, that are no more restrictive than the terms of the
Loan Documents in any material respects;(other than Indebtedness under the
Existing Credit Agreement, the 2025 Senior Notes and the Convertible Senior
Notes) and any Permitted Refinancing thereof;
69.Indebtedness incurred to finance the acquisition, construction or improvement
of any assets, including Capital Lease Obligations, and any Indebtedness assumed
in connection with the acquisition of any such assets or secured by a Lien on
any such assets prior to the acquisition thereof, and extensions, renewals and
replacements of any of such Indebtedness that do not increase the outstanding
principal amount thereof; provided that the aggregate principal amount of
Indebtedness outstanding under this clause (c) shall not exceed $75,000,000 at
any time; provided, further that if the Total Net Leverage
-91-

--------------------------------------------------------------------------------



Ratio exceeds 4.00 to 1.0 as of the last day of any fiscal quarter ending during
the Restricted Period, until the Restricted Period Termination Date, the
aggregate principal amount of Indebtedness outstanding under this clause (c)
shall not exceed the greater of (i) the aggregate amount then outstanding (for
the avoidance of doubt, not to exceed $75,000,000) and (ii) $25,000,000;
70.Indebtedness (i) owed by an Obligor to any other Obligor, (ii) owed by a
Restricted Subsidiary that is not an Obligor to any other Restricted Subsidiary
that is not an Obligor, (iii) owed by an Obligor to any Restricted Subsidiary
that is not an Obligor; provided that such Indebtedness is unsecured and
subordinated in right of payment to the obligations of such Obligor under the
Loan Documents or (iv) owed by a Restricted Subsidiary that is not an Obligor to
any Obligor; provided that the aggregate amount of Indebtedness outstanding
pursuant to this clause (iv) shall not exceed $100,000,000, at any time, when
combined with amounts outstanding under Section 6.05(e), without duplication;
provided, further that, that, (x) prior to the Restricted Period Termination
Date, the aggregate amount of Indebtedness outstanding pursuant to this clause
(iv) shall not exceed $100,000,000 at any time and (y) if the Total Net Leverage
Ratio exceeds 4.00 to 1.0 as of the last day of any fiscal quarter ending during
the Restricted Period, until the Restricted Period Termination Date, the
aggregate principal amount of Indebtedness outstanding under this clause (iv),
when combined with amounts outstanding under Section 6.05(e), amount of
Indebtedness outstanding pursuant to this clause (iv)shall not exceed
$100,000,000, at any time, when combined with amounts outstanding under Section
6.05(e), shall not exceed the greater of (A) the aggregate amount then
outstanding (for the avoidance of doubt, not to exceed $100,000,000) and (B)
$40,000,000;
71.Indebtedness of any Restricted Subsidiary in existence on the date on which
such Restricted Subsidiary is acquired directly or indirectly by the Parent or
any of its Restricted Subsidiaries (but not incurred or created in connection
with such acquisition); provided (i) neither the Parent nor any other Restricted
Subsidiary has any obligation with respect to such Indebtedness, (ii) none of
the properties of the Parent or any other Restricted Subsidiary is bound with
respect to such Indebtedness and (iii) so long as immediately after giving
effect to the incurrence of such Indebtedness and the use of proceeds thereof,
Parent shall be in pro forma compliance with Sections 6.16 and 6.17; provided,
that, during the Restricted Period, the aggregate principal amount of all
Indebtedness outstanding under this clause (e) shall not exceed $15,000,000 at
any time; provided, further that if the Total Net Leverage Ratio exceeds 4.00 to
1.00 as of the last day of any fiscal quarter ending during the Restricted
Period, until the Restricted Period Termination Date, the aggregate principal
amount of all Indebtedness outstanding under this clause (e) shall not exceed
$15,000,000 at any time; provided, further that if the Total Net Leverage Ratio
exceeds 4.00 to 1.0 as of the last day of any fiscal quarter ending during the
Restricted Period, until the Restricted Period Termination Date, the aggregate
principal amount of Indebtedness outstanding under this clause (e) shall not
exceed the greater of (A) the aggregate amount then outstanding (for the
avoidance of doubt, not to exceed $15,000,000) and (B) $0;
72.Indebtedness in respect of endorsements of negotiable instruments for
collection in the ordinary course of business;
73.Indebtedness associated with accounts payable incurred in the ordinary course
of business that are not more than ninety (90) days past due or which are being
actively contested by the Parent or the applicable Restricted Subsidiary in good
faith and by appropriate action and for which adequate reserves have been
maintained in accordance with GAAP;
-92-

--------------------------------------------------------------------------------



(h) Indebtedness constituting Investments permitted by clauses (f) and (h) of
Section 6.05;
74.(i) Indebtedness incurred pursuant to Swap Agreements permitted by Section
6.06;
75.(j) other Indebtedness in an aggregate principal amount not to exceed
$100,000,000 outstanding at any time; provided that if the Total Net Leverage
Ratio exceeds 4.00 to 1.01.00 as of the last day of any fiscal quarter ending
during the Restricted Period, until the Restricted Period Termination Date, the
aggregate principal amount of Indebtedness outstanding under this clause (ji)
shall not exceed the greater of (i) the aggregate amount then outstanding (for
the avoidance of doubt, not to exceed $100,000,000) and (ii) $75,000,000;
76.(k) guarantees (i) incurred by Parent or any Restricted Subsidiary in respect
of Indebtedness permitted by clauses (c), (i) and (j) of this Sectionof the
Parent or any Restricted Subsidiary that is permitted to be incurred under this
Agreement; provided that in the case of any guarantees by an Obligor of the
obligations of a Restricted Subsidiary that is not an Obligor, the related
Investment is permitted under Section 6.05 (other than Section 6.05(j)) and (ii)
of any Obligor in respect of Indebtedness of Parent or any other Obligor
otherwise permitted hereunder;
77.additional Indebtedness that is (i) secured by Liens on the Collateral that
are pari passu with the Liens securing the Obligations, so long as immediately
after giving effect to the incurrence of such Indebtedness (which shall assume
the proceeds of such Indebtedness incurred on such date of determination are not
included as Unencumbered Balance Sheet Cash in clause (a)(y) of the definition
of “First Lien Net Leverage Ratio”) and the use of proceeds thereof, the First
Lien Net Leverage Ratio on a pro forma basis does not exceed 1.40 to 1.00, (ii)
secured by Liens on the Collateral that are junior to the Liens securing the
Obligations or secured solely by assets not constituting Collateral, so long as
immediately after giving effect to the incurrence of such Indebtedness (which
shall assume the proceeds of such Indebtedness incurred on such date of
determination are not included as Unencumbered Balance Sheet Cash in clause
(a)(y) of the definition of “Secured Net Leverage Ratio”) and the use of
proceeds thereof, the Secured Net Leverage Ratio on a pro forma basis does not
exceed to 1.65 to 1.00 and (iii) unsecured, so long as immediately after giving
effect to the incurrence of such Indebtedness (which shall assume the proceeds
of such Indebtedness incurred on such date of determination are not included as
Unencumbered Balance Sheet Cash in clause (a)(y) of the definition of “Total Net
Leverage Ratio”) and the use of proceeds thereof, the Total Net Leverage Ratio
on a pro forma basis does not exceed to 4.25 to 1.00, so long as no Event of
Default is continuing or would result from the incurrence of such Indebtedness
(collectively, “Permitted Ratio Debt”); provided that (i) the aggregate
principal amount of Permitted Ratio Debt that may be incurred under this clause
(k) by a Restricted Subsidiary that is not an Obligor shall not exceed
$50,000,000 at any time outstanding; (ii) such Permitted Ratio Debt does not
mature prior to the Latest Maturity Date then in effect and shall not have a
Weighted Average Life to Maturity shorter than the Weighted Average Life to
Maturity of the Loans then in effect, (iii) [reserved], (iv) such Permitted
Ratio Debt shall have terms and conditions (other than pricing, optional
prepayment, redemption premiums and subordination terms; taken as a whole, that
are substantially identical to or no more favorable to the lenders or investors
providing such Permitted Ratio Debt than the terms and conditions, taken as a
whole, of this Agreement (except for covenants or other provisions applicable
only to periods after the Latest Maturity Date at the time of incurrence) and
(v) if such Permitted Ratio Debt is secured, such Indebtedness shall be subject
to the Pari Passu Intercreditor Agreement or another customary intercreditor
agreement reasonably acceptable to the Administrative Agent and Parent;
provided, further, that until the Restricted Period Termination Date, this
clause (k) shall be limited to unsecured Indebtedness;
-93-

--------------------------------------------------------------------------------



78.other unsecured Indebtedness so long as the Total Net Leverage Ratio at the
time of incurrence of such Indebtedness, and after giving pro forma effect
thereto, is less than 4.25 to 1.0; provided, the proceeds of any such newly
incurred Indebtedness shall not be included in the calculation of the Total Net
Leverage Ratio for purposes of determining pro forma compliance with such ratio
(it being understood that this proviso shall not exclude Unencumbered Balance
Sheet Cash that is not attributable to such newly incurred Indebtedness); andon
or after the Restricted Period Termination Date, Indebtedness of a Borrower in
respect of one or more series of unsecured notes or term loans or secured notes
or term loans that will be secured by the Collateral on a pari passu or junior
basis with the Obligations, that are issued or made in lieu of Incremental
Facilities and any extensions, renewals, refinancings and replacements that do
not increase the principal amount thereof (the “Incremental Equivalent Debt”)
and any Permitted Refinancing thereof; provided that (i) such Incremental
Equivalent Debt does not mature prior to the Latest Maturity Date then in effect
and shall not have a Weighted Average Life to Maturity shorter than the Weighted
Average Life to Maturity of the Loans then in effect, (ii) such Incremental
Equivalent Debt shall not have any mandatory prepayment provisions (other than
provisions related to customary asset sale and change of control offers) that
could result in prepayments of such Incremental Equivalent Debt prior to the
Latest Maturity Date then in effect, (iii) such Incremental Equivalent Debt
shall have terms and conditions (other than pricing, optional prepayment,
redemption premiums and subordination terms), taken as a whole, that are
substantially identical to or no more favorable to the lenders or investors
providing such Incremental Equivalent Debt than the terms and conditions taken
as a whole of this Agreement (other than to the extent that any such more
favorable term that is provided for the benefit of any such Incremental
Equivalent Debt is either (x) also added to, or the more favorable features of
such term are provided for the benefit of, any then existing Loans (it being
understood to the extent that any financial maintenance covenant is added for
the benefit of any such indebtedness, no consent shall be required from the
Administrative Agent or any Lender to the extent that such financial maintenance
covenant is also added for the benefit of the Loans) or (y) only applicable
after the Latest Maturity Date)), (iv) the aggregate principal amount of
Incremental Equivalent Debt issued pursuant to this clause (l) shall not exceed
the Incremental Facilities Cap, less the principal amount of all Incremental
Facilities incurred under Section 2.19, and such Incremental Equivalent Debt
shall reduce availability under the Incremental Facilities Cap on a
dollar-for-dollar basis, (v) such Incremental Equivalent Debt shall not be
guaranteed by any Person other than an Obligor, (vi) in the case of Incremental
Equivalent Debt that is secured, the obligations in respect thereof shall be
secured on a pari passu or junior lien basis by the Collateral and such
indebtedness shall not be secured by any assets that do not constitute
Collateral and (viii) if such Incremental Equivalent Debt is secured, the agent,
trustee or other representative under the credit agreement, indenture or other
agreement governing such Incremental Equivalent Debt shall be subject to the
Pari Passu Intercreditor Agreement or another a customary intercreditor
agreement reasonably acceptable to the Administrative Agent and Parent;
79.on or after the Restricted Period Termination Date, Indebtedness of
Restricted Subsidiaries that are not Obligors in an aggregate amount at any one
time outstanding not to exceed $50,000,000;
80.on or after the Restricted Period Termination Date, Indebtedness of Parent or
any Restricted Subsidiary in an aggregate principal amount not to exceed the
amount of cash that is contributed to the common equity or other Qualified
Equity Interests of Parent after the Effective Date (other than (x) by any
Restricted Subsidiary or (y) any amount that has been applied pursuant to
Section 6.05, Section 6.07 or Section 6.08)); provided that (i) such
Indebtedness is incurred within 270 days after such cash contribution to the
Parent is made and (ii) such Indebtedness is designated as “Contribution
Indebtedness” in a certificate delivered to the Administrative Agent from a
Financial Officer of Parent;
-94-

--------------------------------------------------------------------------------



81.Indebtedness under the Term Loan Credit Agreement in an aggregate principal
amount not to exceed the sum of (x) $500,000,000, plus (y) any incremental
facilities incurred thereunder to the extent permitted under the Term Loan
Credit Agreement as in effect on the Third Amendment Effective Date) and, in
each case, any Permitted Refinancing thereof; and
82.(m) Indebtedness incurred to consummate the Australian Restructuringunder (x)
the Convertible Senior Notes in an aggregate outstanding principal amount not to
exceed $287,500,000 and any Permitted Refinancing thereof and (y) the 2025
Senior Notes in an aggregate outstanding principal amount not to exceed
$300,000,000 and any Permitted Refinancing thereof.
av.Liens.
None of the Obligors orNeither Parent nor any Restricted Subsidiary will create,
incur, assume or permit to exist any Lien on any property or asset now owned or
hereafter acquired by it, or assign or sell any income or revenues (including
accounts receivable) or rights in respect of any thereof, except:
83.Permitted Encumbrances;
84.Liens created by the Security Documents;
85.Liens on any property or assets of the Parent or any Restricted Subsidiary
existing on the Effective Date and set forth in Schedule 6.02; provided that (i)
such Lien shall not apply to any property or asset of the Parent or any
Restricted Subsidiary other than such property or asset to which such Lien
applies on the Effective Date and (ii) such Lien shall secure only those
obligations which it secures on the Effective Date and extensions, renewals and
replacements thereof in accordance with Section 6.01;
86.Liens on assets acquired, constructed or improved by the Parent or any
Restricted Subsidiary; provided that (i) such Liens secure Indebtedness
permitted by clause (c) of Section 6.01, (ii) such Liens and the Indebtedness
secured thereby are incurred prior to or within 90 days after such acquisition
or the completion of such construction or improvement, (iii) the Indebtedness
secured thereby does not exceed 100% of the cost of acquiring, constructing or
improving such assets and (iv) such Liens shall not apply to any other property
or assets of the Parent or any Restricted Subsidiary other than the proceeds of,
and insurance proceeds related to, such assets;
87.Liens on assets of any Restricted Subsidiary in existence on the date such
Restricted Subsidiary is acquired by the Parent (but not created in connection
with such acquisition) securing Indebtedness permitted under Section 6.01(e);
provided that (i) such Lien shall not apply to any property of asset of the
Parent or any other Restricted Subsidiary and (ii) such Lien shall secure only
those obligations which it secures on the date of such acquisitionsuch liens
extend only to the same assets (and any after acquired assets pursuant to an
after-acquired property clause in the applicable security documents (other than
property subject to such after-acquired property clause solely as a result of
such acquisition)) that such liens extended to, and secure the same
indebtedness, that such liens secured, immediately prior to such assumption;
88.Liens on cash securing obligations of the Parent or any Restricted Subsidiary
to providers of vault services with respect to such cash; and
89.Liens securing Indebtedness or other obligations of the Parent or any
Restricted Subsidiary in an aggregate principal amount not to exceed
$100,000,000 outstanding at any time; provided that the aggregate principal
amount of Indebtedness that may be secured by Liens
-95-

--------------------------------------------------------------------------------



pursuant to this clause (g) prior to the Restricted Period Termination Date
shall not exceed $10,000,000 outstanding at any time.;
90.Liens securing Indebtedness permitted by Section 6.01(k)(i) and (ii), Section
6.01(l) and Section 6.01(o); and
91.Liens on assets of Restricted Subsidiaries that are not Obligors (including
Equity Interests owned by such Persons) securing Indebtedness or other
obligations of Restricted Subsidiaries that are not Obligors permitted pursuant
to Section 6.01.
aw.Fundamental Changes.
None of the Obligors orNeither Parent nor any Restricted Subsidiary will merge
into, amalgamate with or consolidate with any other Person, or permit any other
Person to merge into, amalgamate with or consolidate with it, consummate a
Division as the Dividing Person or liquidate or dissolve, except that, if at the
time thereof and immediately after giving effect thereto no Default or Event of
Default shall have occurred and be continuing and, if such transaction involves
a Borrower, such Borrower shall survive such transaction or the surviving entity
shall become a Borrower in accordance with Section 5.10(a):
92.any Restricted Subsidiary may merge into, amalgamate with or consolidate with
a Borrower;
93.any Restricted Subsidiary that is a Wholly-Owned Subsidiary may merge into,
amalgamate with or consolidate with any other Restricted Subsidiary that is a
Wholly-Owned Subsidiary; provided that if such transaction involves an Obligor,
the Obligor survives such transaction (or the surviving entity becomes an
Obligor in accordance with Section 5.09 or Section 5.10(a), as applicable);
94.any Restricted Subsidiary may merge into, amalgamate with or consolidate with
any other Person that is not a Restricted Subsidiary so long as either (i) such
Restricted Subsidiary is the surviving entity of such merger, amalgamation or
consolidation or (ii) if such Restricted Subsidiary is not the surviving entity,
the surviving entity and/or the Parent, as applicable, complies with the
provisions of Section 5.09(d) within thirty (30) days of such merger,
amalgamation or consolidation;
95.any Obligor or any Restricted Subsidiary that is not an Obligor may change
its jurisdiction of organization so long as, in the case of an Obligor, it
complies with Section 6.12 hereof;
96.any Restricted Subsidiary that is not an Obligor may liquidate or dissolve if
the Parent determines in good faith that such liquidation or dissolution is in
the best interests of the Parent and could not be reasonably expected to result
in a Material Adverse Effect; and
97.any Unrestricted Subsidiary may merge into, amalgamate with or consolidate
with any Obligor or any Restricted Subsidiary that is not an Obligor so long as
(i) such Obligor or such Restricted Subsidiary that is not an Obligor is the
surviving entity of such merger, amalgamation or consolidation; provided that
such merger, amalgamation or consolidation shall be deemed an incurrence by such
surviving Restricted Subsidiary of any Indebtedness and Liens of such
Unrestricted Subsidiary existing at such time and (ii) the Parent provides an
officer’s certificate to the Administrative Agent, executed by a Financial
Officer, certifying that, after giving effect to such merger, amalgamation or
consolidation, the Parent is in pro forma compliance with Sections 6.16 and
6.17.
ax.Asset Sales.
-96-

--------------------------------------------------------------------------------



None of the Obligors orNeither Parent nor any Restricted Subsidiary will make
any Asset Sale except, if at the time thereof and immediately after giving
effect thereto, with respect to clause (a), no Default or Event of Default shall
have occurred and be continuing:
98.the Parent or any Restricted Subsidiary may make any Asset Sale, including
sale-leaseback transactions, if (i) the consideration therefor is not less than
the fair market value of the related asset and (ii) after giving effect thereto,
the aggregate book value of the assets disposed of in all Asset Sales (other
than Asset Sales permitted under the other clauses of this Section 6.04) during
the term of this Agreement would not exceed twenty-five percent (25%) of the
book value of the total assets of the Parent and its Subsidiaries on a
consolidated basis as of the time such Asset Sale is consummated, which amount
shall be diminished by the aggregate book value of all prior Asset Sales made
during the term of this Agreement pursuant to this clause (a); provided that,
during the Restricted Period, the Parent shall comply with Section 2.10(b)(iii),
to the extent required by the terms thereof;at the time of such Asset Sale
(other than any such Asset Sale made pursuant to a legally binding commitment
entered into at a time when no Event of Default exists), no Event of Default
shall exist or would result from such Asset Sale, (ii) the consideration
therefor is not less than the fair market value of the related asset and (iii)
with respect to any Asset Sale pursuant to this clause (a) with an aggregate
fair market value in excess of $25,000,000, at least 75% of such consideration
consists of cash or cash equivalents (in each case, free and clear of all Liens
at the time received, other than Liens permitted by Section 6.02); provided,
however, that for the purposes of this subclause (a)(iii), (A) any liabilities
(as shown on the most recent consolidated balance sheet of Parent provided
hereunder or in the footnotes thereto) of Parent or such Restricted Subsidiary,
other than with respect to Indebtedness that is not secured by the assets
disposed of, that are assumed by the transferee with respect to the applicable
Asset Sale and for which Parent and all of the Restricted Subsidiaries shall
have been validly released by all applicable creditors, (B) any securities
received by Parent or such Restricted Subsidiary from such transferee that are
converted by Parent or such Restricted Subsidiary into cash (to the extent of
the cash received) within 180 days following the closing of the applicable Asset
Sale and (C) any Designated Noncash Consideration received by Parent or such
Restricted Subsidiary in respect of such Asset Sale having an aggregate fair
market value, taken together with all the Designated Noncash Consideration
received pursuant to this subclause (C) that is at that time outstanding, not in
excess of $50,000,000 at the time of the receipt of such Designated Noncash
Consideration, with the fair market value of each item of Designated Noncash
Consideration being measured at the time received and without giving effect to
subsequent changes in value, shall in each case of subclauses (A), (B) and (C)
be deemed to be cash;
99.(i) any Obligor may sell, transfer, lease or otherwise dispose of its assets
to another Obligor, and (ii) any Restricted Subsidiary that is not an Obligor
may sell, transfer, lease or otherwise dispose of its assets to any Obligor or
any other Restricted Subsidiary;
100.sales, exchanges and transfers consisting of Investments permitted by
Section 6.05;
101.sales, exchanges and transfers of inventory in the ordinary course of
business;
102.sales, exchanges and transfers of equipment and other property which is
replaced by equipment or property of at least comparable value and use or which
is discontinued, obsolete, worn out or no longer used or useful to such Person’s
business, all in the ordinary course of business;
103.sales, exchanges and transfers of chattel paper to third parties pursuant to
arm’s-length transaction for fair value in the ordinary course of business;
-97-

--------------------------------------------------------------------------------



104.leases entered into by any Obligor with any Restricted Subsidiary that is
not an Obligor to lease assets to such Restricted Subsidiary that is not an
Obligor; provided that (i) the fair market value of the assets leased under this
clause (g) shall not exceed $120,000,000 at any time and (ii) such leases are at
prices and on terms and conditions not less favorable to such Obligor than could
be obtained on an arm’s-length basis from unrelated third parties; provided,
further that, during the Restricted Period, the fair market value of the assets
leased under this clause (g) shall not exceed $60,000,000 at any time;
105.leases or financing contracts entered into with third parties to lease or
finance such third parties’ purchase of ATM Equipment; and
106.Assets Sales to consummate the Australian Restructuring.on or after the
Restricted Period Termination Date, other Assets Sales; provided that the
aggregate fair market value of all such Asset Sales shall not exceed
$50,000,000.
ay.Investments.
None of the Obligors orNeither Parent nor any Restricted Subsidiary will make an
Investment in any other Person, except:
107.Permitted Investments;
108.Business Acquisitions permitted by Section 6.11;; provided that (i) Parent
shall be in pro forma compliance with Section 6.16 and 6.17 and (ii) the
aggregate amount of consideration paid in respect of Business Acquisitions of
Persons that do not become Obligors and assets that do not constitute Collateral
shall not exceed, together with all Investments made after the Third Amendment
Effective Date in Restricted Subsidiaries that are not Obligors pursuant to
Section 6.05(e), $100,000,000 at any time;
109.Investments existing as of the Third Amendment Effective Date and listed on
Schedule 6.05;
110.Investments by an Obligor in another Obligor;
111.Investments by any Obligor in any Restricted Subsidiary that is not an
Obligor; provided that the aggregate amount of Investments (valued as of the
date the applicable Investment was made) outstanding pursuant to this clause
(e), together with the aggregate amount of consideration paid in respect of
Business Acquisitions of Persons that do not become Obligors and assets that do
not constitute Collateral pursuant to Section 6.05(b), shall not exceed
$100,000,000 at any time when combined with amounts outstanding under Section
6.01(d)(iv), without duplication; provided, further that if the Total Net
Leverage Ratio exceeds 4.00 to 1.0 as of the last day of any fiscal quarter
ending during the Restricted Period, until the Restricted Period Termination
Date, the aggregate principal amount of IndebtednessInvestments outstanding
under this clause (e), when combined with amounts outstanding under Section
6.01(d)(iv), shall not exceed the greater of (i) the aggregate amount then
outstanding (for the avoidance of doubt, not to exceed $100,000,000) and (ii)
$40,000,000;
112.Investments arising out of loans and advances for expenses, travel per diem
and similar items in the ordinary course of business to directors, officers and
employees in an aggregate amount not to exceed $10,000,000 at any time;
113.shares of stock, obligations or other securities received in the settlement
of claims arising in the ordinary course of business;
-98-

--------------------------------------------------------------------------------



114.Investments by any Restricted Subsidiary that is not an Obligor in (i) any
Obligor or (ii) any other Restricted Subsidiary that is not an Obligor;
115.Investments not otherwise permitted under this Section 6.05 in an aggregate
amount not to exceed $50,000,000 at any time; provided that if the Total Net
Leverage Ratio exceeds 4.00 to 1.0 as of the last day of any fiscal quarter
ending during the Restricted Period, untilthe greater of (A) $100,000,000 and
(B) 33% of Consolidated Adjusted Pro Forma EBITDA for the most recently ended
Test Period (the “General Investment Basket”) plus the amount of any unused
portions of the General Restricted Payments Basket and/or the General Restricted
Debt Payments Basket; provided that, prior to the Restricted Period Termination
Date, the aggregate principal amount of IndebtednessInvestments outstanding
under this clause (i) shall not exceed the greater of (i) the aggregate amount
then outstanding (for the avoidance of doubt, not to exceed $50,000,000) and
(ii) $15,000,000;
116.Guarantees permitted by Section 6.01;
117.Investments by any Obligor in any Finco Entity; provided that, substantially
contemporaneously with such Investment, substantially all of the proceeds of
such Investment are loaned, transferred, distributed to, or invested in, one or
more Obligors;
118.any Investments made to consummate the Australian Restructuring; and(m) any
Investments made to comply with the requirements of Section 8a of the German Old
Age Employees Act on Partial Retirement (Altersteilzeitgesetz) or Section 7e of
the Fourth Book of the German Social Code (Sozialgesetzbuch IV);
119.on or after the Restricted Period Termination Date, Investments made in any
joint venture, Unrestricted Subsidiary or Similar Business in an aggregate
amount not to exceed the greater of (x) $150,000,000 and (y) 50% of Consolidated
Adjusted Pro Forma EBITDA for the most recently ended Test Period;
120.on or after the Restricted Period Termination Date, Investments in an amount
not to exceed the Cumulative Credit; provided that, at the time the Investment
is made and after giving pro forma effect to such Investment, no Event of
Default under Section 7.01(a), (b), (h), (i) or (j) shall have occurred and be
continuing or would result therefrom; and
121.on or after the Restricted Period Termination Date, any additional
Investment so long as, at the time of such Investment, and after giving pro
forma effect thereto, (i) the Total Net Leverage Ratio does not exceed 3.75 to
1.00 and (II) no Event of Default shall exist or would result therefrom.
az.Swap Agreements.
None of the ObligorsNeither Parent nor any Restricted Subsidiary will enter into
any Swap Agreement, except (a) Swap Agreements entered into to hedge or manage
the interest rate exposure associated with vault cash procurement, any debt
securities, debt facilities or leases (existed or forecasted) of the Parent or
any Restricted Subsidiary, (b) any Permitted Bond Hedge Transaction(s), (c) any
Permitted Warrant Transaction(s)Convertible Senior Notes Transactions, (c)
[reserved], (d) Swap Agreements for foreign exchange or currency exchange
management or (e) Swap Agreements to hedge or manage any exposure that the
Parent or any Restricted Subsidiary may have to counterparties under other Swap
Agreements such that, in each case, such Swap Agreements are entered into in the
ordinary course of business and the combination of such Swap Agreements, taken
as a whole, is for risk management purposes and not speculative.
-99-

--------------------------------------------------------------------------------



ba.Restricted Payments.
None of the ObligorsNeither Parent nor any Restricted Subsidiary will declare or
make, or agree to pay or make, any Restricted Payment, except:
122.(i)on or after the Restricted Period Termination Date, Restricted Payments
by the Parent in any amount so long as at the time of such Restricted Payment,
and after giving pro forma effect thereto, (A) no Event of Default exists or
would result therefrom and (B) the Total Net Leverage Ratio is equal to or less
than 3.75 to 1.0 and (ii) Restricted Payments by the Parent up to an aggregate
amount of $50,000,000 in any fiscal year if at the time of such Restricted
Payment, and after giving pro forma effect thereto, (A) no Event of Default
exists and (B) the Total Net Leverage Ratio is greater than 3.75 to 1.0;
provided that Restricted Payments described in this clause (a) shall not be
permitted during the Restricted Period1.00;
123.dividends or distributions on Equity Interests of Restricted Subsidiaries
ratably with respect to such Equity Interests;
124.payments of dividends and distributions made with shares or units of capital
stock of the Parent;
125.redemptions of capital stock of employees, directors or officers of the
Parent or any of its Subsidiaries so long as (i) the amount of such redemption,
when combined with all other redemptions made under this clause (d) in the same
calendar year, does not exceed $20,000,000 and (ii) the Parent demonstratesshall
be in pro forma compliance with Sections 6.16 and 6.17;
126.the payment by or on behalf of the Company of the purchase price for any
Permitted Bond HedgeConvertible Senior Notes Transaction(s);
127.the receipt of cash and/shares of common stock of the Parent upon exercise
and settlement or termination of any Permitted Bond HedgeConvertible Senior
Notes Transaction(s);
128.the payment and/or delivery of cash or common stock of the Parent, as the
case may be, by or on behalf of the Company upon exercise and settlement,
termination or redemption of any Permitted WarrantConvertible Senior Notes
Transaction(s);
129.the payment and/or delivery of cash or common stock of the Parent, as the
case may be, by or on behalf of the Company in satisfaction of the Company’s
obligations in respect of the Convertible Senior Notes whether upon conversion
of such securities, upon a fundamental change (or similar event, however so
defined by the terms of such securities), upon repurchase of such securities, at
maturity of such securities or otherwise; provided that neither the Parent nor
the Company shall satisfy such obligations with the payment of cash unless at
the time of such payment and after giving pro forma effect thereto, no Event of
Default shall exist;
130.Restricted Payments (other than those contemplated by Section 6.07(b)) made
to any Obligor or made by any Restricted Subsidiary that is not an Obligor to
any other Restricted Subsidiary that is not an Obligor; and
131.Restricted Payments made to consummate the Australian Restructuring.on or
after the Restricted Period Termination Date, Restricted Payments in an amount
not to exceed the Cumulative Credit; provided that at the time of and after
giving effect to
-100-

--------------------------------------------------------------------------------



such Restricted Payment, (x) no Event of Default shall have occurred and be
continuing or would result therefrom and (y) the Total Net Leverage Ratio, after
giving pro forma effect, is equal to or less than 4.25 to 1.00; and
132.on or after the Restricted Period Termination Date, in addition to the
foregoing Restricted Payments, Parent may make additional Restricted Payments in
an aggregate amount not to exceed $75,000,000 (“General Restricted Payments
Basket”), which may, at the election of Parent (and without duplication), be
allocated for the making of Investments under Section 6.05(i) and/or prepayments
or redemptions in respect of Junior Debt pursuant to Section 6.08(d).
bb.Prepayments of Indebtedness. The Obligors will not voluntarily prepay or
redeem any Indebtedness, except:Prepayments of Indebtedness.
(a) prepayments of Indebtedness created under the Loan Documents in accordance
with this Agreement;
(b) refinancings of Permitted Indebtedness to the extent such refinancing is
permitted by Section 6.01 of this Agreement;
(c) the payment of secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness
to the extent such sale or transfer is permitted by this Agreement;
(d) voluntary prepayments and redemptions made with shares of capital stock of
the Parent and proceeds of offerings of capital stock of the Parent;
(e) voluntary prepayments of Indebtedness permitted by Section 6.01(d);
(f) voluntary prepayments and redemptions, other than those made under the other
clauses of this Section, so long as, at the time of such prepayment or
redemption and after giving pro forma effect thereto, no Event of Default shall
exist; and
(g) prepayments or redemptions of intercompany Indebtedness in connection with
the Australian Restructuring.
For the avoidance of doubt, neither of the payment of cash nor the delivery of
common stock by or on behalf of the Company or the Parent, as the case may be,
upon conversion of the Convertible Senior Notes shall be prohibited by this
Section 6.08, so long as, in the case of the payment of cash, the applicable
conditions set forth in Section 6.07(h) are satisfied.
Neither Parent nor any Restricted Subsidiary will. The Obligors will not
voluntarily prepay or redeem any Junior Debt, except: (a) a prepayment or
redemption of Junior Debt in an amount not to exceed the Cumulative Credit;
provided that immediately before and immediately after giving pro forma effect
to such prepayment or redemption, (x) no Event of Default shall have occurred
and be continuing or would result therefrom and (y) the Total Net Leverage
Ratio, after giving pro forma effect thereto, is equal to or less than 4.25 to
1.00, (b) the conversion of any Junior Debt to Equity Interests (other than
Disqualified Equity Interests) of Parent, (c) the refinancing of any Junior Debt
with any Permitted Refinancing thereof, (d) the prepayment or redemption prior
to the scheduled maturity of any Junior Debt or Permitted Refinancing thereof,
in an aggregate amount not to exceed $75,000,000 (“General Restricted Debt
Payments Basket”)
-101-

--------------------------------------------------------------------------------



which may, at the election of Parent (and without duplication), be allocated for
the making of Investments under Section 6.05(i) plus the amount of any unused
portions of the General Restricted Payments Basket, (e) payments as part of an
“applicable high yield discount obligation” catch-up payment, and (f) any
additional prepayment or redemption as long as at the time of, and after giving
effect to such prepayment or redemption, (A) no Event of Default has occurred
and is continuing or would result therefrom and (B) the Total Net Leverage Ratio
on a pro forma basis does not exceed 3.75 to 1.00.
bc.Transactions with Affiliates.
None of the ObligorsNeither Parent nor any Restricted Subsidiary will sell,
lease or otherwise transfer any property or assets to, or purchase, lease or
otherwise acquire any property or assets from, or otherwise engage in any other
transactions with any of its Affiliates, involving payment in excess of
$120,000, except (a) at prices and on terms and conditions not less favorable to
such ObligorParent or such Restricted Subsidiary than could be obtained on an
arm’s-length basis from unrelated third parties, (b) any Restricted Payment
permitted by Section 6.07, (c) any transaction between or among Obligors and
their respective Restricted Subsidiaries, (d) any transaction between or among
Restricted Subsidiaries that are not Obligors; and (e) Investments permitted by
Section 6.05; and (f) any transaction entered into to consummate the Australian
Restructuring.6.05.
bd.Restrictive Agreements.
None of the ObligorsNeither Parent nor any Restricted Subsidiary will, directly
or indirectly, enter into, incur or permit to exist any agreement or other
arrangement that prohibits, restricts or imposes any condition upon (a) the
ability of any ObligorParent or any Restricted Subsidiary to create, incur or
permit to exist any Lien securing the Obligations under the Loan Documents upon
any of its property or assets, (b) the ability of any GuarantorParent or any
Restricted Subsidiary to pay dividends or other distributions with respect to
any shares of its capital stock, (c) the ability of any ObligorParent or any
Restricted Subsidiary to make or repay loans or advances to any Obligor or (d)
the ability of any Obligor to guarantee the Obligations; provided that (i) the
foregoing shall not apply to restrictions and conditions imposed by Law or by
this Agreement, (ii) the foregoing shall not apply to restrictions and
conditions existing on the Effective Date and identified on Schedule 6.10 (but
shall apply to any extension or renewal of, or any amendment or modification
expanding the scope of, any such restriction or condition), (iii) the foregoing
shall not apply to customary restrictions and conditions contained in agreements
relating to the sale of a Subsidiary pending such sale, provided such
restrictions and conditions apply only to the Subsidiary that is to be sold and
such sale is permitted hereunder, (iv) clause (a) of the foregoing shall not
apply to restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement, including, without limitation, secured
Indebtedness permitted by Section 6.01(e), provided that such restrictions or
conditions apply only to the property or assets securing such Indebtedness and
(v) clause (a) of the foregoing shall not apply to customary provisions in
leases and other contracts restricting the assignment thereof or encumbrances on
the property that is the subject thereof.
be.Business Acquisitions.
NonePrior to the Restricted Period Termination Date, none of the Obligors nor
any Restricted Subsidiary will make any Business Acquisitions except that an
Obligor or any Restricted Subsidiary shall be permitted to make Business
Acquisitions; provided that (a) no Event of Default shall exist before or
immediately after giving effect to such Business Acquisition, (b) the Total Net
Leverage Ratio at the time of such Business Acquisition, and after giving pro
forma effect thereto, shall be equal to or less than 4.00 to 1.0, (c) the Parent
shall be in pro forma compliance with Section 6.17, (d) if the cash
consideration for such Business Acquisition is equal to or greater than
$75,000,000 (or the equivalent amount thereof in any foreign currency), the
Parent shall have given the Administrative Agent at least ten (10) days prior
written notice of such Business Acquisition together with an officer’s
certificate executed by a Financial Officer, certifying as to compliance with
the requirements of this Section and containing calculations demonstrating
compliance with clauses (b) and (c) of this Section, together with such
-102-

--------------------------------------------------------------------------------



other information in respect of the proposed Business Acquisition as may be
reasonably requested by the Administrative Agent and (e) the cash consideration
for all such Business Acquisitions during the Restricted Period shall not exceed
$10,000,000 in the aggregate. The consummation of each Business Acquisition
shall be deemed to be a representation and warranty by the Parent that all
conditions thereto have been satisfied and that same is permitted under the
terms of this Agreement, which representation and warranty shall be deemed to be
a representation and warranty for all purposes hereunder.
bf.Constitutive Documents.
None of the ObligorsNeither Parent nor any Restricted Subsidiary will amend its
charter or by-laws or other constitutive documents in any manner which could
reasonably be expected to have a Material Adverse Effect on the rights of the
Lenders under this Agreement or their ability to enforce the same; provided,
however, the ObligorsParent or any Restricted Subsidiary shall be permitted
after the date hereof to amend its constitutive documents for the purpose of (a)
changing its jurisdiction of organization within the same country so long as the
Administrative Agent is given thirty (30) Business Days prior written notice of
such change and (b) effecting any transaction permitted under the terms of this
Agreement.
bg.Reserved.
bh.Amendment of Existing Indebtedness.
The Obligors will not amend any term of any document evidencing Existing
Indebtedness, if (a) the effect thereof would be to shorten the maturity or
average lifeWeighted Average Life to Maturity thereof or increase the amount of
any payment of principal thereof or increase the rate or shorten any period for
payment of interest thereon or (b) such action would add any covenant or event
of default which is more onerous in any material respect than those contained
therein on the Effective Date, in each case, in a manner materially adverse to
the interests of the Lenders (in their capacities as such).
bi.Changes in Fiscal Year.
The Parent shall not change the end of its fiscal year to a date other than
December 31 of each year.
bj.Total Net Leverage Ratio.
133.As of the last day of any fiscal quarter ending during the Restricted
Period, the Parent shall not permit the Total Net Leverage Ratio to exceed (i)
4.25 to 1.0 for the fiscal quarters ending June 30, 2020 and September 30, 2020,
(ii) 5.25 to 1.0 for the fiscal quarter ending December 31, 2020, (iii) 5.50 to
1.0 for the fiscal quarter ending March 31, 2021, (iv) 5.25 to 1.0 for the
fiscal quarter ending June 30, 2021 and (v) 5.00 to 1.0 for the fiscal quarter
ending September 30, 2021.
134.As of the last day of any fiscal quarter ending on or after the Restricted
Period Termination Date, the Parent shall not, as of the last day of any fiscal
quarter, permit the Total Net Leverage Ratio to exceed 4.254.50 to 1.0.
bk.Interest Coverage Ratio.
The Parent shall not, as of the last day of any fiscal quarter, permit the
Interest Coverage Ratio to be less than 3.00 to 1.0.
ARTICLE VII.
Events of Default and Remedies
EVENTS OF DEFAULT AND REMEDIES
-103-

--------------------------------------------------------------------------------



bl.Events of Default.
If any of the following events (“Events of Default”) shall occur:
135.any Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;
136.any Borrower shall fail to pay any interest on any Loan or any fee or other
amount (other than an amount referred to in clause (a) of this Section 7.01)
payable under this Agreement or the other Loan Documents which amount has been
invoiced, when and as the same shall become due and payable, and such failure
shall continue unremedied for a period of five Business Days;
137.any representation or warranty made or deemed made by or on behalf of any
Borrower or any Restricted Subsidiary in or in connection with this Agreement,
any Loan Document or any amendment or modification hereof or waiver hereunder,
or in any report, certificate, financial statement or other document furnished
pursuant to or in connection with this Agreement or any amendment or
modification hereof or waiver hereunder, shall prove to have been incorrect when
made or deemed made in any material respect;
138.any Borrower or any Restricted Subsidiary shall fail to observe or perform
any covenant, condition or agreement contained in Section 5.02,5.02(a), 5.03
(with respect to any Borrower’s existence), 5.08 or in Article VI;
139.any Borrower or any Restricted Subsidiary shall fail to observe or perform
any covenant, condition or agreement contained in this Agreement (other than
those specified in clauses (a), (b) or (d) of this Article) or in any other Loan
Document, and such failure shall continue unremedied for a period of 30 days
following the earlier of (i) the date on which such failure first became known
to any Financial Officer or (ii) notice of such failure from the Administrative
Agent;
140.any Borrower or any Restricted Subsidiary shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable, and
such failure shall continue unremedied for a period of five Business Days;
141.any event or condition occurs (i) that results in any Material Indebtedness
becoming due prior to its scheduled maturity or (ii) that requires the
prepayment, repurchase, redemption or defeasance thereof in full, prior to its
scheduled maturity; provided that this clause (g) shall not apply to (A) secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness, (B) the occurrence of a
fundamental change (or similar event, however so defined) as such term is
defined in the Convertible Senior Notes or the exercise of any put right in
connection with such fundamental change by holders of the Convertible Senior
Notes, (C) the occurrence of any event or condition that permits the conversion,
whether into cash, shares of Parent common stock, or a combination thereof, of
the Convertible Senior Notes and (D) any conversion, whether into cash (subject
to Section 6.07(h)), shares of Parent common stock, or a combination thereof, of
the Convertible Senior Notes by the holders thereof;
142.an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, dissolution, winding up, administration,
deed of company arrangement, reorganization or other relief in respect of any
Borrower or any Restricted Subsidiary or their debts, or of a substantial part
of their assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership, administration, arrangement or similar law now or hereafter in
effect or (ii) the appointment of a receiver, receiver and manager, trustee,
custodian, sequestrator, administrator, conservator or similar
-104-

--------------------------------------------------------------------------------



official for any Borrower or any Restricted Subsidiary or for a substantial part
of any of their assets, and, in any such case, such proceeding or petition shall
continue undismissed for 60 days or an order or decree approving or ordering any
of the foregoing shall be entered;
143.any Borrower or any Restricted Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, dissolution, winding up,
administration, deed of company arrangement, reorganization or other relief
under any Federal, state or foreign bankruptcy, insolvency, receivership,
administration, arrangement or similar law now or hereafter in effect, (ii)
consent to the institution of, or fail to contest in a timely and appropriate
manner, any proceeding or petition described in clause (h) of this Section 7.01,
(iii) apply for or consent to the appointment of a receiver, receiver and
manager, trustee, custodian, sequestrator, conservator, administrator or similar
official for any Borrower or any Restricted Subsidiary or for a substantial part
of any of their assets, (iv) file an answer admitting the material allegations
of a petition filed against it in any such proceeding, (v) make a general
assignment for the benefit of creditors or (vi) take any action for the purpose
of effecting any of the foregoing;
144.any Borrower or any Restricted Subsidiary shall become unable, admit in
writing its inability, or fail generally to pay its debts as they become due (or
in respect of any Australian Entity, is presumed under the Australian
Corporations Act to be unable to pay its debts as they become due and payable);
145.one or more judgments for the payment of money that is not covered by
insurance in an aggregate amount in excess of $20,000,00050,000,000 (or the
equivalent amount thereof in any foreign currency) shall be rendered against any
Borrower or any Restricted Subsidiary or any combination thereof and the same
shall remain undischarged or unstayed for a period of 60 consecutive days during
which execution shall not be effectively stayed, or any attachment or levy shall
be entered upon any assets of such Borrower or such Restricted Subsidiary to
enforce any such judgment;
146.an ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred and are continuing, could reasonably be expected
to result in a Material Adverse Effect;
147.a proceeding shall be commenced by any Borrower or any Restricted Subsidiary
seeking to establish the invalidity or unenforceability of any Loan Document
(exclusive of questions of interpretation thereof), or any Obligor shall
repudiate or deny in writing that it has any liability or obligation for the
payment of principal or interest or other obligations purported to be created
under any Loan Document;
148.any Lien created by any of the Security Documents shall at any time fail to
constitute a valid and (to the extent required by the Security Documents or as
otherwise permitted under this Agreement) perfected Lien on any material portion
of the Collateral purported to be subject thereto, securing the obligations
purported to be secured thereby, with the priority required by the Loan
Documents, or any Obligor shall so assert in writing, in each case other than as
a result of action or inaction of the Administrative Agent or any Lender; or
149.a Change in Control occurs;
then, and in every such event (other than an event with respect to any Borrower
described in clause (h) or (i) of this Section 7.01), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Majority Lenders shall, by notice to the Parent, take any or all
of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, (ii)
declare the Loans then outstanding to be due and payable in whole (or in part,
in which case any principal not so declared to be due and payable may thereafter
be declared to be due and payable), and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other Obligations of
-105-

--------------------------------------------------------------------------------



the Borrowers accrued hereunder, shall become due and payable immediately,
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by each Borrower; and in case of any event with respect to any
Borrower described in clause (h) or (i) of this Section 7.01, the Commitments
shall automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other Obligations of the
Borrowers accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest notice of acceleration or the intent to accelerate
or any other notice of any kind, all of which are hereby waived by each
Borrower, (iii) increase the rate charged on all Loans to the Default Rate
(after the acceleration thereof), and (iv) exercise any or all of the remedies
available to it under any of the Loan Documents, at Law or in equity (including,
without limitation, conducting a foreclosure sale of any of the Collateral).
bm.Application of Proceeds.
After the exercise of remedies provided for in Section 7.01 (or after the Loans
have automatically become due in connection with any event with respect to
Parent or any Borrower described in clause (h) or (i) of this Section 7.01),
subject to the Pari Passu Intercreditor Agreement or any other intercreditor
agreement then in effect, any amounts received on account of the Obligations
will be applied by the Administrative Agent in the following order:
First, to the payment of the reasonable and documented out-of-pocket costs and
expenses of such exercise of remedies, including reasonable and documented
out-of-pocket of the Administrative Agent, the reasonable and documented
out-of-pocket fees and expenses of its agents and counsel and all other
reasonable and documented out-of-pocket expenses incurred and advances made by
the Administrative Agent in that connection and all other fees of the
Administrative Agent, in each case, as and to the extent then payable in
accordance with Section 10.03 hereof;
Second, to the payment in full of the remaining Secured Obligations equally and
ratably in accordance with their respective amounts then due and owing in
respect of the Loan Documents and the Lender Swap Agreements with Secured
Parties; and
Finally, to pay to Parent, or its successors or assigns, or as a court of
competent jurisdiction may direct, any surplus then remaining.
bn.Section 7.02 Cash Collateral.
In addition to the remedies contained in Section 7.01, upon the occurrence and
continuance of any Event of Default, each Borrower shall pay to the
Administrative Agent cash collateral in such amounts and at such times as
contemplated by Section 2.05(j).
ARTICLE VIII.
The Administrative Agent
THE ADMINISTRATIVE AGENT
bo.Authorization and Action.
150.Each of the LendersLender and theeach Issuing LendersLender hereby
irrevocably appoints the entity named as Administrative Agent as its agent andin
the heading of this Agreement and its successors and assigns to serve as the
administrative agent and collateral agent under the Loan Documents and each
Lender and each Issuing Lender authorizes the Administrative Agent to take such
actions as agent on its behalf and to exercise such powers under this Agreement
and the other Loan Documents as are delegated to the Administrative Agent by the
terms hereof, together withunder such actionsagreements and to exercise such
powers as are reasonably incidental thereto.The Lender serving as In addition,
to the extent required under the laws of any jurisdiction other than within the
United States, each Lender and each Issuing
-106-

--------------------------------------------------------------------------------



Lender hereby grants to the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were notany required powers of attorney to
execute and enforce any Security Document governed by the laws of such
jurisdiction on such Lender’s and Issuing Lender’s behalf. Each Lender and each
Issuing Lender exempts the Administrative Agent, and such bank and its
Affiliates may accept deposits from, lend money to and generally engage in any
kind of business with the Parent or other Affiliate thereof as if it were not
the Administrative Agent hereunder.The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, (a) the
Administrative Agent shall not be subject to any fiduciary or other implied
duties from the restrictions pursuant to Section 181 Civil Code (Bürgerliches
Gesetzbuch) and similar restrictions applicable to it pursuant to any other
applicable law, in each case to the extent legally possible to such Lender and
Issuing Lender. Any Lender and any Issuing Lender which cannot grant such
exemption shall notify the Administrative Agent accordingly and, upon request of
the Administrative Agent, either act in accordance with the terms of this
Agreement and/or any other Loan Document as required pursuant to this Agreement
and/or such other Loan Document or grant a special power of attorney to a party
acting on its behalf, in a manner that is not prohibited pursuant to Section 181
of the German Civil Code (Bürgerliches Gesetzbuch) and/or any other applicable
laws. Without limiting the foregoing, each Lender and each Issuing Lender hereby
authorizes the Administrative Agent to execute and deliver, and to perform its
obligations under, each of the Loan Documents to which the Administrative Agent
is a party, and to exercise all rights, powers and remedies that the
Administrative Agent may have under such Loan Documents.
151.As to any matters not expressly provided for herein and in the other Loan
Documents (including enforcement or collection), the Administrative Agent shall
not be required to exercise any discretion or take any action, but shall be
required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the written instructions of the Majority
Lenders (or such other number or percentage of the Lenders as shall be
necessary, pursuant to the terms in the Loan Documents), and, unless and until
revoked in writing, such instructions shall be binding upon each Lender and each
Issuing Lender; provided, however, that the Administrative Agent shall not be
required to take any action that (i) the Administrative Agent in good faith
believes exposes it to liability unless the Administrative Agent receives an
indemnification and is exculpated in a manner satisfactory to it from the
Lenders and the Issuing Lenders with respect to such action or (ii) is contrary
to this Agreement or any other Loan Document or applicable law, including any
action that may be in violation of the automatic stay under any requirement of
law relating to bankruptcy, insolvency or reorganization or relief of debtors or
that may effect a forfeiture, modification or termination of property of a
Defaulting Lender in violation of any requirement of law relating to bankruptcy,
insolvency or reorganization or relief of debtors; provided, further, that the
Administrative Agent may seek clarification or direction from the Majority
Lenders prior to the exercise of any such instructed action and may refrain from
acting until such clarification or direction has been provided. Except as
expressly set forth in the Loan Documents, the Administrative Agent shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to Parent, any Subsidiary or any Affiliate of any of
the foregoing that is communicated to or obtained by the Person serving as
Administrative Agent or any of its Affiliates in any capacity. Nothing in this
Agreement shall require the Administrative Agent to expend or risk its own funds
or otherwise incur any financial liability in the performance of any of its
duties hereunder or in the exercise of any of its rights or powers if it shall
have reasonable grounds for believing that repayment of such funds or adequate
indemnity against such risk or liability is not reasonably assured to it.
152.In performing its functions and duties hereunder and under the other Loan
Documents, the Administrative Agent is acting solely on behalf of the Lenders
and the Issuing Lenders (except in limited circumstances expressly provided for
herein relating to the maintenance of the Register), and its duties are entirely
mechanical and administrative in nature. Without limiting the generality of the
foregoing:
-107-

--------------------------------------------------------------------------------



i.the Administrative Agent does not assume and shall not be deemed to have
assumed any obligation or duty or any other relationship as the agent, fiduciary
or trustee of or for any Lender, Issuing Lender or holder of any other Secured
Obligation other than as expressly set forth herein and in the other Loan
Documents, regardless of whether a Default or an Event of Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated hereby that the
Administrative Agent is required to exercise in writing as directed by the
Majority Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 10.02), and (c) except
as expressly set forth herein, the Administrative Agent shall not have any duty
to disclose, and shall not be liable for the failure to disclose, any
information relating to the Parent or any of its Subsidiaries that is
communicated to or obtained by the Administrative Agent or any of its Affiliates
in any capacity. The Administrative Agent shall not be liable for any action
taken or not taken by it with the consent or at the request of the Majority
Lenders (or such other number or percentage of the Lenders as shall be necessary
under the circumstances as provided in Section 10.02) or in the absence of its
own gross negligence or willful misconduct. The Administrative Agent shall be
deemed not to have knowledge of any Default or Event of Default unless and until
written notice thereof is given to the Administrative Agent by the Parent or a
Lender, and the Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with this Agreement, (ii) the contents of any
certificate, report or other document delivered hereunder or in connection
herewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement or any other
agreement, instrument or document, or (v) the satisfaction of any condition set
forth in Article IV or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent. (and it is
understood and agreed that the use of the term “agent” (or any similar term)
herein or in any other Loan Document with reference to the Administrative Agent
is not intended to connote any fiduciary duty or other implied (or express)
obligations arising under agency doctrine of any applicable law, and that such
term is used as a matter of market custom and is intended to create or reflect
only an administrative relationship between contracting parties); additionally,
each Lender agrees that it will not assert any claim against the Administrative
Agent based on an alleged breach of fiduciary duty by the Administrative Agent
in connection with this Agreement and/or the transactions contemplated hereby;
ii.where the Administrative Agent is required or deemed to act as a trustee in
respect of any Collateral over which a security interest has been created
pursuant to a Security Document, or is required or deemed to hold any Collateral
“on trust” pursuant to the foregoing, the obligations and liabilities of the
Administrative Agent to the Secured Parties in its capacity as trustee shall be
excluded to the fullest extent permitted by applicable law;
iii.to the extent that English law is applicable to the duties of the
Administrative Agent under any of the Loan Documents, Section 1 of the Trustee
Act 2000 of the United Kingdom shall not apply to the duties of the
Administrative Agent in relation to the trusts constituted by that Loan
Document; where there are inconsistencies between the Trustee Act 1925 or the
Trustee Act 2000 of the United Kingdom and the provisions of this Agreement or
such Loan Document, the provisions of this
-108-

--------------------------------------------------------------------------------



Agreement shall, to the extent permitted by applicable law, prevail and, in the
case of any inconsistency with the Trustee Act 2000 of the United Kingdom, the
provisions of this Agreement shall constitute a restriction or exclusion for the
purposes of that Act; and
iv.nothing in this Agreement or any Loan Document shall require the
Administrative Agent to account to any Lender for any sum or the profit element
of any sum received by the Administrative Agent for its own account;
153.The Administrative Agent may perform any of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. To that effect,
the Administrative Agent may enter into with any such sub-agent one or more
security trust agreements creating and regulating the trust arrangements in
respect of the Collateral which is the subject of Security Documents governed by
English law. The Administrative Agent and any such sub-agent may perform any of
their respective duties and exercise their respective rights and powers through
their respective Related Parties. The exculpatory provisions of this Article
shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities pursuant to this Agreement. The Administrative Agent shall not be
responsible for the negligence or misconduct of any sub-agent except to the
extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that the Administrative Agent acted with gross negligence
or willful misconduct in the selection of such sub-agent. The Administrative
Agent hereby appoints Wilmington Trust, National Association to act as
collateral agent and/or security trustee in respect of all Security Documents
governed by the laws of the England and Wales or Germany and perform its duties
and exercise its rights thereunder. The provisions of this Article VIII shall
apply mutatis mutandis to Wilmington Trust, National Association in its role as
collateral agent and/or security trustee pursuant to such appointment.
154.None of any Syndication Agent, any Co-Documentation Agent or any Arranger
shall have obligations or duties whatsoever in such capacity under this
Agreement or any other Loan Document and shall incur no liability hereunder or
thereunder in such capacity, but all such persons shall have the benefit of the
indemnities provided for hereunder.
155.In case of the pendency of any proceeding with respect to any Obligor under
any Federal, state or foreign bankruptcy, insolvency, receivership or similar
law now or hereafter in effect, the Administrative Agent (irrespective of
whether the principal of any Loan or any Reimbursement Obligation shall then be
due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
any Borrower) shall be entitled and empowered (but not obligated) by
intervention in such proceeding or otherwise:
v.to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, LC Disbursements and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Lenders and the Administrative Agent allowed in such judicial proceeding; and
vi.to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender, each Issuing Lender and each other Secured Party to make such payments
to the Administrative Agent and, in the event that the Administrative Agent
shall consent to the making of such payments directly to the Lenders, the
Issuing Lenders or the other Secured Parties, to pay to the Administrative Agent
any amount due to it, in its capacity as the Administrative Agent, under the
Loan Documents (including under Section 10.03). Nothing contained herein shall
be deemed to authorize the Administrative Agent to authorize or consent to or
accept or adopt on behalf of any Lender or Issuing Plan
-109-

--------------------------------------------------------------------------------



any plan of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or Issuing Lender to authorize the
Administrative Agent to vote in respect of the claim of any Lender or Issuing
Lender in any such proceeding.
156.The provisions of this Article are solely for the benefit of the
Administrative Agent and the Lenders or Issuing Lender, and, except solely to
the extent of Parent’s rights to consent pursuant to and subject to the
conditions set forth in this Article, none of Parent or any Subsidiary, or any
of their respective Affiliates, shall have any rights as a third party
beneficiary under any such provisions. Each Secured Party, whether or not a
party hereto, will be deemed, by its acceptance of the benefits of the
Collateral and of the Guarantees of the Obligations provided under the Loan
Documents, to have agreed to the provisions of this Article.
bp.Administrative Agent’s Reliance, Indemnification, Etc.
157.Neither the Administrative Agent nor any of its Related Parties shall be (i)
liable to any Lender or Issuing Lender for any action taken or omitted to be
taken by such party, the Administrative Agent or any of its Related Parties
under or in connection with this Agreement or the other Loan Documents (x) with
the consent of or at the request of the Majority Lenders (or such other number
or percentage of the Lenders as shall be necessary, or as the Administrative
Agent shall believe in good faith to be necessary, under the circumstances as
provided in the Loan Documents) or (y) in the absence of its own gross
negligence or willful misconduct (such absence to be presumed unless otherwise
determined by a court of competent jurisdiction by a final and non-appealable
judgment) or (ii) responsible in any manner to any of the Lenders for any
recitals, statements, representations or warranties made by any Obligor or any
officer thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Administrative Agent under or in connection with, this
Agreement or any other Loan Document or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document (including, for the avoidance of doubt, in connection with the
Administrative Agent’s reliance on any Electronic Signature transmitted by
telecopy, emailed pdf. or any other electronic means that reproduces an image of
an actual executed signature page) or for any failure of any Obligor to perform
its obligations hereunder or thereunder.
158.The Administrative Agent shall be deemed not to have knowledge of any (i)
notice of any of the events or circumstances set forth or described in Section
5.02 unless and until written notice thereof stating that it is a “notice under
Section 5.02” in respect of this Agreement and identifying the specific clause
under said Section is given to the Administrative Agent by Parent, or (ii)
notice of any Default or Event of Default unless and until written notice
thereof (stating that it is a “notice of Default” or a “notice of an Event of
Default”) is given to the Administrative Agent by Parent or a Lender or Issuing
Lender. Further, the Administrative Agent shall not be responsible for or have
any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document, (ii) the
contents of any certificate, report or other document delivered thereunder or in
connection therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth in any Loan
Document or the occurrence of any Default or Event of Default, (iv) the
sufficiency, validity, enforceability, effectiveness or genuineness of any Loan
Document or any other agreement, instrument or document, (v) the satisfaction of
any condition set forth in Article IV or elsewhere in any Loan Document, other
than to confirm receipt of items (which on their face purport to be such items)
expressly required to be delivered to the Administrative Agent or satisfaction
of any condition that expressly refers to the matters described therein being
acceptable or satisfactory to the Administrative Agent, or (vi) the creation,
perfection or priority of Liens on the Collateral.
-110-

--------------------------------------------------------------------------------



The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for
Notwithstanding anything herein to the contrary, the Administrative Agent shall
not be liable for, or be responsible for any Liabilities, costs or expenses
suffered by Parent, any Subsidiary, any Lender or any Issuing Lender as a result
of, any determination of the Revolving Credit Exposure, any of the component
amounts thereof or any portion thereof attributable to each Lender or Issuing
Lender, or any Dollar Equivalent.
159.Without limiting the foregoing, the Administrative Agent (i) may treat the
payee of any promissory note as its holder until such promissory note has been
assigned in accordance with Section 10.04, (ii) may rely on the Register to the
extent set forth in Section 10.04(b), (iii) may consult with legal counsel (who
may be counsel forincluding counsel to the Borrowers), independent accountants
and other experts selected by it, and shall not be liable for any action taken
or not taken by it in accordance with the advice of any such counsel,
accountants or experts.
The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agentpublic accountants and
other experts selected by it, and shall not be liable for any action taken or
omitted to be taken in good faith by it in accordance with the advice of such
counsel, accountants or experts, (iv) makes no warranty or representation to any
Lender or Issuing Lender and shall not be responsible to any Lender or Issuing
Lender for any statements, warranties or representations made by or on behalf of
any Obligor in connection with this Agreement or any other Loan Document, (v) in
determining compliance with any condition hereunder to the making of a Loan that
by its terms must be fulfilled to the satisfaction of a Lender or Issuing
Lender, may presume that such condition is satisfactory to such Lender or
Issuing Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender or Issuing Lender sufficiently in advance of the
making of such Loan or the issuance of such Letter of Credit and (vi)The
Administrative Agent shall be entitled to rely on, and shall incur no liability
under or in respect of this Agreement or any other Loan Document by acting upon,
any notice, consent, certificate or other instrument or writing (which writing
may be a fax, any electronic message, Internet or intranet website posting or
other distribution) or any statement made to it orally or by telephone and
believed by it to be genuine and signed or sent or otherwise authenticated by
the proper party or parties (whether or not such Person in fact meets the
requirements set forth in the Loan Documents for being the maker thereof).
bq.Posting of Communications.
160.Parent agrees that the Administrative Agent may, but shall not be obligated
to, make any Communications available to the Lenders and the Issuing Lenders by
posting the Communications on
-111-

--------------------------------------------------------------------------------



IntraLinks™, DebtDomain, SyndTrak, ClearPar or any other electronic platform
chosen by the Administrative Agent to be its electronic transmission system (the
“Approved Electronic Platform”).
161.Although the Approved Electronic Platform and its primary web portal are
secured with generally-applicable security procedures and policies implemented
or modified by the Administrative Agent from time to time (including, as of the
Effective Date, a user ID/password authorization system) and the Approved
Electronic Platform is secured through a per-deal authorization method whereby
each user may access the Approved Electronic Platform only on a deal-by-deal
basis, each of the Lenders, each of the Issuing Lenders and the Borrowers
acknowledges and agrees that the distribution of material through an electronic
medium is not necessarily secure, that the Administrative Agent is not
responsible for approving or vetting the representatives or contacts of any
Lender or Issuing Lender that are added to the Approved Electronic Platform, and
that there may be confidentiality and other risks associated with such
distribution. Each of the Lenders and Parent hereby approves distribution of the
Communications through the Approved Electronic Platform and understands and
assumes the risks of such distribution.
162.THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS ARE PROVIDED “AS IS”
AND “AS AVAILABLE”. THE APPLICABLE PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS, OR THE ADEQUACY OF THE APPROVED
ELECTRONIC PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR OMISSIONS IN
THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE APPLICABLE PARTIES IN
CONNECTION WITH THE COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM. IN NO
EVENT SHALL THE ADMINISTRATIVE AGENT, ANY ARRANGER, ANY CO-DOCUMENTATION AGENT,
ANY SYNDICATION AGENT OR ANY OF THEIR RESPECTIVE RELATED PARTIES (COLLECTIVELY,
“APPLICABLE PARTIES”) HAVE ANY LIABILITY TO ANY OBLIGOR, ANY LENDER OR ANY OTHER
PERSON OR ENTITY FOR DAMAGES OF ANY KIND, INCLUDING DIRECT OR INDIRECT, SPECIAL,
INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT,
CONTRACT OR OTHERWISE) ARISING OUT OF ANY OBLIGOR’S OR THE ADMINISTRATIVE
AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET OR THE APPROVED
ELECTRONIC PLATFORM.
“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Obligor
pursuant to any Loan Document or the transactions contemplated therein which is
distributed by the Administrative Agent or any Lender or Issuing Lender by means
of electronic communications pursuant to this Section, including through an
Approved Electronic Platform.
163.Each Lender agrees that notice to it (as provided in the next sentence)
specifying that Communications have been posted to the Approved Electronic
Platform shall constitute effective delivery of the Communications to such
Lender for purposes of the Loan Documents. Each Lender and each Issuing Lender
agrees (i) to notify the Administrative Agent in writing (which could be in the
form of electronic communication) from time to time of such Lender’s (as
applicable) email address to which the foregoing notice may be sent by
electronic transmission and (ii) that the foregoing notice may be sent to such
email address.
164.Each of the Lenders, Issuing Lenders and Parent agree that the
Administrative Agent may, but (except as may be required by applicable law)
shall not be obligated to, store the Communications on the Approved Electronic
Platform in accordance with the Administrative Agent’s generally applicable
document retention procedures and policies.
-112-

--------------------------------------------------------------------------------



165.Subject to the appointment and acceptance of a successor Administrative
Agent as provided in this paragraph,Nothing herein shall prejudice the right of
the Administrative Agent, any Lender or any Issuing Lender to give any notice or
other communication pursuant to any Loan Document in any other manner specified
in such Loan Document.
br.The Administrative Agent Individually.
With respect to its Commitments and Loans, the Person serving as the
Administrative Agent shall have and may exercise the same rights and powers
hereunder and is subject to the same obligations and liabilities as and to the
extent set forth herein for any other Lender or Issuing Lender. The terms
“Lenders”, “Majority Lenders” and any similar terms shall, unless the context
clearly otherwise indicates, include the Administrative Agent in its individual
capacity as a Lender or as one of the Majority Lenders, as applicable. The
Person serving as the Administrative Agent and its Affiliates may accept
deposits from, lend money to, own securities of, act as the financial advisor or
in any other advisory capacity for and generally engage in any kind of banking,
trust or other business with, Parent, any Subsidiary or any Affiliate of any of
the foregoing as if such Person was not acting as the Administrative Agent and
without any duty to account therefor to the Lenders or the Issuing Lenders.
bs.Successor Administrative Agent.
166.The Administrative Agent may resign at any time by notifying the Lenders,
the Issuinggiving 30 days’ prior written notice thereof to the Lenders and the
Parent, whether or not a successor Administrative Agent as provided in this
paragraph,has been appointed. Upon any such resignation, the Majority Lenders
shall have the right, with the approval of Parent, which shall not be
unreasonably withheld, conditioned or delayed, and shall not be required during
the existence of an Event of Default, to appoint a successor Administrative
Agent. If no successor Administrative Agent shall have been so appointed by the
Majority Lenders, and shall have accepted such appointment, within 30 days after
the retiring Administrative Agent gives’s giving of notice of its resignation,
then the retiring Administrative Agent may, on behalf of the Lenders and the
Issuing Lenders, appoint a successor Administrative Agent, which shall be a bank
with an office in Houston, Texas,New York, New York or an Affiliate of any such
bank. In either case, such appointment shall be subject to the prior written
approval of Parent (which approval may not be unreasonably withheld and shall
not be required while an Event of Default has occurred and is continuing). Upon
the acceptance of itsany appointment as Administrative Agent hereunder by a
successor Administrative Agent, such successor Administrative Agent shall
succeed to, and become vested with, all the rights, powers, privileges and
duties of the retiring Administrative Agent. Upon the acceptance of appointment
as Administrative Agent by a successor Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder. The fees payable by or on behalf of the Parent tounder this Agreement
and the other Loan Documents. Prior to any retiring Administrative Agent’s
resignation hereunder as Administrative Agent, the retiring Administrative Agent
shall take such action as may be reasonably necessary to assign to the successor
Administrative Agent its rights as Administrative Agent under the Loan
Documents. Notwithstanding anything to the contrary herein, no Disqualified
Institution (nor any Affiliate thereof) may be appointed as a successor
Administrative Agent.
167.Notwithstanding paragraph (a) of this Section, in the event no successor
Administrative Agent shall have been so appointed and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its intent to resign, the retiring Administrative Agent may give notice of
the effectiveness of its resignation to the Lenders and Parent, whereupon, on
the date of effectiveness of such resignation stated in such notice, (i) the
retiring Administrative Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents; provided that, solely
for purposes of maintaining any security interest granted to the Administrative
Agent under any Security Document for the benefit of the Secured Parties, the
retiring Administrative Agent shall continue to be vested with such security
-113-

--------------------------------------------------------------------------------



interest as collateral agent and security trustee for the benefit of the Secured
Parties, and continue to be entitled to the rights set forth in such Security
Document and Loan Document, and, in the case of any Collateral in the possession
of the Administrative Agent, shall continue to hold such Collateral, in each
case until such time as a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Parent and
such successor. Afteris appointed and accepts such appointment in accordance
with this Section (it being understood and agreed that the retiring
Administrative Agent shall have no duty or obligation to take any further action
under any Security Document, including any action required to maintain the
perfection of any such security interest), and (ii) the Majority Lenders shall
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Administrative Agent; provided that (A) all payments required to
be made hereunder or under any other Loan Document to the Administrative Agent
for the account of any Person other than the Administrative Agent shall be made
directly to such Person and (B) all notices and other communications required or
contemplated to be given or made to the Administrative Agent shall directly be
given or made to each Lender. Following the effectiveness of the Administrative
Agent’s resignation hereunderfrom its capacity as such, the provisions of this
Article and Section 10.0310.03, as well as any exculpatory, reimbursement and
indemnification provisions set forth in any other Loan Document, shall continue
in effect for the benefit of such retiring Administrative Agent, its sub-agents
and their respective Related Parties in respect of any actions taken or omitted
to be taken by any of them while itthe retiring Administrative Agent was acting
as Administrative Agent and in respect of the matters referred to in the proviso
under clause (i) above.
bt.Acknowledgements of Lenders and Issuing Lenders.
168.Each Lender acknowledges thatand Issuing Lender acknowledges that (i) the
Loan Documents set forth the terms of a commercial lending facility, (ii) it is
engaged in making, acquiring or holding commercial loans and in providing other
facilities set forth herein as may be applicable to such Lender in the ordinary
course of business and not for the purpose of purchasing, acquiring or holding
any other type of financial instrument (and each Lender agrees not to asset a
claim in contravention of the foregoing), (iii) it has, independently and
without reliance upon the Administrative Agent, any Arranger, any Syndication
Agent, any Co-Documentation Agent or any other Lender, or any of the Related
Parties of any of the foregoing, and based on such documents and information as
it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement. as a Lender, and to make, acquire or hold Loans hereunder
and (iv) it is sophisticated with respect to decisions to make, acquire and/or
hold commercial loans and to provide other facilities set forth herein, as may
be applicable to such Lender, and either it, or the Person exercising discretion
in making its decision to make, acquire and/or hold such commercial loans or to
provide such other facilities, is experienced in making, acquiring or holding
such commercial loans or providing such other facilities. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent, any Arranger, any Syndication Agent, any Co-Documentation
Agent or any other Lender, or any of the Related Parties of any of the
foregoing, and based on such documents and information (which may contain
material, non-public information within the meaning of the United States
securities laws concerning Parent and its Affiliates) as it shall from time to
time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.
169.Each Lender (a) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (b) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and its Affiliates, and not, for
the avoidance of doubt, to or for the benefit of any Obligor, that at least one
of the following is and will be true:, by delivering its signature page to this
Agreement on the Effective Date, or delivering its signature page to an
Assignment and Assumption or any other Loan Document pursuant to which it shall
become a Lender hereunder, shall be deemed to have acknowledged receipt of, and
consented to and approved, each Loan Document and each
-114-

--------------------------------------------------------------------------------



other document required to be delivered to, or be approved by or satisfactory
to, the Administrative Agent or the Lenders on the Effective Date.
170.In furtherance of the foregoing and not in limitation thereof, no
arrangements in respect of Lender Swap Agreements the obligations under which
constitute Secured Obligations, will create (or be deemed to create) in favor of
any Secured Party that is a party thereto any rights in connection with the
management or release of any Collateral or of the obligations of any Obligor
under any Loan Document. By accepting the benefits of the Collateral, each
Secured Party that is a party to any such arrangement in respect of Bank
Products or Lender Swap Agreement, as applicable, shall be deemed to have
appointed the Administrative Agent to serve as administrative agent and
collateral agent under the Loan Documents and agreed to be bound by the Loan
Documents as a Secured Party thereunder, subject to the limitations set forth in
this paragraph.
bu.Collateral Matters.
171.Except with respect to the exercise of setoff rights in accordance with
Section 10.08 or with respect to a Secured Party’s right to file a proof of
claim in an insolvency proceeding, no Secured Party shall have any right
individually to realize upon any of the Collateral or to enforce any Guarantee
of the Obligations, it being understood and agreed that all powers, rights and
remedies under the Loan Documents may be exercised solely by the Administrative
Agent on behalf of the Secured Parties in accordance with the terms thereof.
172.The Secured Parties irrevocably authorize the Administrative Agent, at its
option and in its discretion, to subordinate any Lien on any property granted to
or held by the Administrative Agent under any Loan Document to the holder of any
Lien on such property that is permitted by Section 6.02(d). The Administrative
Agent shall not be responsible for or have a duty to ascertain or inquire into
any representation or warranty regarding the existence, value or collectability
of the Collateral, the existence, priority or perfection of the Administrative
Agent’s Lien thereon or any certificate prepared by any Obligor in connection
therewith, nor shall the Administrative Agent be responsible or liable to the
Lenders or any other Secured Party for any failure to monitor or maintain any
portion of the Collateral.
bv.Credit Bidding.
The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Majority Lenders, to credit bid all or any portion of the
Obligations (including by accepting some or all of the Collateral in
satisfaction of some or all of the Obligations pursuant to a deed in lieu of
foreclosure or otherwise) and in such manner purchase (either directly or
through one or more acquisition vehicles) all or any portion of the Collateral
(a) at any sale thereof conducted under the provisions of the Bankruptcy Code,
including under Sections 363, 1123 or 1129 of the Bankruptcy Code, or any
similar laws in any other jurisdictions to which an Obligor is subject, or (b)
at any other sale, foreclosure or acceptance of collateral in lieu of debt
conducted by (or with the consent or at the direction of) the Administrative
Agent (whether by judicial action or otherwise) in accordance with any
applicable law. In connection with any such credit bid and purchase, the
Obligations owed to the Secured Parties shall be entitled to be, and shall be,
credit bid by the Administrative Agent at the direction of the Majority Lenders
on a ratable basis (with Obligations with respect to contingent or unliquidated
claims receiving contingent interests in the acquired assets on a ratable basis
that shall vest upon the liquidation of such claims in an amount proportional to
the liquidated portion of the contingent claim amount used in allocating the
contingent interests) for the asset or assets so purchased (or for the equity
interests or debt instruments of the acquisition vehicle or vehicles that are
issued in connection with such purchase). In connection with any such bid, (i)
the Administrative Agent shall be authorized to form one or more acquisition
vehicles and to assign any successful credit bid to such acquisition vehicle or
vehicles, (ii) each of the Secured Parties’ ratable interests in the Obligations
which were credit bid shall be deemed without any further action under this
Agreement to be assigned to such vehicle or vehicles for the purpose of closing
such sale, (iii) the Administrative Agent shall be authorized to adopt documents
providing for the governance of the acquisition vehicle or vehicles (provided
that any actions by the
-115-

--------------------------------------------------------------------------------



Administrative Agent with respect to such acquisition vehicle or vehicles,
including any disposition of the assets or equity interests thereof, shall be
governed, directly or indirectly, by, and the governing documents shall provide
for, control by the vote of the Majority Lenders or their permitted assignees
under the terms of this Agreement or the governing documents of the applicable
acquisition vehicle or vehicles, as the case may be, irrespective of the
termination of this Agreement and without giving effect to the limitations on
actions by the Majority Lenders contained in Section 10.02 of this Agreement),
(iv) the Administrative Agent on behalf of such acquisition vehicle or vehicles
shall be authorized to issue to each of the Secured Parties, ratably on account
of the relevant Obligations which were credit bid, interests, whether as equity,
partnership interests, limited partnership interests or membership interests, in
any such acquisition vehicle and/or debt instruments issued by such acquisition
vehicle, all without the need for any Secured Party or acquisition vehicle to
take any further action, and (v) to the extent that Obligations that are
assigned to an acquisition vehicle are not used to acquire Collateral for any
reason (as a result of another bid being higher or better, because the amount of
Obligations assigned to the acquisition vehicle exceeds the amount of
Obligations credit bid by the acquisition vehicle or otherwise), such
Obligations shall automatically be reassigned to the Secured Parties pro rata
with their original interest in such Obligations and the equity interests and/or
debt instruments issued by any acquisition vehicle on account of such
Obligations shall automatically be cancelled, without the need for any Secured
Party or any acquisition vehicle to take any further action. Notwithstanding
that the ratable portion of the Obligations of each Secured Party are deemed
assigned to the acquisition vehicle or vehicles as set forth in clause (ii)
above, each Secured Party shall execute such documents and provide such
information regarding the Secured Party (and/or any designee of the Secured
Party which will receive interests in or debt instruments issued by such
acquisition vehicle) as the Administrative Agent may reasonably request in
connection with the formation of any acquisition vehicle, the formulation or
submission of any credit bid or the consummation of the transactions
contemplated by such credit bid.
bw.Certain ERISA Matters.
173.Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent, each Arranger and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of any
Borrower or any Obligor, that at least one of the following is and will be true:
vii.such Lender is not using “plan assets” (within the meaning of the Plan Asset
Regulations) of one or more Benefit Plans in connection with the Loans, the
Letters of Credit or the Commitments;
viii.the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement;
ix.(A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of
sub-sectionssubsections (b) through (g) of Part I of PTE 84-14 and (D) to the
best knowledge of such Lender, the requirements of subsection (a) of Part I of
PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitments and this Agreement, or
-116-

--------------------------------------------------------------------------------



x.such other representation, warranty and covenant as may be agreed in writing
between the Administrative Agent, in its sole discretion, and such Lender.
174.In addition, unless subclause (i) abovein the immediately preceding clause
(a) is true with respect to a Lender or such Lender has provided another
representation, warranty and covenant as provided in subclause (iv) abovein the
immediately preceding clause (a), such Lender further (Ax) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (By)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, each Arranger and itstheir respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of any Borrower or any other
Obligor, that none of the Administrative Agent, or any Arranger, any Syndication
Agent, any Co-Documentation Agent or any of their respective Affiliates is not a
fiduciary with respect to the Collateral or the assets of such Lender (including
in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto).
175.The Administrative Agent, and each Arranger, Syndication Agent and
Co-Documentation Agent hereby informs the Lenders that each such Person is not
undertaking to provide investment advice or to give advice in a fiduciary
capacity, in connection with the transactions contemplated hereby, and that such
Person has a financial interest in the transactions contemplated hereby in that
such Person or an Affiliate thereof (i) may receive interest or other payments
with respect to the Loans, the Letters of Credit, the Commitments, this
Agreement and any other Loan Documents (ii) may recognize a gain if it extended
the Loans, the Letters of Credit or the Commitments for an amount less than the
amount being paid for an interest in the Loans, the Letters of Credit or the
Commitments by such Lender or (iii) may receive fees or other payments in
connection with the transactions contemplated hereby, the Loan Documents or
otherwise, including structuring fees, commitment fees, arrangement fees,
facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.
bx.Disqualified Institutions.
The Administrative Agent shall not be responsible or have any liability for, or
have any duty to ascertain, inquire into, monitor or enforce, compliance with
the provisions hereof relating to Disqualified Institutions. Without limiting
the foregoing, the Administrative Agent shall not (x) be obligated to ascertain,
monitor or inquire as to whether any Lender or Participant or prospective Lender
or Participant is a Disqualified Institution or (y) have any liability with
respect to or arising out of any assignment or participation of Loans, or
disclosure of confidential information, to any Disqualified Institution.
ARTICLE IX.
Guarantee
GUARANTEE
by.The Guarantee.
176.Each Credit Facility Guarantor hereby jointly and severally with each other
Credit Facility Guarantor unconditionally and irrevocably guarantees the full
and punctual payment when due (whether at stated maturity, upon acceleration or
otherwise) of the principal of and interest on each Loan, and the full and
punctual payment of all other Obligations. Upon failure by any Borrower, any
Guarantor or any Restricted Subsidiary to pay punctually any Obligations, each
Credit Facility Guarantor shall forthwith on demand pay the amount not so paid
at the place and in the manner specified in this Agreement, the other Loan
Documents or such other documents evidencing the Obligations. This Guarantee is
a guaranty of payment and not of collection.
-117-

--------------------------------------------------------------------------------



Neither the Lenders nor any other Person to whom such Obligations are owed shall
be required to exhaust any right or remedy or take any action against the
Borrowersany Borrower, the Guarantors or any other Person or any Collateral.
Each Credit Facility Guarantor agrees that, as between the Credit Facility
Guarantors and the Lenders and any other Person to whom such Obligations are
owed, such Obligations may be declared to be due and payable for the purposes of
this Guarantee notwithstanding any stay, injunction or other prohibition which
may prevent, delay or vitiate any declaration as regards any Borrower and that
in the event of a declaration or attempted declaration, such Obligations shall
immediately become due and payable by each Credit Facility Guarantor for the
purposes of this GuarantyGuarantee.
177.Each CFC Guarantor hereby jointly and severally with each other CFC
Guarantor unconditionally and irrevocably guarantees the full and punctual
payment when due (whether at stated maturity, upon acceleration or otherwise) of
the principal of and interest on each Loan made to a CFC Borrower, and the full
and punctual payment of all other Obligations of any CFC Borrower, any other CFC
Guarantor and any other Restricted Subsidiary that is a CFC Subsidiary; provided
that no CFC Subsidiary (other than a CFC Subsidiary that is a Credit Facility
Guarantor) shall guarantee any Obligations of any Person that is (i) a U.S.
Person or (ii) owned by a U.S. Person and classified as a partnership or
disregarded entity, in each case for U.S. federal income tax purposes. Upon
failure by any CFC Borrower, any CFC Guarantor or any Restricted Subsidiary that
is a CFC Subsidiary to pay punctually any such Obligations, each CFC Guarantor
shall forthwith on demand pay the amount not so paid at the place and in the
manner specified in this Agreement, the other Loan Documents or such other
documents evidencing the Obligations; provided that no CFC Subsidiary (other
than a CFC Subsidiary that is a Credit Facility Guarantor) shall be required to
pay any Obligations of any Person that is (i) a U.S. Person or (ii) owned by a
U.S. Person and classified as a partnership or disregarded entity, in each case
for U.S. federal income tax purposes. This Guarantee is a guaranty of payment
and not of collection. Neither the Lenders nor any other Person to whom such
Obligations are owed shall be required to exhaust any right or remedy or take
any action against the CFC Borrowers, the Guarantors or any other Person or any
Collateral. Each CFC Guarantor agrees that, as between the CFC Guarantors and
the Lenders and any other Person to whom such Obligations are owed, such
Obligations may be declared to be due and payable for the purposes of this
Guarantee notwithstanding any stay, injunction or other prohibition which may
prevent, delay or vitiate any declaration as regards any CFC Borrower and that
in the event of a declaration or attempted declaration, such Obligations shall
immediately become due and payable by each CFC Guarantor for the purposes of
this Guarantee; provided that no CFC Subsidiary (other than a CFC Subsidiary
that is a Credit Facility Guarantor) shall be required to pay any Obligations of
any Person that is (i) a U.S. Person or (ii) owned by a U.S. Person and
classified as a partnership or disregarded entity, in each case for U.S. federal
income tax purposes[Reserved].
bz.Guaranty Unconditional.
The obligations of each Guarantor hereunder shall be unconditional and absolute
and, without limiting the generality of the foregoing, shall not be released,
discharged or otherwise affected by:
178.any extension, renewal, settlement, compromise, waiver or release in respect
of any Obligations, by operation of law or otherwise other than the full payment
thereof;
-118-

--------------------------------------------------------------------------------



179.any modification, amendment or waiver of or supplement to the Loan
Documents, any Lender Swap Agreements or any other document evidencing the
Obligations;
180.any release, impairment, non-perfection or invalidity of any direct or
indirect security for any Obligations;
181.any change in the corporate existence, structure or ownership of any
Borrower or any other Guarantor or any Restricted Subsidiary, or any insolvency,
bankruptcy, reorganization or other similar proceeding affecting any Borrower,
any other Guarantor, any Restricted Subsidiary or their respective assets or any
resulting release or discharge of any Obligation;
182.the existence of any claim, set-off or other rights which the Guarantor may
have at any time against any Borrower, any other Guarantor, any Restricted
Subsidiary, the Administrative Agent, any Lender or any other Person, whether in
connection herewith or any unrelated transactions, provided that nothing herein
shall prevent the assertion of any such claim by separate suit or compulsory
counterclaim;
183.any invalidity or unenforceability relating to or against any Borrower, any
other Guarantor or any Restricted Subsidiary for any reason of the Loan
Documents, any Lender Swap Agreement, any other document evidencing the
Obligations or any provision of applicable law or regulation purporting to
prohibit the payment by any Borrower or any other Guarantor or any Restricted
Subsidiary of the principal of or interest on any Loan or any other amount
payable by any Borrower or any other Guarantor or any Restricted Subsidiary in
respect of the Obligations; or
184.any other act or omission to act or delay of any kind by any Borrower, any
other Guarantor, any Restricted Subsidiary, the Administrative Agent, any Lender
or any other Person or any other circumstance whatsoever that might, but for the
provisions of this paragraph, constitute a legal or equitable discharge of the
Guarantor’s obligations hereunder.
Furthermore, notwithstanding that a Borrower may not be obligated to the
Administrative Agent and/or the Lenders for interest and/or attorneys’ fees and
expenses on, or in connection with, any Obligations from and after the Petition
Date (as hereinafter defined) as a result of the provisions of the federal
bankruptcy law or otherwise, Obligations for which the Guarantors shall be
obligated shall include interest accruing on the Obligations at the Default Rate
from and after the date on which any Borrower files for protection under the
federal bankruptcy laws or from and after the date on which an involuntary
proceeding is filed against any Borrower under the federal bankruptcy laws
(herein collectively referred to as the “Petition Date”) and all reasonable
attorneys’ fees and expenses incurred by the Administrative Agent, the Lenders
and each other Person to whom the Obligations are owed from and after the
Petition Date in connection with the Obligations.
ca.Discharge Only upon Payment in Full; Reinstatement In Certain Circumstances.
Each Guarantor’s obligations hereunder shall remain in full force and effect
until (a) all Obligations shall have been paid in full (other than indemnity
obligations which survive but are not yet due and payable), (b) all Commitments
shall have expired or been terminated and (c) the LC Exposure has been reduced
to zero or fully cash collateralized as provided in this Agreement, except, in
each case, to the extent any Subsidiary has been released from its obligations
as a Guarantor hereunder pursuant to Section 5.09(g) or Section 9.08. If at any
time any payment of the principal of or interest on any Loan or any other amount
payable by the Obligors under the Loan Documents or otherwise in respect of the
Obligations is rescinded or must be otherwise restored or returned upon the
insolvency, bankruptcy or reorganization of any Obligor or otherwise, each
Guarantor’s obligations hereunder with respect to such payment shall be
reinstated at such time as though such payment had been due but not made at such
time. The Credit Facility Guarantors jointly and severally agree to indemnify
each Lender and the CFC Guarantors jointly and severally agree to indemnify each
Lender with respect to payments of Obligations of the CFC Borrowers and CFC
Guarantors, in each case, on demand for all reasonable costs and expenses
(including reasonable fees of counsel) incurred by such Lender in connection
with
-119-

--------------------------------------------------------------------------------



such rescission or restoration, including any such costs and expenses incurred
in defending against any claim alleging that such payment constituted a
preference, fraudulent transfer or similar payment under any bankruptcy,
insolvency or similar law, other than any costs or expenses resulting from the
bad faith, gross negligence or willful misconduct of such Lender; provided that
no CFC Guarantor shall be required to pay any Obligations of, or any costs or
expenses related to, any Person that is (i) a U.S. Person or (ii) owned by a
U.S. Person and classified as a partnership or disregarded entity, in each case
for U.S. federal income tax purposes.
cb.Waiver by Each Guarantor.
Each Guarantor irrevocably waives acceptance hereof, diligence, presentment,
demand, protest notice of acceleration or the intent to accelerate and any other
notice not provided for in this Article other than to the extent expressly
provided for in favor of the Guarantors in any of the Loan Documents, as well as
any requirement that at any time any action be taken by any Person against any
Borrower or any other Guarantor or any other Person.
cc.Subrogation.
Each Guarantor shall be subrogated to all rights of the Lenders, the
Administrative Agent and the holders of the Loans and other Obligations against
the Borrowers in respect of any amounts paid by such Guarantor pursuant to the
provisions of this Article IX; provided that such Guarantor shall not be
entitled to enforce or to receive any payments arising out of or based upon such
right of subrogation until (a) all Obligations shall have been paid in full
(other than indemnity obligations which survive but are not yet due and
payable), (b) all Commitments shall have expired or been terminated and (c) the
LC Exposure has been reduced to zero or fully cash collateralized as provided in
this Agreement, except, in each case, to the extent any Subsidiary has been
released from its obligations as a Guarantor hereunder pursuant to Section
5.09(g) or Section 9.08. If any amount is paid to any Guarantor on account of
subrogation rights under this GuarantyGuarantee at any time when the conditions
set forth in clauses (a), (b) and (c) of the foregoing sentence have not been
satisfied, the amount shall be held in trust for the benefit of the Lenders and
the other Persons to whom the Obligations are owed and shall be promptly paid to
the Administrative Agent to be credited and applied to the Obligations, whether
matured or unmatured or absolute or contingent, in accordance with the terms of
this Agreement.
cd.Stay of Acceleration.
185.If acceleration of the time for payment of any amount payable by any Obligor
under the Loan Documents is stayed upon insolvency, bankruptcy or reorganization
of any Borrower, all such amounts otherwise subject to acceleration under the
terms of this Agreement shall nonetheless be payable by each Credit Facility
Guarantor hereunder forthwith on demand by the Administrative Agent made at the
request of the requisite proportion of the Lenders specified in Article X of
this Agreement.
186.If acceleration of the time for payment of any amount payable by any CFC
Borrower or any other CFC Guarantor under the Loan Documents is stayed upon
insolvency, bankruptcy or reorganization of any CFC Borrower, all such amounts
otherwise subject to acceleration under the terms of this Agreement shall
nonetheless be payable by each CFC Guarantor hereunder forthwith on demand by
the Administrative Agent made at the request of the requisite proportion of the
Lenders specified in Article X of this Agreement[Reserved].
ce.Limit of Liability.
-120-

--------------------------------------------------------------------------------



The obligations of each Guarantor hereunder shall be limited to an aggregate
amount equal to the largest amount that would not render its obligations
hereunder subject to avoidance under Section 548 of the United States Bankruptcy
Code or any comparable provisions of any applicable state law.
cf.Release upon Sale.
Upon any sale of any Guarantor permitted by this Agreement (other than to an
Obligor), (a) such Guarantor shall be released from its obligations as a
Guarantor hereunder, (b) all Liens granted by such Guarantor to secure its
Guarantee shall automatically be terminated and released and (c) the
Administrative Agent will, at the expense of the Parent, execute and deliver
such documents as are reasonably necessary to evidence said releases and
terminations, following written request from the Parent and receipt by the
Administrative Agent of a certificate from a Financial Officer certifying that
no Default or Event of Default exists.
cg.Benefit to Guarantor.
Each Guarantor acknowledges that the Loans and other extensions of credit made
to the Borrowers may be, in part, re-loaned to, or used for the benefit of, such
Guarantor and its Affiliates, that each Guarantor, because of the utilization of
the proceeds of the Loans and such other extensions of credit, will receive a
direct benefit from the Loans and such other extensions of credit and that,
without the Loans and such other extensions of credit, such Guarantor would not
be able to continue its operations and carry on its business as presently
conducted.
ch.Keepwell.
Each Qualified ECP Guarantor (as hereinafter defined) hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other Obligor
to honor all of its obligations under the Guarantees in respect of Swap
Obligations (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section 9.10 for the maximum amount of such liability that can
be hereby incurred without rendering its obligations under this Section 9.10, or
otherwise under the Guarantees, voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of each Qualified ECP Guarantor under this Section shall remain
in full force and effect until termination of the Guarantees as described in
Section 9.03 hereof. Each Qualified ECP Guarantor intends that this Section 9.10
constitute, and this Section 9.10 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Obligor for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act. As used
herein, “Qualified ECP Guarantor” means, in respect of any Swap Obligation, each
Obligor that has total assets exceeding $10,000,000 at the time the relevant
guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other Person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another Person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act. Notwithstanding the foregoing,
no CFC Subsidiary (other than a CFC Subsidiary that is a Credit Facility
Guarantor) shall be required to provide such funds or other support under this
Section 9.10 with respect to obligations of any Person that is (i) a U.S. Person
or (ii) owned by a U.S. Person and classified as a partnership or disregarded
entity, in each case for U.S. federal income tax purposes.
ci.Limitation for German Guarantors.
187.The restrictions in this Section 9.11 shall apply to any guarantee and
indemnity granted by, and any liability and other payment obligations of a
Guarantor (for the avoidance of doubt, save for any of its own obligations
incurred in its capacity as a Borrower) under the laws of Germany as a limited
liability company (GmbH) (a “German Guarantor”) under this Agreement or any
other provision in the Loan Documents in respect of liabilities of its current
or any future direct or indirect shareholder(s) (upstream) or a Subsidiary of
such shareholder (but excluding any direct or indirect Subsidiary of such German
Guarantor) (cross-stream) (an “Up-Stream or Cross-Stream Guarantee”).
-121-

--------------------------------------------------------------------------------



188.The restrictions in this Section 9.11 shall not apply:
xi.with respect to a Capital Impairment (as defined below), to the extent the
German Guarantor secures any indebtedness under any Loan Document in respect of
(i) loans to the extent such loans are (directly or indirectly) on-lent or
otherwise passed on to the relevant German Guarantor or its Subsidiaries or (ii)
bank guarantees or letters of credit (Avale) that are issued for the benefit of
any of the creditors of the German Guarantor or the German Guarantor’s
Subsidiaries, in each case, to the extent that any such on-lending or otherwise
passing on or bank guarantees or letters of credit (Avale) are still outstanding
(and not yet repaid) at the time of the enforcement of the Up-Stream or
Cross-Stream Guarantee; for the avoidance of doubtprovided, that, nothing in
this paragraph (b) shall have the effect that such on-lent amounts may be
enforced multiple times (no double dip) The German Guarantor bears the burden of
proof (Beweislast) that or to which extent no such amounts have been on-lent or
otherwise passed on or that the letters of credit (Avale) do not secure the
aforementioned liabilities;
xii.with respect to a Capital Impairment (as defined below), if, at the time of
enforcement of the Up-Stream or Cross-Stream Guarantee, a domination and/or
profit and loss pooling agreement (Beherrschungs- und/oder
Gewinnabführungsvertrag) as per § 291 of the German Stock Corporation Act
(Aktiengesetz, AktG) (either directly or indirectly through an unbroken chain of
domination and/or profit transfer agreements) exists between the relevant German
Guarantor as a dominated company, and (x) if that German Guarantor is a
Subsidiary of the relevant Obligor whose obligations are secured by the relevant
Up-Stream or Cross-Stream Guarantee, that Obligor or (y) if the German Guarantor
and the relevant Obligor (whose obligations are secured by the relevant
Up-Stream or Cross-Stream Guarantee) are both Subsidiaries of a joint (direct or
indirect) parent company and such parent company as dominating entity
(beherrschendes Unternehmen) in each case to the extent the existence of such
domination and/or profit and loss pooling agreement (Beherrschungs- und/oder
Gewinnabführungsvertrag) leads to the inapplicability of § 30 paragraph 1
sentence 1 of the German Limited Liabilities Company Act (“GmbHG”);
xiii.with respect to a Capital Impairment (as defined below), to the extent any
payment under the Up-Stream or Cross-Stream Guarantee is covered (gedeckt) by a
fully valuable and recoverable consideration or recourse claim (vollwertiger
Gegenleistungs- oder Rückgewähranspruch) of the German Guarantor against the
relevant Obligor;
xiv.if the relevant German Guarantor has not complied with its obligations
pursuant to paragraphs (d) and (e) below;
xv.if the enforcement of such Up-stream or Cross-Stream Guarantee would not lead
to a breach of § 30 of the German StatueStatute on Companies with Limited
Liability (Gesetz betreffend die Gesellschaften mit beschränkter Haftung, GmbHG)
and would not cause any liability risk of the managing directors of the German
Guarantor provided that this is confirmed by a ruling of the German Federal
Supreme Court (Bundesgerichtshof).
189.The parties to this Agreement agree that the Up-Stream or Cross-Stream
Guarantee shall not be enforced if and to the extent payment under that
Up-Stream or Cross-Stream Guarantee would cause the amount of a German
Guarantor’s Net Assets, as calculated and defined pursuant to paragraph (f)
below, to fall below the amount required to maintain its registered share
capital (Stammkapital) or increase an existing shortagenegative balance
(Vertiefung einer Unterbilanz) of its registered share capital (Stammkapital)
(such event, a “Capital Impairment”).
190.The relevant German Guarantor shall notify the Administrative Agent in
writing within ten (10) Business Days after the making of a demand under the
Up-Stream or Cross-Stream Guarantee to what extent a Capital Impairment would
occur as a result of a payment under such guarantee (setting out in reasonable
detail the amount of its Net Assets, providing an up-to-date pro forma balance
sheet) derived from the latest annual financial statement before the date of the
provision of the Up-Stream or Cross-Stream Guarantee together
-122-

--------------------------------------------------------------------------------



with a detailed written calculation based on the date of the provision of the
Up-Stream or Cross-Stream Guarantee (a “Management Notification”) confirming to
its best knowledge to what extent the provision of the Up-Stream or Cross-Stream
Guarantee caused the Net Assets of the German Guarantor (i) to be less than its
registered share capital (Stammkapital) or (ii) to increase an already existing
negative balance (Vertiefung einer Unterbilanz).
191.If the Administrative Agent disagrees with the Management Notification, it
may request the relevant German Guarantor to provide to the Administrative Agent
within thirty (30) Business Days of receipt of such request a determination by
auditors appointedof international standard and reputation (or otherwise
accepted by the Administrative Agent) appointed (in coordination with the
Administrative Agent) by the German Guarantor (at its own cost and expense)
setting out in reasonable detail the amount in which the payment would cause a
Capital Impairment (an “Auditors Determination”). Save for manifest errors, the
Auditor’s Determination shall be binding on all parties.
192.The net assets (Reinvermögen) of the German Guarantor (the “Net Assets”)
shall be calculated in accordance with § 42 GmbHG, §§ 242, 264 of the German
Commercial Code (Handelsgesetzbuch, “HGB”) and the generally accepted accounting
principles applicable from time to time in Germany (Grundsätze ordnungsgemäßer
Buchführung) as constantly applied by the German Guarantor and for the purposes
of calculating the Net Assets, the following balance sheet items shall be
adjusted as follows:
i.the amount of any increase in the registered share capital (Erhöhung des
Stammkapitals) of the relevant German Guarantor which was carried out after the
relevant German Guarantor became a party to this Agreement and made from
retained earnings (Kapitalerhöhung aus Gesellschaftsmitteln) shall be deducted
from the amount of the registered share capital (Stammkapital) at that time;
ii.(ii) the amount of non-distributable assets (Ausschüttungssperre) according
to §§ 253 (6) and 268 (8) of the HGB shall not be included in the calculation of
Net Assets;
iii.(iii) the amount of any increase in the registered share capital (Erhöhung
des Stammkapitals) which is not permitted under any of the Loan Documents shall
be deducted from the amount of the registered share capital (Stammkapital);
iv.(iv) loans or other liabilities incurred by the relevant German Guarantor in
violation of the Loan Documents shall not be taken into account as liabilities;
and
v.(v) loans provided to the German Guarantor shall be disregarded if such loans
are made by a direct or indirect shareholder (or any subsidiary of such direct
or indirect shareholder) of the German Guarantor unless a waiver (Erlass) of the
repayment claim from such loan is not possible because such repayment claim has
been assigned as security to the Administrative Agent or any of the Lenders.
193.Where a German Guarantor claims that the Up-Stream or Cross-Stream Guarantee
can only be enforced in a limited amount, it shall realize, to the extent lawful
and within reasonable opinion commercially justifiable, any and all of its
assets that are shown in the balance sheet with a book value (Buchwert) that is
significantly lower than the market value of the assets and are not necessary
(betriebsnotwendig) for the relevant German Guarantor’s business.
194.Nothing in this Section 9.11 shall constitute a waiver (Verzicht) of any
right granted under this Agreement or any other Loan Document to the
Administrative Agent or any of the Lenders or shall prevent the Administrative
Agent or any of the Lenders from claiming that the restrictions of this Section
9.11 are not or no longer required to prevent personal liability of the
directors of the relevant German Guarantor.
195.The provisions of this this Section 9.11 shall apply to a limited
partnership with a limited liability company as its general partner (GmbH & Co.
KG) mutatis mutandis and all references to Capital Impairment and
-123-

--------------------------------------------------------------------------------



Net Assets shall be construed as a reference to the Capital Impairment and Net
Assets of the general partner (Komplementär) of such Guarantor.
cj.Limitation for South African Guarantors.
196.The restrictions in this Section 9.12 shall apply to any guarantee and
indemnity granted by, and any liability and other payment obligations of a
Guarantor incorporated under and in accordance with the laws of South Africa (a
“South African Guarantor”) or any other provision in the Loan Documents in
respect of liabilities of its current or any future direct or indirect
shareholder(s) or a Subsidiary of such shareholder.
197.The Lenders or any other Person to whom such Obligations are owed shall be
required to have first exercised its rights to seek payment of any amounts then
due from any other Obligor (other than any other South African Guarantor) and
shall use its reasonable endeavors to recover such amounts from such other
Obligors.
198.In addition to the above, the parties to this Agreement agree that the
Guarantee shall not be enforced if and to the extent payment under that the
Guarantee would cause the amount of a South African Guarantor’s Net Assets, as
calculated and defined pursuant to paragraph (f) below, to fall below the amount
required to maintain its registered share capital or increase an existing
shortage of its registered share capital (such event, a “South African Guarantor
Capital Impairment”).
199.The relevant South African Guarantor shall notify the Administrative Agent
in writing within ten (10) Business Days after the making of a demand under the
Guarantee to what extent a South African Guarantor Capital Impairment would
occur as a result of a payment under such guarantee (setting out in reasonable
detail the amount of its Net Assets, providing an up-to-date pro forma balance
sheet derived from the latest annual financial statements) (a “South African
Guarantor Management Notification”).
200.If the Administrative Agent disagrees with the South African Guarantor
Management Notification, it may request the relevant South African Guarantor to
provide to the Administrative Agent within thirty (30) Business Days of receipt
of such request a determination by auditors appointed by the South African
Guarantor (at its own cost and expense) setting out in reasonable detail the
amount in which the payment would cause a South African Guarantor Capital
Impairment (a “South African Guarantor’s Auditors Determination”). Save for
manifest errors, the South African Guarantor’s Auditors Determination shall be
binding on all parties.
201.The net assets of the South African Guarantor (the “South African
Guarantor’s Net Assets”) shall be as stated in its most recently available
audited accounts or balance sheet, determined by reference to its financial
statements most recently provided to the Administrative Agent or any more
recently available audited financial statements.
ck.Limitation for English Guarantors.
In relation to any guarantee and indemnity granted by, and any liability and
other payment obligations of, a Guarantor incorporated under the laws of England
under the Loan Documents, such guarantee and indemnity shall not apply to any
liability to the extent that it would result in that guarantee and indemnity
constituting unlawful financial assistance within the meaning of section 678 or
679 of the Companies Act 2006 of the United Kingdom.
cl.Additional provisions for Australian Guarantors. If an Ipso Facto Event has
occurred, then immediately on demand by the Administrative Agent, each
Australian Guarantor shall pay all Obligations as if it was the principal
obligor. In this clause, “Ipso Facto Event” means a Borrower is the subject of
(i) an announcement, application, compromise, arrangement, managing controller,
or administration as described in section 415D(1), 434J(1) or 451E(1) of the
Australian Corporations Act or (ii) any process which under any law with a
similar purpose may give rise to a stay on, or prevention of, the exercise of
contractual rights.
ARTICLE X.
-124-

--------------------------------------------------------------------------------



Miscellaneous
MISCELLANEOUS
cm.Notices.
202.Except in the case of notices and other communications expressly permitted
to be given by telephone (and subject to paragraph (b) below), all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:
i.if to the Parent or any other Obligor, to:
3250 Briarpark Drive, Suite 400
Houston, Texas 77042
Attention: Treasurer
Telecopy No.: (832) 308-4750
Telephone No. (for confirmation): (832) 308-4200
and
Trident Place
First Floor, Building 4
Mosquito Way
Hatfield, Hertfordshire AL10 9UL.
Attention: Jana Hile
Telecopy No.: (+44) (0) 1707 632801
Telephone No. (for confirmation): +441707248803
with a copy to:
Weil, Gotshal & Manges LLP
767 Fifth Avenue
New York, NY 10153
Attention: Douglas R. Urquhart
Telecopy No.: (212) 310-8007
Telephone No. (for confirmation): (212) 310-8001
and
2050 W. Sam Houston Parkway South
3250 Briarpark Drive, Suite 4001300
Houston, Texas 77042
Attention: General Counsel
Telecopy No.: (832) 308-4001
Telephone No. (for confirmation): (832) 308-4484
ii.if to the Administrative Agent, to
JPMorgan Chase Bank, N.A.
Loan and Agency Service Group
Pastell Jenkins
10 South Dearborn, Floor L2
Chicago, IL 60603-2300
Telecopy No: (877) 379-7755
-125-

--------------------------------------------------------------------------------



Telephone No. (for confirmation): 312-732-2568
Email: jpm.agency.servicing.1@jpmchase.com


with a copy to:
Hunton Andrews Kurth LLPCahill Gordon & Reindel LLP
600 Travis, Suite 4200
Houston, Texas 77002
Pine Street
New York, New York 10005
Attention: Callie Parker BradfordCorey Wright
Telecopy No.: (713212) 220-4285378-2544
Telephone No. (for confirmation): (713212) 220-3914701-3165
iii.if to the Alternative Currency Agent (in the case of a Borrowing in an
Alternative Currency (other than Canadian Dollars), to
J.P. Morgan Europe Limited
25 Bank Street
Canary Wharf
London E14 5JP
Attn: Loans Agency
Telecopy No. 44 207 777 2360
Email: loan_and_agency_london@jpmorgan.com


iv.if to the Alternative Currency Agent (in the case of a Borrowing in Canadian
Dollars), to:
JPMorgan Chase Bank, N.A.
10 S. Dearborn, Floor L2
Chicago, IL 60603
Attention: Jessica Gallegos
Telephone Number: (312) 954-2097
Email: CLS.CAD.Chicago@jpmorgan.com
v.if to JPMorgan in its capacity as an Issuing Lender (in the case of Letters of
Credit denominated in Dollars or an Alternative Currency (other than Canadian
Dollars), to
JPMorgan Chase Bank, N.A.
Loan and Agency Service Group
Sudeep Kalakkar
Sarjapur Outer Ring Road, Vathur Hobli, Floor 04
Bangalore, 560 087, India
Telephone No. (for confirmation): 91-80-66766154 ext 66154
Email: Chicago.lc.agency.closing.team@jpmchase.com
vi.if to JPMorgan in its capacity as an Issuing Lender (in the case of Letters
of Credit denominated in Canadian Dollars), to
JPMorgan Chase Bank, N.A., Toronto Branch
Suite 4500, TD Bank Tower
66 Wellington Street West
-126-

--------------------------------------------------------------------------------



Toronto, ON M5K 1E7
Attention: Jennifer McLaughlin
Telephone No.: 416-981-2324
Telecopy No.: 416-981-2375
Email: jennifer.i.mclaughlin@jpmorgan.com
vii.if to any other Issuing Lender:
Bank of America, N.A.
Vincent Leonardo or Timothy Rogers
Tel.: 1 800 370 7519
Email: Scranton_standby_lc@bankofamerica.com


Barclays Bank plc
Barclays Loan Operations
Level 21, 1 Churchill Place
Canary Wharf, London, E14 5HP
Instructions Telecopy No.: +44 (0) 20 7516 3867
Instructions Email: 442033201066@tls.ldsprod.com
Queries Email: emeaparticipationloans@barclays.com
Escalations Email: BOT@barclays.com
Telephone No.: + 44 (0) 20 3134 0516


Wells Fargo Bank, N.A.
U.S. Trade Services
Standby Letters of Credit
401 N. Research Pkwy, 1st Floor
MAC D4004-017
Winston-Salem, North Carolina 27101-4157
Telephone No.: 800-776-4157, Option 2
Email: sblc-new@wellsfargo.com


viii.if to JPMorgan in its capacity as a Swingline Lender, to
JPMorgan Chase Bank, N.A.
Loan and Agency Service Group
Pastell Jenkins
10 South Dearborn, Floor L2
Chicago, IL 60603-2300
Telecopy No: (877) 379-7755
Telephone No. (for confirmation): 312-732-2568
Email: jpm.agency.servicing.1@jpmchase.com
with a copy to the Alternative Currency Agent, in the case of a Swingline Loan
in an Alternative Currency.
ix.if to any other Swingline Lender:
Bank of America, N.A.
Adilakshmi Andrapalli
Hitec City, Madhapur
Hyderabad Telangana 500081
India
Tel.: +914033866483
-127-

--------------------------------------------------------------------------------



Email: adilakshmi.andrapalli@bankofamerica.com
Barclays Bank plc
Barclays Loan Operations
Level 21, 1 Churchill Place
Canary Wharf, London, E14 5HP
Instructions Telecopy No.: +44 (0) 20 7516 3867
Instructions Email: 442033201066@tls.ldsprod.com
Queries Email: emeaparticipationloans@barclays.com
Escalations Email: BOT@barclays.com
Telephone No.: + 44 (0) 20 3134 0516


Wells Fargo Bank, N.A.
Adrian Newbill, Loan Admin
7711 Plantation Rd
Roanoke, VA 24019
Telecopy No: 844-879-0845
Telephone No.: 540-561-6250
Email: RKELCFX@wellsfargo.com
        adrian.newbill@wellsfargo.com


x.if to any other Lender, to it at its address (or telecopy number) set forth in
its Administrative Questionnaire.
203.Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Parent may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.
204.Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.
cn.Waivers; Amendments.
205.No failure or delay by the Administrative Agent, any Issuing Lender or any
Lender in exercising any right or power hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the Issuing
Lenders and the Lenders hereunder are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by any Obligor therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Without limiting the generality of
the foregoing, the making of a Loan or issuance of a Letter of Credit shall not
be construed as a waiver of any Default, regardless of whether the
Administrative Agent, any Lender or any Issuing Lender may have had notice or
knowledge of such Default at the time.
206.Except as provided in (x) Section 2.13(c) with respect to an alternate rate
of interest and (y) Section 2.19 with respect to an Incremental Term Loan
Amendment, neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Borrowers and the Majority Lenders or by the Borrowers and
the Administrative Agent with the consent of the Majority Lenders; provided that
no such agreement shall (i) increase any Commitment of any Lender without the
-128-

--------------------------------------------------------------------------------



written consent of such Lender, (ii) reduce the principal amount of any Loan or
LC Disbursement or reduce the rate of interest thereon, or reduce any fees
payable hereunder, without the written consent of each Lender directly affected
thereby, (iii) postpone the scheduled date of payment of the principal amount of
any Loan or LC Disbursement, or any interest thereon, or any fees payable
hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender directly affected thereby, (iv) change Section 2.17(b) or
(c) in a manner that would alter the pro rata sharing of payments required
thereby, without the written consent of each Lender, (v) change the payment
waterfall provisions of Section 2.20(a)(ii), without the written consent of each
Lender directly affected thereby, (vi) change any of the provisions of this
Section 10.02 or the definition of “Majority Lenders” or any other provision
hereof specifying the number or percentage of Lenders required to waive, amend
or modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender (it being understood that,
solely with the consent of the parties prescribed by Section 2.19 to be parties
to an Incremental Term Loan Amendment, Incremental Term Loans may be included in
the determination of Majority Lenders on substantially the same basis as the
Commitments and Revolving Loans are included on the Effective Date), (vii)
release all or a material portion of the Collateral without the written consent
of each Lender, provided, that nothing herein shall prohibit the Administrative
Agent from releasing any Collateral, or require the consent of the other Lenders
for such release, in respect of items sold, leased, transferred or otherwise
disposed of to the extent such transaction is permitted hereunder, (viii)
release all or substantially all of the Guarantees (other than in connection
with any transactions permitted by this Agreement) without the written consent
of each Lender or (ix) change Section 2.08(c) in a manner that would alter the
ratable reduction of Commitments required thereby, without the written consent
of each Lender directly affected thereby; provided further that no such
agreement shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent, the Alternative Currency Agent, the Issuing Lenders or the
Swingline Lenders hereunder without the prior written consent of the
Administrative Agent, the Alternative Currency Agent, the Issuing Lenders or the
Swingline Lenders, as the case may be.
co.Expenses; Indemnity; Damage Waiver.
207.The Parent shall pay, or shall cause to be paid, (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates,
including the reasonable fees, charges and disbursements of counsel and
consultants for the Administrative Agent, in connection with the syndication of
the credit facilities provided for herein, due diligence undertaken by the
Administrative Agent with respect to the financing contemplated by this
Agreement, the preparation and administration of this Agreement or any
amendments, modifications or waivers of the provisions hereof (whether or not
the Transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out-of-pocket expenses incurred by the Issuing Lenders in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all reasonable out-of-pocket
expenses incurred by the Administrative Agent, the Issuing Lenders or any Lender
for fees, charges and disbursements of one primary law firm as counsel, local
counsel as neededin each applicable jurisdiction and consultants for the
Administrative Agent, the Issuing Lenders or any Lender and all other reasonable
out-of-pocket expenses of the Administrative Agent, the Issuing Lenders or any
Lender, in connection with the enforcement or protection of its rights in
connection with this Agreement during the existence of a Default or an Event of
Default (whether or not any waiver or forbearance has been granted in respect
thereof), including its rights under this Section, or in connection with the
Loans made or Letters of Credit issued hereunder, including all such reasonable
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.
208.THE PARENT SHALL INDEMNIFY THE ADMINISTRATIVE AGENT, THE ISSUING LENDERS,
AND EACH LENDER, AND EACH RELATED PARTYPERSON OF ANY OF THE FOREGOING PERSONS
(EACH SUCH PERSON BEING CALLED AN “INDEMNITEE”) AGAINST, AND HOLD EACH
INDEMNITEE HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES AND
RELATED EXPENSES, INCLUDING THE FEES, CHARGES AND DISBURSEMENTS OF ANY COUNSEL
FOR ANY INDEMNITEE, INCURRED BY OR ASSERTED AGAINST ANY INDEMNITEE ARISING OUT
OF, IN CONNECTION WITH, OR AS A RESULT OF (I) THE EXECUTION OR DELIVERY OF THIS
AGREEMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY, THE
-129-

--------------------------------------------------------------------------------



PERFORMANCE BY THE PARTIES HERETO OF THEIR RESPECTIVE OBLIGATIONS HEREUNDER OR
ANY OTHER TRANSACTIONS CONTEMPLATED HEREBY, (II) ANY LOAN OR LETTER OF CREDIT OR
THE USE OF THE PROCEEDS THEREFROM (INCLUDING ANY REFUSAL BY THE ISSUING LENDERS
TO HONOR A DEMAND FOR PAYMENT UNDER A LETTER OF CREDIT IF THE DOCUMENTS
PRESENTED IN CONNECTION WITH SUCH DEMAND DO NOT STRICTLY COMPLY WITH THE TERMS
OF SUCH LETTER OF CREDIT), (III) ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE OF
HAZARDOUS MATERIALS ON OR FROM ANY PROPERTY OWNED OR OPERATED BY THE PARENT OR
ANY OF ITS SUBSIDIARIES, OR ANY ENVIRONMENTAL LIABILITY RELATED IN ANY WAY TO
THE PARENT OR ANY OF ITS SUBSIDIARIES, OR (IV) ANY ACTUAL CLAIM, LITIGATION,
INVESTIGATION OR PROCEEDING RELATING TO ANY OF THE FOREGOING, WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY AND REGARDLESS OF WHETHER ANY INDEMNITEE IS A
PARTY THERETO AND REGARDLESS OF WHETHER SUCH CLAIM, LITIGATION, INVESTIGATION OR
PROCEEDING IS BROUGHT BY THE PARENT, ANY BORROWER OR ANY GUARANTOR, THEIR
RESPECTIVE EQUITY HOLDERS, THEIR RESPECTIVE AFFILIATES, THEIR RESPECTIVE
CREDITORS OR ANY OTHER PERSON; AND WHETHER OR NOT CAUSED BY THE ORDINARY, SOLE
OR CONTRIBUTORY NEGLIGENCE OF ANY INDEMNITEE, PROVIDED FURTHER THAT SUCH
INDEMNITY SHALL NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH
LOSSES, CLAIMS, DAMAGES, LIABILITIES OR RELATED EXPENSES (I) ARE DETERMINED BY A
COURT OF COMPETENT JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE
RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE OR
(II) ARISE FROM ANY DISPUTE AMONG INDEMNITEES WHICH DOES NOT ARISE OUT OF ANY
ACT OR OMISSION OF THE PARENT OR ANY OF ITS SUBSIDIARIES (OTHER THAN ANY
PROCEEDING AGAINST THE ADMINISTRATIVE AGENT SOLELY IN ITS CAPACITY OR IN
FULFILLING ITS ROLE AS THE ADMINISTRATIVE AGENT). THIS SECTION 10.03(b) SHALL
NOT APPLY WITH RESPECT TO TAXES OTHER THAN ANY TAXES THAT REPRESENT LOSSES,
CLAIMS, DAMAGES, ETC. ARISING FROM ANY NON-TAX CLAIM.
209.To the extent that the Parent fails to pay, or fails to cause to be paid,
any amount required to be paid by it to the Administrative Agent, any Issuing
Lender or any Swingline Lender under paragraph (a) or (b) of this Section, each
Lender severally agrees to pay to the Administrative Agent, such Issuing Lender
or such Swingline Lender, as the case may be, such Lender’s pro rata share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent, such
Issuing Lender or such Swingline Lender in its capacity as such. For purposes
hereof, a Lender’s “pro rata share” shall be determined based upon its share of
the sum of the total Revolving Credit Exposure and unused Commitments at the
time.
210.To the extent permitted by applicable Law,law (i) no party heretoObligor
shall assert, and each party heretoObligor hereby waives, any claim against any
other partythe Administrative Agent, any Arranger, any Syndication Agent, any
Co-Documentation Agent and any Lender, and any Related Person of any of the
foregoing Persons (each such Person being called a “Lender-Related Person”) for
any Liabilities arising from the use by others of information or other materials
(including, without limitation, any personal data) obtained through
telecommunications, electronic or other information transmission systems
(including the Internet), and (ii) no party hereto shall assert, and each such
party hereby waives, any Liabilities against any other party hereto, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement, any other Loan Document, or any agreement or
instrument contemplated hereby or thereby, the Transactions, any Loan or Letter
of Credit or the use of the proceeds thereof; provided that, nothing in this
paragraph Section 10.03(d) shall be deemed to relieve the Parentany Obligor of
any obligation it may have to indemnify an Indemnitee, as provided in Section
10.03(c), against any special, indirect, consequential or punitive damages
asserted against such Indemnitee by a third party to the extent such Indemnitee
would otherwise be entitled to indemnification hereunder.
-130-

--------------------------------------------------------------------------------



211.The Parent shall not be liable for any settlement of any proceeding effected
by any Indemnitee without the written consent of the Parent (which consent shall
not be unreasonably withheld, conditioned or delayed) or any other loss, claim,
damage, liability and/or expense incurred in connection therewith, but (x) if
any such proceeding is settled with the written consent of the Parent, (y) if
there is a final non-appealable judgment by a court of competent jurisdiction in
any such proceeding or (z) in the event that the Parent was offered the ability
to assume the defense of the action that was the subject matter of such
settlement and the Parent elected not to assume such defense, the Parent agrees
to indemnify and hold harmless such Indemnitee in the manner set forth in clause
(b) above.
212.The Parent shall not, without the prior written consent of the affected
Indemnitee (which consent shall not be unreasonably withheld, conditioned or
delayed), effect any settlement of any pending or threatened proceedings in
respect of which indemnity could have been sought hereunder by such Indemnitee
unless such settlement (x) includes an unconditional release of such Indemnitee
and its applicable affiliates in form and substance reasonably satisfactory to
such Indemnitee from all liability on claims that are the subject matter of such
proceedings and (y) does not include any statement as to or any admission of
fault, culpability or a failure to act by or on behalf of such Indemnitee or any
injunctive or any other non-monetary relief imposed on such Indemnitee.
213.(e) All amounts due under this Section shall be payable no later than ten
(10) Business Daysthirty (30) days from written demand therefor.
cp.Successors and Assigns.
214.The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Lender that issues any
Letter of Credit), except that (i) except as expressly set forth in Section
5.10(b), no Borrower may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by any Borrower without such consent shall be
null and void), and (ii) no Lender may assign or otherwise transfer its rights
or obligations hereunder except in accordance with this Section 10.04. Nothing
in this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Lender that issues any
Letter of Credit), Participants (to the extent provided in paragraph (c) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Administrative Agent, the Issuing Lenders and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.
215. Subject to the conditions set forth in paragraph (b)(ii) below, any Lender
may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld or delayed) of:
m.the Parent, provided that no consent of the Parent shall be required for an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, or, if any
Event of Default has occurred and is continuing, any other person; provided
further that the Parent shall be deemed to have consented to any such assignment
unless it shall object thereto by written notice to the Administrative Agent
within five Business Days after having received written notice thereof; and
n.the Administrative Agent, each Issuing Lender and each Swingline Lender;
provided that no consent of any such Person shall be required for an assignment
to an Affiliate or Approved Fund of the assigning Lender if such Lender
determines in its sole discretion that such assignment is required by Law;
xi.Assignments shall be subject to the following additional conditions:
-131-

--------------------------------------------------------------------------------



o.except in the case of an assignment to a Lender or an Affiliate of a Lender or
an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans, the amount of the Commitment or Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 and after giving effect
to such assignment, the assigning Lender Commitment or Loans shall not be less
than $5,000,000 unless each of the Parent and the Administrative Agent otherwise
consent or unless the assignment is of 100% of the assigning Lender’s Commitment
and Loans, provided that no such consent of the Parent shall be required if an
Event of Default under clause (a), (b), (h) or (i) of Section 7.01 has occurred
and is continuing;
p.each partial assignment shall be made as an assignment of a proportionate part
of all the assigning Lender’s rights and obligations under this Agreement;
q.the parties to each assignment shall execute and deliver to the Administrative
Agent an Assignment and Assumption, together with a processing and recordation
fee of $3,500;
r.the assignee, if it shall not be a Lender, shall deliver to the Administrative
Agent (1) an Administrative Questionnaire in which the assignee designates one
or more credit contacts to whom all syndicate-level information (which may
include material non-public information about the Parent or Guarantors and their
Related Parties or their respective securities) will be made available and who
may receive such information in accordance with such assignee’s compliance
procedures and applicable law, including Federal and state securities laws and
(2) notice of the Non-Pro Rata Alternative Currencies (if any) in which such
assignee has agreed to fund Revolving Loans;
s.prior to any assignment to an assignee that is neither a Lender nor an
Affiliate or an Approved Fund of the assigning Lender, the Lender making such an
assignment shall first offer the assignment to the other Lenders who shall have
five (5) Business Days to purchase the assignment on the same terms as are
proposed to the non-Lender or non-Affiliate Lender assignee; and
t.no such assignment shall be made to (i) a natural Person (or a holding
company, investment vehicle or trust for, or owned or operated for the primary
benefit of, a natural Person), (ii) the Parent or any of the Parent’s Affiliates
or Subsidiaries or (iii, (iii) a Disqualified Institution (provided that the DQ
List has been made available) to any Lender who specifically requests a copy
thereof and agrees to keep such list confidential or (iv) to any Defaulting
Lender or any of its Subsidiaries, or any Person who, upon becoming a Lender
hereunder, would constitute any of the foregoing Personspersons described in
this clause (iiiiv); or
u.the assignee, if it shall not be a Lender, shall deliver to the Administrative
Agent an Administrative Questionnaire in which the assignee designates one or
more credit contacts to whom all syndicate-level information (which may contain
material non-public information about Parent, the other Obligors and their
related parties or their respective securities) will be made available and who
may receive such information in accordance with the assignee’s compliance
procedures and applicable laws, including Federal and state securities laws.
xii.Subject to acceptance and recording thereof pursuant to paragraph (b)(iv) of
this Section, from and after the effective date specified in each Assignment and
Assumption the assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.14,
2.15, 2.16 and 10.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 10.04
-132-

--------------------------------------------------------------------------------



shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.
xiii.The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Parent, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitment of, and principal amount (and
stated interest) of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrowers, the Administrative Agent,
the Issuing Lenders and the Lenders may treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary. The Register
shall be available for inspection by the Parent, the Issuing Lenders and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.
xiv.Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.
216. Any Lender may, without the consent of, or notice to, Parent, the
Administrative Agent, the Issuing Lenders or the Swingline Lenders, sell
participations to one or more banks or other entities (a “Participant”), other
than a Disqualified Institution (provided that the DQ List has been made
available to all Lenders) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans owing to it); provided that (A) such participations must be
approved by the Parent so long as no Event of Default has occurred and is
continuing, such approval not to be unreasonably withheld, (B) such Lender’s
obligations under this Agreement shall remain unchanged, (CB) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, (D) such Lender shall notify the Administrative Agent in
writing immediately upon any such participation, and (E) and (C) the Borrowers,
the Administrative Agent, the Issuing Lenders and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 10.02(b) that
affects such Participant. Subject to paragraph (c)(ii) of this Section, the
Parent agrees that each Participant shall be entitled to the benefits of
Sections 2.14, 2.15 and 2.16 (subject to the requirements and limitations
therein, including the requirements under Sections 2.16(g), (h) and (i) (it
being understood that the documentation required under Section 2.16(g) shall be
delivered to the participating Lender) to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to paragraph (b) of this
Section. To the extent permitted by law, each Participant also shall be entitled
to the benefits of Section 10.08 as though it were a Lender, provided such
Participant agrees to be subject to Section 2.17(c) as though it were a Lender.
xv.A Participant shall not be entitled to receive any greater payment under
Section 2.14 or 2.16 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant unless the
sale of the participation to the Participant was made with Parent’s prior
written consent (such consent not to be unreasonably withheld, conditioned or
delayed) acknowledging that such Participant’s entitlement to benefits under
Section 2.14 or 2.16 is not limited to what the participating Lender would have
been entitled to receive absent the participation. A Participant that would be a
Foreign Lender if it were a Lender shall not be entitled to the benefits of
-133-

--------------------------------------------------------------------------------



Section 2.16 unless the Parent is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Parent, to
comply with Section 2.16(g) as though it were a Lender.
xvi.Each Lender that sells a participation shall, acting solely for this purpose
as a non-fiduciary agent of the Parent, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant's interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, theThe Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.
217.Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
218.Disqualified Institutions.
xvii.No assignment or participation shall be made to any Person that was a
Disqualified Institution as of the date (the “Trade Date”) on which the
assigning or participating Lender entered into a binding agreement to sell and
assign or participate, as the case may be, all or a portion of its rights and
obligations under this Agreement to such Person (unless Parent has consented to
such assignment or participation in writing in its sole and absolute discretion,
in which case such Person will not be considered a Disqualified Institution for
the purpose of such assignment or participation). With respect to any assignee
or participant that becomes a Disqualified Institution after the applicable
Trade Date (including as a result of the delivery of a notice pursuant to,
and/or the expiration of the notice period referred to in, the definition of
“Disqualified Institution”), (x) such assignee or participant shall not
retroactively be disqualified from becoming a Lender and (y) the execution by
Parent of an Assignment and Assumption with respect to such assignee shall not
by itself result in such assignee no longer being considered a Disqualified
Institution. Any assignment in violation of this Section 10.04(e)(i) shall not
be void, but the other provisions of this Section 10.04(e) shall apply.
xviii.If any assignment or participation is made to any Disqualified Institution
without Parent’s prior written consent in violation of Section 10.04(g)(i), or
if any Person becomes a Disqualified Institution after the applicable Trade
Date, Parent may, at its sole expense and effort, upon notice to the applicable
Disqualified Institution and the Administrative Agent, (A) purchase or prepay
any outstanding Loans held by such Disqualified Institution by paying the lesser
of (x) the principal amount thereof and (y) the amount that such Disqualified
Institution paid to acquire such Loans, in each case plus accrued interest,
accrued fees and all other amounts (other than principal amounts) payable to it
hereunder and/or (B) require such Disqualified Institution to assign, without
recourse (in accordance with and subject to the restrictions contained in this
Section 10.04), all of its interest, rights and obligations under this Agreement
to one or more Persons meeting the requirements set forth in Section
10.04(b)(ii) at the lesser of (x) the principal amount thereof and (y) the
amount that such Disqualified Institution paid to acquire such interests, rights
and obligations, in
-134-

--------------------------------------------------------------------------------



each case plus accrued interest, accrued fees and all other amounts (other than
principal amounts) payable to it hereunder.
xix.Notwithstanding anything to the contrary contained in this Agreement,
Disqualified Institutions (A) will not (x) have the right to receive
information, reports or other materials provided to the Lenders by Parent or any
of its Affiliates or by the Administrative Agent or any other Lender, (y) attend
or participate in meetings attended by the Lenders and the Administrative Agent
or (z) access any electronic site established for the Lenders or confidential
communications from counsel to or financial advisors of the Administrative Agent
or the Lenders and (B) (x) for purposes of any consent to any amendment, waiver
or modification of, or any action under, and for the purpose of any direction to
the Administrative Agent or any Lender to undertake any action (or refrain from
taking any action) under this Agreement or any other Loan Document, each
Disqualified Institution will be deemed to have consented in the same proportion
as the Lenders that are not Disqualified Institutions consented to such matter
and (y) for purposes of voting on any plan of reorganization or plan of
liquidation pursuant to any requirement of law relating to bankruptcy,
insolvency or reorganization or relief of debtors, each Disqualified Institution
party hereto hereby agrees (1) not to vote on such plan, (2) if such
Disqualified Institution does vote on such plan notwithstanding the restriction
in the foregoing clause (1), such vote will be deemed not to be in good faith
and shall be “designated” pursuant to Section 1126(e) of the Bankruptcy Code (or
any similar provision in any other law relating to bankruptcy, insolvency or
reorganization or relief of debtors), and such vote shall not be counted in
determining whether the applicable class has accepted or rejected such plan in
accordance with Section 1126(c) of the Bankruptcy Code (or any similar provision
in any other law relating to bankruptcy, insolvency or reorganization or relief
of debtors) and (3) not to contest any request by any party for a determination
by the Bankruptcy Court (or other applicable court of competent jurisdiction)
effectuating the foregoing clause (2).
xx.The Administrative Agent shall have the right, and Parent hereby expressly
authorizes the Administrative Agent, to provide the DQ List to each Lender
requesting the same; provided that such Lender has agreed to keep such list
confidential.
cq.Survival.
All covenants, agreements, representations and warranties made by the Borrowers
and each Guarantor herein and in the certificates or other instruments delivered
in connection with or pursuant to this Agreement shall be considered to have
been relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, any Issuing
Lender or any Lender may have had notice or knowledge of any Default or
incorrect representation or warranty at the time any credit is extended
hereunder, and shall continue in full force and effect as long as the principal
of or any accrued interest on any Loan or any fee or any other amount payable
under this Agreement is outstanding and unpaid or any Letter of Credit is
outstanding and so long as thethere are any Commitments that have not expired or
terminated. The provisions of Sections 2.14, 2.15, 2.16 and 10.03 and Article
VIII shall survive and remain in full force and effect regardless of the
consummation of the Transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.
cr.Counterparts; Integration; Effectiveness.

219.This Agreement may be executed in counterparts and may be delivered in
original or facsimile form (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract
-135-

--------------------------------------------------------------------------------



among the parties relating to the subject matter hereof and supersede any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof. Except as provided in Section 4.01, thisThis Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
which, when taken together, bear the signatures of each of the other parties
hereto, and thereafter shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns.
220.Delivery of an executed counterpart of a signature page of this Agreement by
telecopy or other electronic transmission shall be effective as delivery of a
manually executed counterpart of this Agreement(x) this Agreement, (y) any other
Loan Document and/or (z) any document, amendment, approval, consent,
information, notice (including any notice delivered pursuant to Section 10.01),
certificate, request, statement, disclosure or authorization related to this
Agreement, any other Loan Document and/or the transactions contemplated hereby
and/or thereby (each an “Ancillary Document”) that is an Electronic Signature
transmitted by telecopy, emailed pdf. or any other electronic means that
reproduces an image of an actual executed signature page shall be effective as
delivery of a manually executed counterpart of this Agreement, such other Loan
Document or such Ancillary Document, as applicable. The words “execution,”
“signed,” “signature,” “delivery,” and words of like import in or relating to
this Agreement, any other Loan Document and/or any Ancillary Document shall be
deemed to include Electronic Signatures, deliveries or the keeping of records in
any electronic form (including deliveries by telecopy, emailed pdf. or any other
electronic means that reproduces an image of an actual executed signature page),
each of which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be; provided that nothing
herein shall require the Administrative Agent to accept Electronic Signatures in
any form or format without its prior written consent and pursuant to procedures
approved by it; provided, further, without limiting the foregoing, (i) to the
extent the Administrative Agent has agreed to accept any Electronic Signature,
the Administrative Agent and each of the Lenders shall be entitled to rely on
such Electronic Signature purportedly given by or on behalf of Parent or any
other Obligor without further verification thereof and without any obligation to
review the appearance or form of any such Electronic signature and (ii) upon the
request of the Administrative Agent or any Lender, any Electronic Signature
shall be promptly followed by a manually executed counterpart. Without limiting
the generality of the foregoing, Parent and each other Obligor hereby (i) agrees
that, for all purposes, including without limitation, in connection with any
workout, restructuring, enforcement of remedies, bankruptcy proceedings or
litigation among the Administrative Agent, the Lenders, Parent and the other
Obligors, Electronic Signatures transmitted by telecopy, emailed pdf. or any
other electronic means that reproduces an image of an actual executed signature
page and/or any electronic images of this Agreement, any other Loan Document
and/or any Ancillary Document shall have the same legal effect, validity and
enforceability as any paper original, (ii) the Administrative Agent and each of
the Lenders may, at its option, create one or more copies of this Agreement, any
other Loan Document and/or any Ancillary Document in the form of an imaged
electronic record in any format, which shall be deemed created in the ordinary
course of such Person’s business, and destroy the original paper document (and
all such electronic records shall be considered an original for all purposes and
shall have the same legal effect, validity and enforceability as a paper
record), (iii) waives any argument, defense or right to contest the legal
effect, validity or enforceability of this Agreement, any other Loan Document
and/or any Ancillary Document based solely on the lack of paper original copies
of this Agreement, such other Loan Document and/or such Ancillary Document,
respectively, including with respect to any signature pages thereto and (iv)
waives any claim against any Lender-Related Person for any Liabilities arising
solely from the Administrative Agent’s and/or any Lender’s reliance on or use of
Electronic Signatures and/or transmissions by telecopy, emailed pdf. or any
other electronic means that reproduces an image of an actual executed signature
page, including any Liabilities arising as a result of the failure of Parent
and/or any other Obligor to use any available security measures in connection
with the execution, delivery or transmission of any Electronic Signature.
cs.Severability.
-136-

--------------------------------------------------------------------------------



Any provision of this Agreement held to be invalid, illegal or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability without affecting the validity,
legality and enforceability of the remaining provisions hereof; and the
invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.
ct.Right of Setoff.
Each Lender and each of its Affiliates is hereby authorized at any time that an
Event of Default shall have occurred and is continuing, to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other obligations at
any time owing by such Lender or Affiliate to or for the credit or the account
of the Borrowers or any Guarantor against the obligations of the Borrowers and
each Guarantor now or hereafter existing under this Agreement held by such
Lender, irrespective of whether or not such Lender shall have made any demand
under this Agreement and although such obligations may be unmatured.
Notwithstanding the foregoing, no Lender or Affiliate thereof shall set off or
apply any deposits of a CFC Subsidiary (other than a CFC Subsidiary that is a
Credit Facility Guarantor) or any other obligations at any time owing by such
Lender or Affiliate to or for the credit of such CFC Subsidiary on account of
any or all of the obligations of any Person that is (i) a U.S. Person or (ii)
owned by a U.S. Person and classified as a partnership or disregarded entity, in
each case for U.S. federal income tax purposes. The rights of each Lender under
this Section are in addition to other rights and remedies (including other
rights of setoff) which such Lender may have.
cu.Governing Law; Jurisdiction; Consent to Service of Process.
221.This Agreement and the Loan Documents shall be construed in accordance with
and governed by the Law of the State of New York without regard to any
choice-of-law provisions that would require the application of the Law of
another jurisdiction provided, to the extent any of the Security Documents
recite that they are governed by the Law of another jurisdiction, or any action
or event taken thereunder (such as foreclosure of any Collateral) requires
application of or compliance with the Law of another jurisdiction, such
provisions and concepts shall be controlling.
222.Each of the Borrowers and the GuarantorsObligor hereby irrevocably and
unconditionally submits, for itself and its property, to the
nonexclusiveexclusive jurisdiction of the Supreme Courts of the State of New
York sitting in New York City and of the United States District Court sitting in
New York City, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State Court or, to the
extent permitted by law, in such Federal court. Each of the parties hereto
agrees that a final, non-appealable judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement shall
affect any right that the Administrative Agent, any Issuing Lender or any Lender
may otherwise have to bring any action or proceeding relating to this Agreement
against the Borrowers or Guarantors or their properties in the courts of any
jurisdiction.
223.Each of the Borrowers and the Guarantors hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement in
any court referred to in paragraph (b) of this Section. Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.
-137-

--------------------------------------------------------------------------------



224.Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 10.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.
cv.WAIVER OF JURY TRIAL.
EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.
cw.Headings.
Article and Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.
cx.Confidentiality.
Each of the Administrative Agent, the Issuing Lenders and the Lenders agrees to
maintain the confidentiality of the Information (as defined below) and use such
Information solely in connection with the consideration, administration,
documentation, implementation, syndication or negotiation of the Transactions,
except that Information may be disclosed (a) to its Related Parties who need to
know the Information in order to consider, administer, document, implement,
syndicate or negotiate the terms of the Transactions (it being understood that
the Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority, (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process (except this paragraph does not permit the disclosure of
any information under section 275(4) of the Australian PPSA unless section
275(7) of the Australian PPSA applies), (d) to any other party to this
Agreement, (e) in connection with the exercise of any remedies hereunder or any
suit, action or proceeding relating to this Agreement or the enforcement of
rights hereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement, or (ii) any actual or prospective
counterparty (or its advisors) to any swap, derivative or other transaction
under which payments are to be made by reference to any Obligor and its
obligations, this Agreement or payments hereunder, (g) with the consent of the
Parent or (h) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Section by any party hereto or (ii)
becomes available to the Administrative Agent, any Issuing Lender or any Lender
on a nonconfidential basis from a source other than the Parent, any of its
Subsidiaries or any of its Affiliates. Notwithstanding the foregoing, none of
the Lenders, the Administrative Agent or the Alternative Currency Agent shall
(i) use the Information in connection with the performance by the Administrative
Agent of services for other companies or (ii) furnish any Information to other
companies. For the purposes of this Section, “Information” means all information
received from the Borrowers relating to the Borrowers or their business, other
than any such information that is available to the Administrative Agent, any
Issuing Lender or any Lender on a non-confidential basis prior to disclosure by
the Borrowers, any of their respective Subsidiaries, any of its Affiliates or
any Related PartyPerson of the foregoing and other than information pertaining
to this Agreement routinely provided by arrangers to data service providers,
including league table providers, that serve the lending industry. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such
-138-

--------------------------------------------------------------------------------



Person has exercised the same degree of care to maintain the confidentiality of
such Information as such Person would accord to its own confidential
information. If the Administrative Agent, any Issuing Lender or any Lender is
requested or required, by oral questions, interrogatories, requests for
information or documents, subpoena, civil investigative demand or similar
process, to disclose any or all of the Information, the Administrative Agent,
such Issuing Lender or such Lender will provide the Parent with prompt notice of
such event (to the extent that such notice does not contravene any applicable
law or similar regulation) so that the Parent may seek a protective order or
other appropriate remedy or waive compliance with the applicable provisions of
this Agreement by the Administrative Agent, such Issuing Lender or such Lender.
If the Parent determines to seek such protective order or other remedy, the
Administrative Agent, any Issuing Lender or such Lender will cooperate with the
Parent in seeking such protective order or other remedy. NOTWITHSTANDING
ANYTHING TO THE CONTRARY CONTAINED HEREIN, nothing in this Agreement shall (a)
restrict the Administrative Agent, any Issuing Lender or any Lender from
providing information to any bank regulatory authority or any other regulatory
or governmental authority, including the Board and its supervisory staff; (b)
require or permit the Administrative Agent, any Issuing Lender or any Lender to
disclose to the Parent that any information will be or was provided to the Board
or any of its supervisory staff; or (c) require or permit the Administrative
Agent, any Issuing Lender or any Lender to inform the Parent of a current or
upcoming Board examination or any nonpublic Board supervisory initiative or
action.
cy.Interest Rate Limitation.
Notwithstanding anything herein to the contrary, if at any time the interest
rate applicable to any Loan or reimbursement obligation, together with all fees,
charges and other amounts that are treated as interest on such Loan or
reimbursement obligation under applicable law (collectively the “Charges”),
shall exceed the maximum lawful rate (the “Maximum Rate”) that may be contracted
for, charged, taken, received or reserved by the Lender holding such Loan or
reimbursement obligation in accordance with applicable law, the rate of interest
payable in respect of such Loan or reimbursement obligation hereunder, together
with all Charges payable in respect thereof, shall be limited to the Maximum
Rate and, to the extent lawful, the interest and Charges that would have been
payable in respect of such Loan or reimbursement obligation but were not payable
as a result of the operation of this Section shall be cumulated and the interest
and Charges payable to such Lender in respect of other Loans, reimbursement
obligations or periods shall be increased (but not above the Maximum Rate
therefor) until such cumulated amount, together with interest thereon at the
FRBNY Rate to the date of repayment, shall have been received by such Lender.
Without limiting the generality of the foregoing provisions of Section 10.13, if
any provision of any of the Loan Documents would obligate any Obligor formed or
organized under the laws of Canada or any province or territory thereof to make
any payment of interest or other amount payable to any Lender in an amount or
calculated at a rate which would be prohibited by applicable law or would result
in a receipt by such Lender of interest at a criminal rate (as such terms are
construed under the Criminal Code (Canada)) then, notwithstanding such
provisions, such amount or rate shall be deemed to have been adjusted with
retroactive effect to the maximum amount or rate of interest, as the case may
be, as would not be so prohibited by applicable law or so result in a receipt by
such Lender of interest at a criminal rate, such adjustment to be effected, to
the extent necessary, as follows: firstly, by reducing the amount or rate of
interest required to be paid to such Lender under the applicable CreditLoan
Document, and thereafter, by reducing any fees, commissions, premiums and other
amounts required to be paid to such Lender which would constitute “interest” for
purposes of Section 347 of the Criminal Code (Canada).
cz.USA Patriot Act.
Each Lender hereby notifies each Obligor that pursuant to the requirements of
the USA Patriot Act (Title III of Pub. L. 107 56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies each Obligor, which information includes the name and address of the
Obligor and other information that will allow such Lender to identify the
Obligor in accordance with the Act.
da.Amendment and Restatement
. Upon the Effective Date, the Existing Credit Agreement shall be amended,
restated and superseded in its entirety by this Agreement. The parties hereto
acknowledge and agree that (a) this Agreement, any notes and the
-139-

--------------------------------------------------------------------------------



other Loan Documents executed and delivered herewith do not constitute a
novation or termination of the “Obligations” as defined in the Existing Credit
Agreement as in effect prior to the Effective Date and (b) such “Obligations”
are in all respects continuing only with the terms thereof being modified as
provided in this Agreement.
db.[Reserved].
Section 10.16 Exiting Lenders
. Each of Bank of Nova Scotia, Frost Bank, Santander, N.A. and Zions
Bancorporation, N.A. dba Amegy Bank, as “Lenders” under the Existing Credit
Agreement (collectively, the “Exiting Lenders”), hereby sells, assigns,
transfers and conveys to the Lenders hereto, and each of the Lenders hereto
hereby purchases and accepts, so much of the aggregate commitments under, and
loans outstanding under, the Existing Credit Agreement such that, after giving
effect to this Agreement (a) each of the Exiting Lenders shall (i) be paid in
full for all amounts owing under the Existing Credit Agreement as agreed and
calculated by such Exiting Lenders and the Administrative Agent in accordance
with the Existing Credit Agreement, (ii) cease to be a “Lender” under the
Existing Credit Agreement and the “Loan Documents” as defined therein and (iii)
relinquish its rights (provided that it shall still be entitled to any rights of
indemnification in respect of any circumstance or event or condition arising
prior to the Effective Date) and be released from its obligations under the
Existing Credit Agreement and the other “Loan Documents” as defined therein, and
(b) the Commitments of each Lender shall be as set forth on Schedule 2.01(a)
hereto. The foregoing assignments, transfers and conveyances are without
recourse to the Exiting Lenders and without any warranties whatsoever by the
Administrative Agent or any Exiting Lender as to title, enforceability,
collectability, documentation or freedom from liens or encumbrances, in whole or
in part, other than the warranty of each Exiting Lender that it has not
previously sold, transferred, conveyed or encumbered such interests. The
assignee Lenders and the Administrative Agent shall make all appropriate
adjustments in payments under the Existing Credit Agreement, the “Notes” and the
other “Loan Documents” thereunder for periods prior to the adjustment date among
themselves. Each Exiting Lender is executing this Agreement for the sole purpose
of evidencing its agreement to this Section 10.16 only and for no other purpose.
Section 10.17 Limitation of Liability of CFC Subsidiaries
. Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, it is the express intent of the parties under this Agreement that (a)
no CFC Subsidiary (other than a CFC Subsidiary that is a Credit Facility
Guarantor) shall be treated as a pledgor or guarantor with respect to the Loans
or any other Obligations of any Person that is (i) a U.S. Person or (ii) owned
by a U.S. Person and classified as a partnership or disregarded entity, in each
case for U.S. federal income tax purposes for any purpose (including for
purposes of Code Section 956(d) and Treasury Regulation Section 1.956-2(c)) and
(b) (i) no assets of any CFC Subsidiary (other than a CFC Subsidiary that is a
Credit Facility Guarantor) and (ii) no amounts paid or payable by or on behalf
of any CFC Subsidiary (whether through payment, credit, setoff, or otherwise),
in each case, shall
-140-

--------------------------------------------------------------------------------



be used (or deemed to be used) to satisfy any Loans or other Obligations of any
Person that is (i) a U.S. Person or (ii) owned by a U.S. Person and classified
as a partnership or disregarded entity, in each case for U.S. federal income tax
purposes, and the provisions of this Agreement shall be interpreted in a manner
consistent with that intent. Notwithstanding anything to the contrary herein or
under any Loan Documents, no CFC Subsidiary (other than a CFC Subsidiary that is
a Credit Facility Guarantor) shall have any liability whatsoever in respect of
any Obligations of any Person that is (i) a U.S. Person or (ii) owned by a U.S.
Person and classified as a partnership or disregarded entity, in each case for
U.S. federal income tax purposes.
dc.[Reserved].
dd.Acknowledgement and Consent to Bail-In of Affected Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Affected Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the Write-Down and Conversion Powers of the applicable Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:
225.the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an Affected Financial Institution; and
226.the effects of any Bail-in Action on any such liability, including, if
applicable:
xxi.a reduction in full or in part or cancellation of any such liability;
xxii.a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such Affected Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
xxiii.the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of the applicable Resolution
Authority.
de.No Fiduciary Duty, etc.
227.Each Obligor acknowledges and agrees, and acknowledges its Subsidiaries’
understanding, that no Credit Party will have any obligations except those
obligations expressly set forth herein and in the other Loan Documents and each
Credit Party is acting solely in the capacity of an arm’s length contractual
counterparty to the Obligors with respect to the Loan Documents and the
transactions contemplated herein and therein and not as a financial advisor or a
fiduciary to, or an agent of, the Obligors or any other Person. Each Obligor
agrees that it will not assert any claim against any Credit Party based on an
alleged breach of fiduciary duty by such Credit Party in connection with this
Agreement and the transactions contemplated hereby. Additionally, each Obligor
acknowledges and agrees that no Credit Party is advising the Obligors as to any
legal, tax, investment, accounting, regulatory or any other matters in any
jurisdiction. The Obligors shall consult with their own advisors concerning such
matters and shall be responsible for making their own independent investigation
and appraisal of the transactions contemplated herein or in the other Loan
Documents, and the Credit Parties shall have no responsibility or liability to
the Obligors with respect thereto.
-141-

--------------------------------------------------------------------------------



228.Each Obligor further acknowledges and agrees, and acknowledges its
Subsidiaries’ understanding, that each Credit Party, together with its
Affiliates, is a full service securities or banking firm engaged in securities
trading and brokerage activities as well as providing investment banking and
other financial services. In the ordinary course of business, any Credit Party
may provide investment banking and other financial services to, and/or acquire,
hold or sell, for its own accounts and the accounts of customers, equity, debt
and other securities and financial instruments (including bank loans and other
obligations) of, the Obligors and other companies with which the Obligors may
have commercial or other relationships. With respect to any securities and/or
financial instruments so held by any Credit Party or any of its customers, all
rights in respect of such securities and financial instruments, including any
voting rights, will be exercised by the holder of the rights, in its sole
discretion.
229.In addition, each Obligor acknowledges and agrees, and acknowledges its
Subsidiaries’ understanding, that each Credit Party and its affiliates may be
providing debt financing, equity capital or other services (including financial
advisory services) to other companies in respect of which the Obligors may have
conflicting interests regarding the transactions described herein and otherwise.
No Credit Party will use confidential information obtained from the Obligors by
virtue of the transactions contemplated by the Loan Documents or its other
relationships with the Obligors in connection with the performance by such
Credit Party of services for other companies, and no Credit Party will furnish
any such information to other companies. Each Obligor also acknowledges that no
Credit Party has any obligation to use in connection with the transactions
contemplated by the Loan Documents, or to furnish to the Obligors, confidential
information obtained from other companies.
Section 10.20 Limited Release
df.. The Administrative Agent and Lenders hereby release and discharge each of
Cardtronics Canada Holdings Inc., Cardtronics Australasia Pty Ltd, Cardtronics
Canada Limited Partnership and Cardtronics Canada ATM Processing Partnership
(each, a “Prior Credit Facility Guarantor”) from its liabilities and obligations
under the Loan Documents as a Credit Facility Guarantor and release any and all
property of each Prior Credit Facility Guarantor from the Liens of the Security
and Pledge Agreement dated July 15, 2010 among the Credit Facility Guarantors
and Administrative Agent, as amended; provided that the foregoing release shall
not release or discharge any Prior Credit Facility Guarantor from its
liabilities and obligations under the Loan Documents as a CFC
Guarantor.[Reserved].
dg.Acknowledgment Regarding Any Supported QFCs.
To the extent that the Loan Documents provide support, through a guarantee or
otherwise, for Swap Agreements or any other agreement or instrument that is a
QFC (such support “QFC Credit Support” and each such QFC a “Supported QFC”), the
parties acknowledge and agree as follows with respect to the resolution power of
the Federal Deposit Insurance Corporation under the Federal Deposit Insurance
Act and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection
Act (together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):
In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were
-142-

--------------------------------------------------------------------------------



governed by the laws of the United States or a state of the United States. In
the event a Covered Party or a BHC Act Affiliate of a Covered Party becomes
subject to a proceeding under a U.S. Special Resolution Regime, Default Rights
under the Loan Documents that might otherwise apply to such Supported QFC or any
QFC Credit Support that may be exercised against such Covered Party are
permitted to be exercised to no greater extent than such Default Rights could be
exercised under the U.S. Special Resolution Regime if the Supported QFC and the
Loan Documents were governed by the laws of the United States or a state of the
United States. Without limitation of the foregoing, it is understood and agreed
that rights and remedies of the parties with respect to a Defaulting Lender
shall in no event affect the rights of any Covered Party with respect to a
Supported QFC or any QFC Credit Support.
dh.The Banking Code of Practice.
The Banking Code of Practice of the Australian Banking Association does not
apply to this Agreement and any Australian Guarantor.
[END OF TEXT]

-143-


--------------------------------------------------------------------------------






